


Exhibit 10.8

 

LEASE

 

between

 

ONE PENN PLAZA LLC,

 

Landlord,

 

and

 

OPHTHOTECH CORPORATION,

 

Tenant.

 

One Penn Plaza

 

New York, New York 10119

 

as of September 30, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article/Section

 

Page

 

 

 

Article 1 DEMISE, TERM, FIXED RENT

 

1

 

 

 

 

1.1.

Demise

 

1

 

 

 

 

1.2.

Commencement Date

 

1

 

 

 

 

1.3.

Rent Commencement Date

 

2

 

 

 

 

1.4.

Fixed Rent

 

2

 

 

 

 

1.5.

Payments of Fixed Rent

 

3

 

 

 

 

1.6.

Certain Definitions

 

4

 

 

 

 

Article 2 ESCALATION RENT

 

5

 

 

 

 

2.1.

Tax Definitions

 

5

 

 

 

 

2.2.

Tax Payment

 

7

 

 

 

 

2.3.

Tax Reduction Proceedings

 

9

 

 

 

 

2.4.

Building Additions

 

10

 

 

 

 

Article 3 USE

 

11

 

 

 

 

3.1.

Permitted Use

 

11

 

 

 

 

3.2.

Limitations

 

11

 

 

 

 

3.3.

Rules

 

12

 

 

 

 

3.4.

Promotional Displays

 

12

 

 

 

 

3.5.

Core Toilets

 

12

 

 

 

 

3.6.

Wireless Internet Service

 

12

 

 

 

 

3.7.

Telecommunications

 

13

 

 

 

 

Article 4 SERVICES

 

13

 

 

 

 

4.1.

Certain Definitions

 

13

 

 

 

 

4.2.

Elevator Service

 

13

 

 

 

 

4.3.

Heat, Ventilation and Air-Conditioning

 

14

 

 

 

 

4.4.

Cleaning

 

15

 

 

 

 

4.5.

Water

 

16

 

 

 

 

4.6.

Directory

 

16

 

 

 

 

4.7.

No Other Services

 

17

 

 

 

 

4.8.

Labor Harmony

 

17

 

 

 

 

4.9.

Overtime Rates

 

17

 

 

 

 

Article 5 ELECTRICITY

 

17

 

 

 

 

5.1.

Capacity

 

17

 

 

 

 

5.2.

Electricity for the Building

 

17

 

 

 

 

5.3.

Electric Rent Inclusion

 

18

 

 

 

 

5.4.

Submetering

 

20

 

 

 

 

5.5.

Termination of Electric Service

 

23

 

 

 

 

Article 6 INITIAL CONDITION OF THE PREMISES

 

24

 

 

 

 

6.1.

Condition of Premises

 

24

 

ii

--------------------------------------------------------------------------------


 

Article 7 ALTERATIONS

 

24

 

 

 

 

7.1.

General

 

24

 

 

 

 

7.2.

Basic Alterations

 

25

 

 

 

 

7.3.

Approval Process

 

25

 

 

 

 

7.4.

Performance of Alterations

 

26

 

 

 

 

7.5.

Financial Integrity

 

27

 

 

 

 

7.6.

Effect on Building

 

29

 

 

 

 

7.7.

Time for Performance of Alterations

 

29

 

 

 

 

7.8.

Removal of Alterations and Tenant’s Property

 

29

 

 

 

 

7.9.

Contractors and Supervision

 

30

 

 

 

 

7.10.

Landlord’s Expenses

 

31

 

 

 

 

7.11.

Window Coverings

 

31

 

 

 

 

7.12.

Air-Cooled HVAC Installations

 

31

 

 

 

 

7.13.

Sprinkler Installation

 

31

 

 

 

 

Article 8 REPAIRS

 

32

 

 

 

 

8.1.

Landlord’s Repairs

 

32

 

 

 

 

8.2.

Tenant’s Repairs

 

32

 

 

 

 

8.3.

Certain Limitations

 

33

 

 

 

 

8.4.

Overtime

 

33

 

 

 

 

Article 9 ACCESS; LANDLORD’S CHANGES

 

34

 

 

 

 

9.1.

Access

 

34

 

 

 

 

9.2.

Landlord’s Obligation to Minimize Interference

 

35

 

 

 

 

9.3.

Reserved Areas

 

35

 

 

 

 

9.4.

Ducts, Pipes and Conduits

 

35

 

 

 

 

9.5.

Keys

 

36

 

 

 

 

9.6.

Landlord’s Changes

 

36

 

 

 

 

Article 10 UNAVOIDABLE DELAYS AND INTERRUPTION OF SERVICE

 

37

 

 

 

 

10.1.

Unavoidable Delays

 

37

 

 

 

 

10.2.

Interruption of Services

 

37

 

 

 

 

Article 11 REQUIREMENTS

 

38

 

 

 

 

11.1.

Tenant’s Obligation to Comply with Requirements

 

38

 

 

 

 

11.2.

Landlord’s Obligation to Comply with Requirements

 

39

 

 

 

 

11.3.

Certificate of Occupancy

 

39

 

 

 

 

Article 12 QUIET ENJOYMENT

 

40

 

 

 

 

12.1.

Quiet Enjoyment

 

40

 

 

 

 

Article 13 SUBORDINATION

 

40

 

 

 

 

13.1.

Subordination

 

40

 

 

 

 

13.2.

Attornment

 

40

 

 

 

 

13.3.

Amendments to this Lease

 

42

 

 

 

 

13.4.

Tenant’s Estoppel Certificate

 

43

 

 

 

 

13.5.

Landlord’s Estoppel Certificate

 

43

 

 

 

 

13.6.

Rights to Cure Landlord’s Default

 

43

 

iii

--------------------------------------------------------------------------------


 

13.7.

Zoning Lot Merger Agreement

 

44

 

 

 

 

13.8.

Tenant’s Financial Statements

 

44

 

 

 

 

Article 14 INSURANCE

 

45

 

 

 

 

14.1.

Tenant’s Insurance

 

45

 

 

 

 

14.2.

Landlord’s Insurance

 

46

 

 

 

 

14.3.

Mutual Waiver of Subrogation

 

46

 

 

 

 

14.4.

Evidence of Insurance

 

47

 

 

 

 

14.5.

No Concurrent Insurance

 

48

 

 

 

 

14.6.

Tenant’s Obligation to Comply with Landlord’s Fire and Casualty Insurance

 

48

 

 

 

 

Article 15 CASUALTY

 

48

 

 

 

 

15.1.

Notice

 

48

 

 

 

 

15.2.

Landlord’s Restoration Obligations

 

48

 

 

 

 

15.3.

Rent Abatement

 

49

 

 

 

 

15.4.

Landlord’s Termination Right

 

49

 

 

 

 

15.5.

Termination Rights at End of Term

 

50

 

 

 

 

15.6.

No Other Termination Rights

 

50

 

 

 

 

Article 16 CONDEMNATION

 

50

 

 

 

 

16.1.

Effect of Condemnation

 

50

 

 

 

 

16.2.

Condemnation Award

 

52

 

 

 

 

16.3.

Temporary Taking

 

52

 

 

 

 

Article 17 ASSIGNMENT AND SUBLETTING

 

52

 

 

 

 

17.1.

General Limitations

 

52

 

 

 

 

17.2.

Landlord’s Expenses

 

54

 

 

 

 

17.3.

Recapture Procedure

 

54

 

 

 

 

17.4.

Certain Transfer Rights

 

58

 

 

 

 

17.5.

Transfer Taxes

 

60

 

 

 

 

17.6.

Transfer Profit

 

60

 

 

 

 

17.7.

Permitted Transfers

 

61

 

 

 

 

17.8.

Special Occupants

 

63

 

 

 

 

Article 18 LANDLORD’S RIGHT TO RELOCATE TENANT

 

64

 

 

 

 

18.1.

Landlord’s Rights

 

64

 

 

 

 

Article 19 DEFAULT

 

65

 

 

 

 

19.1.

Events of Default

 

65

 

 

 

 

19.2.

Termination

 

67

 

 

 

 

Article 20 TENANT’S INSOLVENCY

 

67

 

 

 

 

20.1.

Assignments pursuant to the Bankruptcy Code

 

67

 

 

 

 

20.2.

Replacement Lease

 

68

 

 

 

 

20.3.

Insolvency Events

 

69

 

 

 

 

20.4.

Effect of Stay

 

70

 

 

 

 

20.5.

Rental for Bankruptcy Purposes

 

71

 

iv

--------------------------------------------------------------------------------


 

Article 21 REMEDIES AND DAMAGES

 

71

 

 

 

 

21.1.

Certain Remedies

 

71

 

 

 

 

21.2.

No Redemption

 

72

 

 

 

 

21.3.

Calculation of Damages

 

72

 

 

 

 

Article 22 LANDLORD’S EXPENSES AND LATE CHARGES

 

73

 

 

 

 

22.1.

Landlord’s Costs

 

73

 

 

 

 

22.2.

Interest on Late Payments

 

74

 

 

 

 

Article 23 SECURITY

 

74

 

 

 

 

23.1.

Security Deposit

 

74

 

 

 

 

23.2.

Letter of Credit

 

74

 

 

 

 

23.3.

Landlord’s Rights

 

75

 

 

 

 

23.4.

Return of Security

 

76

 

 

 

 

23.5.

Transfer of Letter of Credit

 

76

 

 

 

 

23.6.

Renewal of Letter of Credit

 

76

 

 

 

 

23.7.

Reduction in Security Amount

 

76

 

 

 

 

Article 24 END OF TERM

 

77

 

 

 

 

24.1.

End of Term

 

77

 

 

 

 

24.2.

Holdover

 

77

 

 

 

 

Article 25 NO WAIVER

 

78

 

 

 

 

25.1.

No Surrender

 

78

 

 

 

 

25.2.

No Waiver by Landlord

 

78

 

 

 

 

25.3.

No Waiver by Tenant

 

79

 

 

 

 

Article 26 JURISDICTION

 

79

 

 

 

 

26.1.

Governing Law

 

79

 

 

 

 

26.2.

Submission to Jurisdiction

 

79

 

 

 

 

26.3.

Waiver of Trial by Jury; Counterclaims

 

80

 

 

 

 

Article 27 NOTICES

 

80

 

 

 

 

27.1.

Addresses; Manner of Delivery

 

80

 

 

 

 

Article 28 BROKERAGE

 

81

 

 

 

 

28.1.

Broker

 

81

 

 

 

 

Article 29 INDEMNITY

 

81

 

 

 

 

29.1.

Tenant’s Indemnification of the Landlord Indemnitees

 

81

 

 

 

 

29.2.

Landlord’s Indemnification of the Tenant Indemnitees

 

83

 

 

 

 

29.3.

Indemnification Procedure

 

83

 

 

 

 

Article 30 LANDLORD’S CONSENTS; ARBITRATION

 

85

 

 

 

 

30.1.

Certain Limitations

 

85

 

 

 

 

30.2.

Expedited Arbitration

 

85

 

 

 

 

Article 31 ADDITIONAL PROVISIONS

 

86

 

 

 

 

31.1.

Tenant’s Property Delivered to Building Employees

 

86

 

 

 

 

31.2.

Not Binding Until Execution

 

86

 

v

--------------------------------------------------------------------------------


 

31.3.

No Third Party Beneficiaries

 

86

 

 

 

 

31.4.

Extent of Landlord’s Liability

 

87

 

 

 

 

31.5.

Extent of Tenant’s Liability

 

87

 

 

 

 

31.6.

Survival

 

87

 

 

 

 

31.7.

Recording

 

87

 

 

 

 

31.8.

Entire Agreement

 

88

 

 

 

 

31.9.

Counterparts

 

88

 

 

 

 

31.10.

Exhibits

 

88

 

 

 

 

31.11.

Gender; Plural

 

88

 

 

 

 

31.12.

Divisibility

 

88

 

 

 

 

31.13.

Vault Space

 

88

 

 

 

 

31.14.

Adjacent Excavation

 

88

 

 

 

 

31.15.

Captions

 

89

 

 

 

 

31.16.

Parties Bound

 

89

 

 

 

 

31.17.

Authority

 

89

 

 

 

 

31.18.

Rent Control

 

90

 

 

 

 

31.19.

Consequential Damages

 

90

 

 

 

 

31.20.

Tenant’s Advertising

 

90

 

 

 

 

31.21.

Specially Designated Nationals; Blocked Persons; Embargoed Persons

 

90

 

vi

--------------------------------------------------------------------------------


 

DEFINED TERMS

 

Term

 

Page

 

 

 

Actual Reading Statement

 

21

 

 

 

Affiliate

 

4

 

 

 

Alterations

 

24

 

 

 

Alterations Notice

 

25

 

 

 

Amortized Transfer Expenses

 

55

 

 

 

Applicable Rate

 

4

 

 

 

Assessed Valuation

 

5

 

 

 

Average Cost per Kilowatt Hour

 

18

 

 

 

Average Cost per Peak Demand Kilowatt

 

18

 

 

 

Bank Rating

 

75

 

 

 

Bankruptcy Code

 

67

 

 

 

Base Electrical Capacity

 

17

 

 

 

Base Rate

 

4

 

 

 

Base Tax Year

 

6

 

 

 

Base Taxes

 

6

 

 

 

Basic Alteration

 

25

 

 

 

Basic Sublease Provisions

 

60

 

 

 

Broker

 

81

 

 

 

Building

 

1

 

 

 

Building Change

 

29

 

 

 

Building Hours

 

13

 

 

 

Building Systems

 

13

 

 

 

Business Days

 

4

 

 

 

Cash Security Deposit

 

74

 

 

 

Ceiling Alteration

 

31

 

 

 

Claim

 

83

 

 

 

Claim Against Landlord

 

82

 

 

 

Claim Against Tenant

 

83

 

 

 

Commencement Date

 

1

 

 

 

Consumer Price Index

 

4

 

 

 

Control

 

5

 

 

 

Decorative Alterations

 

24

 

 

 

Deficiency

 

72

 

 

 

Electricity Additional Rent

 

20

 

 

 

Electricity Inclusion Charge

 

23

 

 

 

Electricity Inclusion Factor

 

18

 

 

 

Electricity Inclusion Rate

 

18

 

 

 

Embargoed Person

 

91

 

 

 

Event of Default

 

65

 

 

 

Excluded Amounts

 

6

 

 

 

Expedited Arbitration Proceeding

 

86

 

 

 

Expiration Date

 

1

 

vii

--------------------------------------------------------------------------------


 

Fixed Expiration Date

 

1

 

 

 

Fixed Rent

 

2

 

 

 

Governmental Authority

 

38

 

 

 

Holidays

 

5

 

 

 

HVAC

 

13

 

 

 

HVAC Systems

 

13

 

 

 

Indemnitee

 

83

 

 

 

Indemnitor

 

83

 

 

 

Initial Alterations

 

24

 

 

 

Initial Electricity Inclusion Factor

 

18

 

 

 

Insolvency Events

 

70

 

 

 

Insolvency Party

 

67

 

 

 

Landlord

 

1

 

 

 

Landlord Indemnitees

 

82

 

 

 

Landlord Survey Report

 

19

 

 

 

Landlord’s Engineer

 

18

 

 

 

Landlord’s Property Policy

 

46

 

 

 

Lessor

 

40

 

 

 

Letter of Credit

 

74

 

 

 

List

 

90

 

 

 

Monthly Electricity Payment Amount

 

21

 

 

 

Monthly Tax Payment Amount

 

7

 

 

 

Mortgage

 

40

 

 

 

Mortgagee

 

40

 

 

 

Net Worth Assignment Requirement

 

61

 

 

 

New Premises

 

64

 

 

 

OFAC

 

90

 

 

 

Old Premises

 

64

 

 

 

Out-of-Pocket Costs

 

5

 

 

 

Overtime Periods

 

13

 

 

 

Peak Demand Estimate

 

19

 

 

 

Permitted Party

 

53

 

 

 

Person

 

5

 

 

 

Predecessor Tenant

 

68

 

 

 

Premises

 

1

 

 

 

Proposed Transfer Terms

 

54

 

 

 

Prospective Electricity Statement

 

21

 

 

 

Prospective Tax Statement

 

7

 

 

 

Qualified Alteration

 

30

 

 

 

Real Property

 

1

 

 

 

Recapture Date

 

55

 

 

 

Recapture Procedure

 

54

 

 

 

Recapture Sublease

 

55

 

 

 

Recapture Sublease Notice

 

55

 

 

 

Recapture Subtenant

 

55

 

viii

--------------------------------------------------------------------------------


 

Recapture Termination

 

57

 

 

 

Recapture Termination Notice

 

57

 

 

 

Relocation Date

 

64

 

 

 

Relocation Notice

 

64

 

 

 

Relocation Option

 

64

 

 

 

Rent Commencement Date

 

2

 

 

 

Rentable Area

 

5

 

 

 

Rental

 

2

 

 

 

Requirements

 

38

 

 

 

Reserved Areas

 

35

 

 

 

Rules

 

12

 

 

 

Settlement

 

84

 

 

 

Short-Term Sublease

 

55

 

 

 

Special Occupant

 

63

 

 

 

Specialty Alterations

 

25

 

 

 

Sprinkler Distribution System

 

31

 

 

 

Submeter Conversion Right

 

20

 

 

 

Substantial Completion

 

25

 

 

 

Successor

 

40

 

 

 

Superior Lease

 

40

 

 

 

Tax Payment

 

6

 

 

 

Tax Statement

 

7

 

 

 

Tax Year

 

7

 

 

 

Taxes

 

6

 

 

 

Tenant

 

1

 

 

 

Tenant Indemnitees

 

82

 

 

 

Tenant Obligor

 

70

 

 

 

Tenant Survey Report

 

19

 

 

 

Tenant’s Engineer

 

19

 

 

 

Tenant’s Liability Policy

 

45

 

 

 

Tenant’s Property

 

25

 

 

 

Tenant’s Property Policy

 

45

 

 

 

Tenant’s Statements

 

44

 

 

 

Tenant’s Tax Share

 

7

 

 

 

Tenant’s Termination Right

 

65

 

 

 

Tenant’s Worker’s Compensation Policy

 

45

 

 

 

Term

 

1

 

 

 

Transfer

 

53

 

 

 

Transfer Date

 

54

 

 

 

Transfer Expenses

 

54

 

 

 

Transfer Inflow

 

61

 

 

 

Transfer Notice

 

54

 

 

 

Transfer Outflow

 

61

 

 

 

Transfer Profit

 

61

 

 

 

Transferee

 

54

 

ix

--------------------------------------------------------------------------------


 

Usage Estimate

 

18

 

 

 

Utility Company

 

18

 

 

 

Work Access

 

34

 

 

 

Work Deposit

 

28

 

x

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit “A” — Premises

 

Exhibit “B” — Overtime Charges

 

Exhibit “3.3” - Rules

 

Exhibit “4.4” - Cleaning Specifications

 

xi

--------------------------------------------------------------------------------

 

THIS LEASE, dated as of the 30th day of September, 2007, by and between ONE PENN
PLAZA LLC, a New York limited liability company, having an address c/o Vornado
Office Management LLC, 888 Seventh Avenue, New York, New York 10019, as
landlord, and OPHTHOTECH CORPORATION, a Delaware corporation, having an address
at One Penn Plaza (Suite 3508), New York, New York 10119, as tenant (the Person
that holds the interest of the landlord hereunder at any particular time being
referred to herein as “Landlord”; subject to Section 17.1(D) hereof, the Person
that holds the interest of the tenant hereunder at any particular time being
referred to herein as “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord wishes to demise and let unto Tenant, and Tenant wishes to
hire and take from Landlord, on the terms and subject to the conditions set
forth herein, the premises as shown on Exhibit “A” attached hereto and made a
part hereof on the thirty-fifth (35th) floor (Suite 3508) of the building that
is known by the street address of One Penn Plaza, New York, New York 10119 (such
premises being referred to herein as the “Premises”; such building being
referred to herein as the “Building”; the Building, together with the plot of
land on which the Building is constructed, being collectively referred to herein
as the “Real Property”).

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the mutual receipt and legal sufficiency of which the parties
hereto hereby acknowledge, Landlord and Tenant hereby agree as follows:

 

Article 1

DEMISE, TERM, FIXED RENT

 

1.1. Demise.

 

Subject to the terms hereof, Landlord hereby demises and lets to Tenant and
Tenant hereby hires and takes from Landlord the Premises for the term to
commence on the Commencement Date and to end on the last day of the calendar
month during which occurs the day immediately preceding the date that is five
(5) years after the Commencement Date (the “Fixed Expiration Date”; the Fixed
Expiration Date, or such earlier date that the term of this Lease terminates
pursuant to the terms hereof or pursuant to law, being referred to herein as the
“Expiration Date”; the term commencing on the Commencement Date and ending on
the Expiration Date being referred to herein as the “Term”).

 

1.2. Commencement Date.

 

(A) The term of this Lease shall commence on the date Landlord delivers a fully
executed counterpart of this Lease to Tenant or Tenant’s attorney (the
“Commencement Date”). Subject to the terms of Section 1.2(B) hereof, Landlord
shall deliver to Tenant vacant and exclusive possession of the Premises on the
Commencement Date.

 

1

--------------------------------------------------------------------------------


 

(B) If a Person remains in occupancy of the Premises (or any portion thereof) on
the Commencement Date, then Landlord, at Landlord’s expense, shall use
reasonable diligence to remove such Person from the Premises as promptly as
reasonably practicable thereafter. If Landlord is unable to give possession of
the Premises on the Commencement Date, then the Rent Commencement Date shall be
adjourned for the number of days in the period beginning on the Commencement
Date and ending on the day immediately preceding the date that Landlord delivers
possession of the Premises to Tenant. Landlord shall have no liability to Tenant
(except as otherwise set forth in this Section 1.2(B) and in Section 1.3), and
Tenant shall have no right to terminate or rescind this Lease or reduce the
Fixed Rent, the Tax Payment, or additional rent payable by Tenant to Landlord
hereunder (collectively, the “Rental”) from and after the Rent Commencement
Date, in each case deriving from Landlord’s failure to deliver vacant and
exclusive possession of the Premises to Tenant on the Commencement Date.
Landlord and Tenant intend that this Section 1.2(B) constitutes an “express
provision to the contrary” for purposes of Section 223-a of the New York Real
Property Law.

 

1.3. Rent Commencement Date.

 

The term “Rent Commencement Date” shall mean the sixtieth (60th) day after the
Commencement Date.

 

1.4. Fixed Rent.

 

(A) Subject to Section 1.5(f) hereof, the annual fixed rent for the Premises
(the annual fixed rent payable hereunder for the Premises at any particular time
being referred to herein as the “Fixed Rent”) shall be an amount equal to:

 

(1) the product obtained by multiplying (x) the Electricity Inclusion Rate, by
(y) the number of square feet of Rentable Area comprising the Premises, for the
period commencing on the Commencement Date and ending on the date immediately
preceding the Rent Commencement Date (except that during the period prior to the
date that Tenant occupies the Premises for the conduct of business, the amount
described in clause (x) above shall be reduced to an amount equal to the product
obtained by multiplying (I) the Electricity Inclusion Rate, by (II) fifty
percent (50%));

 

(2) Two Hundred Seventy-Four Thousand Eight Hundred Forty-Two Dollars and
Eighty-Four Cents ($274,842.84) ($22,903.57 per month) for the period commencing
on the Rent Commencement Date and ending on the day immediately preceding the
date that is twelve (12) months after the Commencement Date;

 

(3) Two Hundred Eighty-One Thousand Three Hundred Eighty-Six Dollars and
Sixty-Eight Cents ($281,386.68) ($23,448.89 per month) for the period commencing
on the date that is twelve (12) months after the Commencement Date and ending on
the day immediately preceding the date that is twenty-four (24) months after the
Commencement Date;

 

(4) Two Hundred Eighty-Eight Thousand Ninety-Four Dollars and Twenty Cents
($288,094.20) ($24,007.85 per month) for the period commencing on the date that
is twenty-four (24) months after the Commencement Date and ending on the day
immediately preceding the date that is thirty (30) months after the Commencement
Date;

 

2

--------------------------------------------------------------------------------


 

(5) Three Hundred Thousand One Hundred Seventy-Five Dollars and Twenty Cents
($300,175.20) ($25,014.60 per month) for the period commencing on the date that
is thirty (30) months after the Commencement Date and ending on the day
immediately preceding the date that is thirty-six (36) months after the
Commencement Date;

 

(6) Three Hundred Seven Thousand Three Hundred Fifty-Two Dollars and
Twenty-Eight Cents ($307,352.28) ($25,612.69 per month) for the period
commencing on the date that is thirty-six (36) months after the Commencement
Date and ending on the day immediately preceding the date that is forty-eight
(48) months after the Commencement Date; and

 

(7) Three Hundred Fourteen Thousand Seven Hundred Nine Dollars and Twenty Cents
($314,709.20) ($26,225.77 per month) for the period commencing on the date that
is forty-eight (48) months after the Commencement Date and ending on the Fixed
Expiration Date.

 

1.5. Payments of Fixed Rent.

 

(A) Subject to Section 1.5(E) hereof, Tenant shall pay the Fixed Rent in lawful
money of the United States of America that is legal tender in payment of all
debts and dues, public and private, at the time of payment, in equal monthly
installments, in advance, on the first (1st) day of each calendar month during
the Term commencing on the Rent Commencement Date, at the office of Landlord or
such other place as Landlord may designate from time to time on at least thirty
(30) days of advance notice to Tenant, without any set-off, offset, abatement or
deduction whatsoever (except to the extent otherwise expressly set forth
herein).

 

(B) Landlord shall have the right to require Tenant to pay the Fixed Rent and
any other items of Rental when due by wire transfer of immediately available
funds to an account that Landlord designates from time to time on at least
thirty (30) days of advance notice to Tenant.

 

(C) Subject to Section 1.5(B) hereof, Tenant shall have the right to pay the
Fixed Rent and any other items of Rental by wire transfer of immediately
available funds to an account that Landlord designates from time to time on at
least thirty (30) days of advance notice to Tenant. Landlord shall so designate
an account within thirty (30) days after Tenant’s request therefor from time to
time.

 

(D) If the Rent Commencement Date is not the first (1st) day of a calendar
month, then (x) the Fixed Rent due hereunder for the calendar month during which
the Rent Commencement Date occurs shall be adjusted appropriately based on the
number of days in such calendar month, and (y) subject to Section 1.5(E) hereof,
Tenant shall pay to Landlord such amount (adjusted as aforesaid for such
calendar month) on the Rent Commencement Date. If the Expiration Date is not the
last day of a calendar month, then the Fixed Rent due hereunder for the calendar
month during which the Expiration Date occurs shall be adjusted appropriately
based on the number of days in such calendar month.

 

3

--------------------------------------------------------------------------------


 

(E) Tenant shall pay to Landlord on the date hereof an amount equal to
Twenty-Two Thousand Nine Hundred Three Dollars and Fifty-Seven Cents
($22,903.57), which Landlord shall apply to the Fixed Rent that first comes due
hereunder from and after the Rent Commencement Date until such amount is
exhausted.

 

(F) The Fixed Rent as set forth in this Article 1 includes the Initial Electric
Inclusion Factor and shall be adjusted from time to time to correspond to
adjustments in the Electricity Inclusion Factor that are made in accordance with
Article 5 hereof.

 

1.6. Certain Definitions.

 

(A) The term “Affiliate” shall mean a Person that (1) Controls, (2) is under the
Control of, or (3) is under common Control with, the Person in question.

 

(B) The term “Applicable Rate” shall mean, at any particular time, the lesser of
(x) four hundred (400) basis points above the Base Rate at such time, and
(y) the maximum rate permitted by applicable law at such time.

 

(C) The term “Base Rate” shall mean the rate of interest announced publicly from
time to time by Citibank, N.A., or its successor, as its “prime lending rate”
(or such other term as may be used by Citibank, N.A. (or its successor), from
time to time, for the rate presently referred to as its “prime lending rate”).

 

(D) The term “Business Days” shall mean all days, excluding Saturdays, Sundays
and Holidays.

 

(E) The term “Consumer Price Index” shall mean the Consumer Price Index for All
Urban Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, All Items (1982-84 = 100), seasonally adjusted, for the
most specific area that includes the location of the Building (which the parties
acknowledge is currently New York — Northern New Jersey — Long Island, NY — NJ —
CT — PA), or any successor index thereto. If the Consumer Price Index is
converted to a different standard reference base or otherwise revised, then the
determination of adjustments provided for herein shall be made with the use of
such conversion factor, formula or table for converting the Consumer Price Index
as may be published by the Bureau of Labor Statistics or, if said Bureau does
not publish such conversion factor, formula or table, then with the use of such
conversion factor, formula or table as may be published by Prentice-Hall, Inc.
or any other nationally recognized publisher of similar statistical information.
If the Consumer Price Index ceases to be published, and there is no successor
thereto, then Landlord and Tenant shall use diligent efforts, in good faith, to
agree upon a substitute index for the Consumer Price Index. Either party shall
have the right to submit the issue of the designation of such substitute index
to an Expedited Arbitration Proceeding.

 

4

--------------------------------------------------------------------------------


 

(F) The term “Control” shall mean direct or indirect ownership of more than
fifty percent (50%) of the outstanding voting stock of a corporation or other
majority equity interest if not a corporation and the possession of power to
direct or cause the direction of the management and policy of such corporation
or other entity, whether through the ownership of voting securities, by statute
or by contract.

 

(G) The term “Holidays” shall mean all days observed as legal holidays by either
(x) the State of New York, (y) the United States of America, or (z) the labor
unions that service the Building; provided, however, that if (x) all of the
labor unions that service the Building do not observe a particular day as a
holiday, and (y) the State of New York or the United States of America do not
otherwise observe such day as a holiday, then such day shall constitute a
Holiday for purposes hereof only to the extent that Landlord requires the
services that are provided by members of the particular labor union to perform
the corresponding service for Tenant hereunder (so that if, for example, (x) the
labor union for office cleaning personnel observes a particular day as a holiday
but the labor union for the engineers that operate the HVAC System does not
observe such day as a holiday, and (y) the State of New York or the United
States of America does not otherwise observe such day as a holiday, then such
day shall constitute a Holiday for purposes of determining whether Landlord is
required to provide office cleaning services on such day, but such day shall not
constitute a Holiday for purposes of determining whether Landlord is required to
provide HVAC services on such day).

 

(H) The term “Out-of-Pocket Costs” shall mean costs that a Person pays to a
third party that is not an Affiliate of such Person (and, accordingly,
Out-of-Pocket Costs shall not include (i) the costs that such Person incurs in
compensating its own employees to perform a service or supervise work within the
scope of their employment, or (ii) the administrative costs that such Person
incurs in operating its own offices).

 

(I) The term “Person” shall mean any natural person or persons or any legal form
of association, including, without limitation, a partnership, a limited
partnership, a corporation, and a limited liability company.

 

(J) The term “Rentable Area” shall mean, with respect to a particular floor
area, the area thereof (expressed as a particular number of square feet), as
determined in accordance with the standards that the parties used to calculate
that the area of the Premises is four thousand twenty-seven (4,027) square feet
in the aggregate.

 

Article 2

ESCALATION RENT

 

2.1. Tax Definitions.

 

(A) The term “Assessed Valuation” shall mean the amount for which the Real
Property is assessed pursuant to applicable provisions of the New York City
Charter and of the Administrative Code of The City of New York, in either case
for the purpose of calculating all or any portion of the Taxes.

 

5

--------------------------------------------------------------------------------


 

(B) The term “Base Taxes” shall mean the Taxes for the Base Tax Year.

 

(C) The term “Base Tax Year” shall mean the fiscal year commencing on July 1,
2007 and ending on June 30, 2008.

 

(D) The term “Excluded Amounts” shall mean (w) any taxes imposed on Landlord’s
income, (x) franchise, estate, inheritance, capital gains, capital stock,
excise, excess profits, gift, payroll or stamp taxes imposed on Landlord,
(y) any transfer taxes or mortgage taxes that are imposed on Landlord in
connection with the conveyance of the Real Property or granting or recording a
mortgage lien thereon, and (z) any other similar taxes imposed on Landlord.

 

(E) Subject to the terms of this 2.1(E), the term “Taxes” shall mean the
aggregate amount of real estate taxes and any general or special assessments
that in each case are imposed upon the Real Property, including, without
limitation, (i) any fee, tax or charge imposed by any Governmental Authority for
any vaults or vault spaces that in either case are appurtenant to the Real
Property (except that Taxes shall not include such fee, tax or charge to the
extent that Landlord leases or licenses such vaults or vault spaces to a third
party), and (ii) any taxes or assessments levied, in whole or in part, for
public benefits to the Real Property (including, without limitation, any
business improvement district taxes and assessments). Taxes shall be calculated
without taking into account (a) any discount that Landlord receives by virtue of
any early payment of Taxes, (b) any penalties, fines or interest that the
applicable Governmental Authority imposes for the late payment of such real
estate taxes or assessments, (c) any Excluded Amounts, (d) any real estate taxes
that are separately assessed against a sign or billboard that is affixed to the
Building or otherwise located on the Real Property, and (e) any exemption or
deferral of Taxes to which the Real Property is entitled under any program that
a Governmental Authority adopts to promote the improvement or redevelopment of
real property. If, because of any change in the taxation of real estate, any
other tax or assessment, however denominated (including, without limitation, any
franchise, income, profits, sales, use, occupancy, gross receipts or rental
tax), is imposed upon the Real Property, the owner thereof, or the occupancy,
rents or income derived therefrom, in substitution for any of the Taxes (to the
extent that such substitution is evidenced by either the terms of the
legislation imposing such tax or assessment, the legislative history thereof, or
other documents or evidence that reasonably demonstrate that the applicable
Governmental Authority intended for such tax or assessment to constitute a
substitution for any Taxes), then such other tax or assessment to the extent
substituted shall be included in Taxes for purposes hereof (assuming that the
Real Property is Landlord’s sole asset and the income therefrom is Landlord’s
sole income). If any such real estate taxes or assessments are payable in
installments without interest, premium or penalty, then Landlord shall include
in Taxes for any particular Tax Year only the installment of such real estate
taxes or assessments that the applicable Governmental Authority requires
Landlord to pay (and that Landlord actually pays) during such Tax Year.

 

(F) The term “Tax Payment” shall mean, with respect to any Tax Year, the product
obtained by multiplying (i) the excess of (A) Taxes for such Tax Year, over
(B) the Base Taxes, by (ii) Tenant’s Tax Share.

 

6

--------------------------------------------------------------------------------


 

(G) The term “Tax Statement” shall mean a statement that shows the Tax Payment
for a particular Tax Year.

 

(H) The term “Tax Year” shall mean the Base Tax Year and each subsequent period
from July 1 through June 30 (or such other period as hereinafter may be duly
adopted by the Governmental Authority then imposing Taxes as its fiscal year for
real estate tax purposes).

 

(I) The term “Tenant’s Tax Share” shall mean, subject to the terms hereof, one
thousand seven hundred fifty-nine ten-thousandths percent (.1759%), as the same
may be increased or decreased pursuant to the terms hereof, which was calculated
using a denominator of two million two hundred eighty-eight thousand seven
hundred seventy-two (2,288,772) square feet.

 

2.2. Tax Payment.

 

(A) Subject to the provisions of this Section 2.2, Tenant shall pay to Landlord,
as additional rent, the Tax Payment.

 

(B) Landlord shall have the right to give a statement to Tenant from time to
time pursuant to which Landlord sets forth Landlord’s good faith estimate of the
Tax Payment for a particular Tax Year (any such statement that Landlord gives to
Tenant being referred to herein as a “Prospective Tax Statement”; one-twelfth
(1/12th) of the Tax Payment shown on a Prospective Tax Statement being referred
to herein as the “Monthly Tax Payment Amount”). If Landlord gives (or is deemed
to have given) to Tenant a Prospective Tax Statement, then, subject to the terms
of this Section 2.2(B), Tenant shall pay to Landlord, as additional rent, on
account of the Tax Payment due hereunder for such Tax Year, the Monthly Tax
Payment Amount, on the first (1st) day of each subsequent calendar month until
Tenant has paid to Landlord, pursuant to this Section 2.2(B), the full amount of
the Tax Payment as so estimated in the Prospective Tax Statement. Tenant shall
pay the Monthly Tax Payment Amount to Landlord in the same manner as the monthly
installments of the Fixed Rent hereunder. Landlord shall not have the right to
require Tenant to commence Tenant’s payment of the Monthly Tax Payment Amount
for a particular Tax Year earlier than the one hundred fiftieth (150th) day of
the immediately preceding Tax Year. If Landlord gives (or is deemed to have
given) to Tenant a Prospective Tax Statement after the one hundred fiftieth
(150th) day of the immediately preceding Tax Year, then Tenant shall also pay to
Landlord, within thirty (30) days after the date that Landlord gives the
Prospective Tax Statement to Tenant, an amount equal to the excess of (I) the
product obtained by multiplying (x) the Monthly Tax Payment Amount, by (y) the
number of calendar months that have theretofore elapsed since the one hundred
fiftieth (150th) day of the immediately preceding Tax Year, over (II) the
aggregate amount theretofore paid by Tenant to Landlord on account of the Tax
Payment for the Tax Year to which the Prospective Tax Statement relates.
Landlord shall not have the right to use this Section 2.2(B) to collect more
than fifty percent (50%) of the Tax Payment shown on a particular Prospective
Tax Statement earlier than the thirtieth (30th) day before the date that the
first installment of Taxes is due to the applicable Governmental Authority for a
particular Tax Year. If Landlord gives (or is deemed to have given) to Tenant a
Prospective Tax Statement for a particular Tax Year, then Landlord shall also
provide to Tenant, within one hundred eighty (180) days after the last day of
such Tax Year, a Tax Statement for such Tax Year.

 

7

--------------------------------------------------------------------------------


 

(C) Tenant shall pay to Landlord an amount equal to the excess (if any) of
(i) the Tax Payment as reflected on a Tax Statement that Landlord gives to
Tenant, over (ii) the aggregate amount that Tenant has theretofore paid to
Landlord on account of the Tax Payment (if any) as contemplated by
Section 2.2(B) hereof, within thirty (30) days after the date that Landlord
gives such Tax Statement to Tenant. Tenant shall have the right to credit
against the Rental thereafter coming due hereunder an amount equal to the excess
(if any) of (i) the aggregate amount that Tenant has theretofore paid to
Landlord on account of the Tax Payment as contemplated by Section 2.2(B) hereof,
over (ii) the Tax Payment as reflected on such Tax Statement; provided, however,
that if the Expiration Date occurs prior to the date that such credit is
exhausted, then Landlord shall pay to Tenant the unused portion of such credit
on or prior to the thirtieth (30th) day after the Expiration Date (it being
understood that Landlord’s obligation to make such payment to Tenant shall
survive the Expiration Date). If Landlord gives Tenant a Tax Statement, then,
unless Landlord otherwise specifies in such Tax Statement, Landlord shall be
deemed to have given to Tenant a Prospective Tax Statement, for the Tax Year
immediately succeeding the Tax Year that is covered by such Tax Statement, that
reflects a Tax Payment for such immediately succeeding Tax Year in an amount
equal to the Tax Payment for such Tax Year that is covered by such Tax
Statement.

 

(D) If the Rent Commencement Date occurs later than the first (1st) day of the
Tax Year that immediately succeeds the Base Tax Year, then the Tax Payment for
the Tax Year during which the Rent Commencement Date occurs shall be an amount
equal to the product obtained by multiplying (X) the Tax Payment that would have
been due hereunder if the Rent Commencement Date was the first (1st) day of such
Tax Year, by (Y) a fraction, the numerator of which is the number of days in the
period beginning on the Rent Commencement Date and ending on the last day of
such Tax Year, and the denominator of which is three hundred sixty- five
(365) (or three hundred sixty-six (366), if such Tax Year includes the month of
February in a leap year).

 

(E) If the Expiration Date is not the last day of a Tax Year, then the Tax
Payment for the Tax Year during which the Expiration Date occurs shall be an
amount equal to the product obtained by multiplying (X) the Tax Payment that
would have been due hereunder if the Expiration Date was the last day of such
Tax Year, by (Y) a fraction, the numerator of which is the number of days in the
period beginning on the first (1st) day of such Tax Year and ending on the
Expiration Date, and the denominator of which is three hundred sixty-five
(365) (or three hundred sixty-six (366), if such Tax Year includes the month of
February in a leap year).

 

(F) The Tax Payment shall be computed initially on the basis of the Assessed
Valuation in effect on the date that Landlord gives the applicable Tax Statement
to Tenant (as the Taxes may have been settled or finally adjudicated prior to
such time) regardless of any then pending application, proceeding or appeal to
reduce the Assessed Valuation, but shall be subject to subsequent adjustment as
provided in Section 2.3 hereof.

 

8

--------------------------------------------------------------------------------


 

(G) Tenant shall pay the Tax Payment regardless of whether Tenant is exempt, in
whole or part, from the payment of any Taxes by reason of Tenant’s diplomatic
status or otherwise.

 

(H) If Taxes are required to be paid on any date or dates other than as
presently required by the Governmental Authority imposing Taxes, then the due
date of the installments of the Tax Payment shall be adjusted so that each such
installment is due from Tenant to Landlord thirty (30) days prior to the date
that the corresponding payment is due to the Governmental Authority (with the
understanding, however, that Tenant shall not be required to pay a Tax Payment
to Landlord earlier than the thirtieth (30th) day after the date that Landlord
gives the applicable Tax Statement to Tenant).

 

(I) Landlord’s failure to give to Tenant a Tax Statement for any Tax Year shall
not impair Landlord’s right to give to Tenant a Tax Statement for any other Tax
Year.

 

(J) Landlord shall give to Tenant a copy of the relevant tax bill for each Tax
Year (to the extent that the applicable Governmental Authority has issued such
tax bill to Landlord) together with the Tax Statement.

 

2.3. Tax Reduction Proceedings.

 

(A) Landlord (and not Tenant) shall be eligible to institute proceedings to
reduce the Assessed Valuation.

 

(B) If, after a Tax Statement has been sent to Tenant, an Assessed Valuation
that Landlord used to compute the Tax Payment for a Tax Year is reduced, and, as
a result thereof, a refund of Taxes is actually received by, or credited to,
Landlord, then Landlord, promptly after Landlord’s receipt of such refund (or
such refund is credited to Landlord, as the case may be), shall send to Tenant a
Tax Statement adjusting the Taxes for such Tax Year and setting forth, based on
such adjustment, the portion of such refund for which Tenant is entitled a
credit as set forth in this Section 2.3(B). Landlord shall have the right to
deduct from such refund the actual Out-of-Pocket Costs that Landlord incurs in
obtaining such refund (so that Landlord, in calculating the adjusted Tax
Payment, takes into account only the net proceeds of such refund that Landlord
receives (or that is credited to Landlord)). Landlord shall credit the portion
of such refund to which Tenant is entitled against the Rental thereafter coming
due hereunder. If (x) Tenant is entitled to a credit against Rental pursuant to
this Section 2.3(B), and (y) the Expiration Date occurs prior to the date that
such credit is exhausted, then Landlord shall pay to Tenant the unused portion
of such credit on or prior to the thirtieth (30th) day after the Expiration Date
(and Landlord’s obligation to make such payment shall survive the Expiration
Date). If (i) Landlord receives such refund (or a credit therefor) after the
Expiration Date, and (ii) Tenant is entitled to a portion thereof as
contemplated by this Section 2.3(B), then Landlord shall pay to Tenant an amount
equal to Tenant’s share of such refund (or such credit) within thirty (30) days
after the date that such refund is paid to Landlord (or such refund is credited
to Landlord, as the case may be) (and Landlord’s obligation to make such payment
shall survive the Expiration Date).

 

9

--------------------------------------------------------------------------------


 

(C)

 

(1) If the Assessed Valuation for the Base Tax Year is reduced at any time after
the date that Landlord gives a Tax Statement to Tenant for a Tax Year, then
Landlord shall have the right to give to Tenant a revised Tax Statement that
recalculates the Tax Payment for a Tax Year (using the Taxes that reflect such
reduction in such Assessed Valuation). Tenant shall pay to Landlord an amount
equal to the excess of (i) the Tax Payment as reflected on such revised Tax
Statement, over (ii) the Tax Payment as reflected on the prior Tax Statement,
within thirty (30) days after Landlord gives such revised Tax Statement to
Tenant.

 

(2) If the Assessed Valuation for the Base Tax Year is increased at any time
after the date that Landlord gives a Tax Statement to Tenant for a Tax Year,
then Landlord shall give to Tenant a revised Tax Statement that recalculates the
Tax Payment for a Tax Year (using the Taxes that reflect such increase in such
Assessed Valuation). Landlord shall credit against the Rental thereafter coming
due hereunder an amount equal to Tenant’s overpayment of the Tax Payment
(calculated as aforesaid using such increased Assessed Valuation). If (x) Tenant
is entitled to a credit against Rental pursuant to this Section 2.3(C)(2), and
(y) the Expiration Date occurs prior to the date that such credit is exhausted,
then Landlord shall pay to Tenant the unused portion of such credit on or prior
to the thirtieth (30th) day after the Expiration Date (and Landlord’s obligation
to make such payment shall survive the Expiration Date). If (i) such increase in
such Assessed Valuation occurs after the Expiration Date, and (ii) Tenant is
entitled to a credit against Rental as contemplated by this Section 2.3(C)(2),
then Landlord shall pay to Tenant an amount equal to such credit within thirty
(30) days after the date that such increase in such Assessed Valuation occurs
(and Landlord’s obligation to make such payment shall survive the Expiration
Date).

 

(D) The terms and provisions of this Section 2.3 shall survive the Expiration
Date.

 

2.4. Building Additions.

 

If Landlord makes improvements to the Building to expand the Rentable Area
thereof, then, with respect to the period from and after the date that Taxes are
assessed on the Building to reflect such improvements, (I) Tenant’s Tax Share
shall be recalculated as of the date that Taxes are so assessed as the quotient
(expressed as a percentage) that is obtained by dividing (x) the number of
square feet of Rentable Area in the Premises, by (y) the number of square feet
of Rentable Area in the Building (after taking into account such expansion of
the Rentable Area thereof) and (II) Base Taxes shall be an amount equal to the
product obtained by multiplying (x) Base Taxes immediately prior to the date
that Taxes are assessed on the Building to reflect such improvements, by (y) a
fraction, the numerator of which is the Taxes that are assessed against the
Building (after taking such improvements into account), and the denominator of
which is the Taxes that are assessed against the Building (before taking such
improvements into account).

 

10

--------------------------------------------------------------------------------


 

Article 3

USE

 

3.1. Permitted Use.

 

(A) Subject to Section 3.2 hereof, Tenant shall use the Premises, and Tenant
shall cause any other Person claiming by, through or under Tenant to use the
Premises, in either case only as general, administrative and executive offices
and for uses reasonably incidental thereto.

 

(B) Landlord acknowledges that the following items qualify as uses that are
incidental to Tenant’s use of the Premises as general, administrative and
executive offices (provided that Tenant’s use of the Premises for such purposes
supports Tenant’s primary use of the Premises as general, administrative and
executive offices):

 

(1) pantries and vending machines;

 

(2) conference rooms and board rooms;

 

(3) data processing centers;

 

(4) duplicating and photographic reproduction facilities;

 

(5) mailroom and messenger facilities; and

 

(6) secured storage facilities for Tenant’s Property, including, without
limitation, equipment, records and files.

 

Nothing contained in this Section 3.1(B) impairs Tenant’s obligation to perform
Alterations in accordance with the provisions of Article 7 hereof. Landlord and
Tenant acknowledge that the parties’ description of particular incidental uses
in this Section 3.1(B) does not impair Tenant’s right to use the Premises for
other uses that are otherwise reasonably incidental to Tenant’s use of the
Premises as general, administrative and executive offices as provided in this
Section 3.1.

 

3.2. Limitations.

 

Tenant shall not use the Premises or any part thereof, or permit the Premises or
any part thereof to be used:

 

(1) for the conduct of “off-the-street” retail trade;

 

(2) by any Governmental Authority or any other Person having sovereign or
diplomatic immunity (it being understood, however, that this clause (2) shall
not prohibit a Permitted Party from permitting representatives of a Governmental
Authority to enter a portion of the Premises temporarily to perform audits or
other similar regulatory review of such Permitted Party’s business);

 

11

--------------------------------------------------------------------------------


 

(3) for the sale, storage, preparation, service or consumption of food or
beverages in any manner whatsoever (except that a Permitted Party has the right
to store, prepare, and serve food and beverages, by any reasonable means
(including, without limitation, by means of customary vending machines), for
consumption by such Permitted Party’s personnel and business guests in the
Premises);

 

(4) as an employment agency, executive search firm or similar enterprise, labor
union, school, or vocational training center (except for the training of
employees of a Permitted Party who are employed at the Premises); or

 

(5) for gaming or gambling.

 

3.3. Rules.

 

Subject to the terms of this Section 3.3, Tenant shall comply with, and Tenant
shall cause any other Person claiming by, through or under Tenant to comply
with, the rules set forth in Exhibit “3.3” attached hereto and made a part
hereof, and other reasonable rules that Landlord hereafter adopts from time to
time on reasonable advance notice to Tenant, including, without limitation,
rules that govern the performance of Alterations (such rules that are attached
hereto, and such other rules, being collectively referred to herein as the
“Rules”). Landlord shall not have any obligation to enforce the Rules or the
terms of any other lease against any other tenant, and Landlord shall not be
liable to Tenant for violation thereof by any other tenant. Landlord shall not
enforce any Rule against Tenant (i) that Landlord is not then enforcing against
all other office tenants in the Building, or (ii) in a manner that differs in
any material respect from the manner in which Landlord is enforcing the
applicable Rule against other office tenants in the Building. If a conflict or
inconsistency exists between the Rules and the provisions of the remaining
portion of this Lease, then the provisions of the remaining portion of this
Lease shall control.

 

3.4. Promotional Displays.

 

Tenant shall not have the right to use any window in the Premises for any sign
or other display that is designed principally for advertising or promotion.

 

3.5. Core Toilets.

 

Tenant shall have the right to use the toilets that are located in the core area
of the Building on any floor of the Building where the Premises is located and
where the Premises does not include the entire Rentable Area of such floor (in
common with the other occupants of such floor of the Building).

 

3.6. Wireless Internet Service.

 

Subject to the terms of this Section 3.6, Tenant shall have the right to install
wireless Internet service in the Premises. Tenant shall not solicit other
occupants of the Building to use wireless Internet service that emanates from
the Premises. Tenant shall not permit the signals of

 

12

--------------------------------------------------------------------------------


 

Tenant’s wireless Internet service (if any) to emanate beyond the Premises in a
manner that interferes in any material respect with any Building Systems or with
any other occupant’s use of other portions of the Building. Nothing contained in
this Section 3.5 diminishes Tenant’s obligation to perform Alterations in
accordance with the provisions of Article 7 hereof.

 

3.7. Telecommunications.

 

Landlord shall permit Tenant to gain access to the facilities of the
telecommunications provider that services the Building from time to time through
the telecommunication closet on the floor of the Building where the Premises is
located (it being understood that Landlord’s granting such access to Tenant
shall not constitute Landlord’s agreement to provide telecommunications services
to Tenant or to otherwise have responsibility for the operation or security
thereof).

 

Article 4

SERVICES

 

4.1. Certain Definitions.

 

(A) The term “Building Hours” shall mean the period from 8:00 A.M. to 6:00 P.M.
on Business Days.

 

(B) The term “Building Systems” shall mean the service systems of the Building,
including, without limitation, the mechanical, gas, steam, electrical, sanitary,
HVAC, elevator, plumbing, and life-safety systems of the Building (it being
understood that the Building Systems shall not include any systems that Tenant
installs in the Premises as an Alteration).

 

(C) The term “HVAC” shall mean heat, ventilation and air-conditioning.

 

(D) The term “HVAC Systems” shall mean the Building Systems that provide HVAC.

 

(E) The term “Overtime Periods” shall mean any times that do not constitute
Building Hours; provided, however, that the Overtime Periods for the freight
elevator shall also include the lunch period of the personnel who operate the
freight elevator or the related loading facility.

 

4.2. Elevator Service.

 

(A) Subject to the terms of Section 9.6(C) hereof, Article 10 hereof and this
Section 4.2, Landlord shall provide Tenant, at no cost to Tenant, with passenger
elevator service for the Premises using the Building Systems therefor. Tenant’s
use of the passenger elevators shall be in common with other occupants of the
Building. Tenant shall have the use of the passenger elevators that service the
Premises at all times (twenty-four (24) hours per day, seven (7) days per week),
except that Landlord, during Overtime Periods, shall have the right to limit

 

13

--------------------------------------------------------------------------------


 

reasonably the passenger elevators that Landlord makes available to service the
Premises (provided that there is available to Tenant on a non-exclusive basis at
all times at least one (1) passenger elevator that services the Premises).
Tenant shall use the passenger elevators only for purposes of transporting
persons to and from the Premises.

 

(B) Subject to the terms of Section 9.6(C) hereof, Article 10 hereof and this
Section 4.2, Landlord shall provide Tenant with freight elevator service for the
Premises using the Building Systems therefor. Tenant’s use of the freight
elevator shall be in common with other occupants of the Building. Landlord shall
have the right to prescribe reasonable rules from time to time regarding the
rights of the occupants in the Building (including, without limitation, Tenant)
to use the freight elevator (governing, for example, the responsibility of
occupants of the Building to reserve freight elevator use in advance,
particularly for Overtime Periods). Tenant shall use the freight elevator in
accordance with applicable Requirements. If Tenant uses the freight elevator
during Overtime Periods, then Tenant shall pay to Landlord, as additional rent,
an amount calculated at the reasonable hourly rates that Landlord charges from
time to time therefor, within thirty (30) days after Landlord’s giving to Tenant
an invoice therefor. Landlord shall have the right to charge Tenant for a
particular minimum number of hours of usage of the freight elevator during
Overtime Periods to the extent that the applicable union contract or service
contract requires Landlord to engage the necessary personnel (including, without
limitation, a freight elevator operator and loading dock attendant) for such
minimum number of overtime hours. If (x) Tenant requests Landlord to provide
Tenant with freight elevator service during Overtime Periods as provided in this
Section 4.2(B), and (y) another tenant in the Building also uses, or other
tenants in the Building also use, the applicable freight elevator during such
Overtime Period, then Landlord shall allocate equitably the charges described in
this Section 4.2(B) among Tenant and such other tenant or tenants.

 

4.3. Heat, Ventilation and Air-Conditioning.

 

(A) Subject to the terms of Article 10 hereof and this Section 4.3, Landlord
shall operate the HVAC System to provide HVAC at the perimeter of the Premises.
Landlord shall not be required to make any installations in the Premises to
distribute HVAC within the Premises. Landlord shall not be required to repair or
maintain during the Term (i) any installations that exist in the Premises on the
Commencement Date that distribute within the Premises HVAC that the HVAC System
provides, or (ii) any system that is located in the Premises on the Commencement
Date that provides supplemental HVAC for the Premises (in addition to the HVAC
provided by the HVAC System). Tenant shall keep closed the curtains, blinds,
shades or screens that Tenant installs on the windows of the Premises in
accordance with the terms hereof to the extent reasonably necessary to reduce
the interference of direct sunlight with the operation of the HVAC System.

 

(B) Landlord shall operate the HVAC System for Tenant’s benefit during Overtime
Periods if Tenant so advises Landlord not later than 2:00 P.M. on the Business
Day immediately preceding the day on which Tenant requires HVAC during Overtime
Periods. If Landlord so provides HVAC to the Premises during Overtime Periods
(as so requested by Tenant), then Tenant shall pay to Landlord, as additional
rent, an amount calculated at the

 

14

--------------------------------------------------------------------------------


 

reasonable hourly rates that Landlord charges from time to time therefor, within
thirty (30) days after Landlord gives to Tenant an invoice therefor. Landlord
shall have the right to charge Tenant for a particular minimum number of hours
of usage of the HVAC System during Overtime Periods to the extent that the
applicable union contract or service contract requires Landlord to engage the
necessary personnel (including, without limitation, a building engineer) for
such minimum number of overtime hours.

 

4.4. Cleaning.

 

(A) Subject to the terms of Article 10 hereof and this Section 4.4, Landlord
shall cause the Premises to be cleaned substantially in accordance with the
standards set forth in Exhibit “4.4” attached hereto and made a part hereof.
Landlord shall not be required to clean the portions of the Premises (if any)
(x) that Tenant uses for the storage, preparation, service or consumption of
food or beverages, (y) in which Tenant is performing Alterations, or (z) in
which the interior installation has been demolished in all material respects.
Tenant shall pay to Landlord, as additional rent, the reasonable costs incurred
by Landlord in removing from the Building any of Tenant’s refuse and rubbish to
the extent exceeding the amount of refuse and rubbish usually generated by a
tenant that uses the Premises for ordinary office purposes. Tenant shall make
such payments to Landlord not later than the thirtieth (30th) day after the date
that Landlord gives to Tenant an invoice therefor from time to time. Tenant
shall pay to Landlord as additional rent, within thirty (30) days after
Landlord’s submission of an invoice to Tenant therefor, the reasonable charge
that Landlord imposes for providing supplies to the core toilets and basins on
the floor of the Building where the Premises is located.

 

(B) Tenant, at Tenant’s expense, shall exterminate the portions of the Premises
that Tenant uses for the storage, preparation, service or consumption of food
against infestation by insects and vermin regularly and, in addition, whenever
there is evidence of infestation. Tenant shall engage Persons to perform such
exterminating that are approved by Landlord, which approval Landlord shall not
unreasonably withhold, condition or delay. Tenant shall cause such Persons to
perform such exterminating in a manner that is reasonably satisfactory to
Landlord.

 

(C) Tenant, at Tenant’s expense, shall clean daily all portions of the Premises
used for the storage, preparation, service or consumption of food or beverages.
Tenant shall not have the right to perform any cleaning services (or any other
similar facilities management services such as, for example, matron services or
handyman services) in the Premises using any Person other than the cleaning
contractor that Landlord has engaged from time to time to perform cleaning
services in the Building for Landlord; provided, however, that (x) Landlord
shall not have the right to require Tenant to use such cleaning contractor
unless the rates that such cleaning contractor agrees to charge Tenant for such
additional cleaning services are commercially reasonable, and (y) subject to
Section 4.8 hereof, Tenant shall have the right to use Tenant’s own employees
for such additional cleaning services. If such cleaning contractor does not
agree to charge Tenant for such additional cleaning services (or such similar
services) at commercially reasonable rates, then Tenant may employ to perform
such additional cleaning services (or such similar services) another cleaning
contractor that Landlord approves, which approval Landlord shall not
unreasonably withhold, condition or delay.

 

15

--------------------------------------------------------------------------------

 

(D) Tenant shall comply with any refuse disposal program (including, without
limitation, any waste recycling program) that Landlord imposes reasonably after
having given Tenant reasonable advance notice of the effectiveness thereof or
that is required by Requirements.

 

(E) Tenant shall not clean any window in the Premises, nor require, permit,
suffer or allow any window in the Premises to be cleaned, in either case from
the outside in violation of Section 202 of the New York Labor Law, any other
Requirement, or the rules of the Board of Standards and Appeals, or of any other
board or body having or asserting jurisdiction.

 

4.5. Water.

 

Landlord shall provide to the lavatories located in the portion of the Premises
that is within the core of the Building hot and cold water only for ordinary
drinking, cleaning and lavatory purposes. Landlord shall also provide, through
the Building Systems, hot and cold water at one (1) connection point at the
perimeter of the Premises only for ordinary drinking, pantry, cleaning and
lavatory purposes. Landlord shall not be required to make any installations in
the Premises to distribute water within the Premises. Landlord shall not be
required to repair or maintain during the Term any installations that exist in
the Premises on the Commencement Date that distribute water in the Premises.
Nothing contained in this Section 4.5 limits the provisions of Article 10
hereof.

 

4.6. Directory.

 

Subject to the terms of this Section 4.6, Landlord shall make available to
Tenant, from and after the Commencement Date, the computerized directory in the
lobby of the Building for purposes of listing the names of the personnel of
Permitted Parties. Landlord shall reprogram such directory to add or delete
names of the personnel or Permitted Parties promptly after Tenant’s request from
time to time, except that Tenant shall not have the right to make any such
request more frequently than twice in any particular period of ninety (90) days.
Tenant shall pay to Landlord, as additional rent, a reasonable charge for any
such reprogramming requested by Tenant, within thirty (30) days after the date
that Landlord gives to Tenant an invoice therefor (it being understood that
Tenant shall not be required to pay such charge for the initial programming of
such computerized directory or for the first two (2) reprogramming requests in
any given year of the Term, provided that such reprogramming requests do not
require more than ten (10) name changes). If Landlord replaces the computerized
directory with a standard directory in the lobby of the Building, then Tenant
shall be entitled to a portion of such listings on such directory based on the
proportion that the number of square feet of Rentable Area of the Premises bears
to the number of square feet of Rentable Area of the Building (other than any
retail portion thereof) for purposes of listing the names of the personnel of
Permitted Parties as provided in this Section 4.6. Landlord reserves the right
to remove the directory in the lobby of the Building at any time (without making
a replacement thereof).

 

16

--------------------------------------------------------------------------------


 

4.7. No Other Services.

 

Landlord shall not be required to provide any services to support Tenant’s use
and occupancy of the Premises, except to the extent expressly set forth herein.

 

4.8. Labor Harmony.

 

If (i) Tenant employs, or permits the employment of, any contractor, mechanic or
laborer in the Premises, whether in connection with any Alteration or otherwise,
(ii) such employment interferes or causes any conflict with other contractors,
mechanics or laborers engaged in the maintenance, repair, management or
operation of the Building or any adjacent property owned or managed by Landlord,
and (iii) Landlord gives Tenant notice thereof (which notice may be given
verbally to the person employed by Tenant with whom Landlord’s representative
ordinarily discusses matters relating to the Premises), then Tenant shall cause
all contractors, mechanics or laborers causing such interference or conflict to
leave the Building promptly and shall take such other action as may be
reasonably necessary to resolve such conflict.

 

4.9. Overtime Rates.

 

As of the date hereof, a list of the current charges for services during
Overtime Periods for the Building is attached hereto as Exhibit “B” and made a
part hereof. Landlord hereby reserves the right to increase, from time to time,
such charges for the Building.

 

Article 5

ELECTRICITY

 

5.1. Capacity.

 

Tenant, during the Term, shall use electricity in the Premises only in such
manner that complies with the requirements of the Utility Company. Tenant shall
not permit the demand for electricity in the Premises to exceed the electrical
capacity that serves the Premises on the Commencement Date (such electrical
capacity being referred to herein as the “Base Electrical Capacity”).

 

5.2. Electricity for the Building.

 

Landlord has arranged with a Utility Company to provide electricity for the
Building. Landlord shall not be liable to Tenant for any failure or defect in
the supply or character of electricity furnished to the Building, except to the
extent that such failure or defect results from Landlord’s negligence or willful
misconduct. Landlord shall not be required to make any installations in the
Premises to distribute electricity within the Premises. Landlord shall not be
required to maintain or repair during the Term any installations that exist in
the Premises on the Commencement Date that distribute electricity within the
Premises.

 

17

--------------------------------------------------------------------------------


 

5.3. Electric Rent Inclusion.

 

(A) Subject to the terms of this Section 5.3, Landlord shall furnish electricity
to the Premises on a “rent inclusion” basis; that is, Landlord shall not charge
Tenant (in addition to the Fixed Rent) for such electricity that Landlord
furnishes to the Premises. The Fixed Rent includes an annual charge for
electricity in an amount equal to Thirteen Thousand Eighty-Seven Dollars and
Eighty Cents ($13,087.80) (such annual charge that is included in the Fixed Rent
being referred to herein as the “Initial Electricity Inclusion Factor”; the
Initial Electricity Inclusion Factor, as it may be changed from time to time
pursuant to the provisions of this Section 5.3, being referred to as the
“Electricity Inclusion Factor”; the quotient obtained by dividing (x) the
Electricity Inclusion Factor at any particular time, by (y) the number of square
feet of Rentable Area comprising the Premises at such time, being referred to
herein as the “Electricity Inclusion Rate”). Nothing contained in this
Section 5.3 shall permit Tenant to demand electric current for the Premises that
exceeds the Base Electrical Capacity.

 

(B) The term “Average Cost per Peak Demand Kilowatt” shall mean, with respect to
any particular period, the quotient obtained by dividing (x) the aggregate
charge imposed by the Utility Company on Landlord for the Utility Company’s
making available electricity that satisfies the Building’s peak demand for
electricity during such period, by (y) the number of kilowatts that constituted
such peak demand, as reflected on the electric meter or meters for the Building.

 

(C) The term “Average Cost per Kilowatt Hour” shall mean, with respect to any
particular period, the quotient obtained by dividing (x) the aggregate charge
imposed by the Utility Company on Landlord for the electricity supplied to the
Building for such period (other than the aggregate charge imposed by the Utility
Company on Landlord for the Utility Company’s making available electricity that
satisfies the Building’s peak demand for electricity during such period), by
(y) the number of kilowatt hours of electricity used in the Building during such
period, as reflected on the electric meter or meters for the Building.

 

(D) The term “Utility Company” shall mean, collectively, the local electrical
energy distribution company and the competitive energy provider with which
Landlord has made arrangements to obtain electric service for the Building;
provided, however, that if Landlord makes arrangements to produce electricity to
satisfy all or a portion of the requirements of the Building, then (I) Utility
Company shall also refer to the producer of such electricity, and (II) the
charges imposed by such producer shall be included in the calculation of Average
Cost per Kilowatt Hour and Average Cost per Peak Demand Kilowatt.

 

(E) Landlord, at any time and from time to time during the Term, shall have the
right to cause a reputable and independent electrical engineer or electrical
consulting firm that in either case Landlord selects reasonably (such engineer
or consulting firm being referred to herein as “Landlord’s Engineer”) to
(i) survey Tenant’s electrical usage in the Premises, and (ii) estimate (x) the
number of kilowatt hours of electricity used in the Premises during each
calendar month (an estimate of the number of kilowatt hours of electricity used
in the Premises during each calendar month being referred to herein as a “Usage
Estimate”), and (y) the number of

 

18

--------------------------------------------------------------------------------


 

kilowatts that constitutes the peak demand for electricity in the Premises (an
estimate of the number of kilowatts of peak demand in the Premises being
referred to herein as a “Peak Demand Estimate”). If Landlord causes Landlord’s
Engineer to perform such survey and prepare such estimate, then Landlord shall
give to Tenant a copy of the report prepared by Landlord’s Engineer that sets
forth the Usage Estimate of Landlord’s Engineer and the Peak Demand Estimate of
Landlord’s Engineer (such report being referred to herein as the “Landlord
Survey Report”).

 

(F) If Landlord gives a Landlord Survey Report to Tenant, then Tenant shall have
the right to dispute such Landlord Survey Report only by (i) giving notice
thereof to Landlord on or prior to the thirtieth (30th) day after the date that
Landlord gives the Landlord Survey Report to Tenant, and (ii) delivering to
Landlord, on or prior to the sixtieth (60th) day after the date that Landlord
gives such Landlord Survey Report to Tenant, a report (the “Tenant Survey
Report”), prepared by a reputable and independent electrical engineer or
electrical consulting firm that Tenant selects reasonably (such engineer or
consulting firm being referred to herein as “Tenant’s Engineer”) that sets forth
the Usage Estimate of Tenant’s Engineer and the Peak Demand Estimate of Tenant’s
Engineer.

 

(G) If Tenant gives Landlord a Tenant Survey Report in accordance with the terms
of Section 5.3(F) hereof, then Landlord shall cause Landlord’s Engineer, and
Tenant shall cause Tenant’s Engineer, to consult with each other to attempt to
agree on a Usage Estimate and a Peak Demand Estimate. If Landlord’s Engineer and
Tenant’s Engineer fail to agree on a Usage Estimate and a Peak Demand Estimate
within thirty (30) days after the date that Tenant gives the Tenant Survey
Report to Landlord, then either party shall have the right to submit the
determination of such Usage Estimate and such Peak Demand Estimate to an
Expedited Arbitration Proceeding.

 

(H) If the Usage Estimate and the Peak Demand Estimate are determined as
provided in this Section 5.3, then the Electricity Inclusion Factor (and,
accordingly, the Fixed Rent) shall be increased to the extent (if any) necessary
so that the Electricity Inclusion Factor equals an amount equal to the product
obtained by multiplying (x) twelve (12), by (y) the sum of (a) the product
obtained by multiplying (I) the Usage Estimate, by (II) the Average Cost per
Kilowatt Hour for the calendar month most recently invoiced to Landlord by the
Utility Company, and (b) the product obtained by multiplying (I) the Peak Demand
Estimate, by (II) the Average Cost per Peak Demand Kilowatt for the calendar
month most recently invoiced to Landlord by the Utility Company. The aforesaid
increase in the Electricity Inclusion Factor shall be made as of the date that
Landlord gives the Landlord Survey Report to Tenant (it being understood that
the parties shall make an appropriate retroactive adjustment to reflect the
Electricity Inclusion Factor being adjusted as aforesaid as of the date that
Landlord gives the Landlord Survey Report to Tenant). Nothing contained in this
Section 5.3(H) limits the provisions of Section 5.3(I) hereof.

 

(I) The parties shall increase the Electricity Inclusion Factor from time to
time during the Term to reflect the percentage increase in the Average Cost per
Kilowatt Hour from the Average Cost per Kilowatt Hour that is in effect as of
the date hereof, or as of the date

 

19

--------------------------------------------------------------------------------


 

of the most recent adjustment in the Electricity Inclusion Factor pursuant to
Section 5.3(H) hereof, as the case may be. If the Electricity Inclusion Factor
increases pursuant to this Section 5.3(I), then the Fixed Rent shall also be
increased correspondingly. Nothing contained in this Section 5.3(I) limits the
provisions of Section 5.3(H) hereof.

 

(J) Landlord shall have the right to require Tenant, at any time during the
Term, to obtain electricity from Landlord for the Premises on a submetering
basis as contemplated by this Section 5.4 hereof (rather than a “rent inclusion”
basis as contemplated by this Section 5.3) by giving not less than sixty
(60) days of advance notice thereof to Tenant (Landlord’s aforesaid right being
referred to herein as the “Submeter Conversion Right”). If Landlord exercises
the Submeter Conversion Right, then the Fixed Rent for the remainder of the Term
(from and after the date that Landlord’s exercise of the Submeter Conversion
Right becomes effective) shall be decreased by the Electricity Inclusion Factor
that is then in effect.

 

5.4. Submetering.

 

(A) Subject to the provisions of this Section 5.4, if Landlord exercises the
Submeter Conversion Right, then Landlord shall measure Tenant’s demand for and
consumption of electricity in the Premises using a submeter that is, or
submeters that are, installed and maintained by Landlord. Landlord shall pay the
cost of installing such submeter or submeters. If, at any time during the Term,
Tenant performs Alterations that require modifications to the aforesaid submeter
or submeters that Landlord installs, or that require a supplemental submeter or
supplemental submeters, then Tenant shall perform such modification, or the
installation of such supplemental submeter or submeters, at Tenant’s cost, as
part of the applicable Alteration.

 

(B) If Landlord exercises the Submeter Conversion Right, then Tenant shall pay
to Landlord, as additional rent, an amount (the “Electricity Additional Rent”)
equal to one hundred four percent (104%) of the sum of:

 

(1) the product obtained by multiplying (x) the Average Cost per Peak Demand
Kilowatt, by (y) the number of kilowatts that constituted the peak demand for
electricity in the Premises for the applicable billing period, as registered on
the submeter or submeters for the Premises, and

 

(2) the product obtained by multiplying (x) the Average Cost per Kilowatt Hour,
by (y) the number of kilowatt hours of electricity used in the Premises for the
applicable billing period, as registered on the submeter or submeters for the
Premises.

 

(C) Subject to Section 5.4(D) hereof, Landlord shall give Tenant an invoice for
the Electricity Additional Rent from time to time (but no less frequently than
quarter- annually). Tenant shall pay the Electricity Additional Rent to Landlord
on or prior to the thirtieth (30th) day after the date that Landlord gives to
Tenant each such invoice. Tenant shall not have the right to object to
Landlord’s calculation of the Electricity Additional Rent unless Tenant gives
Landlord notice of any such objection on or prior to the ninetieth (90th) day
after the date that Landlord gives Tenant the applicable invoice for the
Electricity Additional Rent. If

 

20

--------------------------------------------------------------------------------


 

Tenant gives Landlord a notice objecting to Landlord’s calculation of the
Electricity Additional Rent, as aforesaid, then Tenant shall have the right to
review Landlord’s submeter readings and Landlord’s calculation of the
Electricity Additional Rent, at Landlord’s offices or, at Landlord’s option, at
the offices of Landlord’s managing agent, in either case at reasonable times and
on reasonable advance notice to Landlord. Either party shall have the right to
submit a dispute regarding the Electricity Additional Rent to an Expedited
Arbitration Proceeding.

 

(D) Landlord shall have the right to give a statement to Tenant from time to
time pursuant to which Landlord sets forth Landlord’s good faith estimate of the
Electricity Additional Rent for a particular calendar year (any such statement
that Landlord gives to Tenant being referred to herein as a “Prospective
Electricity Statement”; one-twelfth (1/12th) of the Electricity Additional Rent
shown on a Prospective Electricity Statement being referred to herein as the
“Monthly Electricity Payment Amount”). If Landlord gives to Tenant a Prospective
Electricity Statement (or Landlord is deemed to have given to Tenant a
Prospective Electricity Statement pursuant to Section 5.4(E) hereof), then
Tenant shall pay to Landlord, as additional rent, on account of the Electricity
Additional Rent due hereunder for such calendar year, the Monthly Electricity
Payment Amount, on the first (1st) day of each subsequent calendar month for the
remainder of such calendar year, in the same manner as the monthly installments
of the Fixed Rent hereunder (it being understood that Tenant shall not be
required to commence such payments of the Monthly Electricity Payment Amount
(x) before the first (1st) day of the calendar year to which relates the
applicable Monthly Electricity Payment Amount, or (y) earlier than the thirtieth
(30th) day after the date that Landlord gives the Prospective Electricity
Statement to Tenant). If Landlord gives (or is deemed to have given) to Tenant a
Prospective Electricity Statement after the first (1st) day of the applicable
calendar year, then Tenant shall also pay to Landlord, within thirty (30) days
after the date that Landlord gives the Prospective Electricity Statement to
Tenant, an amount equal to the excess of (I) the product obtained by multiplying
(x) the Monthly Electricity Payment Amount, by (y) the number of calendar months
that have theretofore elapsed during such calendar year, over (II) the aggregate
amount theretofore paid by Tenant to Landlord on account of the Electricity
Additional Rent for such calendar year. If Landlord gives (or is deemed to have
given) to Tenant a Prospective Electricity Statement for a particular calendar
year, then Landlord shall also provide to Tenant, within one hundred eighty
(180) days after the last day of such calendar year, an invoice for the
Electricity Additional Rent for such calendar year based on an actual reading of
the submeter or submeters (such invoice that is based on an actual reading of
the submeter or submeters being referred to herein as an “Actual Reading
Statement”).

 

(E) Tenant shall pay to Landlord an amount equal to the excess (if any) of
(i) the Electricity Additional Rent as reflected on the Actual Reading Statement
that Landlord gives to Tenant, over (ii) the aggregate amount that Tenant has
theretofore paid to Landlord on account of the Electricity Additional Rent (if
any), within thirty (30) days after the date that Landlord gives such Actual
Reading Statement to Tenant. Tenant shall have the right to credit against the
Rental thereafter coming due hereunder an amount equal to the excess (if any) of
(i) the aggregate amount that Tenant has theretofore paid to Landlord on account
of the Electricity Additional Rent, over (ii) the Electricity Additional Rent as
reflected on such Actual Reading Statement; provided, however, that if the
Expiration Date occurs prior to the date that such credit

 

21

--------------------------------------------------------------------------------


 

is exhausted, then Landlord shall pay to Tenant the unused portion of such
credit on or prior to the thirtieth (30th) day after the Expiration Date (it
being understood that Landlord’s obligation to make such payment to Tenant shall
survive the Expiration Date). If Landlord gives Tenant an Actual Reading
Statement, then, unless Landlord otherwise specifies in such Actual Reading
Statement, Landlord shall be deemed to have given to Tenant a Prospective
Electricity Statement, for the calendar year immediately succeeding the calendar
year that is covered by such Actual Reading Statement, that reflects Electricity
Additional Rent for such immediately succeeding calendar year in an amount equal
to the Electricity Additional Rent for such calendar year that is covered by
such Actual Reading Statement.

 

(F) If a submeter measuring Tenant’s electrical demand and consumption in the
Premises has not been installed in the Premises, or the submeters measuring
Tenant’s electrical demand and consumption in the Premises have not been
installed in the Premises, in either case on or prior to the date that Landlord
exercises the Submeter Conversion Right, then (x) Landlord shall order such
submeter or such submeters promptly after the date that Landlord exercises the
Submeter Conversion Right, and (y) Landlord shall install such submeter or such
submeters promptly after the date that Landlord receives such submeter or
submeters. Landlord, in installing such submeter or such submeters, shall have
the right to interrupt electrical service to the Premises temporarily and in
accordance with good construction practice.

 

(G) Subject to the terms of this Section 5.4(G), if (i) Landlord exercises the
Submeter Conversion Right, and (ii) prior to Landlord’s installing a submeter or
the submeters in the Premises, Tenant commences the performance of the Initial
Alterations, then Tenant shall pay to Landlord, as additional rent, a fee for
electricity service in an amount equal to the product obtained by multiplying
(I) $0.0045, by (II) the number of square feet of Rentable Area in the Premises
(or the portion thereof in which Tenant is performing the Initial Alterations),
by (III) the number of days in the period commencing on the date that Tenant so
commences the Initial Alterations and ending on the earlier of (a) the date
immediately preceding the date that Tenant first occupies the Premises (or the
applicable portion thereof) for the conduct of business, and (b) the date
immediately preceding the date that the submeter for the Premises (or the
applicable portion thereof) is operational or the submeters for the Premises (or
the applicable portion thereof) are operational. Landlord shall give Tenant an
invoice for the aforesaid fee from time to time (but not less frequently than
monthly). Tenant shall pay the aforesaid fee to Landlord on or prior to the
thirtieth (30th) day after the date that Landlord gives each such invoice to
Tenant.

 

(H) Subject to the terms of this Section 5.4(H), if (i) Landlord exercises the
Submeter Conversion Right, and (ii) prior to Landlord’s installing a submeter or
submeters in the Premises, Tenant occupies all or any portion of the Premises
for the conduct of business, then Tenant shall pay to Landlord, as additional
rent, a fee for electricity service in an amount equal to the product obtained
by multiplying (I) $0.0089 (which amount shall be increased on each anniversary
of the Commencement Date to reflect the percentage increase, if any, in the
Consumer Price Index from the Consumer Price Index that is in effect on
Commencement Date), by (II) the number of square feet of Rentable Area in the
Premises (or the portion thereof that Tenant is occupying for the conduct of
business), by (III) the number of days in the period commencing on the date that
Tenant occupies the Premises (or the applicable portion thereof) for

 

22

--------------------------------------------------------------------------------


 

the conduct of business and ending on the date immediately preceding the date
that the submeter for the Premises or the applicable portion thereof is
operational or that the submeters for the Premises or the applicable portion
thereof are operational (such fee being referred to herein as the “Electricity
Inclusion Charge”). Landlord shall give Tenant an invoice for the Electricity
Inclusion Charge from time to time (but not less frequently than monthly).
Tenant shall pay the Electricity Inclusion Charge to Landlord on or prior to the
thirtieth (30th) day after the date that Landlord gives each such invoice to
Tenant. If (I) the monthly amount that Tenant would have paid to Landlord as the
Electricity Additional Rent for the period that Tenant occupies the Premises or
the applicable portion thereof for the conduct of business prior to the date
that the submeter is, or the submeters are, operational (as determined using the
average monthly submeter readings for the period of three (3) months after the
date that the submeter is, or the submeters are, operational), exceeds (II) the
Electricity Inclusion Charge for any particular period of one (1) month, then
Tenant shall pay to Landlord an amount equal to such excess for each such month
within thirty (30) days after Landlord gives to Tenant an invoice therefor. If
(I) the Electricity Inclusion Charge for any particular period of one (1) month,
exceeds (II) the monthly amount that Tenant would have paid to Landlord as the
Electricity Additional Rent for the period that Tenant occupies the Premises or
the applicable portion thereof for the conduct of business prior to the date
that the submeter is, or the submeters are, operational (as determined using the
average monthly submeter readings for the period of three (3) months after the
date that the submeter is, or the submeters are, operational), then Landlord, at
Landlord’s option, shall either (x) refund promptly to Tenant an amount equal to
such excess for each such month, or (y) credit such excess for each such month
against the monthly installments of Rental next becoming due and payable
hereunder (together with interest on such excess calculated at the Base Rate
from the date that Tenant is entitled to such credit). If Landlord gives Tenant
such credit for such excess, and the Expiration Date occurs before the date that
such credit is exhausted, then Landlord shall pay to Tenant the unused portion
of such credit on or prior to the thirtieth (30th) day after the Expiration Date
(and Landlord’s obligation to make such payment shall survive the Expiration
Date).

 

5.5. Termination of Electric Service.

 

(A) If Landlord is required by any Requirement to discontinue furnishing
electricity to the Premises as contemplated by this Lease, then this Lease shall
continue in full force and effect and shall be unaffected thereby, except that
from and after the effective date of any such Requirement, (x) Landlord shall
not be obligated to furnish electricity to the Premises, and (y) Tenant shall
not be obligated to pay to Landlord the charges for electricity as described in
this Article 5 (and, accordingly, if Landlord is then providing electricity to
the Premises on a “rent inclusion” basis, the Fixed Rent shall be reduced by the
Electricity Inclusion Factor that is then in effect).

 

(B) If Landlord discontinues Landlord’s furnishing electricity to the Premises
pursuant to a Requirement, then Tenant shall use Tenant’s diligent efforts to
obtain electricity for the Premises directly from the Utility Company. Tenant
shall pay directly to the Utility Company the cost of such electricity. Tenant
shall have the right to use the electrical facilities that then exist in the
Building to obtain such direct electric service (without Landlord having any

 

23

--------------------------------------------------------------------------------


 

liability or obligation to Tenant in connection therewith). Nothing contained in
this Section 5.5 shall permit Tenant to use electrical capacity in the Building
that exceeds the Base Electrical Capacity. Tenant, at Tenant’s expense, shall
make any additional installations that are required for Tenant to obtain
electricity from the Utility Company.

 

(C) Landlord shall not discontinue furnishing electricity to the Premises as
contemplated by this Section 5.5 (to the extent permitted by applicable
Requirements) until Tenant obtains electric service directly from the Utility
Company.

 

Article 6

INITIAL CONDITION OF THE PREMISES

 

6.1. Condition of Premises.

 

Subject to Section 8.1 hereof, (a) Tenant shall accept possession of the
Premises in the condition that exists on the Commencement Date “as is,” and
(b) Landlord shall have no obligation to perform any work or make any
installations in order to prepare the Building or the Premises for Tenant’s
occupancy. Except as expressly set forth herein, Landlord has made no
representations or promises with respect to the Building, the Real Property or
the Premises. On the Commencement Date, the Building Systems providing service
to the Premises shall be in good working order.

 

Article 7

ALTERATIONS

 

7.1. General.

 

(A) Except as otherwise provided in this Article 7, Tenant shall not make any
Alterations without Landlord’s prior consent

 

(B) Tenant may make Decorative Alterations without Landlord’s prior consent.

 

(C) The term “Alterations” shall mean alterations, installations, improvements,
additions or other physical changes in each case in or to the Premises that are
made by or on behalf of Tenant or any other Person claiming by, through or under
Tenant.

 

(D) The term “Decorative Alterations” shall mean Alterations that constitute
merely decorative changes to the Premises (such as, for example, the
installation of carpeting or other customary floor coverings or painting or the
installation of customary wall coverings) that in each case do not involve
electrical, plumbing or mechanical connections.

 

(E) The term “Initial Alterations” shall mean the Alterations to prepare the
Premises for Tenant’s initial occupancy.

 

24

--------------------------------------------------------------------------------


 

(F) The term “Specialty Alterations” shall mean Alterations that (i) perforate a
floor slab in the Premises or a wall the encloses the core of the Building,
(ii) require the reinforcement of a floor slab in the Premises, (iii) consist of
the installation of a raised flooring system, (iv) consist of the installation
of a vault or other similar device or system that is intended to secure the
Premises or a portion thereof in a manner that exceeds the level of security
that a reasonable Person uses for ordinary office space, or (v) involve material
plumbing connections (such as kitchens and executive bathrooms outside of the
Building core).

 

(G) The term “Substantial Completion” or words of similar import shall mean that
the applicable work has been substantially completed in accordance with the
applicable plans and specifications, if any, it being agreed that (i) such work
shall be deemed substantially complete notwithstanding the fact that minor or
insubstantial details of construction or demolition, mechanical adjustment or
decorative items remain to be performed, and (ii) with respect to work that is
being performed in the Premises, such work shall be deemed substantially
complete only if the incomplete elements thereof do not interfere materially
with Tenant’s use and occupancy of the Premises for the conduct of business.

 

(H) The term “Tenant’s Property” shall mean Tenant’s personal property (other
than fixtures), including, without limitation, Tenant’s movable fixtures,
movable partitions, telephone equipment, computer equipment, furniture,
furnishings and decorations.

 

7.2. Basic Alterations.

 

(A) Subject to the terms of Section 7.1(B) hereof and Section 7.13 hereof,
Landlord shall not unreasonably withhold, condition or delay its consent to any
proposed Alteration, provided that such Alteration (i) does not materially
affect the external aesthetic appearance of the Building at street level,
(ii) does not affect adversely any part of the Building other than the Premises,
(iii) does not require any alterations, installations, improvements, additions
or other physical changes to be performed in or made to any portion of the
Building other than the Premises, (iv) does not affect adversely the proper
functioning of any Building System, (v) does not reduce the value or utility of
the Building, (vi) does not affect adversely the structure of the Building,
(vii) does not impede Landlord’s access to Reserved Areas in any material
respect, and (viii) does not violate or render invalid the certificate of
occupancy for the Building or any part thereof (any Alteration that satisfies
the requirements described in clauses (i) through (viii) above being referred to
herein as a “Basic Alteration”).

 

(B) Nothing contained in this Section 7.2 limits the provisions of Section 7.11
hereof.

 

7.3. Approval Process.

 

(A) Tenant shall not perform any Alteration (other than Decorative Alterations)
unless Tenant first gives to Landlord a notice thereof (an “Alterations Notice”)
that (i) refers specifically to this Section 7.3, (ii) includes six (6) copies
of the plans and specifications for the proposed Alteration (including, without
limitation, layout, architectural,

 

25

--------------------------------------------------------------------------------


 

mechanical and structural drawings, to the extent applicable) in CADD format
that contain sufficient detail for Landlord and Landlord’s consultants to
reasonably assess the proposed Alteration, and (iii) indicates whether Tenant
considers the proposed Alterations to constitute a Basic Alteration.

 

(B) Landlord shall have the right to object to a proposed Alteration only by
giving notice thereof to Tenant, and setting forth in such notice a statement in
reasonable detail of the grounds for Landlord’s objections.

 

(C) Landlord shall have the right to (a) disapprove any plans and specifications
for a particular Alteration in part, (b) reserve Landlord’s approval of items
shown on such plans and specifications pending Landlord’s review of other plans
and specifications that Tenant is otherwise required to provide to Landlord
hereunder, and (c) condition Landlord’s approval of such plans and
specifications upon Tenant’s making revisions to the plans and specifications or
supplying additional information (which Landlord shall have the right to request
only reasonably if the applicable Alteration constitutes a Basic Alteration).
Nothing contained in this Section 7.3(C) limits the provisions of Section 7.2
hereof or Section 7.3(B) hereof.

 

(D) Tenant acknowledges that (i) the review of plans or specifications for an
Alteration by or on behalf of Landlord, or (ii) the preparation of plans or
specifications for an Alteration by Landlord’s architect or engineer (or any
architect or engineer designated by Landlord), is solely for Landlord’s benefit,
and, accordingly, Landlord makes no representation or warranty that such plans
or specifications comply with any Requirements or are otherwise adequate or
correct.

 

7.4. Performance of Alterations.

 

(A) Tenant, at Tenant’s expense, prior to the performance of any Alteration,
shall obtain all permits, approvals and certificates required by any
Governmental Authorities in connection therewith. Landlord shall have the right
to require Tenant to make all filings with Governmental Authorities to obtain
such permits, approvals and certificates using an expeditor designated
reasonably by Landlord (provided that the charges imposed by such expeditor are
commercially reasonable). Landlord shall execute any applications for any
permits, approvals or certificates required to be obtained by Tenant in
connection with any permitted Alteration (provided that the applicable
Requirement requires Landlord to execute such application) within ten
(10) Business Days after Tenant’s request from time to time and shall otherwise
cooperate reasonably with Tenant in connection therewith. Tenant shall not have
the right to require Landlord to so execute such applications prior to the date
that Landlord approves the applicable Alteration. Tenant shall reimburse
Landlord for any reasonable Out-of-Pocket Costs, including, without limitation,
reasonable attorneys’ fees and disbursements, that Landlord incurs in so
executing such applications and cooperating with Tenant, within thirty (30) days
after the date that Landlord gives to Tenant an invoice therefor from time to
time.

 

(B) Prior to performing any Alteration, Tenant shall also furnish to Landlord
duplicate original policies of, or, at Tenant’s option, certificates of,
(1) worker’s compensation

 

26

--------------------------------------------------------------------------------


 

insurance in amounts not less than the statutory limits (covering all persons to
be employed by Tenant, and Tenant’s contractors and subcontractors, in
connection with such Alteration), and (2) commercial general liability insurance
(including property damage and bodily injury coverage), in each case in
customary form, and in amounts that are not less than Five Million Dollars
($5,000,000) with respect to general contractors and One Million Dollars
($1,000,000) with respect to subcontractors, naming the Landlord Indemnitees as
additional insureds; provided, however, that on each anniversary of the
Commencement Date, the aforesaid amounts shall be adjusted to reflect the
percentage increase in the Consumer Price Index from the Consumer Price Index
that is in effect on the Commencement Date. Landlord acknowledges that Tenant’s
contractors and subcontractors may satisfy the liability insurance requirements
as set forth in this Section 7.4(B) with an umbrella insurance policy if such
umbrella insurance policy contains an aggregate per location endorsement that
provides the required level of protection for the Premises.

 

(C) Within thirty (30) days after the Substantial Completion of each Alteration
(other than Decorative Alterations), Tenant, at Tenant’s expense, shall
(1) obtain certificates of final approval for each Alteration to the extent
required by any Governmental Authority, (2) furnish Landlord with copies of such
certificates, and (3) give to Landlord copies of the “as-built” plans and
specifications for such Alterations in CADD format.

 

(D) All Alterations (other than Decorative Alterations) shall be made and
performed substantially in accordance with the plans and specifications therefor
as approved by Landlord. All Alterations shall be made and performed in
accordance with all Requirements and the Rules. All materials and equipment
incorporated in the Premises as a result of any Alterations shall be
first-quality.

 

7.5. Financial Integrity.

 

(A)

 

(1) Tenant shall not permit any materials or equipment that are incorporated as
fixtures into the Premises in connection with any Alterations to be subject to
any lien, encumbrance, chattel mortgage or title retention or security
agreement.

 

(2) Subject to the terms of Section 7.5(A)(3) hereof, Tenant shall not make any
Alteration at a cost for labor and materials (as reasonably estimated by
Landlord’s architect, engineer or contractor) in excess of Fifty Thousand
Dollars ($50,000), either individually or in the aggregate with any other
Alterations constructed in any particular period of twelve (12) consecutive
months, prior to Tenant’s delivering to Landlord a performance bond and a
payment bond that covers Tenant’s obligation to pay the applicable contractor
and the applicable contractor’s obligation to pay its subcontractors (in either
case issued by a surety company and in form reasonably satisfactory to
Landlord), each in an amount equal to one hundred twenty percent (120%) of such
estimated cost; provided, however, that on each anniversary of the Commencement
Date, the aforesaid amount of Fifty Thousand Dollars ($50,000) shall be adjusted
to reflect the percentage increase in the Consumer Price Index from the Consumer
Price Index that is in effect on the Commencement Date.

 

27

--------------------------------------------------------------------------------


 

(3) If Tenant is obligated to deliver a performance bond and a payment bond to
Landlord as provided in Section 7.5(A)(2) hereof, then Tenant shall have the
right to deposit with Landlord an amount in cash equal to the amount of such
bonds that is otherwise required by Section 7.5(A)(2) hereof (such amount in
cash being referred to herein as the “Work Deposit”). If Tenant deposits the
Work Deposit with Landlord, then (i) Tenant shall not have the obligation to
deliver to Landlord the performance bond and the payment bond as provided in
Section 7.5(A)(2) hereof for the applicable Alteration, and (ii) Landlord shall
disburse the Work Deposit (or the applicable portion thereof) to Tenant or
Tenant’s designee from time to time, within ten (10) days after Tenant’s request
therefor (but in no event more frequently than once during any particular
calendar month), provided that Tenant delivers to Landlord, simultaneously with
each such disbursement, waivers of lien from all contractors, subcontractors,
materialmen, architects, engineers and other Persons who may file a lien against
the Real Property for material theretofore supplied, or labor or services
theretofore performed, in connection with the applicable Alterations. If any
mechanic’s lien is filed against the Real Property for work claimed to have been
done for, or for materials claimed to have been furnished to, Tenant (or any
Person claiming by, through or under Tenant), then Landlord shall have the right
(but not the obligation) to use the Work Deposit to discharge such mechanic’s
lien. Nothing contained in this Section 7.5(A)(3) diminishes Tenant’s
obligations under Section 7.5(A)(4) hereof. Landlord shall pay to Tenant any
remaining balance of the Work Deposit for a particular Alteration within ten
(10) days after the date that (x) Tenant has Substantially Completed the
applicable Alteration, and (y) Tenant has delivered to Landlord waivers of lien
from all contractors, subcontractors, materialmen, architects, engineers and
other Persons who may file a lien against the Real Property in connection with
such Alterations.

 

(4) Tenant shall discharge of record any mechanic’s lien that is filed against
the Real Property for work claimed to have been done for, or for materials
claimed to have been furnished to, Tenant (or any Person claiming by, through or
under Tenant) within fifteen (15) days after Tenant has received notice of
filing thereof, at Tenant’s expense, by payment or filing the bond required by
law. Nothing contained in this Section 7.5(A)(4) (x) limits Tenant’s right to
challenge the claim that is made by the Person that files a mechanic’s lien,
provided that Tenant discharges such lien of record as aforesaid, or
(y) obligates Tenant to discharge of record any mechanic’s lien that derives
from Landlord’s acts or omissions.

 

(B) Subject to the terms of this Section 7.5(B), within thirty (30) days after
the Substantial Completion of any Alterations (other than Decorative
Alterations), Tenant shall deliver to Landlord: (i) waivers of lien from all
contractors, subcontractors, materialmen, architects, engineers and other
Persons who may file a lien against the Real Property in connection with such
Alterations, and (ii) a certificate from a licensed architect that Tenant
engages in accordance with the terms of this Article 7 certifying that, in his
or her opinion, the Alterations have been Substantially Completed in substantial
accordance with the final detailed plans and specifications for such Alterations
as approved by Landlord. Tenant shall not be required to deliver to Landlord any
waiver of lien if Tenant is disputing in good faith the

 

28

--------------------------------------------------------------------------------


 

payment which would otherwise entitle Tenant to such waiver, provided that
(x) Tenant keeps Landlord advised in a timely fashion of the status of such
dispute and the basis therefor, and (y) Tenant delivers to Landlord the waiver
of lien promptly after the date that the dispute is settled. Nothing contained
in this Section 7.5(B), however, shall relieve Tenant from complying with the
provisions of Section 7.5(A)(4) hereof.

 

7.6. Effect on Building.

 

If (i) as a result of any Alterations, any alterations, installations,
improvements, additions or other physical changes are required to be performed
in or made to any portion of the Building other than the Premises in order to
comply with any Requirements (any such alterations, installations, improvements,
additions or changes being referred to herein as a “Building Change”), and
(ii) such Building Change would not otherwise have had to be performed or made
pursuant to applicable Requirements at such time, then (x) Landlord may perform
such Building Change, and (y) Tenant shall pay to Landlord the reasonable
Out-of-Pocket Costs thereof, as additional rent, within thirty (30) days after
Landlord gives to Tenant an invoice therefor together with reasonable supporting
documentation for the charges set forth therein. Landlord shall seek to
accomplish any such Building Change that minimizes the cost thereof to the
extent reasonably practicable. Landlord shall give Tenant reasonable advance
notice of Landlord’s performance of the Building Change, and shall consult
reasonably from time to time with Tenant in connection therewith (with the
understanding that such consultations shall include, without limitation,
Landlord’s providing Tenant with the information that Landlord has in its
possession regarding the expected cost of such Building Change).

 

7.7. Time for Performance of Alterations.

 

If the performance of any Alteration by or on behalf of Tenant, or any other
Person claiming by, through or under Tenant, during Building Hours interferes
with or interrupts the maintenance, repair, management or operation of the
Building in any material respect or interferes with or interrupts the use and
occupancy of the Building by other tenants in the Building in any material
respect, then Landlord shall have the right to require Tenant to perform such
Alteration at other times that Landlord reasonably designates from time to time.

 

7.8. Removal of Alterations and Tenant’s Property.

 

(A) On or prior to the Expiration Date, Tenant, at Tenant’s expense, shall
remove Tenant’s Property from the Premises, and, at Tenant’s option, Tenant also
may remove, at Tenant’s expense, all Alterations made by or on behalf of Tenant
or any other Person claiming by, through or under Tenant; provided, however, in
any case, that Tenant shall repair and restore in a good and workmanlike manner
to good condition any damage to the Premises or the Building caused by such
removal except that Landlord shall not have the right to require Tenant to
remove any Qualified Alterations. Landlord, upon notice to Tenant given at least
sixty (60) days prior to the Expiration Date, may require Tenant to remove any
Specialty Alterations from the Premises, and to repair and restore in a good and
workmanlike manner to good condition any damage to the Premises or the Building
caused by such removal. If (x) the Expiration Date is not

 

29

--------------------------------------------------------------------------------

 

the Fixed Expiration Date, and (y) Landlord gives a notice to Tenant on or prior
to the thirtieth (30th) day after the Expiration Date to the effect that
Landlord does not wish to retain a particular Specialty Alteration, then Tenant
shall pay to Landlord the reasonable Out-of-Pocket Costs that are incurred by
Landlord in so removing such Specialty Alterations, and in so repairing and
restoring any such damage to the Building or the Premises, within thirty
(30) days after Landlord submits to Tenant an invoice therefor together with
reasonable supporting documentation for the charges set forth therein; provided,
however, that Landlord shall not have the right to give any such notice to
Tenant in respect of Qualified Alterations. Any Alterations that remain in the
Premises after the Expiration Date shall be deemed to be the property of
Landlord (with the understanding, however, that Tenant shall remain liable to
Landlord for any default of Tenant in respect of Tenant’s obligations under this
Section 7.8).

 

(B) Prior to Tenant’s performance of a Specialty Alteration, Tenant shall have
the right to request (simultaneously with Tenant’s submission to Landlord of
plans and specifications for such Specialty Alteration) that Landlord advise
that Tenant shall not be required to remove (or pay the cost to remove) such
Specialty Alteration upon the Expiration Date or earlier termination of the
Term, provided, however, that such request shall state in bold capital letters
as follows: “LANDLORD TO ADVISE TENANT IF LANDLORD WILL NOT REQUIRE TENANT TO
REMOVE THE SPECIALTY ALTERATION DESCRIBED HEREIN AT THE EXPIRATION OR EARLIER
TERMINATION OF THE TERM.” Landlord shall have the right to approve or deny any
such request in Landlord’s sole discretion. If (i) Tenant makes any such
request, and (ii) Landlord advises Tenant that removal shall not be required,
then Landlord shall not have the right to require Tenant to remove (or pay the
cost to remove) such Specialty Alteration upon the Expiration Date or earlier
termination of the Term (any such Specialty Alteration which Tenant shall not be
required to remove (or to pay the cost of removal) as aforesaid being referred
to herein as a “Qualified Alteration”).

 

7.9. Contractors and Supervision.

 

(A) All Alterations (other than Decorative Alterations) shall be performed only
under the supervision of a licensed architect that Landlord approves, which
approval Landlord shall not unreasonably withhold, condition or delay.

 

(B) Subject to the provisions of this Section 7.9(B), Tenant shall perform all
Alterations (other than Decorative Alterations) using contractors,
subcontractors, engineers and mechanics that in each case Landlord designates
from time to time and charge commercially reasonable prices. Landlord shall give
Tenant a notice containing a list of such contractors, such subcontractors and
such engineers that Landlord designates promptly after Tenant’s request therefor
from time to time (it being understood that Landlord shall include in such list
the names of at least three (3) subcontractors for each trade and at least three
(3) general contractors).

 

30

--------------------------------------------------------------------------------


 

7.10. Landlord’s Expenses.

 

Tenant shall pay to Landlord, from time to time, as additional rent, the
reasonable Out-of-Pocket Costs incurred by Landlord in connection with an
Alteration (other than Decorative Alterations) (including, without limitation,
the reasonable Out-of-Pocket Costs that Landlord incurs in reviewing the plans
and specifications for such Alterations, and inspecting the progress of such
Alterations), within thirty (30) days after Landlord gives Tenant an invoice
therefor together with reasonable supporting documentation for the charges set
forth therein.

 

7.11. Window Coverings.

 

Tenant shall install on the windows of the Premises only the curtains, blinds,
shades or screens that Landlord approves, which approval Landlord shall not
unreasonably withhold, condition or delay (it being understood that Landlord, in
considering whether to grant such approval, shall have the right to take into
account the impact of Tenant’s proposed installation on the exterior appearance
of the Building).

 

7.12. Air-Cooled HVAC Installations.

 

Tenant shall not have the right to install a supplementary HVAC system for the
Premises that requires vents or louvers to be installed on the exterior of the
Building.

 

7.13. Sprinkler Installation

 

Subject to the terms of this Section 7.13, if Tenant, at any time during the
Term, makes an Alteration that involves the removal of all or substantially all
of the finished ceiling in the Premises (or a material portion thereof) (any
such Alteration being referred to herein as a “Ceiling Alteration”), then
Tenant, at Tenant’s cost, shall install in the plenum above the finished ceiling
in the Premises (or such portion thereof), as part of the Ceiling Alteration,
the piping and sprinkler heads for a fire suppression system in the Premises (or
such portion thereof) in accordance with standards that are employed customarily
in designing and installing such fire suppression systems in first-class office
buildings (such piping and sprinkler heads being referred to herein as a
“Sprinkler Distribution System”). Tenant’s installation of a Sprinkler
Distribution System shall itself constitute an Alteration for purposes of this
Article 7. Landlord shall have the right to condition Landlord’s approval of the
Ceiling Alteration upon Tenant’s performance of the Alteration for the
installation of a Sprinkler Distribution System. If Tenant makes a Ceiling
Alteration, then Tenant shall install a Sprinkler Distribution System as
provided in this Section 7.13 regardless of whether (x) a Requirement then
requires a Sprinkler Distribution System to be installed, or (y) a standpipe
system exists in the core of the Building to which Tenant has access to attach
the Sprinkler Distribution System. If (x) Tenant installs a Sprinkler
Distribution System as provided in this Section 7.13, and (y) such standpipe
system exists in the Building (either at the time that Tenant installs the
Sprinkler Distribution System or at a subsequent time during the Term), then
Tenant, at Tenant’s cost, shall connect the Sprinkler Distribution System to
such standpipe system as an Alteration. Nothing contained in this Section 7.13
obligates Tenant to (x) perform a Ceiling Alteration in the Premises, or
(y) install a Sprinkler Distribution

 

31

--------------------------------------------------------------------------------


 

System to the extent that a Sprinkler Distribution System is already installed
in the Premises (or the applicable portion thereof). Nothing contained in this
Section 7.13 diminishes Tenant’s obligation to make Alterations in the Premises
to the extent required by Section 11.1 hereof.

 

Article 8

REPAIRS

 

8.1. Landlord’s Repairs.

 

Subject to the terms of this Article 8 and to Article 15 hereof and Article 16
hereof, Landlord shall maintain and make all necessary repairs to and
replacements of (i) the Building Systems that service the Premises, (ii) the
structural portions of the Building, (iii) the roof of the Building, (iv) the
sidewalks that are adjacent to the Building, (v) the exterior walls of the
Premises, (vi) the windows of the Premises, (vii) the public portions of the
Building, and (viii) the Premises (to the extent that the necessity for such
repair derives from a Work Access) in each case in conformity with the standards
that are customary for first-class office buildings in the vicinity of the
Building. Nothing contained in this Section 8.1 requires Landlord to maintain or
repair the systems within the Premises that distribute within the Premises
electricity, HVAC or water.

 

8.2. Tenant’s Repairs.

 

(A) Subject to the terms of this Article 8 and to Article 15 hereof and
Article 16 hereof, Tenant, at Tenant’s expense, shall take good care of the
Premises (including, without limitation, (i) the fixtures and equipment that are
installed in the Premises on the Commencement Date, (ii) the Alterations, and
(iii) the systems within the Premises that distribute within the Premises
electricity, HVAC or water). Tenant shall make all repairs to the Premises as
and when needed to preserve the Premises in good condition, except for
reasonable wear and tear, obsolescence and damage for which Tenant is not
responsible pursuant to the provisions of Article 15 hereof. Nothing contained
in this Section 8.2(A) shall require Tenant to perform any repairs to the
Premises that are Landlord’s obligation to perform under Section 8.1 hereof. All
repairs made by Tenant as contemplated by this Section 8.2(A) shall be in
conformity with the standards that are customary for first-class office
buildings in the vicinity of the Building. Tenant shall perform such repairs in
accordance with the terms of Article 7 hereof.

 

(B) Subject to the terms of this Section 8.2(B), if (a) Landlord gives Tenant a
notice that Tenant has failed to perform a repair that this Section 8.2
obligates Tenant to perform, and (b) Tenant fails to proceed with reasonable
diligence to make such repair within thirty (30) days after the date that
Landlord gives such notice to Tenant (or such shorter period that Landlord
designates in such notice to the extent reasonably required under the
circumstances to alleviate an imminent threat to persons or property), then
(i) Landlord may make such repair, and (ii) Tenant shall pay to Landlord, as
additional rent, the reasonable Out-of-Pocket Expenses thereof, with interest
thereon at the Applicable Rate calculated from the date that Landlord incurs
such expenses, within thirty (30) days after Landlord gives Tenant an invoice
therefor together

 

32

--------------------------------------------------------------------------------


 

with reasonable supporting documentation for the charges set forth therein. If
(x) a particular repair that this Section 8.2 obligates Tenant to perform cannot
be performed with reasonable diligence during the aforesaid period of thirty
(30) days (or during such shorter period that Landlord designates, as the case
may be), and (y) Tenant commences such repair during such period of thirty
(30) days (or such shorter period that Landlord designates), then Landlord shall
not have the right to perform such repair on Tenant’s behalf as otherwise
described in this Section 8.2(B) unless Tenant fails to pursue such repair with
reasonable continuity and diligence. Nothing contained in this
Section 8.2(B) limits the remedies that are available to Landlord after the
occurrence of an Event of Default.

 

8.3. Certain Limitations.

 

(A) Tenant, at Tenant’s expense, shall repair in accordance with the terms set
forth in Section 8.2 hereof all damage to the Premises, or to any other part of
the Building or the Building Systems, in each case to the extent resulting from
the negligence or willful misconduct of, or Alterations made by, Tenant or any
other Person claiming by, through or under Tenant; provided, however, that
Landlord shall have the right to perform any such repair to the extent that such
repair affects the structure of the Building or such repair affects any Building
System, in which case Tenant shall pay to Landlord an amount equal to the
Out-of-Pocket Costs that Landlord reasonably incurs in performing such repair,
on or prior to the thirtieth (30th) day after the date that Landlord gives to
Tenant an invoice therefor together with reasonable supporting documentation for
the charges set forth therein. Nothing contained in this Section 8.3(A) limits
the provisions of Section 14.3 hereof.

 

(B) Landlord, at Landlord’s expense, shall repair promptly all damage to the
Premises that results from Landlord’s negligence or willful misconduct. Nothing
contained in this Section 8.3(B) limits the provisions of Section 14.3 hereof.

 

8.4. Overtime.

 

Subject to the provisions of this Section 8.4, Landlord shall have no obligation
to employ contractors or labor at overtime or premium pay rates in connection
with Landlord’s making repairs as contemplated by this Article 8. If Landlord’s
repair (or the condition that Landlord is required to repair) (i) denies Tenant
from having reasonable access to the Premises, (ii) threatens the health or
safety of any occupant of the Premises, or (iii) materially interferes with
Tenant’s ability to conduct its business in the Premises during Tenant’s
ordinary business hours, then Landlord shall employ contractors or labor at
overtime or premium pay rates to the extent reasonably necessary. Landlord, at
Tenant’s request, shall also perform any other repair that this Article 8
requires Landlord to perform, to the extent reasonably practicable, using
contractors or labor at overtime or premium pay rates, in which case Tenant
shall pay to Landlord, as additional rent, an amount equal to the excess of
(x) the Out-of-Pocket Costs that Landlord incurs in performing such repair
(using contractors or labor at overtime or premium pay rates), over (y) the
Out-of-Pocket Costs that Landlord would have incurred in performing such repair
without using contractors at overtime or premium pay rates, within thirty (30)
days after the date that Landlord gives to Tenant an invoice therefor together
with reasonable supporting documentation

 

33

--------------------------------------------------------------------------------


 

for the charges set forth therein (it being understood that if more than one
tenant requests that Landlord perform any such repair using contractors or labor
at overtime or premium pay rates, then Landlord shall allocate such costs among
such tenants equitably).

 

Article 9

ACCESS; LANDLORD’S CHANGES

 

9.1. Access.

 

(A) Subject to the terms of this Lease, Tenant, during the Term, shall have
access to the Premises at all times, twenty-four (24) hours per day, every day
of the year.

 

(B) Subject to the terms of this Section 9.1(B), Landlord and Landlord’s
designees may enter the Premises at reasonable times upon reasonable prior
notice to Tenant (which notice may be given verbally to the person employed by
Tenant with whom Landlord’s representative ordinarily discusses matters relating
to the Premises) to (i) examine the Premises, (ii) show the Premises to
prospective tenants during the last eighteen (18) months of the Term, (iii) show
the Premises to prospective purchasers or master lessees of Landlord’s interest
in the Real Property, (iv) show the Premises to Mortgagees or Lessors (or
prospective Mortgagees or Lessors), (v) gain access to Reserved Areas, or
(vi) make repairs, alterations, improvements, additions or restorations that
(I) Landlord is required to make pursuant to the terms of this Lease, or
(II) are reasonably necessary in connection with the maintenance, repair, or
operation of the Real Property (Landlord’s entry upon the Premises to perform
such repairs, alterations, improvements, additions or restorations being
referred to herein as a “Work Access”). Tenant shall have the right at all
times, other than during an emergency, to have an employee (which employee shall
be designated in a notice given to Landlord by Tenant), accompany Landlord
during such Work Access to the extent reasonably practical. Notwithstanding
anything to the contrary contained herein, Landlord’s entry into the Premises,
pursuant to the terms of this Section 9.1, shall not be limited, restricted or
delayed in any way in the event that such employee is unavailable to accompany
Landlord. Landlord shall not be required to give Tenant advance notice of the
entry by Landlord or Landlord’s designees into the Premises as contemplated by
this Section 9.1(B) to the extent necessary by reason of the occurrence of an
emergency (with the understanding, however, that Landlord shall give Tenant
notice of such emergency access as promptly as reasonably practicable
thereafter). Landlord, in connection with a Work Access, shall have the right to
bring into the Premises, and store in the Premises in a reasonable manner for
the duration of the Work Access, the materials and tools that Landlord
reasonably requires to perform the applicable repair, alteration, improvement,
addition or restoration. Except as expressly set forth in this Lease, Landlord
shall have no liability to Tenant for any loss sustained by Tenant by reason of
Landlord’s entry upon the Premises; provided, however, that (w) nothing
contained in this Section 9.1(B) diminishes Landlord’s obligation to repair the
Premises (to the extent that the necessity for such repair derives from a Work
Access) as provided in Section 8.1 hereof, and (x) subject to Section 14.3
hereof, Landlord shall remain liable to Tenant for personal injury or property
damage that derives from Landlord’s negligence or wilful misconduct in
connection with any such entry upon the Premises.

 

34

--------------------------------------------------------------------------------


 

9.2. Landlord’s Obligation to Minimize Interference.

 

(A) Subject to Section 9.2(B) hereof, Landlord shall use commercially reasonable
efforts to minimize interference with Tenant’s use of the Premises in connection
with Landlord’s accessing the Premises as contemplated by Section 9.1 hereof.

 

(B) Subject to the provisions of this Section 9.2(B), Landlord shall have no
obligation to employ contractors or labor at overtime or premium pay rates in
connection with a Work Access as contemplated by this Article 8. If a Work
Access (i) denies Tenant from having reasonable access to the Premises,
(ii) threatens the health or safety of any occupant of the Premises, or
(iii) materially interferes with Tenant’s ability to conduct its business in the
Premises during Tenant’s ordinary business hours, then Landlord shall employ
contractors or labor at overtime or premium pay rates to the extent reasonably
necessary. Landlord, at Tenant’s request, shall also conduct a Work Access, to
the extent reasonably practicable, using contractors or labor at overtime or
premium pay rates, in which case Tenant shall pay to Landlord, as additional
rent, an amount equal to the excess of (x) the Out-of-Pocket Costs that Landlord
incurs in conducting such Work Access (using contractors or labor at overtime or
premium pay rates), over (y) the Out-of-Pocket Costs that Landlord would have
incurred in conducting such Work Access without using contractors at overtime or
premium pay rates, within thirty (30) days after the date that Landlord gives to
Tenant an invoice therefor together with reasonable supporting documentation for
the charges set forth therein (it being understood that if more than one tenant
requests that Landlord conduct such Work Access using contractors or labor at
overtime or premium pay rates, then Landlord shall allocate such costs among
such tenants equitably).

 

9.3. Reserved Areas.

 

The Premises shall not include (i) the demising walls of the Premises (except
for the interior face thereof), (ii) the walls of the Premises that constitute
the curtain wall for the Building (except for the interior face thereof),
(iii) balconies, terraces and roofs that are adjacent to the Premises, and
(iv) space that is used for Building Systems or other purposes associated with
the operation, repair, management or maintenance of the Real Property,
including, without limitation, shafts, stacks, stairways, chutes, pipes,
conduits, ducts, fan rooms, mechanical rooms, plumbing facilities, and service
closets (the areas described in clauses (iii) and (iv) above being collectively
referred to herein as the “Reserved Areas”).

 

9.4. Ducts, Pipes and Conduits.

 

Landlord shall have the right to install, use and maintain ducts, cabling, pipes
and conduits in and through the Premises, provided that (a) such ducts, cabling,
pipes and conduits are concealed within or above partitioning columns, walls or
ceilings, except that if such ducts, cabling, pipes or conduits are installed in
areas that are utility areas (such as storage areas, mailrooms or mud rooms),
then such ducts, cabling, pipes or conduits may also be installed on
partitioning walls, columns or ceilings, (b) such ducts, cabling, pipes and
conduits do not reduce the usable area of the Premises by more than a de minimis
amount, and (c) Landlord installs such

 

35

--------------------------------------------------------------------------------


 

ducts, cabling, pipes and conduits in a manner that minimizes, to the extent
reasonably practicable, any adverse effect on an Alteration theretofore
performed in the Premises. If Landlord requires access to the Premises to make
the installations as contemplated by this Section 9.4, then Landlord shall
perform such installations in accordance with the terms hereof that govern a
Work Access.

 

9.5. Keys.

 

Tenant shall provide Landlord, from time to time, with the keys to the Premises
(or with the appropriate means to access the Premises using Tenant’s electronic
security systems).

 

9.6. Landlord’s Changes.

 

(A) Subject to Section 9.6(B) hereof, Tenant shall have the right to use, in
common with the other occupants of the Building, the portions of the Building
that Landlord dedicates from time to time as common area for the general use of
the occupants of the Building.

 

(B) Landlord, from time to time, shall have the right to change the arrangement
or location of the public portions of the Building, including, without
limitation, lobbies, entrances, passageways, doors, corridors, stairs and
toilets that in each case are not located in the Premises, provided any such
change does not (a) unreasonably reduce or unreasonably interfere with Tenant’s
access to the Building or the Premises, (b) reduce the floor area of the
Premises (except to a de minimis extent), or (c) reduce to a material extent the
level or quality of services that are available to Tenant on the Commencement
Date.

 

(C) Landlord, from time to time, shall have the right to change, or reduce the
number of, the passenger or freight elevators serving the Premises, provided
that such change or reduction does not reduce to a material extent the passenger
or freight elevator service standards that the passenger and freight elevators
meet on the date hereof.

 

(D) Landlord, from time to time, shall have the right to change the name, number
or designation by which the Building is commonly known.

 

(E)

 

(1) Landlord shall have the right, from time to time, to close, obstruct or
darken the windows of the Premises temporarily to the extent required to comply
with a Requirement or to perform repairs, maintenance, alterations, or
improvements to the Building. Landlord shall have the right to close, obstruct
or darken the windows of the Premises permanently to the extent required to
comply with a Requirement that does not become applicable to the Building by
virtue of Landlord’s performance of elective construction in the Building.

 

(2) If, at any time, the windows of the Premises are closed, obstructed or
darkened temporarily, as aforesaid, then Landlord shall perform (or cause to be
performed) such repairs, maintenance, alterations or improvements, or shall
comply with the applicable

 

36

--------------------------------------------------------------------------------


 

Requirement (or cause such Requirement to be complied with), in each case with
reasonable diligence, and otherwise take such action as may be reasonably
necessary to minimize the period during which such windows are temporarily
closed, obstructed or darkened (it being understood, however, that subject to
Section 8.4 hereof, Landlord shall not be required to perform such repairs,
maintenance, alterations or improvements using contractors or labor at overtime
or premium pay rates).

 

Article 10

UNAVOIDABLE DELAYS AND INTERRUPTION OF SERVICE

 

10.1. Unavoidable Delays.

 

Subject to Article 15 hereof and Article 16 hereof, this Lease and the
obligation of Tenant to pay Rental hereunder and to perform all of Tenant’s
other covenants shall not be affected, impaired or excused, and Landlord shall
not have any liability to Tenant, to the extent that Landlord is unable to
perform Landlord’s covenants under this Lease by reason of any cause beyond
Landlord’s reasonable control, including, without limitation, strikes, labor
troubles, acts of terrorism or the occurrence of an act of God; provided,
however, that Landlord shall not have the right to claim under this Section 10.1
that Landlord’s failure to have funds available to make a payment of money
constitutes an excuse for Landlord’s performance of an obligation of Landlord
hereunder.

 

10.2. Interruption of Services.

 

Landlord, from time to time, shall have the right to interrupt or curtail the
level of service provided by the Building Systems to the extent reasonably
necessary to accommodate the performance of repairs, additions, alterations,
replacements or improvements that in Landlord’s reasonable judgment are
desirable or necessary. Landlord shall give Tenant reasonable advance notice of
any such interruption or curtailment (to the extent that Landlord does not need
to arrange for such interruption or curtailment to manage an emergency) and
schedule any such interruption or curtailment at times that minimizes, to the
extent reasonably practicable, the effect of such interruption or curtailment on
Tenant’s ability to conduct its business in the Premises during Tenant’s
ordinary business hours. If such interruption or curtailment of the level of
service provided by the Building Systems (i) denies Tenant from having
reasonable access to the Premises, (ii) threatens the health or safety of any
occupant of the Premises, or (iii) materially interferes with Tenant’s ability
to conduct its business in the Premises during Tenant’s ordinary business hours,
then Landlord shall employ contractors or labor at overtime or premium pay rates
to the extent reasonably necessary. Landlord, at Tenant’s request, shall also
schedule any such interruption or curtailment, to the extent reasonably
practicable, using contractors or labor at overtime or premium pay rates, in
which case Tenant shall pay to Landlord, as additional rent, an amount equal to
the excess of (x) the Out-of-Pocket Costs that Landlord incurs in so scheduling
such interruption or curtailment (using contractors or labor at overtime or
premium pay rates), over (y) the Out-of-Pocket Costs that Landlord would have
incurred in scheduling such interruption or curtailment without using
contractors at overtime or premium pay rates,

 

37

--------------------------------------------------------------------------------


 

within thirty (30) days after the date that Landlord gives to Tenant an invoice
therefor together with reasonable supporting documentation for the charges set
forth therein (it being understood that if more than one tenant requests that
Landlord conduct such Work Access using contractors or labor at overtime or
premium pay rates, then Landlord shall allocate such costs among such tenants
equitably).

 

Article 11

REQUIREMENTS

 

11.1. Tenant’s Obligation to Comply with Requirements.

 

(A) Subject to the terms of this Article 11, Tenant, at Tenant’s expense, shall
comply with all Requirements applicable to the Premises, including, without
limitation, (i) Requirements that are applicable to the performance of
Alterations, (ii) Requirements that become applicable by reason of Alterations
having been performed, and (iii) Requirements that are applicable by reason of
the specific nature or type of business operated by Tenant (or any other Person
claiming by, through or under Tenant) in the Premises. Tenant shall not be
required to make any Alteration or other changes to the structural components of
the Building or to the Building Systems in either case to comply with any
Requirement unless (a) such Alteration or other change is required by reason of
Alterations having been performed by Tenant (or another Person claiming by,
through or under Tenant), (b) such Alteration or other change is required by
reason of the specific nature of the use of the Premises by Tenant (or such
other Person) (as opposed to the use of the Premises for the general purposes
otherwise permitted under Section 3.1 hereof) or (c) such Alteration or other
change is required to install, modify, or replace any fire suppression device or
system in the Premises (including, without limitation, sprinkler systems).

 

(B) The term “Requirements’’ shall mean, collectively, (i) all present and
future laws, rules, orders, ordinances, regulations, statutes, requirements,
codes and executive orders of all Governmental Authorities, and of any
applicable fire rating bureau, or other body exercising similar functions, and
(ii) all requirements that the issuer of Landlord’s Property Policy imposes
(including, without limitation, any such requirements that such issuer requires
as the basis for the premium that such issuer charges Landlord for Landlord’s
Property Policy), provided that such requirements that the issuer of Landlord’s
Property Policy imposes are reasonably consistent with the requirements imposed
by reputable insurers of comparable properties in The City of New York.

 

(C) The term “Governmental Authority” shall mean the United States of America,
the State of New York, The City of New York, any political subdivision thereof
and any agency, department, commission, board, bureau or instrumentality of any
of the foregoing, or any quasi-governmental authority, now existing or hereafter
created, having jurisdiction over the Real Property or any portion thereof.

 

38

--------------------------------------------------------------------------------


 

(D) Subject to the terms of this Section 11.1(D), if (a) Landlord gives Tenant a
notice that Tenant has failed to comply with a Requirement as required by this
Section 11.1, and (b) Tenant fails to proceed with reasonable diligence to
comply with such Requirement within twenty (20) days after the date that
Landlord gives such notice to Tenant (or such shorter period that Landlord
designates in such notice to the extent reasonably required under the
circumstances to alleviate an imminent threat to persons or property), then
(i) Landlord may perform the work and otherwise take steps that are required to
comply with such Requirement, and (ii) Tenant shall pay to Landlord, as
additional rent, the reasonable Out-of-Pocket Expenses thereof, with interest
thereon at the Applicable Rate calculated from the date that Landlord incurs
such expenses, within thirty (30) days after Landlord gives Tenant an invoice
therefor together with reasonable supporting documentation for the charges set
forth therein. If (x) Tenant’s compliance with a particular Requirement as
required by this Section 11.1 cannot be accomplished with reasonable diligence
during the aforesaid period of twenty (20) days (or during such shorter period
that Landlord designates, as the case may be), and (y) Tenant commences such
compliance during such period of twenty (20) days (or such shorter period that
Landlord designates), then Landlord shall not have the right to perform the work
and otherwise take steps that are required to comply with such Requirement on
Tenant’s behalf as otherwise described in this Section 11.1(D) unless Tenant
fails to pursue such compliance with reasonable continuity and diligence.
Nothing contained in this Section 11.1(D) limits the remedies that are available
to Landlord after the occurrence of an Event of Default.

 

11.2. Landlord’s Obligation to Comply with Requirements.

 

Landlord shall comply with all Requirements applicable to the Premises and the
Building (including, without limitation, Requirements in respect of which the
violation thereof impedes Tenant’s performance of Alterations in the Premises)
other than the Requirements with respect to which Tenant is required to comply
pursuant to Section 11.1 hereof, subject, however, to Landlord’s right to
contest in good faith the applicability or legality thereof (provided that
Landlord’s contesting such Requirements does not interfere in any material
respect with Tenant’s use and occupancy of the Premises).

 

11.3. Certificate of Occupancy.

 

(A) Subject to the terms of this Section 11.3(A), Landlord covenants that from
and after the Commencement Date a temporary or permanent certificate of
occupancy covering the Premises (or such other certificate as may be required by
Requirements from time to time to lawfully occupy the Premises) shall be in full
force and effect permitting the Premises to be used for the general purposes
that are permitted under Article 3 hereof. Nothing contained herein constitutes
Landlord’s covenant, representation or warranty that the Premises or any part
thereof lawfully may be used or occupied for any particular purpose or in any
particular manner; provided, however, that Landlord shall not have the right to
amend the certificate of occupancy for the Premises (or such other certificate
as may be required by Requirements from time to time to lawfully occupy the
Premises) in a manner that limits the uses that Tenant may perform in the
Premises in accordance with Article 3 hereof. Landlord shall have no liability
to Tenant under this Section 11.3(A) to the extent such certificate of occupancy
(or such other certificate) is not in full force and effect by reason of
Tenant’s default hereunder or by reason of Alterations.

 

(B) Tenant shall use the Premises only in a manner that conforms with the
certificate of occupancy that is in effect for the Premises. Tenant shall not
have the right to amend the certificate of occupancy for the Premises or the
Building without Landlord’s prior approval.

 

39

--------------------------------------------------------------------------------


 

Article 12

QUIET ENJOYMENT

 

12.1. Quiet Enjoyment.

 

Landlord covenants that Tenant may peaceably and quietly enjoy the Premises for
the Term, subject, nevertheless, to the terms and conditions of this Lease.

 

Article 13

SUBORDINATION

 

13.1. Subordination.

 

(A) This Lease shall be subject and subordinate to the priority of each Superior
Lease that hereafter exists (and does not exist as of the date hereof) in
respect of which the Lessor is not an Affiliate of Landlord. This Lease shall be
subject and subordinate to the lien of each Mortgage that hereafter exists (and
does not exist as of the date hereof) in respect of which the Mortgagee is not
an Affiliate of Landlord.

 

(B) The term “Lessor” shall mean a lessor under a Superior Lease.

 

(C) The term “Mortgage” shall mean any trust indenture or mortgage which now or
hereafter encumbers Landlord’s estate in the Premises.

 

(D) The term “Mortgagee” shall mean any trustee, mortgagee or holder of a
Mortgage.

 

(E) The term “Superior Lease” shall mean any lease pursuant to which Landlord
now or hereafter obtains or retains its interest in the Premises (to the extent
that Landlord’s interest in the Premises is a leasehold estate).

 

13.2. Attornment.

 

If, at any time prior to the Expiration Date, a Person succeeds to Landlord’s
interest in the Real Property by reason of a foreclosure under a Mortgage or by
reason of the termination of a Superior Lease (any such Person being referred to
herein as the “Successor”), then Tenant, at the Successor’s election, shall
attorn, from time to time, to the Successor, in either case upon the then

 

40

--------------------------------------------------------------------------------


 

executory terms of this Lease, for the remainder of the Term. If the Successor
is not an Affiliate of the Person that constituted Landlord immediately prior to
such Successor’s obtaining an interest in the Premises, then the Successor shall
not be:

 

(A) liable for any act or omission of any prior landlord (including, without
limitation, the then defaulting landlord), except to the extent that (i) such
act or omission continues after the date that the Successor succeeds to
Landlord’s interest in the Real Property, and (ii) such act or omission of such
prior landlord is of a nature that the Successor can cure by performing a
service or making a repair, or

 

(B) subject to any defenses or offsets that Tenant has against any prior
landlord (including, without limitation, the then defaulting landlord) (except
for any offsets expressly permitted under this Lease), or

 

(C) bound by any payment of Rental that Tenant has made to any prior landlord
(including, without limitation, the then defaulting landlord) more than thirty
(30) days in advance of the date that such payment is due (other than the Rental
that Tenant pays pursuant to Section 1.5(E) hereof), or

 

(D) bound by any obligation to make any payment to or on behalf of Tenant to the
extent that such obligation accrues prior to the date that the Successor
succeeds to Landlord’s interest in the Real Property, or

 

(E) bound by any obligation to perform any work or to make improvements to the
Premises, except for:

 

(1) repairs and maintenance that Landlord is required to perform pursuant to the
provisions of this Lease and that first become necessary, or the need for which
continues, after the date that the Successor succeeds to Landlord’s interest in
the Real Property,

 

(2) repairs to the Premises that become necessary by reason of a fire or other
casualty that occurs from and after the date that the Successor succeeds to
Landlord’s interest in the Real Property and that Landlord is required to
perform pursuant to Article 15 hereof,

 

(3) repairs to the Premises or any part thereof that become necessary by reason
of a fire or other casualty that occurs prior to the date that the Successor
succeeds to Landlord’s interest in the Real Property and that Landlord is
required to perform pursuant to Article 15 hereof, to the extent that the
Successor can make such repairs from the net proceeds of Landlord’s Property
Policy that are actually made available to the Successor (with the
understanding, however, that if (i) a fire or other casualty occurs prior to the
date that the Successor succeeds to Landlord’s interest in the Real Property,
(ii) Landlord is required to repair the resulting damage to the Building
pursuant to Article 15 hereof, and (iii) the Successor cannot make such repairs
from such net proceeds, then Tenant shall have the right to terminate this Lease
by giving notice thereof to the Successor within fifteen (15) days after the
date that the Successor gives Tenant notice that the Successor does not intend
to perform such repairs),

 

41

--------------------------------------------------------------------------------


 

(4) repairs to the Premises as a result of a partial condemnation that occurs
from and after the date that the Successor succeeds to Landlord’s interest in
the Real Property and that Landlord is required to perform pursuant to
Article 16 hereof, and

 

(5) repairs to the Premises as a result of a partial condemnation that occurs
prior to the date that the Successor succeeds to Landlord’s interest in the Real
Property and that Landlord is required to perform pursuant to Article 16 hereof,
to the extent that the Successor can make such repairs from the net proceeds of
any condemnation award made available to the Successor (with the understanding,
however, that if (i) a partial condemnation occurs prior to the date that the
Successor succeeds to Landlord’s interest in the Real Property, (ii) Landlord is
required to make repairs to the Building pursuant to Article 16 hereof by reason
of such partial condemnation, and (iii) the Successor cannot make such repairs
from such net proceeds, then Tenant shall have the right to terminate this Lease
by giving notice thereof to the Successor within fifteen (15) days after the
date that the Successor gives Tenant notice that the Successor does not intend
to perform such repairs),

 

(F) bound by any amendment or modification of this Lease made without the
consent of the Successor after the date that Tenant is given notice of the
applicable Mortgage or the applicable Superior Lease (as the case may be), or

 

(G) bound to return the Cash Security Deposit or the Letter of Credit until the
Cash Security Deposit or the Letter of Credit has come into the Successor’s
actual possession and Tenant is entitled to the Cash Security Deposit or the
Letter of Credit pursuant to the terms of this Lease.

 

The provisions of this Section 13.2 shall apply notwithstanding that, as a
matter of law, this Lease terminates upon the termination of any Superior Lease
or the foreclosure of a Mortgage. No further instrument shall be required to
give effect to Tenant’s attorning to a Successor as contemplated by this
Section 13.2. Tenant, however, upon demand of any Successor, shall execute, from
time to time, instruments, in a recordable form and in a form reasonably
satisfactory to the Successor, confirming the foregoing provisions of this
Section 13.2.

 

13.3. Amendments to this Lease.

 

Tenant shall execute and deliver, from time to time, amendments to this Lease,
promptly after Landlord’s request, to the extent that (x) such amendments are
reasonably required by a Mortgagee or a Lessor that in either case is not an
Affiliate of Landlord (or are reasonably required by a proposed Mortgagee or
proposed Lessor that in either case is not an Affiliate of Landlord and that
consummates the applicable Mortgage or the applicable Superior Lease
contemporaneously with Tenant’s execution and delivery of such amendment
hereof), and (y) Landlord gives to Tenant reasonable evidence to the effect that
such Mortgagee or Lessor requires such amendments; provided, however, that
Tenant shall not be required to agree to any such amendments to this Lease that
(i) increase Tenant’s monetary obligations under this Lease, (ii) adversely
affect or diminish Tenant’s rights under this Lease (except in either case to a
de minimis extent), or (iii) increase Tenant’s other obligations under this
Lease (except to a de minimis extent).

 

42

--------------------------------------------------------------------------------


 

13.4. Tenant’s Estoppel Certificate.

 

Tenant, within ten (10) Business Days after Landlord’s request from time to time
(but not more frequently than three (3) times in any particular period of twelve
(12) months), shall deliver to Landlord a written statement executed by Tenant,
in form reasonably satisfactory to Landlord, (1) stating that this Lease is then
in full force and effect and has not been modified (or if this Lease is not in
full force and effect, stating the reasons therefor, or if this Lease is
modified, setting forth all modifications), (2) setting forth the date to which
the Fixed Rent, the Tax Payment and other items of Rental have been paid,
(3) stating whether, to the actual knowledge of Tenant (without having made any
investigation), Landlord is in default under this Lease, and, if Landlord is in
default, setting forth the specific nature of all such defaults, and (4) stating
any other matters reasonably requested by Landlord and related to this Lease.
Tenant acknowledges that any such statement that Tenant delivers to Landlord
pursuant to this Section 13.4 may be relied upon by (x) any purchaser or owner
of the Real Property or any interest therein (including, without limitation, any
Lessor), or (y) any Mortgagee.

 

13.5. Landlord’s Estoppel Certificate.

 

Landlord, within ten (10) Business Days after Tenant’s request from time to time
(but not more frequently than three (3) times in any particular period of twelve
(12) months), shall deliver to Tenant a written statement executed by Landlord,
in form reasonably satisfactory to Tenant, (i) stating that this Lease is then
in full force and effect and has not been modified (or if this Lease is not in
full force and effect, stating the reasons therefor, or if this Lease is
modified, setting forth all modifications), (ii) setting forth the date to which
the Fixed Rent, the Escalation Rent and any other items of Rental have been
paid, (iii) stating whether, to the actual knowledge of Landlord (without having
made any investigation), Tenant is in default under this Lease, and, if Tenant
is in default, setting forth the specific nature of all such defaults, and
(iv) stating any other matters reasonably requested by Tenant and related to
this Lease. Landlord acknowledges that any statement delivered by Landlord to
Tenant pursuant to this Section 13.5 may be relied upon by (w) any Person that
extends credit to Tenant, (x) any assignee of Tenant’s interest hereunder,
(y) any subtenant of all or any part of the Premises, or (z) any Person that
acquires Control of Tenant (provided that such assignment, sublease or transfer
of Control is accomplished in a manner that complies with the provisions of
Article 17 hereof).

 

13.6. Rights to Cure Landlord’s Default.

 

If (x) a Superior Lease or Mortgage exists, (y) the Lessor or Mortgagee is not
an Affiliate of Landlord, and (z) Landlord gives Tenant notice thereof, then
Tenant shall not seek to terminate this Lease by reason of Landlord’s default
hereunder until Tenant has given written notice of such default to such Lessor
or such Mortgagee in either case at the address that has been furnished to
Tenant. If any such Lessor or Mortgagee notifies Tenant, within ten
(10) Business Days after the date that such Lessor or Mortgagee receives such
notice from Tenant,

 

43

--------------------------------------------------------------------------------


 

that such Lessor or Mortgagee intends to remedy such act or omission of
Landlord, then Tenant shall not have the right to so terminate this Lease unless
such Lessor or Mortgagee fails to remedy such act or omission of Landlord within
a reasonable period of time after the date that such Lessor or Mortgagee gives
such notice to Tenant (it being understood that such Lessor or Mortgagee shall
not have any liability to Tenant for the failure of such Lessor or Mortgagee to
so remedy such act or omission of Landlord during such period).

 

13.7. Zoning Lot Merger Agreement.

 

Tenant hereby waives irrevocably any rights that Tenant may have in connection
with any zoning lot merger or transfer of development rights with respect to the
Real Property, including, without limitation, any rights that Tenant may have to
be a party to, to contest, or to execute any Declaration of Restrictions (as
such term is used in Section 12-10 of the Zoning Resolution of The City of New
York effective December 15, 1961, as amended) with respect to the Real Property,
which would cause the Premises to be merged with or unmerged from any other
zoning lot pursuant to such Zoning Resolution or to any document of a similar
nature and purpose. Tenant agrees that this Lease shall be subject and
subordinate to any Declaration of Restrictions or any other document of similar
nature and purpose now or hereafter affecting the Real Property (it being
understood, however, that Landlord shall not permit such Declaration of
Restrictions or any such other document to impair Tenant’s rights hereunder, or
expand Tenant’s obligations hereunder, except, in either case, to a de minimis
extent). In confirmation of such subordination and waiver, Tenant, from time to
time, shall execute and deliver promptly any certificate or instrument that
Landlord reasonably requests.

 

13.8. Tenant’s Financial Statements.

 

Subject to the terms of this Section 13.8, Tenant shall provide to Landlord
(a) the balance sheet of Tenant and each Predecessor Tenant (if any) in either
case dated as of the last day of each fiscal year (to the extent that the last
day of each such fiscal year occurs during the Term), (b) the income statement
of Tenant and each Predecessor Tenant (if any) for each such fiscal year that
occurs, in whole or in part, during the Term, and (c) the statement of changes
in financial condition of Tenant and each Predecessor Tenant (if any) for each
such fiscal year that occurs, in whole or in part, during the Term, in each case
on or prior to the one hundred twentieth (120th) day after the last day of each
such fiscal year (such financial statements being collectively referred to
herein as “Tenant’s Statements”). Tenant shall cause Tenant Statements to be
prepared in accordance with generally accepted accounting principles,
consistently applied. Landlord shall not disclose Tenant’s Statements to any
third party, except that Landlord may disclose Tenant’s Statements (i) to
Persons that provide (or that propose to provide), directly or indirectly, debt
or equity capital to Landlord or Landlord’s Affiliates and that provide Landlord
with reasonable assurances that such Persons will maintain the confidentiality
of Tenant’s Statements, (ii) to Persons that purchase (or that propose to
purchase) the Real Property or any portion thereof and that provide Landlord
with reasonable assurances that such Persons will maintain the confidentiality
of Tenant’s Statements, (iii) to Lessors (or prospective Lessors) that provide
Landlord with reasonable assurances that such Lessors (or prospective Lessors)
will maintain the confidentiality of Tenant’s Statements, (iv) to Persons that
provide professional

 

44

--------------------------------------------------------------------------------

 

services for Landlord (such as, for example, Landlord’s attorneys and
accountants) and that provide Landlord with reasonable assurances that such
Persons will maintain the confidentiality of Tenant’s Statements, (v) to the
extent required by law, (vi) to the extent reasonably required by Landlord in
enforcing Landlord’s rights hereunder, and (vii) to the extent that Tenant’s
Statements are otherwise available to the general public. Tenant shall not have
any obligation to provide Tenant’s Statements to Landlord as provided in this
Section 13.8 during the period that (x) the stock of Tenant is publicly traded
on a recognized stock exchange, and (y) Tenant’s Statements are available to the
general public under filings that Tenant makes with the Securities and Exchange
Commission.

 

Article 14

INSURANCE

 

14.1. Tenant’s Insurance.

 

(A) Tenant, at Tenant’s expense, shall obtain and keep in full force and effect
(i) an insurance policy for Tenant’s Property and the Specialty Alterations, in
either case to the extent insurable under the available standard forms of
“all-risk” insurance policies, in an amount equal to one hundred percent
(100%) of the replacement value thereof (subject, however, at Tenant’s option,
to a reasonable deductible) (the insurance policy described in this clause
(i) being referred to herein as “Tenant’s Property Policy”), (ii) a policy of
worker’s compensation insurance, to the extent required by law (such policy
being referred to herein as “Tenant’s Worker’s Compensation Policy”), and
(iii) a policy of commercial general liability and property damage insurance on
an occurrence basis, with a broad form contractual liability endorsement (the
insurance policy described in this clause (iii) being collectively referred to
herein as “Tenant’s Liability Policy”). Tenant’s Property Policy and Tenant’s
Liability Policy shall name Tenant as the insured. Tenant’s Property Policy
shall also include business interruption insurance that is sufficient in amount
to pay the Fixed Rent and the Tax Payment due hereunder for a period of at least
one (1) year. Tenant’s Liability Policy shall name the Landlord Indemnitees as
additional insureds thereunder.

 

(B) Except for standard provisions in ISO CG 0001 Form or its equivalent,
Tenant’s Liability Policy shall not contain any endorsement or exclusion that
affects or limits the obligation of the insurer to pay the amount of any loss
sustained caused by a negligent act or omission of Tenant. If Tenant receives
any notice of cancellation or any other notice from the insurance carrier which
may adversely affect the coverage of the insureds under Tenant’s Property Policy
or Tenant’s Liability Policy, then Tenant shall immediately deliver to Landlord
a copy of such notice. The minimum amounts of liability under Tenant’s Liability
Policy shall be a combined single limit with respect to each occurrence in the
amount of Five Million Dollars ($5,000,000) for injury (or death) to persons and
damage to property, which minimum amount Landlord may increase from time to time
to the amount of insurance that in Landlord’s reasonable judgment is then being
customarily required by prudent landlords of first-class buildings in the
vicinity of the Building from tenants leasing space similar in size, nature and
location to the Premises.

 

45

--------------------------------------------------------------------------------


 

(C) Tenant shall cause Tenant’s Liability Policy, Tenant’s Worker’s Compensation
Policy and Tenant’s Property Policy to be issued by reputable and independent
insurers that are (x) permitted to do business in the State of New York, and
(y) rated in Best’s Insurance Guide, or any successor thereto, as having a
general policyholder rating of AA and a financial rating of at least XIII (it
being understood that if such ratings are no longer issued, then such insurer’s
financial integrity shall conform to the standards that constitute such ratings
from Best’s Insurance Guide as of the date hereof).

 

(D) Tenant has the right to satisfy Tenant’s obligation to carry Tenant’s
Liability Policy with an umbrella insurance policy if such umbrella insurance
policy contains an aggregate per location endorsement that provides the required
level of protection for the Premises. Tenant has the right to satisfy Tenant’s
obligation to carry Tenant’s Property Policy with a blanket insurance policy if
such blanket insurance policy provides, on a per occurrence basis, that a loss
that relates to any other location does not impair or reduce the level of
protection available for the Premises below the amount required by this Lease.

 

14.2. Landlord’s Insurance.

 

(A) Subject to the terms of this Section 14.2, Landlord shall obtain and keep in
full force and effect insurance against loss or damage by fire and other
casualty to the Building, to the extent insurable on commercially reasonable
terms under then available standard forms of “all-risk” insurance policies, in
an amount equal to one hundred percent (100%) of the replacement value thereof
or, at Landlord’s option, in such lesser amount as will avoid co-insurance (such
insurance being referred to herein as “Landlord’s Property Policy”). Tenant
acknowledges that (i) Landlord’s Property Policy may encompass rent insurance,
(ii) the risks that Landlord’s Property Policy covers may include, without
limitation, fire, war, terrorism, environmental matters, and flood, and
(iii) Landlord may also obtain a commercial general liability insurance policy.

 

(B) Landlord shall not be liable to Tenant for any failure to insure any
Alterations unless Tenant notifies Landlord of the completion of such
Alterations and the cost thereof, and maintains adequate records with respect to
such Alterations to facilitate the adjustment of any insurance claims with
respect thereto. Landlord shall have the right to provide that the coverage of
Landlord’s Property Policy is subject to a reasonable deductible. Tenant shall
cooperate with Landlord and Landlord’s insurance companies in the adjustment of
any claims for any damage to the Building or the Alterations. Landlord shall not
be required to carry insurance on Tenant’s Property or the Specialty
Alterations. Landlord shall not be required to carry insurance against any loss
suffered by Tenant due to the interruption of Tenant’s business.

 

14.3. Mutual Waiver of Subrogation.

 

(A) Subject to the provisions of this Section 14.3, Landlord and Tenant shall
each obtain an appropriate clause in, or endorsement on, Landlord’s Property
Policy or Tenant’s Property Policy (as the case may be) pursuant to which the
insurance companies waive subrogation or consent to a waiver of right of
recovery. Landlord and Tenant also agree that,

 

46

--------------------------------------------------------------------------------


 

having obtained such clauses or endorsements of waiver of subrogation or consent
to a waiver of right of recovery, they shall not make any claim against or seek
to recover from the Landlord Indemnitees or the Tenant Indemnitees (as the case
may be) for any loss or damage to its property or the property of others
resulting from fire or other hazards covered by Landlord’s Property Policy or
Tenant’s Property Policy (as the case may be); provided, however, that the
release, discharge, exoneration and covenant not to sue herein contained shall
be limited by and be coextensive with the terms and provisions of the waiver of
subrogation clause or endorsements or clauses or endorsements consenting to a
waiver of right of recovery.

 

(B) If the payment of an additional premium is required for the inclusion of a
waiver of subrogation provision as described in Section 14.3(A) hereof, then
each party shall advise the other party of the amount of any such additional
premiums and the other party at its own election may, but shall not be obligated
to, pay such additional premium. If (x) Tenant is the party that elects to pay
such additional premium to include such a waiver in Landlord’s Property Policy,
and (y) other tenants in the Building make concurrently a similar election, then
the aforesaid amount that Tenant is obligated to pay to Landlord on account of
such additional premium shall be only the portion thereof that Landlord
allocates equitably to Tenant. If such other party does not elect to pay such
additional premium, then the party whose insurer is charging the additional
premium shall not be required to obtain such waiver of subrogation provision.

 

(C) If either party is unable to obtain the inclusion of such waiver of
subrogation provision even with the payment of an additional premium, then such
party shall attempt to name the other party as an additional insured (but not a
loss payee) under the applicable insurance policy. If the payment of an
additional premium is required for naming the other party as an additional
insured (but not a loss payee), then such party shall advise the other of the
amount of any such additional premium and the other party at its own election
may, but shall not be obligated to, pay such additional premium. If (x) Tenant
is the party that elects to pay such additional premium to name Tenant as an
additional insured (but not as loss payee), and (y) other tenants in the
Building make concurrently a similar election, then the aforesaid amount that
Tenant is obligated to pay to Landlord on account of such additional premium
shall be only the portion thereof that Landlord allocates equitably to Tenant.
If such other party does not elect to pay such additional premium or if it is
not possible to have the other party named as an additional insured (but not
loss payee), even with the payment of an additional premium, then (in either
event) the party whose insurer refuses to include such waiver of subrogation
provision shall so notify the other party and such party shall not have the
obligation to name the other party as an additional insured.

 

14.4. Evidence of Insurance.

 

On or prior to the Commencement Date, each party shall deliver to the other
party appropriate certificates of insurance required to be carried by the
parties pursuant to this Article 14, including evidence of waivers of
subrogation and naming of additional insureds in either case as required by
Section 14.3 hereof. Each party shall deliver to the other party evidence of
each renewal or replacement of a policy at least twenty (20) days prior to the
expiration of such policy.

 

47

--------------------------------------------------------------------------------


 

14.5. No Concurrent Insurance.

 

Tenant shall not obtain any property insurance (under Tenant’s Property Policy
or otherwise) that covers the property that is covered by Landlord’s Property
Policy.

 

14.6. Tenant’s Obligation to Comply with Landlord’s Fire and Casualty Insurance.

 

If (i) Tenant (or any other Person claiming by, through or under Tenant) uses
the Premises for any purpose other than general office use, and (ii) the use of
the Premises by Tenant (or such other Person) causes the premium for Landlord’s
Property Policy to exceed the premium that would have otherwise applied therefor
if Tenant (or such Person) used the Premises for general office use, then Tenant
shall pay to Landlord, as additional rent, an amount equal to such excess, on or
prior to the thirtieth (30th) day after the date that Landlord gives to Tenant
an invoice therefor, together with reasonable supporting documentation for the
charges set forth therein. Nothing contained in this Section 14.6 expands
Tenant’s rights under Article 3 hereof.

 

Article 15

CASUALTY

 

15.1. Notice.

 

Tenant shall notify Landlord promptly of any fire or other casualty that occurs
in the Premises.

 

15.2. Landlord’s Restoration Obligations.

 

Subject to the terms of this Section 15.2, Landlord, with reasonable diligence,
shall repair the damage to (i) the Premises (including, without limitation, the
Alterations), (ii) the Building Systems that service the Premises, and (iii) the
common elements of the Building that Tenant uses to gain access to the Premises,
in each case to the extent caused by fire or other casualty. Landlord shall
commence the performance of such repairs as promptly as reasonably practicable
after the occurrence of such fire or other casualty. Landlord shall use
commercially reasonable efforts to perform such repairs diligently, in a good
and workmanlike manner, and in a manner that minimizes to the extent reasonably
practicable interference with Tenant’s use and occupancy of any portion of the
Premises that remains tenantable. Landlord shall not be required to restore
Tenant’s Property or the Specialty Alterations. Landlord shall not be required
to commence such restoration until Tenant gives Landlord the notice described in
Section 15.1 hereof (unless Landlord otherwise has received actual notice of the
fire or other casualty). Landlord shall not be obligated to restore any
Alterations unless (i) Tenant has Substantially Completed the performance
thereof, (ii) Tenant has given Landlord notice to the effect that Tenant has
Substantially Completed such Alterations, (iii) Tenant has given Landlord notice
of the cost

 

48

--------------------------------------------------------------------------------


 

incurred by Tenant in performing such Alterations, and (iv) Tenant has
maintained records with respect to such Alterations in a form that allows
Landlord to make a Ml insurance recovery therefor under Landlord’s Property
Policy. If (x) Tenant, as part of the Initial Alterations, demolishes all or a
material part of the interior installation that exists in the Premises on the
Commencement Date, and (y) the Premises (including any Alterations) is damaged
by fire or other casualty at any time prior to the date that Tenant
Substantially Completes the Initial Alterations therein, then Landlord’s
obligation to repair the Premises (and any Alterations) shall be limited to
(x) the part of the Building Systems serving the Premises on the Commencement
Date, but not the distribution portions of such Building Systems located within
the Premises, (y) the floor and ceiling slabs of the Premises, and (z) the
exterior walls of the Premises, all to substantially the same condition that
existed on the Commencement Date. Landlord shall have the right to adapt the
restoration of the Premises as contemplated by this Section 15.2 to comply with
applicable Requirements that are then in effect. Landlord shall not be obligated
to restore the Premises as provided in this Section 15.2 to the extent that this
Lease terminates by reason of such fire or other casualty as provided in this
Article 15.

 

15.3. Rent Abatement.

 

(A) Subject to Section 15.3 hereof, the Fixed Rent and the Tax Payment that is
otherwise due and payable hereunder shall be reduced in the proportion that the
number of square feet of Rentable Area of the part of the Premises that is not
usable or accessible by Tenant by reason of such fire or other casualty bears to
the total Rentable Area of the Premises immediately prior to such fire or other
casualty, for the period commencing on the date of such fire or other casualty
and ending on the date that Landlord Substantially Completes the restoration
described in Section 15.2 hereof or the applicable portion of the Premises
becomes accessible, as the case may be.

 

(B) If a fire or other casualty occurs in the Premises after the Commencement
Date and prior to the Rent Commencement Date, then the aggregate abatement of
Fixed Rent and the Tax Payment to which Tenant is entitled as contemplated by
Section 15.3 hereof (from and after the Rent Commencement Date) shall be an
amount equal to the aggregate abatement of Fixed Rent and the Tax Payment to
which Tenant would have been entitled under Section 15.3 hereof if the Rent
Commencement Date had occurred immediately prior to such fire or other casualty.

 

15.4. Landlord’s Termination Right.

 

If the Building is so damaged by fire or other casualty that, in Landlord’s
opinion, substantial alteration, demolition, or reconstruction of the Building
is required (regardless of whether the Premises have been damaged or rendered
untenantable), then Landlord may terminate this Lease by giving Tenant notice
thereof on or prior to the ninetieth (90th) day after such fire or other
casualty. If Landlord elects to terminate this Lease as aforesaid, then (I) the
Term shall expire on a date set by Landlord that (A) is not sooner than (i) the
tenth (10th) day after the date that Landlord gives such notice (if all or
substantially all of the Premises is rendered untenantable by such fire or other
casualty), and (ii) the ninetieth (90th) day after the

 

49

--------------------------------------------------------------------------------


 

date that Landlord gives such notice (if less than all or substantially all of
the Premises is rendered untenantable by such fire or other casualty), and
(B) is not later than the first (1st) anniversary of the date on which such fire
or other casualty occurs, and (II) Tenant, on such date set by Landlord, shall
vacate the Premises and surrender the Premises to Landlord in accordance with
the terms of this Lease that govern Tenant’s obligations upon the expiration or
earlier termination of the Term. Upon the termination of this Lease under this
Section 15.3(A), the Rental shall be apportioned and any prepaid portion of the
Rental for any period after the Expiration Date shall be refunded promptly by
Landlord to Tenant (and Landlord’s obligation to make such refund shall survive
the Expiration Date).

 

15.5. Termination Rights at End of Term.

 

If the Premises are substantially damaged by a fire or other casualty that
occurs during the period of eighteen (18) months immediately preceding the Fixed
Expiration Date, then Landlord or Tenant may elect to terminate this Lease by
notice given to the other party within thirty (30) days after such fire or other
casualty occurs. If either party makes such election, then the Term shall expire
on the thirtieth (30th) day after the notice of such election is given, and,
accordingly, Tenant, on or prior to such thirtieth (30th) day, shall vacate the
Premises and surrender the Premises to Landlord in accordance with the
provisions of this Lease that govern Tenant’s obligation to deliver vacant and
exclusive possession of the Premises to Landlord upon the expiration of the
Term. Upon the termination of this Lease under this Section 15.5, the Rental
shall be apportioned and any prepaid portion of the Rental for any period after
the Expiration Date shall be refunded promptly by Landlord to Tenant (and
Landlord’s obligation to make such refund shall survive the Expiration Date).
For purposes of this Section 15.5, the term “substantially damaged” shall mean
that: (a) a fire or other casualty precludes Tenant from using more than thirty
percent (30%) of the Premises for the conduct of its business, and (b) Tenant’s
inability to so use the Premises (or the applicable portion thereof) is
reasonably expected to continue until at least the earlier to occur of (i) the
Fixed Expiration Date, and (ii) the ninetieth (90th) day after the date that
such fire or other casualty occurs.

 

15.6. No Other Termination Rights.

 

Tenant shall have no right to cancel this Lease by virtue of a fire or other
casualty except to the extent specifically set forth in this Article 15. This
Article 15 is intended to constitute an “express agreement to the contrary” for
purposes of Section 227 of the New York Real Property Law.

 

Article 16

CONDEMNATION

 

16.1. Effect of Condemnation.

 

(A) Subject to the provisions of Section 16.2 hereof, if the entire Real
Property, the entire Building or the entire Premises is condemned or otherwise
acquired by the exercise of the power of eminent domain, then this Lease shall
terminate as of the date that such condemnation or acquisition is consummated.

 

50

--------------------------------------------------------------------------------


 

(B) If only a part of the Real Property and not the entire Premises is so
acquired or condemned, then:

 

(1) except as hereinafter provided in this Section 16.1, this Lease shall remain
effective, and, from and after the date that the condemnation or acquisition is
consummated, (w) the Fixed Rent shall be reduced in the proportion that the
number of square feet of Rentable Area of the part of the Premises so acquired
or condemned bears to the total Rentable Area of the Premises immediately prior
to such acquisition or condemnation, and (x) Tenant’s Tax Share shall be
redetermined based upon the proportion that the number of square feet of
Rentable Area of the Premises that is remaining after such acquisition or
condemnation bears to the number of square feet of Rentable Area of the Building
that is remaining after such acquisition or condemnation;

 

(2) on or prior to the sixtieth (60th) day after the date that the condemnation
or acquisition is consummated, Landlord shall have the right to terminate this
Lease by giving notice to Tenant if either (i) at least fifteen percent (15%) of
the usable area of the Premises is so acquired or condemned, or (ii) Landlord
terminates leases (including this Lease) for at least fifty percent (50%) of the
usable area of the Building (excluding any portion of the Building leased to or
occupied by Landlord or Landlord’s Affiliates); and

 

(3) if (a) the part of the Real Properly so acquired or condemned contains more
than fifteen percent (15%) of the usable area of the Premises immediately prior
to such acquisition or condemnation, or (b) by reason of such acquisition or
condemnation, Tenant no longer has reasonable means of access to the Premises,
then Tenant may elect to terminate this Lease by giving notice to Landlord on or
prior to the sixtieth (60th) day after the date that Tenant is given notice of
such acquisition or condemnation being consummated.

 

The Term shall expire on the thirtieth (30th) day after the date that Landlord
or Tenant give any such notice to terminate this Lease.

 

(C) Landlord shall refund to Tenant, promptly after the date that such taking or
acquisition becomes effective, any Rental that Tenant has theretofore paid for
the Premises (or the applicable portion thereof that is so taken or acquired) to
the extent that such Rental is properly allocable to the period after the date
that such taking or acquisition becomes effective (and Landlord’s obligation to
make such refund shall survive the Expiration Date).

 

(D) If this Lease terminates pursuant to the provisions of this Section 16.1,
then the Rental for the portion of the Premises that is not taken or acquired
shall be apportioned as of the termination date. Landlord shall refund promptly
to Tenant any Rental that Tenant has theretofore paid for any period after the
date that such termination becomes effective (and Landlord’s obligation to make
such refund shall survive the Expiration Date).

 

51

--------------------------------------------------------------------------------


 

(E) If a part of the Premises is so acquired or condemned and this Lease and the
Term is not terminated pursuant to the foregoing provisions of this
Section 16.1, then Landlord, at Landlord’s expense, shall restore the part of
the Premises that is not so acquired or condemned to a self-contained rental
unit inclusive of Alterations that Tenant has theretofore Substantially
Completed, except that if such acquisition or condemnation occurs prior to the
Substantial Completion of the Initial Alterations, then Landlord shall only be
required to restore the part of the Premises not so acquired or condemned to a
self-contained rental unit exclusive of any Alterations.

 

16.2. Condemnation Award.

 

Subject to Section 16.3 hereof, Landlord shall be entitled to receive the entire
award for any such acquisition or condemnation of all or any part of the Real
Property. Tenant shall have no claim against Landlord or the condemning
authority for the value of any unexpired portion of the Term, and, accordingly,
Tenant hereby expressly assigns to Landlord all of its right in and to any such
award. Nothing contained in this Section 16.2 shall be deemed to prevent Tenant
from making a separate claim in any condemnation proceedings for the value of
any Tenant’s Property included in such taking, for any moving expenses or for
the costs incurred by Tenant in performing the Initial Alterations (prior to
Tenant’s Substantial Completion thereof) in the portion of the Premises that is
not so condemned or acquired.

 

16.3. Temporary Taking.

 

If the whole or any part of the Premises is acquired or condemned temporarily
during the Term, then (a) Tenant shall give prompt notice thereof to Landlord,
(b) the Term shall not be reduced or affected in any way, (c) Tenant shall
continue to pay in full all items of Rental payable by Tenant hereunder without
reduction or abatement, and (d) Tenant shall be entitled to receive for itself
any award or payments for such use, provided, however, that if the acquisition
or condemnation is for a period extending beyond the Term, then such award or
payment shall be apportioned equitably between Landlord and Tenant. Tenant, at
Tenant’s expense, shall make Alterations to restore the Premises to the
condition existing prior to any such temporary acquisition or condemnation.

 

Article 17

ASSIGNMENT AND SUBLETTING

 

17.1. General Limitations.

 

(A) Subject to the terms of this Article 17, without the prior consent of
Landlord in each instance, Tenant shall not (i) assign Tenant’s interest in this
Lease, in whole or in part, by express assignment or by operation of law or by
other means, (ii) sublease the Premises or any part thereof, (iii) permit a
subtenant under a sublease that is consummated in accordance with the terms of
this Article 17 to further sublease the Premises or any part thereof or to
assign the subtenant’s interest under any such sublease in whole or in part by
express assignment or by operation of law or by other means, (iv) amend or
modify any sublease that is

 

52

--------------------------------------------------------------------------------


 

consummated in accordance with the terms of this Article 17, (v) mortgage or
otherwise encumber Tenant’s interest in this Lease, in whole or in part, or
(vi) permit the Premises or any part thereof to be occupied by any Person other
than Tenant (any of the events described in clauses (i) through (vi) above being
referred to herein as a “Transfer”; Tenant and any other Person that has the
right to occupy the Premises in accordance with the terms of this Article 17
(other than a Person that has the right to occupy the Premises by virtue of
Landlord’s exercising Landlord’s rights under Section 17.3 hereof) being
referred to herein as a “Permitted Party”). The termination or cancellation of a
sublease shall not constitute a Transfer for purposes hereof.

 

(B) Subject to Section 17.7 hereof, the transfer of Control in a Permitted
Party, however accomplished, whether in a single transaction or in a series of
unrelated or related transactions, shall constitute an assignment of such
Permitted Party’s interest in this Lease or the Premises (as the case may be)
for purposes of this Article 17.

 

(C) The consent by Landlord to any Transfer shall not relieve Tenant from its
obligation to obtain the prior consent of Landlord to any other Transfer to the
extent required by this Lease.

 

(D) The assignment by any Person that constitutes Tenant of the tenant’s
interest under this Lease shall not relieve such Person of the obligations of
the tenant under this Lease. Such Person’s liability under this Lease shall
continue notwithstanding (x) the subsequent release of any other Person that
constitutes Tenant from liability under this Lease, (y) any limitation on any
such other Person’s liability hereunder by virtue of the Bankruptcy Code, or
(z) any modification or amendment of this Lease that Landlord consummates with
any such other Person that constitutes Tenant subsequently; provided, however,
that if such other Person is not an Affiliate of such Person, then any such
modification or amendment shall not expand such Person’s liability hereunder.

 

(E) Notwithstanding anything to the contrary contained herein, Tenant shall not,
and Tenant shall not permit any other Permitted Party to, enter into any lease,
sublease, license, concession or other agreement for use or occupancy of the
Premises or any portion thereof which provides for a rental or other payment for
such use or occupancy based in whole or in part on the net income or profits
derived by any Person from the property leased, occupied or used, or which would
require the payment of any consideration that would not qualify as “rents from
real property,” as that term is defined in Section 856(d) of the Internal
Revenue Code of 1986, as amended.

 

(F) If Tenant assigns the tenant’s interest under this Lease in violation of the
terms of this Article 17, then such assignment shall be void and of no force and
effect against Landlord; provided, however, that Landlord (x) may collect an
amount equal to the then Rental from the assignee as a fee for such assignee’s
use and occupancy, and (y) shall apply the net amount collected to the Rental
reserved in this Lease. If the Premises or any part thereof are sublet to,
occupied by, or used by any Person other than Tenant (regardless of whether such
subletting, occupancy or use violates this Article 17), then Landlord (a) after
the occurrence of an Event of Default, may collect amounts from the subtenant,
user or occupant as a fee for its use

 

53

--------------------------------------------------------------------------------


 

and occupancy, and (b) shall apply the net amount collected to the Rental
reserved in this Lease. No such assignment, subletting, occupancy or use, with
or without Landlord’s prior consent, nor any such collection or application of
fees for use and occupancy, shall (i) be deemed a waiver by Landlord of any
term, covenant or condition of this Lease, (ii) be deemed the acceptance by
Landlord of such assignee, subtenant, occupant or user as tenant hereunder, or
(iii) relieve Tenant of the obligations of the tenant under this Lease.

 

17.2. Landlord’s Expenses.

 

Tenant shall reimburse Landlord for a reasonable processing fee, any reasonable
Out-of-Pocket Costs that Landlord incurs in connection with any proposed
Transfer, including, without limitation, reasonable attorneys’ fees and
disbursements, and the reasonable costs of making investigations as to the
acceptability of the proposed Transferee, within thirty (30) days after Landlord
gives to Tenant an invoice therefor together with reasonable supporting
documentation for the charges set forth therein.

 

17.3. Recapture Procedure.

 

(A) Tenant shall have the right to institute the procedure described in this
Section 17.3 (the “Recapture Procedure”) only by giving to Landlord notice
thereof (a “Transfer Notice”), which:

 

(1) refers expressly to this Section 17.3 and indicates that such notice
constitutes a Transfer Notice,

 

(2) includes a copy of the documents that Tenant intends to use to evidence the
proposed Transfer,

 

(3) identifies the Person to which Tenant proposes to make the Transfer (the
Person to which a Transfer is made being referred to herein as a “Transferee”),
and

 

(4) sets forth the date on which Tenant proposes that the term of a Transfer
that constitutes a sublease, license or other similar agreement that grants
occupancy rights will commence, or that a Transfer that constitutes an
assignment will occur, as the case may be (such date being referred to herein as
the “Transfer Date”) (it being understood that the Transfer Date shall be no
sooner than sixty (60) days, and no later than two hundred seventy (270) days,
after the date that Tenant gives the Transfer Notice to Landlord) (the material
terms of a proposed Transfer as set forth in the Transfer Notice being referred
to herein as the “Proposed Transfer Terms”).

 

(B) The term “Transfer Expenses” shall mean the actual Out-of-Pocket Expenses
that Tenant pays solely in consummating a Transfer, including, without
limitation, (i) brokerage commissions, (ii) allowances that Tenant makes
available to the Transferee to fund the cost of Alterations that the Transferee
makes to the Premises, (iii) costs that Tenant pays in making Alterations to
prepare the Premises solely for the Transferee’s initial occupancy, (iv) the
amount payable to Landlord under Section 17.2 hereof for such Transfer,
(v) reasonable

 

54

--------------------------------------------------------------------------------


 

attorneys’ fees and disbursements that Tenant pays in connection with
consummating such Transfer, and (vi) the transfer taxes (and other similar
charges and fees) that Tenant pays pursuant to Section 17.5 hereof.

 

(C) The term “Amortized Transfer Expenses” shall mean, with respect to any
period, the amount of the Transfer Expenses that amortize during such period if
the Transfer Expenses are amortized, in equal monthly installments, with
interest calculated at the Base Rate, over the period that the Transferee is
obligated to make payments to Tenant in respect of the applicable Transfer.

 

(D) The term “Recapture Date” shall mean the thirtieth (30th) day after the date
that Tenant gives the Transfer Notice to Landlord.

 

(E)

 

(1) If (x) Tenant gives a Transfer Notice to Landlord, and (y) the Transfer
described in the Transfer Notice constitutes a sublease for the Premises with
respect to which the term thereof expires on or prior to the date that is
eighteen (18) months before the Fixed Expiration Date (any sublease that expires
before such date being referred to herein as a “Short-Term Sublease”), then
Landlord shall have the right to sublease (or to cause the Recapture Subtenant
to sublease) the Premises from Tenant, on the terms set forth in this
Section 17.3(E), by giving notice thereof (the “Recapture Sublease Notice”) to
Tenant not later than the Recapture Date (as to which date time shall be of the
essence) (any such sublease of the Premises that Landlord elects to consummate
under this Section 17.3(E) being referred to herein as a “Recapture Sublease”).

 

(2) If Landlord gives a Recapture Sublease Notice to Tenant, then Tenant shall,
and Landlord shall (or Landlord shall cause the Recapture Subtenant to),
consummate a Recapture Sublease for the Premises on the following terms:

 

(a) Landlord shall give to Tenant, within twenty (20) days after the date that
Landlord gives to Tenant the Recapture Sublease Notice, a proposed sublease that
conforms with the terms set forth in this Section 17.3(E) and is otherwise on
the terms set forth in this Lease. Tenant shall execute and deliver such
sublease promptly after Landlord’s submission thereof to Tenant. Landlord shall
execute and deliver (or cause the Recapture Subtenant to execute and deliver)
such sublease promptly after Tenant delivers to Landlord the counterpart thereof
that is executed by Tenant.

 

(b) Landlord shall have the right to designate that the subtenant under the
Recapture Sublease is a Person other than Landlord (the Person that constitutes
the subtenant under a Recapture Sublease being referred to herein as the
“Recapture Subtenant”).

 

55

--------------------------------------------------------------------------------


 

(c) The rental payable by the Recapture Subtenant to Tenant shall be calculated
on either of the following methods, as designated by Landlord (with the
understanding that Landlord shall be deemed to have elected clause (i) below if
Landlord does not designate otherwise in the Recapture Sublease Notice):

 

(i) the excess of (I) the rental that would have been payable by the Transferee
for the applicable calendar month as contemplated by the Proposed Transfer
Terms, over (II) the Amortized Transfer Expenses for such month that would have
resulted from the Proposed Transfer Terms; or

 

(ii) the Fixed Rent and the Tax Payment that is due under this Lease for the
Premises.

 

(d) The term of the Recapture Sublease shall commence on the Transfer Date and
shall extend for the term set forth in the Transfer Notice as part of the
Proposed Transfer Terms (with the understanding that the Recapture Subtenant
shall have the right to extend the term of the Recapture Sublease for a term
that corresponds, or for terms that correspond, to any renewal right or renewal
rights that are set forth in the Transfer Notice as part of the Proposed
Transfer Terms).

 

(e) If, during the term of the Recapture Sublease (or during the period that the
Recapture Subtenant, or any Person claiming by, through or under the Recapture
Subtenant, remains in occupancy of the Premises after the term of the Recapture
Sublease expires or earlier terminates), an event or circumstance occurs that is
attributable to the Recapture Subtenant (or a Person claiming by, through or
under the Recapture Subtenant), then such event or circumstance shall not
constitute a default by Tenant hereunder (and, accordingly, Tenant shall not
have liability to Landlord in connection therewith).

 

(f) Tenant shall have the right to offset against the Rental due hereunder an
amount equal to the rental that the Recapture Subtenant fails to pay when due to
Tenant.

 

(g) The Recapture Subtenant (and any Person claiming by, through or under the
Recapture Subtenant), during the term of the Recapture Sublease, shall have the
right to make alterations to the Premises; provided, however, that the Recapture
Subtenant shall be required to restore the Premises upon the expiration of the
term of the Recapture Sublease to the extent required by the applicable Proposed
Transfer Terms.

 

(h) The Recapture Subtenant shall have the right to further sublease the
Premises, or assign the Recapture Subtenant’s rights as subtenant under the
Recapture Sublease, to any third party, without Tenant having any rights to
consent thereto or to receive additional payments from the Recapture Subtenant
in connection therewith.

 

(i) The Recapture Subtenant shall not have the right to receive from Tenant any
free rent, tenant improvement allowance or other similar concession that
constitutes part of the Proposed Transfer Terms.

 

(F)

 

(1) If (x) Tenant gives a Transfer Notice to Landlord, and (y) the Transfer
described in the Transfer Notice constitutes either a sublease for the Premises
(other than a

 

56

--------------------------------------------------------------------------------


 

Short-Term Sublease) or an assignment, then Landlord shall have the right to
terminate this Lease, on the terms set forth in this Section 17.3(F), by giving
notice thereof (the “Recapture Termination Notice”) to Tenant not later than the
Recapture Date (any such termination of this Lease being referred to herein as a
“Recapture Termination”).

 

(2) If Landlord gives to Tenant a Recapture Termination Notice, then the Term
shall terminate on the Transfer Date. If the Term so terminates on the Transfer
Date, then Tenant, on the Transfer Date, shall vacate the Premises and deliver
exclusive possession thereof to Landlord in accordance with the terms of this
Lease that govern Tenant’s obligations upon the expiration or earlier
termination of the Term.

 

(3) If (x) Landlord elects to consummate a Recapture Termination, and (y) the
Transfer described in the applicable Transfer Notice constitutes a sublease or
sublicense, then Tenant shall pay to Landlord, as additional rent, on the first
day of each calendar month during the period from the Transfer Date to the date
that the term of such sublease or sublicense would have expired under the
Proposed Transfer Terms, an amount equal to the excess (if any) of:

 

(a) the Fixed Rent and the Tax Payment that would have otherwise been due under
this Lease since the Transfer Date for the Premises, over

 

(b) the sum of (A) the excess of (I) the rental that would have been payable by
the Transferee since the Transfer Date as contemplated by the Proposed Transfer
Terms, over (II) the Amortized Transfer Expenses under the Proposed Transfer
Terms that would have theretofore accrued, and (B) the amounts theretofore paid
by Tenant to Landlord under this Section 17.3(F)(3) in respect of such Recapture
Termination.

 

Tenant’s obligation to pay such amount to Landlord shall survive the termination
of this Lease (or the termination of this Lease only with respect to the
Recapture Space, as the case may be).

 

(4) If (x) Landlord elects to consummate a Recapture Termination, and (y) the
Transfer described in the applicable Transfer Notice constitutes an assignment
of Tenant’s interest under this Lease, then Tenant shall pay to Landlord the sum
of:

 

(a) the present value of the consideration (if any) that would have been payable
by Tenant to the Transferee under the Proposed Transfer Terms (calculated as of
the Transfer Date using a discount rate equal to the Base Rate), and

 

(b) the excess, if any, of (I) the present value of the Transfer Expenses that
Tenant would have incurred under the Proposed Transfer Terms, over (II) the
present value of the consideration (if any) that would have been payable by the
Transferee to Tenant under the Proposed Transfer Terms (in either case
calculated as of the Transfer Date using a discount rate equal to the Base
Rate).

 

Tenant shall pay the amounts described in clauses (a) and (b) above on the
Transfer Date. Tenant’s obligation to pay such amounts to Landlord shall survive
the termination of this Lease (or the termination of this Lease only with
respect to the Recapture Space, as the case may be).

 

57

--------------------------------------------------------------------------------


 

17.4. Certain Transfer Rights.

 

Subject to Section 17.7 hereof, Landlord shall not unreasonably withhold,
condition or delay Landlord’s consent to Tenant’s consummating a Transfer,
provided that:

 

(A) Tenant has theretofore instituted the Recapture Procedure for such Transfer;
provided, however, that Tenant shall not be required to have instituted the
Recapture Procedure for a Transfer that is proposed to be consummated by a
Permitted Party other than Tenant;

 

(B) Landlord’s right to elect to consummate a Recapture Sublease or a Recapture
Termination (as the case may be) with respect to the proposed Transfer has
lapsed (without Landlord’s having exercised Landlord’s rights to consummate a
Recapture Sublease or a Recapture Termination (as the case may be)); provided,
however, that this Section 17.4(B) shall not apply for a Transfer that is
proposed to be consummated by a Permitted Party other than Tenant;

 

(C) the Transfer is on terms that are at least as favorable to Tenant as the
Proposed Transfer Terms; provided, however, that this Section 17.4(C) shall not
apply for a Transfer that is proposed to be consummated by a Permitted Party
other than Tenant;

 

(D) the Transfer occurs no earlier than the thirtieth (30th) day before the
Transfer Date and no later than the thirtieth (30th) day after the Transfer
Date; provided, however, that this Section 17.4(D) shall not apply for a
Transfer that is proposed to be consummated by a Permitted Party other than
Tenant;

 

(E) Tenant submits to Landlord a counterpart of the documents that Tenant
intends to use to consummate the proposed Transfer, which have been executed and
delivered by Tenant and the proposed Transferee, and which are subject to no
conditions to the effectiveness thereof (other than Landlord’s granting
Landlord’s consent thereto);

 

(F) the Premises has not been listed or otherwise publicly advertised at a
rental rate that is less than the prevailing rental rate set by Landlord for
comparable space in the Building, or, if there is no comparable space, the
prevailing rental rate reasonably determined by Landlord (it being agreed that
nothing contained in this clause (F) prohibits Tenant from (I) consummating a
Transfer at a rental rate that is less than such prevailing rate, or
(II) disseminating broker’s fliers or other marketing materials that indicate
that the rental rate for the Premises is available upon request);

 

(G) no Event of Default has occurred and is continuing;

 

(H) the proposed Transferee has a financial standing that is reasonably
satisfactory to Landlord;

 

58

--------------------------------------------------------------------------------


 

(I) the proposed Transferee is of a character, is engaged in a business, and
proposes to use the Premises in a manner that in each case is in keeping with
the standards of a first-class office building in the vicinity of the Building;

 

(J) the proposed Transferee, or any Affiliate of the proposed Transferee, does
not occupy any space in the Building;

 

(K) neither the proposed Transferee, nor an Affiliate of the proposed
Transferee, is a Person with whom Landlord is then engaged in bona fide
negotiations regarding the leasing or subleasing of space in the Building;

 

(L) if the Transfer constitutes a sublease, then the term thereof shall be for
no less than one (1) year (unless such term commences less than one (1) year
before the Fixed Expiration Date, in which case the term thereof shall extend
for the remaining balance of the Term, with the understanding that a sublease
shall be deemed to extend for the remaining balance of the Term for purposes of
this clause (M) if the term of such sublease expires no earlier than one (1) day
before the Fixed Expiration Date);

 

(M) any sublease of the Premises does not consist of less than the entire
Rentable Area thereof;

 

(N) the use of the Premises by the Transferee does not violate any rights that
Landlord has theretofore granted to a third party;

 

(O) Tenant, and the Transferee, executes and delivers to Landlord a consent to
the Transfer in a form reasonably designated by Landlord;

 

(P) if the Transfer constitutes an assignment of the tenant’s interest under
this Lease, the assignee has expressly assumed all of the obligations of Tenant
hereunder to the extent accruing from and after the date that the Transfer is
effective; and

 

(Q) if the Transfer constitutes a sublease, such sublease provides expressly
that (i) such sublease is subject and subordinate to the Lease (and to the terms
thereof), and (ii) if this Lease terminates, then Landlord, at Landlord’s
option, may take over all of the right, title and interest of Tenant under such
sublease, and the Transferee, at Landlord’s option, shall attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not be:

 

(1) liable for any act or omission of Tenant under such sublease (except for any
such acts or omissions that (x) continue after the date that Landlord succeeds
to the interest of the Transferor under such sublease, and (y) may be remedied
by the providing a service or performing a repair),

 

(2) subject to any defense or offsets which the Transferee may have against
Tenant that accrue prior to the date that Landlord succeeds to the interest of
the Transferor,

 

59

--------------------------------------------------------------------------------

 

(3) bound by any previous payment that the Transferee made to Tenant more than
thirty (30) days in advance of the date that such payment was due,

 

(4) bound by any obligation to make any payment to or on behalf of the
Transferee that accrues prior to the date that Landlord succeeds to the interest
of the Transferor under such sublease,

 

(5) bound by any obligation to perform any work or to make improvements to the
Premises (other than the obligation to perform maintenance, repairs or
restoration that in each case first becomes necessary from and after the date
that Landlord succeeds to the interest of the Transferor under such sublease)
(with the understanding, however, that if (I) the Premises is damaged by fire or
other casualty, or affected by condemnation, prior to the date that Landlord
succeeds to the interest of the Transferor under such sublease, (II) Landlord
would have otherwise been required to perform the restoration of the Premises,
or the applicable portion thereof, that is required by virtue of such fire or
other casualty, or such condemnation, in accordance with the terms hereof, and
(III) Landlord does not elect to perform such restoration by giving notice
thereof to the subtenant on or prior to the tenth (10th) day after the date that
Landlord so succeeds, then such subtenant shall have the right to terminate such
sublease (and such subtenant’s obligation to so attorn to Landlord, as
aforesaid) by giving notice thereof to Landlord within ten (10) days after the
last day of such period of ten (10) days during which Landlord has the right to
give such notice to such subtenant),

 

(6) bound by any amendment or modification of such sublease made without
Landlord’s consent, or

 

(7) bound to return the Transferee’s security deposit, if any, until such
deposit has come into Landlord’s actual possession and the Transferee is
entitled to such security deposit pursuant to the terms of such sublease (the
requirements of a proposed sublease as set forth in this Section 17.4(Q) being
collectively referred to herein as the “Basic Sublease Provisions”).

 

Landlord shall have the right to withhold Landlord’s consent to any proposed
Transfer made by any Person (other than Tenant) in Landlord’s sole and absolute
discretion.

 

17.5. Transfer Taxes.

 

Tenant shall pay any transfer taxes (and other similar charges and fees) that
any Governmental Authority imposes in connection with any Transfer (including,
without limitation, any such transfer taxes, charges or fees that a Governmental
Authority imposes in connection with Landlord’s exercising Landlord’s rights to
consummate a Recapture Sublease or a Recapture Termination (as the case may
be)).

 

17.6. Transfer Profit.

 

(A) Subject to the terms of this Section 17.6 and Section 17.7 hereof, Tenant
shall pay as additional rent to Landlord, on the first (1st) day of each
calendar month during the Term in the same manner as Fixed Rent, an amount equal
to the excess of (I) fifty percent (50%)

 

60

--------------------------------------------------------------------------------


 

of the Transfer Profit for each Transfer that is determined as of the last day
of the immediately preceding calendar month, over (II) the aggregate amount of
the payments that Tenant has theretofore paid to Landlord for such Transfer
under this Section 17.6(A).

 

(B)

 

(1) The term “Transfer Profit” shall mean, with respect to any particular
Transfer, the excess (if any) of (x) the Transfer Inflow for such Transfer for
the period beginning on the first (1st) day of the term of the applicable
Transfer (if such Transfer is a sublease or sublicense) or the date that such
Transfer becomes effective (if such Transfer is an assignment of the tenant’s
interest under this Lease) (as the case may be), over (y) the sum of (a) the
Transfer Outflow for such Transfer for such period, and (b) the Amortized
Transfer Expenses for such Transfer for such period.

 

(2) The term “Transfer Inflow” shall mean, with respect to any particular
Transfer for any particular period, the amount that Tenant receives during such
period from or on behalf of the Transferee in connection with the applicable
Transfer.

 

(3) The term “Transfer Outflow” shall mean:

 

(a) with respect to any Transfer that is a sublease or sublicense, the aggregate
amount that Tenant pays during the applicable period for the Premises to
Landlord as Rental under this Lease, and

 

(b) with respect to any Transfer that is an assignment of the tenant’s interest
under this Lease, the Transfer Outflow thereof shall be zero.

 

(C) If Tenant (or an Affiliate thereof) receives in a transaction that occurs
concurrently with the applicable Transfer consideration from the Transferee (or
an Affiliate thereof) for the sale or lease of personal property or for services
that Tenant (or an Affiliate thereof) agrees to provide for the Transferee (or
an Affiliate thereof), then (I) the Transfer Inflow shall include (in addition
to the consideration that Tenant receives for the Transfer) an amount equal to
such other consideration, and (II) the Transfer Outflow shall include (in
addition to the items that are otherwise includible in Transfer Outflow for
purposes hereof) (a) the cost that Tenant (or such Affiliate thereof) incurs in
acquiring the personal property that Tenant (or such Affiliate thereof) sells to
the Transferee (or an Affiliate thereof) in such concurrent transaction (to the
extent that such cost has not theretofore been amortized in accordance with
generally accepted accounting principles), (b) the amortization of the cost that
Tenant (or such Affiliate thereof) incurs in acquiring any personal property
that Tenant (or such Affiliate thereof) leases to the Transferee, or (c) the
cost that Tenant (or an Affiliate thereof) incurs in providing such services, as
the case may be.

 

17.7. Permitted Transfers.

 

(A) The term “Net Worth Assignment Requirement” shall mean the requirement that
Tenant has provided to Landlord, not later than the tenth (10th) Business Day

 

61

--------------------------------------------------------------------------------


 

after the applicable assignment has been consummated, a balance sheet for Tenant
and an audited balance sheet for the assignee that in either case is dated no
earlier than the last day of the most recently ended fiscal quarter (or the last
day of the fiscal quarter that immediately precedes the most recently ended
fiscal quarter, if the applicable assignment occurs less than sixty (60) days
after the last day of the most recently ended fiscal quarter) and that reflects
that the assignee’s tangible net worth, as determined in accordance with
generally accepted accounting principles, consistently applied, is not less than
the greater of (I) the tangible net worth of Tenant on the Commencement Date,
and (II) the tangible net worth of Tenant on the date of such most recent
balance sheet, as aforesaid.

 

(B) Tenant shall have the right to assign Tenant’s entire interest under this
Lease to an Affiliate of Tenant without (x) Landlord’s prior approval,
(y) Landlord’s having the right to consummate a Recapture Termination in respect
thereof, and (z) Tenant’s being required to pay Transfer Profit to Landlord in
connection therewith, provided that in each case (i) Tenant gives to Landlord,
not later than the tenth (10th) Business Day after any such assignment is
consummated, an instrument, duly executed by Tenant and the aforesaid Affiliate
of Tenant, in form reasonably satisfactory to Landlord, to the effect that such
Affiliate assumes all of the obligations of Tenant under this Lease to the
extent arising from and after the date of such assignment, (ii) Tenant, with
such notice, provides Landlord with reasonable evidence to the effect that the
Person to which Tenant is so assigning Tenant’s interest under this Lease
constitutes an Affiliate of Tenant, and (iii) the Net Worth Assignment
Requirement is satisfied.

 

(C) The merger or consolidation of Tenant into or with another Person shall be
permitted without (x) Landlord’s prior approval, (y) Landlord’s having the right
to consummate a Recapture Termination in respect thereof, and (z) Tenant’s being
required to pay Transfer Profit to Landlord in connection therewith, provided
that in each case (i) such merger or consolidation is not principally for the
purpose of transferring Tenant’s interest in this Lease, (ii) Tenant gives
Landlord notice of such merger or consolidation not later than the tenth
(10th) Business Day after the occurrence thereof, (iii) Tenant, within ten
(10) Business Days after such merger or consolidation, provides Landlord with
reasonable evidence that the requirement described in clause (i) above has been
satisfied, and (iv) the Net Worth Assignment Requirement is satisfied.

 

(D) The assignment of Tenant’s entire interest under this Lease in connection
with the sale of all or substantially all of the assets of Tenant shall be
permitted without (x) Landlord’s prior approval, (y) Landlord’s having the right
to consummate a Recapture Termination in respect thereof, and (z) Tenant’s being
required to pay Transfer Profit to Landlord in connection therewith, provided
that in each case (i) Tenant gives to Landlord, not later than the tenth
(10th) Business Day after any such assignment is consummated, an instrument,
duly executed by Tenant and the Transferee, in form reasonably satisfactory to
Landlord, to the effect that such Transferee assumes all of the obligations of
Tenant to the extent arising under this Lease from and after the date of such
assignment, (ii) such sale of all or substantially all of the assets of Tenant
is not principally for the purpose of transferring Tenant’s interest in this
Lease, (iii) Tenant, within ten (10) Business Days after such sale, provides
Landlord with reasonable evidence that the requirement described in clause
(ii) above has been satisfied, and (iv) the Net Worth Assignment Requirement is
satisfied.

 

62

--------------------------------------------------------------------------------


 

(E) The direct or indirect transfer of shares or equity interests in Tenant
(including, without limitation, the issuance of treasury stock, or the creation
or issuance of a new class of stock, in either case in the context of an initial
public offering or in the context of a subsequent offering of equity securities)
shall be permitted without (x) Landlord’s prior approval, (y) Landlord’s having
the right to consummate a Recapture Termination in respect thereof, and
(z) Tenant’s being required to pay Transfer Profit to Landlord in connection
therewith, provided that in each case (i) such transfer is not principally for
the purpose of transferring the interest of Tenant under this Lease, (ii) Tenant
gives Landlord notice of such transfer not later than the tenth (10th) Business
Day after the occurrence thereof, and (iii) Tenant, within ten (10) Business
Days after the date that such transfer occurs, provides Landlord with reasonable
evidence that the requirement described in clause (i) has been satisfied (except
that Tenant shall not be required to comply with this clause (iii) to the extent
that such direct or indirect transfer of shares or equity interests is
accomplished through the public “over-the-counter” securities market or through
any recognized stock exchange).

 

(F) Tenant shall have the right to sublease or license the Premises to an
Affiliate of Tenant, without (x) Landlord’s prior approval, (y) Landlord’s
having the right to consummate a Recapture Termination or a Recapture Sublease
in respect thereof, and (z) Tenant’s being required to pay Transfer Profit to
Landlord in connection therewith, provided that in each case (i) Tenant gives to
Landlord a copy of such sublease or license, not later than the tenth
(10th) Business Day after any such sublease or license is consummated,
(ii) Tenant, with such copy of such sublease or license, provides Landlord with
reasonable evidence to the effect that the Person to which Tenant is so
subleasing or licensing the Premises constitutes an Affiliate of Tenant, and
(iii) such sublease includes the Basic Sublease Provisions.

 

(G) If (I) Tenant assigns Tenant’s entire interest under this Lease to an
Affiliate of Tenant without Landlord’s consent as provided in this Section 17.7
and without paying to Landlord any Transfer Profit that derives therefrom, and
(II) the assignee subsequently assigns the interest of such assignee under this
Lease to a third party in a Transfer that is not governed by the provisions of
this Section 17.7, then, for purposes of calculating the Transfer Profit that is
due to Landlord for such subsequent assignment, the parties shall assume that
the assignment that Tenant consummated without Landlord’s approval under this
Section 17.7 did not occur previously (and, accordingly, the parties, in
calculating Transfer Profit for such Transfer that is not governed by this
Section 17.7, shall include any Transfer Profit that resulted from the prior
Transfer from Tenant to its Affiliate).

 

17.8. Special Occupants.

 

Tenant may permit portions of the Premises to be occupied, at any time and from
time to time, by Persons who are not members, officers or employees of Tenant
(each such Person who is permitted to occupy portions of the Premises pursuant
to this Section 17.8 being referred to herein as a “Special Occupant”), without
(x) Landlord’s prior approval or consent, (y) Landlord’s having the right to
consummate a Recapture Termination or a Recapture Sublease in respect thereof,
and (z) Tenant’s being required to pay Transfer Profit to Landlord in connection
therewith, provided that, in each case, (i) no demising walls are erected in the
Premises

 

63

--------------------------------------------------------------------------------


 

separating the space used by a Special Occupant from the remainder of the
Premises, (ii) the Special Occupant uses the Premises in conformity with all
applicable provisions of this Lease, (iii) the use of any portion of the
Premises by any Special Occupant shall not create any right, title or interest
of the Special Occupant in or to the Premises, (iv) no more than one (1) Special
Occupant (in addition to Tenant) shall occupy the Premises or any portion
thereof at any given time during the Term, (v) the portion of the Premises used
by any such Special Occupant shall not exceed two (2) offices, (vi) such Person
maintains a business relationship with Tenant (other than by virtue of such
occupancy) and such business relationship extends during the term of such
occupancy, (vii) the Special Occupant does not pay for its occupancy rights an
amount greater than the Rental that is reasonably allocable to the portion of
the Premises that the Special Occupant has the right to occupy, and (viii) at
least ten (10) days prior to a Special Occupant taking occupancy of a portion of
the Premises, Tenant gives notice to Landlord advising Landlord of (1) the name
and address of such Special Occupant, (2) the character and nature of the
business to be conducted by such Special Occupant, (3) the number of square feet
of Rentable Area to be occupied by such Special Occupant, (4) the duration of
such occupancy, and (5) the rent, if any, to be paid by such Special, Occupant
for its use of the applicable portion of the Premises. Within ten (10) Business
Days after request by Landlord from time to time, Tenant shall provide Landlord
with a list of the names of all Special Occupants then occupying any portion of
the Premises and a description of the spaces occupied thereby.

 

Article 18

LANDLORD’S RIGHT TO RELOCATE TENANT

 

18.1. Landlord’s Rights.

 

(A) Subject to the terms of this Section 18.1, Landlord, at any time and from
time to time during the Term, shall have the right to relocate Tenant from the
Premises (the Premises from which Tenant is being relocated pursuant to this
Section 18.1 being referred to herein as the “Old Premises”) to other space in
the Building (such other space being referred to as the “New Premises”;
Landlord’s aforesaid right to relocate Tenant from the Old Premises to the New
Premises being referred to herein as the “Relocation Option”).

 

(B) Landlord shall have the right to exercise the Relocation Option only by
giving notice thereof (the “Relocation Notice”) to Tenant not later than
forty-five (45) days before the date that the aforesaid relocation becomes
effective (the date that the relocation becomes effective being referred to
herein as the “Relocation Date”). A Relocation Notice shall not be effective for
purposes of this Section 18.1 unless Landlord includes therewith a floor plan
identifying the New Premises. The New Premises shall (i) be comprised of
Rentable Area equal to or greater than the Rentable Area of the Old Premises,
and (ii) be similar in configuration to the Old Premises. Landlord, at
Landlord’s expense, shall construct in the New Premises, not later than the
Relocation Date, an interior installation that is as comparable as reasonably
practicable to the interior installation that then exists in the Old Premises.

 

64

--------------------------------------------------------------------------------


 

(C) Tenant shall cooperate reasonably with Landlord in connection with
Landlord’s designing and performing the construction of such interior
installation in the New Premises. Such interior installation that Landlord
constructs in the New Premises shall constitute the same Alterations and
Specialty Alterations (as the case may be) as the corresponding Alterations and
Specialty Alterations constituted in the Old Premises (from and after the date
that Landlord completes the installation thereof in accordance with the terms of
this Section 18.1). Tenant shall vacate the Old Premises and surrender vacant
and exclusive possession of the Old Premises to Landlord on or before the
Relocation Date, provided that Landlord has theretofore delivered vacant and
exclusive possession of the New Premises to Tenant in accordance with the terms
of this Section 18.1. Tenant shall not be required to remove any Alterations
from the Old Premises by virtue of Landlord’s exercise of the Relocation Option.
Landlord shall reimburse Tenant for any reasonable moving expenses and for any
other reasonable costs and expenses incurred by Tenant in so relocating to the
New Premises from the Old Premises, within thirty (30) days after Tenant’s
request therefor and Tenant’s submission to Landlord of reasonable supporting
documentation therefor.

 

(D) From and after the Relocation Date, all references to the Premises herein
shall mean the New Premises rather than the Old Premises.

 

(E) In the event that Landlord exercises the Relocation Option and delivers the
Relocation Notice to Tenant, Tenant shall have the right to terminate this Lease
(“Tenant’s Termination Right”), effective as of the Relocation Date, by
providing Landlord with notice within five (5) days of Tenant’s receipt of the
Relocation Notice from Landlord (time being of the essence). If Tenant exercises
Tenant’s Termination Right as provided in this Section 18.1(E), then Tenant, on
the Relocation Date, shall vacate the Premises and surrender the Premises to
Landlord in accordance with the terms of this Lease that govern Tenant’s
obligations upon the expiration or earlier termination of the Term and the
Relocation Date shall be deemed the Expiration Date for purposes of this Lease.

 

Article 19

DEFAULT

 

19.1. Events of Default.

 

The term “Event of Default” shall mean the occurrence of any of the following
events:

 

(A) Tenant fails to pay any installment of Fixed Rent when due and such failure
continues for five (5) Business Days after the date that Landlord gives notice
of such failure to Tenant; provided, however, that if (x) Tenant fails to pay
any installment of Fixed Rent when due, (y) Tenant has theretofore failed to pay
at least three (3) installments of Fixed Rent when due during the immediately
preceding period of twelve (12) months, and (z) Landlord has theretofore given
Tenant notice of Tenant’s aforesaid failure to pay when due at least three
(3) installments of Fixed Rent during such period of twelve (12) months, then
Tenant’s failure to pay such installment of Fixed Rent shall constitute an Event
of Default (without Landlord’s being required to first give Tenant notice of
such failure and an opportunity to cure such failure, as aforesaid);

 

65

--------------------------------------------------------------------------------


 

(B) Tenant fails to pay any installment of Rental (other than Fixed Rent) when
due and such failure continues for five (5) Business Days after the date that
Landlord gives notice of such failure to Tenant;

 

(C) Tenant’s interest under this Lease (or the subtenant’s interest under a
sublease that Tenant consummates in accordance with the terms of Article 17
hereof) devolves upon or passes to any other Person, whether by operation of law
or otherwise, except as expressly permitted under Article 17 hereof, and such
Transfer is not reversed within ten (10) days after the date that such Transfer
occurs;

 

(D) Tenant defaults in respect of Tenant’s obligations under Section 4.8 hereof,
and such default continues for more than three (3) Business Days after Landlord
gives Tenant notice thereof;

 

(E) Tenant defaults in respect of Tenant’s obligations under
Section 7.5(A)(4) hereof, and such default continues for more than five
(5) Business Days after Landlord gives Tenant notice thereof;

 

(F) if Tenant deposits the Letter of Credit with Landlord in accordance with the
terms of Section 23.2 hereof, (i) Landlord presents the Letter of Credit for
payment in accordance with the terms hereof, (ii) the issuer thereof fails to
make payment thereon in accordance with the terms thereof, and (iii) either
Tenant or such issuer fails to make such payment to Landlord within four
(4) Business Days after the date that Landlord gives Tenant notice of such
failure of such issuer;

 

(G) Tenant fails to deposit with Landlord any portion of the Cash Security
Deposit that Landlord applies after the occurrence of an Event of Default as
provided in Section 23.3 hereof or provide Landlord with a replacement Letter of
Credit after Landlord presents the Letter of Credit for payment to apply the
proceeds thereof after the occurrence of an Event of Default as provided in
Section 23.3 hereof in either case within five (5) Business Days after the date
that Landlord gives Tenant notice demanding that Tenant make such deposit or
provide such replacement;

 

(H) Tenant defaults in the observance or performance of any other covenant of
this Lease on Tenant’s part to be observed or performed and Tenant fails to
remedy such default within twenty (20) days after Landlord gives Tenant notice
thereof, except that if (i) such default cannot be remedied with reasonable
diligence during such period of thirty (30) days, (ii) Tenant takes reasonable
steps during such period of thirty (30) days to commence Tenant’s remedying of
such default, and (iii) Tenant prosecutes diligently Tenant’s remedying of such
default to completion, then an Event of Default shall not occur by reason of
such default; or

 

(I) the Premises are abandoned.

 

66

--------------------------------------------------------------------------------


 

19.2. Termination.

 

If (1) an Event of Default occurs, and (2) Landlord, at any time thereafter, at
Landlord’s option, gives a notice to Tenant stating that this Lease and the Term
shall expire and terminate on the third (3rd) Business Day after the date that
Landlord gives Tenant such notice, then this Lease and the Term and all rights
of Tenant under this Lease shall expire and terminate as of the third
(3rd) Business Day after the date that Landlord gives Tenant such notice, and
Tenant immediately shall quit and surrender the Premises, but Tenant shall
nonetheless remain liable for all of its obligations hereunder, as provided in
Article 21 hereof and Article 22 hereof.

 

Article 20

TENANT’S INSOLVENCY

 

20.1. Assignments pursuant to the Bankruptcy Code.

 

(A) The term “Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq., or any
statute of similar nature and purpose.

 

(B) If Tenant, Tenant’s trustee or Tenant as debtor-in-possession (each, an
“Insolvency Party”) proposes to assign the tenant’s interest hereunder pursuant
to the provisions of the Bankruptcy Code to any Person that has made a bona fide
offer to accept an assignment of the tenant’s interest under this Lease on terms
acceptable to Tenant, then the Insolvency Party shall give to Landlord notice of
such proposed assignment no later than twenty (20) days after the date that the
Insolvency Party receives such offer, but in any event no later than ten
(10) days before the date that the Insolvency Party makes application to a court
of competent jurisdiction for authority and approval to consummate such
assignment. Such notice given by the Insolvency Party to Landlord shall (a) set
forth the name and address of such Person that has made such bona fide offer,
(b) set forth all of the terms and conditions of such bona fide offer, and
(c) confirm that such Person will provide to Landlord adequate assurance of
future performance that conforms with the terms of Section 20.1(D) hereof.
Landlord shall have the right to accept an assignment of this Lease upon the
same terms and conditions and for the same consideration, if any, as the bona
fide offer made by such Person (less any brokerage commissions that would
otherwise be payable by the Insolvency Party out of the consideration to be paid
by such Person in connection with such assignment of the tenant’s interest under
this Lease), by giving notice thereof to the Insolvency Party at any time prior
to the effective date of such proposed assignment.

 

(C) Tenant shall pay to Landlord an amount equal to the reasonable Out-of-Pocket
Costs that Landlord incurs in connection with Tenant’s assignment of the
tenant’s interest hereunder pursuant to the provisions of the Bankruptcy Code,
within thirty (30) days after Landlord’s submission to Tenant of an invoice
therefor that contains reasonable supporting documentation for the charges
described therein.

 

(D) A Person that submits a bona fide offer to take by assignment the tenant’s
interest under this Lease as described in Section 20.1(B) hereof shall be deemed
to have provided

 

67

--------------------------------------------------------------------------------


 

Landlord with adequate assurance of future performance only if such Person
(a) deposits with Landlord simultaneously with such assignee’s taking by
assignment the tenant’s interest under this Lease an amount equal to the then
annual Fixed Rent, as security for the faithful performance and observance by
such assignee of the tenant’s obligations of this Lease (and such Person gives
to Landlord, at least five (5) days prior to the date that the proposed
assignment becomes effective, information reasonably satisfactory to Landlord
that indicates that such Person has the ability to post such deposit), (b) gives
to Landlord, at least five (5) days prior to the date that the proposed
assignment becomes effective, such Person’s financial statements, audited by a
certified public accountant in accordance with generally accepted accounting
principles, consistently applied, for the three (3) fiscal years that
immediately precede such assignment, that indicate that such Person has a
tangible net worth of at least ten (10) times the then annual Fixed Rent for
each of such three (3) years, and (c) gives to Landlord, at least five (5) days
prior to the date that the proposed assignment becomes effective, such other
information or takes such action that in either case Landlord, in its reasonable
judgment, determines is necessary to provide adequate assurance of the
performance by such assignee of the obligations of the tenant under this Lease;
provided, however, that in no event shall such adequate assurance of future
performance be less favorable to Landlord than the assurance contemplated by
Section 365(b)(3) of the Bankruptcy Code (notwithstanding that this Lease may
not be construed as a lease of real property in a shopping center).

 

(E) If Tenant’s interest under this Lease is assigned to any Person pursuant to
the provisions of the Bankruptcy Code, then any such assignee shall (x) be
deemed without further act or deed to have assumed all the obligations of the
tenant arising under this Lease from and after the date of such assignment, and
(y) execute and deliver to Landlord upon demand an instrument confirming such
assumption.

 

(F) Nothing contained in this Article 20 limits Landlord’s rights against Tenant
under Article 17 hereof.

 

20.2. Replacement Lease.

 

If (i) Tenant is not the Person that constituted Tenant initially, and
(ii) either (I) this Lease is disaffirmed or rejected pursuant to the Bankruptcy
Code, or (II) this Lease terminates by reason of occurrence of an Insolvency
Event, then, subject to the terms of this Section 20.2, the Persons that
constituted Tenant hereunder previously, including, without limitation, the
Person that constituted Tenant initially (each such Person that previously
constituted Tenant hereunder (but does not then constitute Tenant hereunder),
and with respect to which Landlord exercises Landlord’s rights under this
Section 20.2, being referred to herein as a “Predecessor Tenant”) shall (1) pay
to Landlord the aggregate Rental that is then due and owing by Tenant to
Landlord under this Lease to and including the date of such disaffirmance,
rejection or termination, and (2) enter into a new lease, between Landlord, as
landlord, and the Predecessor Tenant, as tenant, for the Premises, and for a
term commencing on the effective date of such disaffirmance, rejection or
termination and ending on the Fixed Expiration Date, at the same Fixed Rent and
upon the then executory terms that are contained in this Lease, except that
(a) the Predecessor Tenant’s rights under the new lease shall be subject to the
possessory rights of Tenant under this Lease

 

68

--------------------------------------------------------------------------------


 

and the possessory rights of any Person claiming by, through or under Tenant or
by virtue of any statute or of any order of any court, and (b) such new lease
shall require all defaults existing under this Lease to be cured by the
Predecessor Tenant with reasonable diligence. Landlord shall have the right to
require the Predecessor Tenant to execute and deliver such new lease on the
terms set forth in this Section 20.2 only by giving notice thereof to Tenant and
to the Predecessor Tenant within thirty (30) days after Landlord receives notice
of any such disaffirmance or rejection (or, if this Lease terminates by reason
of Landlord making an election to do so, then Landlord may exercise such right
only by giving such notice to Tenant and the Predecessor Tenant within thirty
(30) days after this Lease so terminates). If the Predecessor Tenant defaults in
its obligation to enter into said new lease for a period of ten (10) days
following Landlord’s request therefor, then, in addition to all other rights and
remedies by reason of such default, either at law or in equity, Landlord shall
have the same rights and remedies against such Predecessor Tenant as if such
Predecessor Tenant had entered into such new lease and such new lease had
thereafter been terminated as of the commencement date thereof by reason of such
Predecessor Tenant’s default thereunder.

 

20.3. Insolvency Events.

 

This Lease shall terminate automatically upon the occurrence of any of the
following events:

 

(A) a Tenant Obligor commences or institutes any case, proceeding or other
action (a) seeking relief on its behalf as debtor, or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, or (b) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
property; or

 

(B) a Tenant Obligor makes a general assignment for the benefit of creditors; or

 

(C) any case, proceeding or other action is commenced or instituted against a
Tenant Obligor (a) seeking to have an order for relief entered against it as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (b) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, which in either of such cases (i) results in
any such entry of an order for relief, adjudication of bankruptcy or insolvency
or such an appointment or the issuance or entry of any other order having a
similar effect, and (ii) remains undismissed for a period of sixty (60) days; or

 

(D) any case, proceeding or other action is commenced or instituted against a
Tenant Obligor seeking issuance of a warrant of attachment, execution, distraint
or similar

 

69

--------------------------------------------------------------------------------


 

process against all or any substantial part of its property which results in the
entry of an order for any such relief which is not vacated, discharged, or
stayed or bonded pending appeal within sixty (60) days from the entry thereof;
or

 

(E) a Tenant Obligor takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (A), (B), (C), or (D) above; or

 

(F) a trustee, receiver or other custodian is appointed for any substantial part
of a Tenant Obligor’s assets, and such appointment is not vacated or stayed
within fifteen (15) Business Days (the events described in this Section 20.3
being collectively referred to herein as “Insolvency Events”).

 

The term “Tenant Obligor” shall mean (a) Tenant, (b) any Person that comprises
Tenant (if Tenant is comprised of more than one (1) Person), (c) any partner in
Tenant (if Tenant is a general partnership), (d) any general partner in Tenant
(if Tenant is a limited partnership), (e) any Person that has guarantied all or
any part of the obligations of Tenant hereunder, and (f) any Person that
previously constituted Tenant hereunder. If this Lease terminates pursuant to
this Section 20.3, then (I) Tenant immediately shall quit and surrender the
Premises, and (II) Tenant shall nonetheless remain liable for all of its
obligations hereunder, as provided in Article 21 hereof and Article 22 hereof.

 

20.4. Effect of Stay.

 

Notwithstanding anything to the contrary contained herein, if (i) Landlord’s
right to terminate this Lease after the occurrence of an Event of Default, or
the termination of this Lease upon the occurrence of an Insolvency Event, is
stayed by order of any court having jurisdiction over an Insolvency Event, or by
federal or state statute, (ii) the trustee appointed in connection with an
Insolvency Event, or Tenant or Tenant as debtor-in-possession, fails to assume
Tenant’s obligations under this Lease on or prior to the earliest to occur of
(a) the last day of the period prescribed therefor by law, (b) the one hundred
twentieth (120th) day after entry of the order for relief, or (c) a date that is
otherwise designated by the court, or (iii) said trustee, Tenant or Tenant as
debtor-in-possession fails to provide adequate protection of Landlord’s right,
title and interest in and to the Premises or adequate assurance of the complete
and continuous future performance of Tenant’s obligations under this Lease as
provided in Section 20.1(D) hereof, then Landlord, to the extent permitted by
law or by leave of the court having jurisdiction over such proceeding, shall
have the right, at its election, to terminate this Lease on five (5) Business
Days of advance notice to Tenant, Tenant as debtor-in-possession or said
trustee, and, upon the expiration of said period of five (5) Business Days, this
Lease shall cease and expire as aforesaid and Tenant, Tenant as
debtor-in-possession or said trustee shall immediately quit and surrender the
Premises as aforesaid.

 

70

--------------------------------------------------------------------------------


 

20.5. Rental for Bankruptcy Purposes.

 

Notwithstanding anything contained in this Lease to the contrary, all amounts
payable by Tenant to or on behalf of Landlord under this Lease, regardless of
whether such amounts are expressly denominated as Rental, shall constitute rent
for the purposes of Section 502(b)(6) of the Bankruptcy Code, and Tenant’s
payment obligations with respect thereto shall constitute obligations to be
timely performed pursuant to Section 365(d) of the Bankruptcy Code.

 

Article 21

REMEDIES AND DAMAGES

 

21.1. Certain Remedies.

 

(A) If (x) an Event of Default occurs and this Lease and the Term expires and
comes to an end as provided in Article 19 hereof, or (y) this Lease terminates
as provided in Section 20.3 hereof, then:

 

(1) Tenant shall immediately quit and peacefully surrender the Premises to
Landlord, and Landlord and its agents may, without prejudice to any other remedy
which Landlord may have, (a) re-enter the Premises or any part thereof, without
notice, either by summary proceedings, or by any other applicable action or
proceeding, or by lawful force (without being liable to indictment, prosecution
or damages therefor), (b) repossess the Premises and dispossess Tenant and any
other Persons from the Premises, and (c) remove any and all of their property
and effects from the Premises; and

 

(2) Landlord, at Landlord’s option, may relet the whole or any portion or
portions of the Premises from time to time, either in the name of Landlord or
otherwise, to such tenant or tenants, for such term or terms ending before, on
or after the Fixed Expiration Date, at such rental or rentals and upon such
other conditions, which may include concessions and free rent periods, as
Landlord, in its sole discretion, may determine.

 

(B) Landlord shall have no obligation to relet the Premises or any part thereof
and shall not be liable for refusal or failure to relet the Premises or any part
thereof, or, in the event of any such reletting, for refusal or failure to
collect any rent due upon any such reletting. Any such refusal or failure on
Landlord’s part shall not relieve Tenant of any liability under this Lease or
otherwise affect any such liability. Landlord, at Landlord’s option, may make
such repairs, replacements, alterations, additions, improvements, decorations
and other physical changes in and to the Premises as Landlord, in its sole
discretion, considers advisable or necessary in connection with any such
reletting or proposed reletting, without relieving Tenant of any liability under
this Lease or otherwise affecting any such liability.

 

(C) In the event of a breach or threatened breach by Tenant, or any Persons
claiming by, through or under Tenant, of any term, covenant or condition of this
Lease, Landlord shall have the right to (1) enjoin or restrain such breach,
(2) invoke any other remedy allowed by law or in equity as if re-entry, summary
proceedings and other special remedies were not

 

71

--------------------------------------------------------------------------------


 

provided in this Lease for such breach, and (3) seek any declaratory, injunctive
or other equitable relief, and specifically enforce this Lease. The right to
invoke the remedies hereinbefore set forth are cumulative and nonexclusive and
shall not preclude Landlord from invoking any other remedy allowed at law or in
equity.

 

21.2. No Redemption.

 

Tenant, on its own behalf and on behalf of all Persons claiming by, through or
under Tenant, including all creditors, does hereby waive any and all rights
which Tenant and all such Persons might have under any present or future law to
redeem the Premises, or to re-enter or repossess the Premises, or to restore the
operation of this Lease, after (a) Tenant has been dispossessed by a judgment or
by warrant of any court or judge, or (b) any re-entry by Landlord, or (c) any
expiration or termination of this Lease and the Term, whether such dispossess,
re-entry, expiration or termination is by operation of law or pursuant to the
provisions of this Lease. The words “re-enter,” “re-entry” and “re-entered” as
used in this Lease shall not be deemed to be restricted to their technical legal
meanings.

 

21.3. Calculation of Damages.

 

(A) If this Lease terminates by reason of the occurrence of an Event of Default
or by reason of the occurrence of an Insolvency Event, then Tenant shall pay to
Landlord, on demand, and Landlord shall be entitled to recover:

 

(1) all Rental payable under this Lease by Tenant to Landlord (x) to the date
that this Lease terminates, or (y) to the date of re-entry upon the Premises by
Landlord, as the case may be;

 

(2) the excess of (a) the Rental for the period which otherwise would have
constituted the unexpired portion of the Term, over (b) the net amount, if any,
of rents collected under any reletting effected pursuant to the provisions of
clause (2) of Section 21.1(A) hereof for any part of such period (such excess
being referred to herein as a “Deficiency”), as damages (it being understood
that (x) such net amount described in clause (b) above shall be calculated by
deducting from the rents collected under any such reletting all of Landlord’s
expenses in connection with the termination of this Lease, Landlord’s re-entry
upon the Premises and such reletting, including, but not limited to, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees and
disbursements, alteration costs, contributions to work and other expenses of
preparing the Premises for such reletting, (y) any such Deficiency shall be paid
in monthly installments by Tenant on the days specified in this Lease for
payment of installments of Fixed Rent or Tax Payment (as the case may be), and
(z) Landlord shall be entitled to recover from Tenant each monthly Deficiency as
it arises, and no suit to collect the amount of the Deficiency for any month
shall prejudice Landlord’s right to collect the Deficiency for any subsequent
month by a similar proceeding); and

 

(3) regardless of whether Landlord has collected any monthly Deficiency as
aforesaid, and in lieu of any further Deficiency, as and for liquidated and
agreed final damages,

 

72

--------------------------------------------------------------------------------


 

an amount equal to the excess (if any) of (a) the Rental for the period which
otherwise would have constituted the unexpired portion of the Term (commencing
on the date immediately succeeding the last date with respect to which a
Deficiency, if any, was collected), over (b) the then fair and reasonable net
effective rental value of the Premises for the same period (which is calculated
by (X) deducting from the fair and reasonable rental value of the Premises the
expenses that Landlord would reasonably expect to incur in reletting the
Premises, including, but not limited to, all repossession costs, brokerage
commissions, legal expenses, attorneys’ fees and disbursements, alteration
costs, contributions to work and other expenses of preparing the Premises for
such reletting, and (Y) taking into account the time period that Landlord would
reasonably require to consummate a reletting of the Premises to a new tenant),
both discounted to present value at the Base Rate. If, before presentation of
proof of such liquidated damages to any court, commission or tribunal, the
Premises, or any part thereof, have been relet by Landlord to any Person other
than an Affiliate of Landlord for the period which otherwise would have
constituted the unexpired portion of the Term, or any part thereof, then the
amount of rent reserved upon such reletting shall be deemed, prima facie, to be
the fair and reasonable rental value of the Premises (or the applicable part
thereof) so relet during the term of the reletting.

 

(B) If the Premises, or any part thereof, are relet together with other space in
the Building, then the rents collected or reserved under any such reletting and
the expenses of any such reletting shall be equitably apportioned for the
purposes of this Section 21.3. Tenant acknowledges and agrees that in no event
shall it be entitled to any rents collected or payable under any reletting,
regardless of whether such rents exceed the Rental reserved in this Lease.

 

(C) Nothing contained in this Article 21 shall be deemed to limit or preclude
the recovery by Landlord from Tenant of the maximum amount allowed to be
obtained as damages by any applicable statute or rule of law, or of any sums or
damages to which Landlord may be lawfully entitled in addition to the damages
set forth in this Section 21.3.

 

Article 22

LANDLORD’S EXPENSES AND LATE CHARGES

 

22.1. Landlord’s Costs.

 

(A) Tenant shall pay to Landlord an amount equal to the reasonable costs that
Landlord incurs in instituting or prosecuting any legal proceeding against
Tenant (or any other Person claiming by, through or under Tenant) to the extent
that such legal proceeding derives from the occurrence of an Event of Default,
together with interest thereon calculated at the Applicable Rate from the date
that Landlord incurs such costs, within thirty (30) days after Landlord gives to
Tenant an invoice therefor (it being understood that (x) Landlord shall have the
right to collect such amount from Tenant as additional rent to the extent that
Landlord incurs such costs during the Term and as damages to the extent that
Landlord incurs such costs after the Expiration Date, and (y) the amount that
Landlord has the right to collect from Tenant under this Section 22.1(A) shall
be adjusted appropriately to reflect the extent to which Landlord is successful
in such legal proceeding).

 

(B) Tenant shall pay to Landlord an amount equal to the reasonable costs that
Landlord incurs in defending successfully against a claim made by Tenant (or any
other Person claiming by, through or under Tenant) against Landlord that relates
to this Lease in a legal proceeding, together with interest thereon calculated
at the Applicable Rate from the date that Landlord incurs such costs, within
thirty (30) days after Landlord gives to Tenant an invoice therefor (it being
understood that (x) Landlord shall have the right to collect such amount from
Tenant as additional rent to the extent that Landlord incurs such costs during
the Term and as damages to the extent that Landlord incurs such costs after the
Expiration Date, and (y) the amount that Landlord has the right to collect from
Tenant under this Section 22.1(B) shall be adjusted appropriately to reflect the
extent to which Landlord is successful in defending against such claim).

 

73

--------------------------------------------------------------------------------

 

22.2. Interest on Late Payments.

 

If Tenant fails to pay any item of Rental on or prior to the date that such
payment is due, then Tenant shall pay to Landlord, in addition to such item of
Rental, as a late charge and as additional rent, an amount equal to interest at
the Applicable Rate on the amount unpaid, computed from the date such payment
was due to and including the date of payment. Nothing contained in this
Section 22.2 limits Landlord’s rights and remedies, by operation of law or
otherwise, after the occurrence of an Event of Default.

 

Article 23

SECURITY

 

23.1. Security Deposit.

 

Subject to the terms of this Article 23, Tenant, on the date hereof, shall
deposit with Landlord, as security for the performance of Tenant’s obligations
under this Lease, an amount in cash equal to One Hundred Seventy-Four Thousand
Five Hundred Three Dollars and Thirty-Six Cents ($174,503.36) (the “Cash
Security Deposit”).

 

23.2. Letter of Credit.

 

Tenant, at any time during the Term, shall have the right to deliver to Landlord
a “clean,” unconditional, irrevocable and transferable letter of credit (the
“Letter of Credit”) that (i) is in the amount of the Cash Security Deposit,
(ii) is in a form that is reasonably satisfactory to Landlord, (iii) is issued
for a term of not less than one (1) year, (iv) is issued for the account of
Landlord, (v) automatically renews for periods of not less than one (1) year
unless the issuer thereof otherwise advises Landlord on or prior to the
thirtieth (30th) day before the applicable expiration date, (vi) allows Landlord
the right to draw thereon in part from time to time or in full, and (vii) is
issued by, and drawn on, a bank that has a Standard & Poor’s rating of at least
“AA” (or, if Standard & Poor’s hereafter ceases the publication of ratings for
banks, a rating of a reputable rating agency as reasonably designated by
Landlord that most closely approximates a Standard & Poor’s rating of “AA” as of
the date hereof) and that either (I) has an office in the city where the
Building is located at which Landlord can present the Letter of Credit for
payment, or (II) has an

 

74

--------------------------------------------------------------------------------


 

office in the United States and allows Landlord to draw upon the Letter of
Credit without presenting a draft in person (such as, for example, by submitting
a draft by fax or overnight delivery service)(the aforesaid rating of the bank
that issues the Letter of Credit being referred to herein as the “Bank Rating”).
If Tenant gives notice to Landlord at least thirty (30) days before the date
that Tenant delivers to Landlord the Letter of Credit, then Landlord shall
deliver to Tenant, simultaneously with Tenant’s delivery of the Letter of Credit
to Landlord, the Cash Security Deposit (or the portion thereof that then remains
unapplied in accordance with the terms of this Article 23). If Tenant does not
give such notice to Landlord, then Landlord shall deliver to Tenant the Cash
Security Deposit (or such portion thereof) on or prior to the thirtieth
(30th) day after Tenant gives the Letter of Credit to Landlord.

 

23.3. Landlord’s Rights.

 

If (i) an Event of Default occurs and is continuing, or (ii) Tenant fails to
vacate the Premises and surrender possession thereof in accordance with the
terms of this Lease upon the Expiration Date, then Landlord may apply the whole
or any part of the Cash Security Deposit or present the Letter of Credit for
payment and apply the proceeds thereof, as the case may be, (i) to the payment
of any Rental that then remains unpaid, or (ii) to any damages to which Landlord
is entitled hereunder and that Landlord incurs by reason of such Event of
Default or Tenant’s aforesaid failure to vacate the Premises or surrender
possession thereof in accordance with the terms of this Lease upon the
Expiration Date. If Landlord so applies any part of the Cash Security Deposit or
the proceeds of the Letter of Credit, as the case may be, then Tenant, upon
demand, shall deposit with Landlord the cash amount so applied or provide
Landlord with a replacement Letter of Credit so that Landlord has the full
amount of the required security at all times during the Term. If (x) Tenant
deposits the Letter of Credit with Landlord as provided in Section 23.2 hereof,
and (y) at any time the Bank Rating of the issuer of the Letter of Credit is
less than “AA” (or, if Standard & Poor’s hereafter ceases the publication of
ratings for banks, the Bank Rating of the issuer of the Letter of Credit is less
than a rating of a reputable rating agency as reasonably designated by Landlord
that most closely approximates a Standard & Poor’s rating of “AA” as of the date
hereof), then Tenant shall deliver to Landlord a replacement Letter of Credit,
issued by a bank that has a Bank Rating that satisfies the aforesaid requirement
(and otherwise meets the requirements set forth in Section 23.2 hereof) within
fifteen (15) days after the date that Landlord gives Tenant notice of such
deficiency in such issuer’s rating. If Tenant fails to deliver to Landlord such
replacement Letter of Credit within such period of fifteen (15) days, then
Landlord, in addition to Landlord’s other rights at law, in equity or as
otherwise set forth herein, shall have the right to present the Letter of Credit
for payment and retain the proceeds thereof as security in lieu of the Letter of
Credit (it being agreed that Landlord shall have the right to use, apply and
transfer such proceeds in the manner described in this Article 23). Tenant shall
reimburse Landlord for any reasonable costs that Landlord incurs in so
presenting the Letter of Credit for payment within thirty (30) days after
Landlord submits to Tenant an invoice therefor. Tenant shall not assign or
encumber or attempt to assign or encumber the Cash Security Deposit. Nothing
contained in this Section 23.3 limits Landlord’s rights or remedies in equity,
at law, or as otherwise set forth herein.

 

75

--------------------------------------------------------------------------------


 

23.4. Return of Security.

 

Landlord shall return to Tenant the Cash Security Deposit (or the unapplied
portion thereof, as the case may be) or the Letter of Credit (to the extent not
theretofore presented for payment in accordance with the terms hereof), as the
case may be, within thirty (30) days after Tenant performs all of the
obligations of Tenant hereunder upon the expiration or earlier termination of
the Term. Landlord’s obligations under this Section 23.4 shall survive the
expiration or earlier termination of the Term.

 

23.5. Transfer of Letter of Credit.

 

If Tenant gives the Letter of Credit to Landlord as contemplated by this
Article 23, then Tenant, at Tenant’s expense, shall cause the issuer thereof to
amend the Letter of Credit to name a new beneficiary thereunder in connection
with Landlord’s assignment of Landlord’s rights under this Lease to a Person
that succeeds to Landlord’s interest in the Real Property, promptly after
Landlord’s request from time to time.

 

23.6. Renewal of Letter of Credit.

 

If (i) Tenant delivers the Letter of Credit to Landlord as contemplated by this
Article 23, and (ii) Tenant fails to provide Landlord with a replacement Letter
of Credit that complies with the requirements of this Article 23 on or prior to
the thirtieth (30th) day before the expiration date of the Letter of Credit that
is then expiring, then Landlord may present the Letter of Credit for payment and
retain the proceeds thereof as security in lieu of the Letter of Credit (it
being agreed that Landlord shall have the right to use, apply and transfer such
proceeds in the manner described in this Article 23). Tenant shall reimburse
Landlord for any reasonable costs that Landlord incurs in so presenting the
Letter of Credit for payment within thirty (30) days after Landlord submits to
Tenant an invoice therefor. Landlord also shall have the right to so present the
Letter of Credit and so retain the proceeds thereof as security in lieu of the
Letter of Credit at any time from and after the thirtieth (30th) day before the
Expiration Date if the Letter of Credit expires earlier than the ninetieth
(90th) day after the Expiration Date.

 

23.7. Reduction in Security Amount.

 

(A) Subject to the terms of this Section 23.7, Tenant shall have the right to
reduce the amount of the Cash Security Deposit or the Letter of Credit, as the
case may be, to One Hundred Thirty-Six Thousand Nine Hundred Eighteen Dollars
and No Cents ($136,918.00) as of the date that is two (2) years after the Rent
Commencement Date.

 

(B) Tenant shall have the right to request any such reduction only by giving
notice thereof to Landlord at any time from and after the tenth (10th) day
before the date that Tenant is entitled to such reduction. Tenant shall not be
entitled to reduce the amount of the Cash Security Deposit or the Letter of
Credit, as the case may be, if (I) an Event of Default has occurred and is
continuing on the date that Tenant requests such reduction or the date that
Landlord consummates such reduction, or (II) Landlord theretofore applied all or
any portion of the security deposited hereunder. If Tenant requests and is
entitled to any such reduction in

 

76

--------------------------------------------------------------------------------


 

accordance with the terms of this Section 23.7, then Landlord shall release the
appropriate amount from the Cash Security Deposit within ten (10) days after the
date that Tenant makes such request or permit Tenant, at Tenant’s expense, to
amend or replace the Letter of Credit to reflect such reduction, as the case may
be.

 

Article 24

END OF TERM

 

24.1. End of Term.

 

On the Expiration Date, Tenant shall quit and surrender to Landlord the
Premises, vacant, broom-clean, in good order and condition, ordinary wear and
tear and damage for which Tenant is not responsible under the terms of this
Lease excepted, and otherwise in compliance with the provisions hereof. Tenant
expressly waives, for itself and for any Person claiming by, through or under
Tenant, any rights which Tenant or any such Person may have under the provisions
of Section 2201 of the New York Civil Practice Law and Rules and of any
successor law of like import then in force in connection with any holdover
summary proceedings that Landlord institutes to enforce the provisions of this
Article 24.

 

24.2. Holdover.

 

If vacant and exclusive possession of the Premises is not surrendered to
Landlord on the Expiration Date, then Tenant shall pay to Landlord on account of
use and occupancy of the Premises, for each month (or any portion thereof)
during which Tenant (or a Person claiming by, through or under Tenant) holds
over in the Premises after the Expiration Date, (i) for the first month (or
portion thereof) of such holdover, an amount equal to one hundred fifty percent
(150%) of the aggregate Rental that was payable under this Lease during the last
month of the Term and (ii) for each month (or portion thereof) thereafter, an
amount equal to two hundred percent (200%) of the aggregate Rental that was
payable under this Lease during the last month of the Term. Landlord’s right to
collect such amount from Tenant for use and occupancy shall be in addition to
any other rights or remedies that Landlord may have hereunder or at law or in
equity (including, without limitation, Landlord’s right to recover Landlord’s
damages from Tenant that derive from vacant and exclusive possession of the
Premises not being surrendered to Landlord on the Expiration Date). Nothing
contained in this Section 24.2 shall permit Tenant to retain possession of the
Premises after the Expiration Date or limit in any manner Landlord’s right to
regain possession of the Premises, through summary proceedings or otherwise.
Landlord’s acceptance of any payments from Tenant after the Expiration Date
shall be deemed to be on account of the amount to be paid by Tenant in
accordance with the provisions of this Article 24.

 

77

--------------------------------------------------------------------------------


 

Article 25

NO WAIVER

 

25.1. No Surrender.

 

(A) Landlord shall be deemed to have accepted a surrender of the Premises only
if Landlord executes and delivers to Tenant a written instrument providing
expressly therefor.

 

(B) No employee of Landlord or of Landlord’s agents shall have any power to
accept the keys to the Premises prior to the Expiration Date. The delivery of
such keys to any employee of Landlord or of Landlord’s agents shall not operate
as a termination of this Lease or a surrender of the Premises. If Tenant at any
time desires to have Landlord sublet the Premises on Tenant’s account, then
Landlord or Landlord’s agents are authorized to receive said keys for such
purpose without releasing Tenant from any of Tenant’s obligations under this
Lease.

 

25.2. No Waiver by Landlord.

 

(A) Landlord’s failure to seek redress for violation of, or to insist upon the
strict performance of, any covenant or condition of this Lease, or any of the
Rules, shall not be deemed to be a waiver thereof. The receipt by Landlord of
Rental with knowledge of the breach of any covenant of this Lease by Tenant
shall not be deemed a waiver of such breach.

 

(B) No payment by Tenant or receipt by Landlord of a lesser amount than the
monthly Fixed Rent or other item of Rental herein stipulated shall be deemed to
be other than on account of the earliest stipulated Fixed Rent or other item of
Rental, or as Landlord may elect to apply such payment. No endorsement or
statement on any check or any letter accompanying any check or payment as Fixed
Rent or other item of Rental shall be deemed to be an accord and satisfaction.
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such Fixed Rent or other item of Rental or to pursue
any other remedy provided in this Lease or otherwise available to Landlord at
law or in equity.

 

(C) Landlord’s failure during the Term to prepare and deliver any invoices, and
Landlord’s failure during the Term to make a demand for payment under any of the
provisions of this Lease, shall not in any way be deemed to be a waiver of, or
cause Landlord to forfeit or surrender, its rights to collect any item of Rental
which may have become due during the Term (except to the extent otherwise
expressly set forth herein). Tenant’s liability for such amounts shall survive
the expiration or earlier termination of this Lease (except to the extent
otherwise expressly set forth herein).

 

(D) No provision of this Lease shall be deemed to have been waived by Landlord,
unless such waiver is in writing signed by Landlord.

 

78

--------------------------------------------------------------------------------


 

25.3. No Waiver by Tenant.

 

(A) Tenant’s failure to seek redress for violation of, or to insist upon the
strict performance of, any covenant or condition of this Lease on Landlord’s
part to be performed, shall not be deemed to be a waiver. The payment by Tenant
of any item of Rental or performance of any obligation of Tenant hereunder with
knowledge of any breach by Landlord of any covenant of this Lease shall not be
deemed a waiver of such breach, nor shall it prejudice Tenant’s right to pursue
any remedy against Landlord in this Lease provided or otherwise available to
Tenant in law or in equity. No provision of this Lease shall be deemed to have
been waived by Tenant, unless such waiver is in writing signed by Tenant.

 

(B) Tenant’s failure during the Term to make a demand for payment under any of
the provisions of this Lease shall not in any way be deemed to be a waiver of,
or cause Tenant to forfeit or surrender, its rights to collect any amount which
may have become due during the Term (except to the extent otherwise expressly
set forth herein). Landlord’s liability for such amounts shall survive the
expiration or earlier termination of this Lease (except to the extent otherwise
expressly set forth herein).

 

Article 26

JURISDICTION

 

26.1. Governing Law.

 

This Lease shall be construed and enforced in accordance with the laws of the
State of New York.

 

26.2. Submission to Jurisdiction.

 

Tenant hereby (a) irrevocably consents and submits to the jurisdiction of any
federal, state, county or municipal court sitting in the State of New York for
purposes of any action or proceeding brought therein by Landlord against Tenant
concerning any matters relating to this Lease, (b) irrevocably waives all
objections as to venue and any and all rights it may have to seek a change of
venue with respect to any such action or proceedings, (c) agrees that the laws
of the State of New York shall govern in any such action or proceeding and
waives any defense to any action or proceeding granted by the laws of any other
country or jurisdiction unless such defense is also allowed by the laws of the
State of New York, and (d) agrees that any final unappealable judgment rendered
against it in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law. Tenant further agrees that any action or proceeding by
Tenant against Landlord concerning any matters arising out of or in any way
relating to this Lease shall be brought only in the State of New York, County of
New York.

 

79

--------------------------------------------------------------------------------


 

26.3. Waiver of Trial by Jury; Counterclaims.

 

(A) Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
or for the enforcement of any remedy under any statute, emergency or otherwise.

 

(B) If Landlord commences any summary proceeding against Tenant, then Tenant
shall not interpose any counterclaim of whatever nature or description in any
such proceeding (except to the extent that applicable law precludes Tenant from
asserting such counterclaim in another proceeding), and shall not seek to
consolidate such proceeding with any other action which may have been or will be
brought in any other court by Tenant. Nothing contained in this
Section 26.3(B) limits Tenant’s right to assert claims against Landlord in a
separate proceeding.

 

Article 27

NOTICES

 

27.1. Addresses: Manner of Delivery.

 

Except as otherwise expressly provided in this Lease, any bills, statements,
consents, notices, demands, requests or other communications that a party
desires or is required to give to the other party under this Lease shall (1) be
in writing, (2) be deemed sufficiently given if (a) delivered by hand (against a
signed receipt), (b) sent by registered or certified mail (return receipt
requested), or (c) sent by a nationally-recognized overnight courier (with
verification of delivery), and (3) be addressed in each case:

 

if to Tenant, at:

 

One Penn Plaza (Suite 3508)

New York, New York 10119

 

with a copy to:

 

Meister Seelig & Fein

140 East 45th Street

New York, New York 10017

 

Attn.: Matthew Kasindorf, Esq.

 

80

--------------------------------------------------------------------------------


 

if to Landlord, at:

 

c/o Vornado Office Management LLC

888 Seventh Avenue

New York, New York 10019

 

Attn.: Daniel E. North

 

with a copy to:

 

Vornado Realty Trust

210 Route 4 East

Paramus, New Jersey 07652

 

Attn: Joseph Macnow

 

or to such other address or addresses as Landlord or Tenant may designate from
time to time on at least ten (10) Business Days of advance notice given to the
other in accordance with the provisions of this Article 27. Any such bill,
statement, consent, notice, demand, request, or other communication shall be
deemed to have been given (x) on the date that it is hand delivered, as
aforesaid, or (y) three (3) Business Days after the date that it is mailed, as
aforesaid, or (z) on the first (1st) Business Day after the date that it is sent
by a nationally-recognized courier, as aforesaid. Any such bills, statements,
consents, notices, demands, requests or other communications that the Person
that is the property manager for the Building gives to Tenant in accordance with
the terms of this Article 27 shall be deemed to have been given by Landlord
(except that Landlord, at any time and from time to time, shall have the right
to terminate or suspend such property manager’s right to give such bills,
statements, consents, notices, demands, requests or other communications to
Tenant by giving not less than five (5) days of advance notice thereof to
Tenant).

 

Article 28

BROKERAGE

 

28.1. Broker.

 

Landlord and Tenant each represent to the other that it has not dealt with any
broker, finder or salesperson in connection with this Lease other than Newmark &
Company Real Estate, Inc., d/b/a Newmark Knight Frank (the “Broker”). Landlord
shall pay Broker a commission pursuant to the terms of a separate agreement.

 

Article 29

INDEMNITY

 

29.1. Tenant’s Indemnification of the Landlord Indemnitees.

 

(A) Subject to the terms of this Section 29.1, Tenant shall indemnify the
Landlord Indemnitees, and hold the Landlord Indemnitees harmless, from and
against, all losses, damages, liabilities, costs and expenses (including,
without limitation, reasonable attorneys’ fees

 

81

--------------------------------------------------------------------------------


 

and expenses) that are incurred by a Landlord Indemnitee and that derive from a
claim (a “Claim Against Landlord”) made by a third party against such Landlord
Indemnitee arising from or alleged to arise from:

 

(1) a wrongful act or wrongful omission of any Tenant Indemnitee during the Term
(including, without limitation, claims that derive from a Permitted Party’s
conducting such Permitted Party’s business in the Premises) (it being understood
that Tenant shall not have responsibility under this clause (1) for any wrongful
act or wrongful omission of a Recapture Subtenant);

 

(2) an event or circumstance that occurs during the Term in the Premises or in
another portion of the Building with respect to which Tenant has exclusive use
pursuant to the terms hereof (subject, however, to Landlord’s rights of access
under Article 9 hereof) (it being understood that Tenant’s liability under this
clause (2) shall not apply to the extent that Landlord exercises Landlord’s
rights under Section 17.3 hereof with respect to the Premises);

 

(3) the breach of any covenant to be performed by Tenant hereunder;

 

(4) a misrepresentation made by Tenant hereunder (including, without limitation,
a misrepresentation of Tenant under Section 28.1 hereof);

 

(5) a Person with whom a Permitted Party has dealt making a claim for a leasing
commission or other similar compensation in connection with a Transfer;

 

(6) Landlord’s cooperating with Tenant as contemplated by Section 7.4(A) hereof.

 

Tenant shall not be required to indemnify the Landlord Indemnitees, and hold the
Landlord Indemnitees harmless, in either case as aforesaid, to the extent that
it is finally determined that the negligence or wilful misconduct of a Landlord
Indemnitee contributed to the loss or damage sustained by the Person making the
Claim Against Landlord. Nothing contained in this Section 29.1 limits the
provisions of Section 31.19 hereof.

 

(B) The term “Landlord Indemnitees” shall mean, collectively, Landlord, each
Lessor, each Mortgagee and their respective partners, members, managers,
shareholders, officers, directors, employees, trustees and agents.

 

(C) The term “Tenant Indemnitees” shall mean each Permitted Party and their
respective partners, members, managers, shareholders, officers, directors,
employees, trustees and agents.

 

(D) The parties intend that the Landlord Indemnitees (other than Landlord) shall
be third-party beneficiaries of this Section 29.1.

 

82

--------------------------------------------------------------------------------


 

29.2. Landlord’s Indemnification of the Tenant Indemnitees.

 

(A) Subject to the terms of this Section 29.2, Landlord shall indemnify the
Tenant Indemnitees, and hold the Tenant Indemnitees harmless, from and against,
all losses, damages, liabilities, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) that are incurred by a
Tenant Indemnitee and that derive from a claim (a “Claim Against Tenant”) made
by a third party against such Tenant Indemnitee arising from or alleged to arise
from:

 

(1) the breach of any covenant to be performed by Landlord hereunder;

 

(2) a misrepresentation made by Landlord hereunder (including, without
limitation, a misrepresentation of Landlord under Section 28.1 hereof);

 

(3) Landlord’s failure to pay the Broker a commission or other compensation in
connection herewith; or

 

(4) a wrongful act or wrongful omission of any Landlord Indemnitee (including,
without limitation, a wrongful act or wrongful omission of the Person that has
the right to occupy the Premises by virtue of Landlord’s exercising Landlord’s
rights under Section 17.3 hereof).

 

Landlord shall not be required to indemnify the Tenant Indemnitees, and hold the
Tenant Indemnitees harmless, in either case as aforesaid, to the extent that it
is finally determined that the negligence or wilful misconduct of a Tenant
Indemnitee contributed to the loss or damage sustained by the Person making the
Claim Against Tenant.

 

(B) The parties intend that the Tenant Indemnitees (other than Tenant) shall
constitute third-party beneficiaries of this Section 29.2.

 

29.3. Indemnification Procedure.

 

(A) If at any time a Claim Against Tenant is made or threatened against a Tenant
Indemnitee, or a Claim Against Landlord is made or threatened against a Landlord
Indemnitee, then the Person entitled to indemnity under this Article 29 (the
“Indemnitee”) shall give to the other party (the “Indemnitor”) notice of such
Claim Against Tenant or such Claim Against Landlord, as the case may be (the
“Claim”); provided, however, that the Indemnitee’s failure to provide such
notice shall not impair the Indemnitee’s rights to indemnity as provided in this
Article 29 except to the extent that the Indemnitor is prejudiced materially
thereby. Such notice shall state the basis for the Claim and the amount thereof
(to the extent such amount is determinable at the time that such notice is
given).

 

(B) The Indemnitor shall have the right to defend against the Claim using
attorneys that the Indemnitor designates and that the Indemnitee approves (it
being understood that (I) the Indemnitee shall not unreasonably withhold,
condition or delay such approval, (II) the Indemnitee shall be deemed to have
approved such attorneys if the Indemnitee fails to respond

 

83

--------------------------------------------------------------------------------


 

within ten (10) days to the Indemnitor’s request for approval, and (III) the
attorneys designated by the Indemnitor’s insurer shall be deemed approved by the
Indemnitee for purposes hereof). The Indemnitor’s failure to notify the
Indemnitee of the Indemnitor’s election to defend against the Claim within
thirty (30) days after the Indemnitee gives such notice to the Indemnitor shall
be deemed a waiver by the Indemnitor of its aforesaid right to defend against
the Claim.

 

(C) Subject to the terms of this Section 29.3(C), if the Indemnitor elects to
defend against the Claim pursuant to Section 29.3(B) hereof, then the Indemnitee
may participate, at the Indemnitee’s expense, in defending against the Claim.
The Indemnitor shall have the right to control the defense against the Claim
(and, accordingly, the Indemnitee shall cause its counsel to act accordingly).
If there exists a conflict between the interests of the Indemnitor and the
interests of the Indemnitee, then the Indemnitor shall pay the reasonable fees
and disbursements of any counsel that the Indemnitee retains in so participating
in the defense against the Claim. Except as otherwise provided in this
Section 29.3(C), the Indemnitor shall not be required to pay the costs that
Indemnitee otherwise incurs in engaging counsel to consult with Indemnitee in
connection with the Claim.

 

(D) If the Claim is a Claim Against Landlord, then Landlord shall cooperate
reasonably with Tenant in connection therewith. If the Claim is a Claim Against
Tenant, then Tenant shall cooperate reasonably with Landlord in connection
therewith.

 

(E) The Indemnitor shall not consent to the entry of any judgment or award
regarding the Claim, or enter into any settlement regarding the Claim, except in
either case with the prior approval of the Indemnitee (any such entry of any
judgment or award regarding a Claim to which the Indemnitor consents, or any
such settlement regarding a claim to which the Indemnitor agrees, being referred
to herein as a “Settlement”). The Indemnitee shall not unreasonably withhold,
condition or delay the Indemnitee’s approval of a proposed Settlement, provided
that (I) the Indemnitor pays, in cash, to the Person making the Claim, the
entire amount of the Settlement contemporaneously with the Indemnitee’s approval
thereof (so that neither the Indemnitor nor the Indemnitee have any material
obligations regarding the applicable Claim that remain executory from and after
the consummation of the Settlement), or (II) the Person making the Claim
releases the Indemnitee from any obligations owed to such Person pursuant to
such Settlement that remain executory after the consummation thereof). If
(x) the terms of the Settlement do not provide for the Indemnitor’s making
payment, in cash, to the Person making the Claim, the entire amount of the
Settlement, contemporaneously with the Indemnitee’s approval thereof (so that
either the Indemnitor or the Indemnitee have any material obligations regarding
the applicable Claim that remain executory from and after the consummation of
the Settlement), (y) the Person making the Claim does not release the Indemnitee
from any obligations owed to such Person pursuant to such Settlement that remain
executory after the consummation thereof, and (z) the Indemnitee does not
approve the proposed Settlement, then the Indemnitor’s aggregate liability under
this Article 29 for the Claim (including, without limitation, the costs incurred
by the Indemnitor for legal costs and other costs of defense) shall not exceed
an amount equal to the sum of (i) the aggregate legal costs and defense costs
that the Indemnitor incurred to the date that the Indemnitor proposes such
Settlement, (ii) the amount that the Indemnitor would have otherwise paid to the
Person making the applicable Claim under the terms of the proposed Settlement,
and (iii) the aggregate legal costs and defense costs that the Indemnitor would
have reasonably expected to incur in consummating the proposed Settlement.

 

84

--------------------------------------------------------------------------------


 

(F) If the Indemnitor does not elect to defend against the Claim as contemplated
by this Section 29.3, then the Indemnitee may defend against, or settle, such
claim, action or proceeding in any manner that the Indemnitee deems appropriate,
and the Indemnitor shall be liable for the Claim to the extent provided in this
Article 29.

 

Article 30

LANDLORD’S CONSENTS: ARBITRATION

 

30.1. Certain Limitations.

 

Subject to the terms of Section 30.2 hereof, Tenant hereby waives any claim
against Landlord for Landlord’s unreasonably withholding, unreasonably
conditioning or unreasonably delaying any consent or approval requested by
Tenant in cases where Landlord expressly agreed herein not to unreasonably
withhold, unreasonably condition or unreasonably delay such consent or approval.
If there is a determination that such consent or approval has been unreasonably
withheld, unreasonably conditioned or unreasonably delayed, then (1) the
requested consent or approval shall be deemed to have been granted, and
(2) Landlord shall have no liability to Tenant for its refusal or failure to
give such consent or approval. Tenant’s sole remedy for Landlord’s unreasonably
withholding, conditioning or delaying consent or approval shall be as provided
in this Article 30.

 

30.2. Expedited Arbitration.

 

(A) If (i) this Lease obligates Landlord to not unreasonably withhold, condition
or delay Landlord’s consent or approval for a particular matter, (ii) Landlord
withholds, delays or conditions its consent or approval for such matter, and
(iii) Tenant believes that Landlord did so unreasonably, then Tenant shall have
the right to submit the issue of whether Landlord unreasonably withheld, delayed
or conditioned such consent or approval to an Expedited Arbitration Proceeding
only by giving notice thereof to Landlord on or prior to the thirtieth
(30th) day after the date that Landlord denied or conditioned such consent or
approval, or the thirtieth (30th) day after the date that Tenant claims that
Landlord’s delaying such consent or approval first became unreasonable, as the
case may be.

 

(B) The sole decision to be made in the Expedited Arbitration Proceeding shall
be whether Landlord unreasonably withheld, delayed or conditioned its consent
with respect to the particular matter being arbitrated. If the decision in the
Expedited Arbitration Proceeding is that Landlord unreasonably withheld,
conditioned, or delayed consent with respect to such matter, then (i) Landlord
shall be deemed to have consented to such matter, and (ii) Landlord shall
execute and deliver documentation that is reasonably requested by Tenant to
evidence such consent.

 

85

--------------------------------------------------------------------------------


 

(C) The term “Expedited Arbitration Proceeding” shall mean a binding arbitration
proceeding conducted in The City of New York under the Commercial Arbitration
Rules of the American Arbitration Association (or its successor) and
administered pursuant to the Expedited Procedures provisions thereof; provided,
however, that with respect to any such arbitration, (i) the list of arbitrators
referred to in Section E-5(b) shall be returned within five (5) Business Days
from the date of mailing; (ii) the parties shall notify the American Arbitration
Association (or its successor) by telephone, within four (4) Business Days, of
any objections to the arbitrator appointed and, subject to clause (vii) below,
shall have no right to object if the arbitrator so appointed was on the list
submitted by the American Arbitration Association (or its successor) and was not
objected to in accordance with Section E-4(b) as modified by clause (i) above;
(iii) the notification of the hearing referred to in Section E-7 shall be four
(4) Business Days in advance of the hearing; (iv) the hearing shall be held
within seven (7) Business Days after the appointment of the arbitrator; (v) the
arbitrator shall have no right to award damages or vary, modify or waive any
provision of this Lease; (vi) the decision of the arbitrator shall be final and
binding on the parties; and (vii) the arbitrator shall not have been employed by
either party (or their respective Affiliates) during the period of three
(3) years prior to the date of the Expedited Arbitration Proceeding. The
arbitrator shall determine the extent to which each party is successful in such
Expedited Arbitration Proceeding in addition to rendering a decision on the
dispute submitted. If the arbitrator determines that one (1) party is entirely
unsuccessful, then such party shall pay all of the fees of such arbitrator. If
the arbitrator determines that both parties are partially successful, then each
party shall be responsible for such arbitrator’s fees only to the extent such
party is unsuccessful (e.g., if Landlord is eighty percent (80%) successful and
Tenant is twenty percent (20%) successful, then Landlord shall be responsible
for twenty percent (20%) of such arbitrator’s fees and Tenant shall be
responsible for eighty percent (80%) of such arbitrator’s fees).

 

Article 31

ADDITIONAL PROVISIONS

 

31.1. Tenant’s Property Delivered to Building Employees.

 

Any Building employee to whom any property is entrusted by or on behalf of
Tenant shall be deemed to be acting as Tenant’s agent with respect to such
property.

 

31.2. Not Binding Until Execution.

 

This Lease shall not be binding upon Landlord or Tenant unless and until
Landlord and Tenant have executed and unconditionally delivered a fully executed
counterpart of this Lease to each other.

 

31.3. No Third Party Beneficiaries.

 

Landlord and Tenant hereby acknowledge that they do not intend for any other
Person to constitute a third-party beneficiary hereof, except to the extent
otherwise set forth herein.

 

86

--------------------------------------------------------------------------------


 

31.4. Extent of Landlord’s Liability.

 

(A) The obligations of Landlord under this Lease shall not be binding upon the
Person that constitutes Landlord initially after the sale, conveyance,
assignment or transfer by such Person of its interest in the Building or the
Real Property, as the case may be (or upon any other Person that constitutes
Landlord after the sale, conveyance, assignment or transfer by such Person of
its interest in the Building or the Real Property, as the case may be), (x) to
the extent such obligations accrue from and after the date of such sale,
conveyance, assignment or transfer and (y) to the extent such obligations accrue
prior to the date of such sale, conveyance, assignment or transfer, provided
that such transferee assumes or is deemed to have assumed by operation of law
the obligations of Landlord under this Lease.

 

(B) The members, managers, partners, shareholders, directors, officers and
principals, direct and indirect, comprising Landlord shall not be liable for the
performance of Landlord’s obligations under this Lease. Tenant shall look solely
to Landlord to enforce Landlord’s obligations hereunder.

 

(C) The liability of Landlord for Landlord’s obligations under this Lease shall
be limited to Landlord’s interest in the Real Property and the proceeds thereof
(including, without limitation, proceeds of a sale or refinancing of Landlord’s
interest in the Real Property, casualty insurance proceeds, and condemnation
awards). Tenant shall not look to any property or assets of Landlord (other than
Landlord’s interest in the Real Property and such proceeds thereof) in seeking
either to enforce Landlord’s obligations under this Lease or to satisfy a
judgment for Landlord’s failure to perform such obligations.

 

31.5. Extent of Tenant’s Liability.

 

If Tenant is a corporation, limited partnership, limited liability partnership
or limited liability company, then (i) the members, managers, limited partners,
shareholders, directors, officers and principals, direct and indirect,
comprising Tenant shall not be liable for the performance of Tenant’s
obligations under this Lease, and (ii) Landlord shall look solely to Tenant to
enforce Tenant’s obligations hereunder.

 

31.6. Survival.

 

Subject to the terms hereof, Tenant’s liability for all amounts that are due and
payable to Landlord hereunder shall survive the Expiration Date.

 

31.7. Recording.

 

Tenant shall not record this Lease. Tenant shall not record a memorandum of this
Lease. Landlord shall have the right to record a memorandum of this Lease. If
Landlord submits to Tenant a memorandum hereof that is in reasonable form, then
Tenant shall execute, acknowledge and deliver such memorandum promptly after
Landlord’s submission thereof to Tenant.

 

87

--------------------------------------------------------------------------------


 

31.8. Entire Agreement.

 

This Lease contains the entire agreement between the parties and supersedes all
prior understandings, if any, with respect thereto. This Lease shall not be
modified, changed, or supplemented, except by a written instrument executed by
both parties.

 

31.9. Counterparts.

 

This Lease may be executed in counterparts, it being understood that all such
counterparts, taken together, shall constitute one and the same agreement.

 

31.10. Exhibits.

 

If any inconsistency exists between the terms and provisions of this Lease and
the terms and provisions of the Exhibits hereto, then the terms and provisions
of this Lease shall prevail.

 

31.11. Gender: Plural.

 

Wherever appropriate in this Lease, personal pronouns shall be deemed to include
the other gender and the singular to include the plural.

 

31.12. Divisibility.

 

If any term of this Lease, or the application thereof to any Person or
circumstance, is held to be invalid or unenforceable, then the remainder of this
Lease or the application of such term to any other Person or any other
circumstance shall not be thereby affected, and each term shall remain valid and
enforceable to the fullest extent permitted by law.

 

31.13. Vault Space.

 

If (i) Tenant uses or occupies any vaults, vault space or other space outside
the boundaries of the Real Property that in each case is located below grade,
and (ii) such space is diminished by any Governmental Authority or by any
utility company, then such diminution shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of Rental, or relieve Tenant from any of its obligations under
this Lease, or impose any liability upon Landlord.

 

31.14. Adjacent Excavation.

 

If an excavation is made upon land adjacent to the Building, or is authorized to
be made, then Tenant, upon reasonable advance notice, shall grant to the Person
causing or authorized to cause such excavation a license to enter upon the
Premises for the purpose of doing such work as said Person deems necessary to
preserve the Building from injury or damage and to support the same by proper
foundations, without any claim for damages or indemnity against Landlord, or
diminution or abatement of Rental. Landlord acknowledges that Landlord’s right
to access the Premises as provided in this Section 31.14 is subject to the
provisions of Article 9 hereof.

 

88

--------------------------------------------------------------------------------

 

31.15. Captions.

 

The captions are inserted only for convenience and for reference and in no way
define, limit or describe the scope of this Lease or the intent of any provision
thereof.

 

31.16. Parties Bound.

 

The covenants, conditions and agreements contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant and their respective legal
representatives, successors, and, except as otherwise provided in this Lease,
their assigns.

 

31.17. Authority.

 

(A) Tenant hereby represents and warrants to Landlord that (i) Tenant is duly
organized and validly existing in good standing under the laws of Delaware, and
possesses all licenses and authorizations necessary to carry on its business,
(ii) Tenant has full power and authority to carry on its business, enter into
this Lease and consummate the transaction contemplated by this Lease, (iii) the
individual executing and delivering this Lease on Tenant’s behalf has been duly
authorized to do so, (iv) this Lease has been duly executed and delivered by
Tenant, (v) this Lease constitutes a valid, legal, binding and enforceable
obligation of Tenant (subject to bankruptcy, insolvency or creditor rights laws
generally, and principles of equity generally), (vi) the execution, delivery and
performance of this Lease by Tenant will not cause or constitute a default
under, or conflict with, the organizational documents of Tenant or any agreement
to which Tenant is a party, (vii) the execution, delivery and performance of
this Lease by Tenant will not violate any Requirement, and (viii) all consents,
approvals, authorizations, orders or filings of or with any court or
governmental agency or body, if any, required on the part of Tenant for the
execution, delivery and performance of this Lease have been obtained or made.

 

(B) Landlord hereby represents and warrants to Tenant that (i) Landlord is duly
organized and validly existing in good standing under the laws of New York, and
possesses all licenses and authorizations necessary to carry on its business,
(ii) Landlord has full power and authority to carry on its business, enter into
this Lease and consummate the transaction contemplated by this Lease, (iii) the
individual executing and delivering this Lease on Landlord’s behalf has been
duly authorized to do so, (iv) this Lease has been duly executed and delivered
by Landlord, (v) this Lease constitutes a valid, legal, binding and enforceable
obligation of Landlord (subject to bankruptcy, insolvency or creditor rights
laws generally, and principles of equity generally), (vi) the execution,
delivery and performance of this Lease by Landlord will not cause or constitute
a default under, or conflict with, the organizational documents of Landlord or
any agreement to which Landlord is a party, (vii) the execution, delivery and
performance of this Lease by Landlord does not violate any Requirement, and
(viii) all consents, approvals, authorizations, orders or filings of or with any
court or governmental agency or body, if any, required on the part of Landlord
for the execution, delivery and performance of this Lease have been obtained or
made.

 

89

--------------------------------------------------------------------------------


 

31.18. Rent Control.

 

If at the commencement of, or at any time or times during, the Term, the Rental
reserved in this Lease is not fully collectible by reason of any Requirement,
then Tenant shall enter into such agreements and take such other steps (without
additional expense to Tenant) as Landlord may reasonably request and as may be
legally permissible to allow Landlord to collect the maximum rents which may
from time to time during the continuance of such legal rent restriction be
legally permissible (and not in excess of the amounts reserved therefor under
this Lease). Upon the termination of such legal rent restriction prior to the
expiration of the Term, (a) the Rental shall become and thereafter be payable
hereunder in accordance with the amounts reserved in this Lease for the periods
following such termination, and (b) Tenant shall pay to Landlord, if legally
permissible, an amount equal to the excess of (i) the items of Rental which
would have been paid pursuant to this Lease but for such legal rent restriction,
over (ii) the rents paid by Tenant to Landlord during the period or periods such
legal rent restriction was in effect.

 

31.19. Consequential Damages.

 

Tenant shall have no liability for any consequential, indirect or punitive
damages that Landlord suffers (it being understood, however, that nothing
contained in this Section 31.19 limits Landlord’s right to recover damages
(x) as expressly provided in Section 21.3(A) hereof and in Section 24.2 hereof,
or (y) for Tenant’s failure to remove Specialty Alterations to the extent
provided in Section 7.8 hereof). Landlord shall have no liability for any
consequential, indirect or punitive damages that are suffered by Tenant or any
Person claiming by, through or under Tenant.

 

31.20. Tenant’s Advertising.

 

Tenant shall not use a picture, photograph or drawing of the Building (or a
silhouette thereof) in Tenant’s letterhead or promotional materials without
Landlord’s prior approval.

 

31.21. Specially Designated Nationals: Blocked Persons: Embargoed Persons.

 

(A) Tenant represents and warrants to Landlord that (a) Tenant and each person
or entity directly or indirectly owning an interest in Tenant is (i) not
currently identified on the Specially Designated Nationals and Blocked Persons
List maintained by the Office of Foreign Assets Control of the Department of the
Treasury (“OFAC”) and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute, executive order or regulation (collectively, the
“List”), and (ii) not a person or entity with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of United States law, regulation, or Executive
Order of the President of the United States, (b) none of the funds or other
assets of Tenant constitute property of, or are beneficially owned, directly or
indirectly, by, any Embargoed Person, (c) no Embargoed Person has any interest
of any nature whatsoever in Tenant (whether directly or indirectly), (d) none of
the funds of Tenant have been derived from any unlawful activity with the result
that the investment in Tenant is prohibited by Requirements or that the Lease is
in violation of Requirements, and (e)

 

90

--------------------------------------------------------------------------------


 

Tenant has implemented procedures, and will consistently apply those procedures,
to ensure the foregoing representations and warranties remain true and correct
at all times. The term “Embargoed Person” means any person, entity or government
subject to trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by Requirements or Tenant is in violation of Requirements.

 

(B) Tenant covenants and agrees (a) to comply with all Requirements relating to
money laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect, (b) to immediately notify Landlord in writing if any of the
representations, warranties or covenants set forth in this paragraph or the
preceding paragraph are no longer true or have been breached or if Tenant has a
reasonable basis to believe that they may no longer be true or have been
breached, (c) not to use funds from any “Prohibited Person” (as such term is
defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (d) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.

 

(C) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during the Lease Term shall be an Event of Default under this Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be an Event of Default under this Lease.

 

91

--------------------------------------------------------------------------------


 

This page constitutes the signature page to the Lease, dated as of the 30th day
of September, 2007, between ONE PENN PLAZA LLC, as landlord, and OPHTHOTECH
CORPORATION, as tenant, for certain space in the building known by the street
address of One Penn Plaza, New York, New York 10119

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed and delivered this
Lease as of the date first above written.

 

 

ONE PENN PLAZA LLC, Landlord

 

 

 

By:

Vornado Realty L.P., member

 

 

 

 

 

By:

Vornado Realty Trust, general partner

 

 

 

 

 

 

 

By:

[g18692jy15i001.jpg]

 

 

 

 

Name:

David R. Greenbaum

 

 

 

 

 

 

 

 

 

 

Title:

President- New York Office Division

 

 

 

 

 

 

OPHTHOTECH CORPORATION, Tenant

 

 

 

 

By:

[g18692jy15i002.jpg]

 

 

Name:

Samir Patel

 

 

 

 

 

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

STATE OF

 

 

)

 

 

 

 

 

 

 

: ss.:

 

 

 

 

COUNTY OF

 

 

)

 

On the      day of             , in the year 2007, before me, the undersigned
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

Notary Public

 

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Outside of New York State)

 

STATE OF

NEW JERSEY

 

)

 

 

 

 

 

 

 

: ss.:

 

 

 

 

COUNTY OF

MERCER

 

)

 

On the 28th day of September, in the year 2007, before me, the undersigned,
personally appeared Samir Patel, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such individual
made such appearance before the undersigned in the Princeton, NJ. (Insert the
city or other political subdivision and the state or country or other place the
acknowledgement was taken.)

 

[g18692jy15i003.jpg]

 

 

[g18692jy15i004.jpg]

 

(Signature and office of individual taking acknowledgement)

 

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Premises

 

[See Attached]

 

--------------------------------------------------------------------------------


 

[g18692jy15i005.jpg]

 

--------------------------------------------------------------------------------

 

Exhibit “B”

 

List of Charges during Overtime Periods

 

[See Attached]

 

--------------------------------------------------------------------------------


 

TENANT CHARGE PRICE LIST - Effective January 1, 2007

 

 

TYPE OF SERVICE

 

SERVICE COST

 

 

 

FREIGHT ELEVATOR

 

$

80.00/hr

*

 

 

--------------------------------------------------------------------------------

 

* (min 4 hours on Sat, Sun & Holidays)

 

 

 

 

 

 

 

 

 

 

 

 

 

ENGINEER

 

$

80.00/hr

 

 

 

PLUMBER

 

$

70.00/hr

 

 

 

ELECTRICIAN

 

$

70.00/hr

 

 

 

PORTER

 

$

50.00/hr

 

 

 

SECURITY GUARD

 

$

50.00/hr

 

 

 

Loading dock after hours

 

 

 

 

 

DUMPSTERS

 

 

 

 

 

Demo

 

$

65.00

 

 

 

Large

 

$

44.00

 

 

 

Small

 

$

22.00

 

 

 

20 Yard Container

 

$

985.00

 

 

 

30 Yard Container

 

$

1,150.00

 

 

 

LOCKSMITH

 

$

70.00/hr

 

 

 

key change (schlage)

 

$

5.00

 

 

 

medeco key

 

$

10.00

 

 

 

ACCESS CARD

 

$

25.00

 

 

 

DIRECTORY ADDITIONS (above Lease)

 

$

25.00

 

 

 

deletions/changes

 

$

4.00

 

 

 

ELEVATOR DIRECTORY STRIPS

 

$

25.00

 

 

 

AIR CONDITIONING

 

 

 

 

 

all

 

$

1,202.00 per hour

 

 

 

upper (Floors 35-55)

 

$

801.00 per hour

 

 

 

middle (Floors 7-34)

 

$

655.00 per hour

 

 

 

lower (Floors 2-6)

 

$

645.00 per hour

 

 

 

VENTILATION

 

 

 

 

 

all

 

$

502.00 per hour

 

 

 

upper (Floors 35-55)

 

$

346.00 per hour

 

 

 

middle (Floors 7-34)

 

$

371.00 per hour

 

 

 

lower (Floors 2-6)

 

$

371.00 per hour

 

 

 

HEATING

 

 

 

 

 

all

 

$

998.00 per hour

 

 

 

upper (Floors 35-55)

 

$

537.00 per hour

 

 

 

middle (Floors 7-34)

 

$

537.00 per hour

 

 

 

lower (Floors 2-6)

 

$

620.00 per hour

 

 

 

All labor is charged with a half-hour minimum and does not include materials
needed. All weekend labor is charged with a four (4) hour minimum.

 

Overtime freight elevator hours are before 8:00 AM and after 5:00 PM, Monday
through Friday. Please be advised that anytime the freight elevator is reserved
for after business hours use, the Tenant will be charged for the freight
elevator plus the security guard stationed in the loading dock.

 

Other services can be requested. Wherever possible, we will obtain the service
for you, at a charge. Also check your BMS brochure for additional cleaning
service.

 

--------------------------------------------------------------------------------


 

Exhibit “3.3”

 

Rules

 

1.                                      Tenant shall not obstruct the common
areas of the Building. Tenant shall not use the common areas of the Building for
any purpose other than for the purpose that the applicable common area is used
ordinarily.

 

2.                                      Tenant shall not use any plumbing
fixtures that are connected to Building Systems for any purpose other than the
ordinary purpose for which such plumbing fixtures are installed.

 

3.                                      Tenant shall not use the Premises in any
manner that materially and unreasonably interferes with the use of any other
portion of the Building for ordinary business purposes.

 

4.                                      Tenant shall not at any time keep in the
Premises any flammable, combustible or explosive substance, except for any such
substances that are incidental to the use or maintenance of the Premises for
ordinary office purposes or the performance of Alterations that are performed in
accordance with the terms of this Lease.

 

5.                                      Tenant shall not bring any bicycles,
vehicles or animals of any kind (except for service animals) into the Premises
or the Building.

 

6.                                      Subject to Section 3.3 of the Lease,
Tenant shall comply with the security procedures that Landlord reasonably adopts
from time to time for the Building. Tenant acknowledges that Landlord’s security
procedures may include, without limitation, (i) Landlord’s denying entry to the
Building by any person who does not present a Building pass or who does not
comply with Landlord’s procedures regarding the registration of visitors to the
Building, and (ii) procedures governing the inspection of freight that arrives
at the loading facilities for the Building.

 

7.                                      Landlord shall have the right to require
Tenant to (x) direct Persons who are delivering packages to the Premises to make
delivery to an office in the Building that Landlord designates (in which case
Landlord shall make arrangements for such packages to be delivered to Tenant
using other personnel that Landlord engages), or (y) arrange for such Persons to
be escorted by a representative of Tenant while such Person makes delivery to
the Premises.

 

8.                                      Tenant shall subject to inspection by
Landlord or Landlord’s designee all items being brought into the Building by or
on behalf of Tenant (including, without limitation, packages, boxes, bags,
handbags, attaché cases, and suitcases). Landlord may refuse entry into the
Building to any Person who refuses to cooperate with such inspection or who is
carrying any item which has a reasonable likelihood of being dangerous to
persons or property.

 

--------------------------------------------------------------------------------


 

9.                                      Tenant, at Tenant’s expense, shall
operate its interior lights for the employees of Landlord during the period that
such employees make repairs in the Premises or perform cleaning services in
accordance with the terms of this Lease.

 

10.                               Tenant shall not canvass or solicit the other
occupants of the Building. Tenant shall cooperate reasonably with Landlord in
connection with Landlord’s efforts to prevent any Person from canvassing,
soliciting or peddling in the Building.

 

11.                               Tenant shall use in the Building only hand
trucks and hand carts that in either case are equipped with rubber tires and
side guards.

 

12.                               Tenant shall implement a policy that precludes
its personnel from smoking in the Building and shall use reasonable efforts to
enforce such policy.

 

--------------------------------------------------------------------------------


 

Exhibit “4.4”

 

Cleaning Specifications

 

NIGHTLY (ON BUSINESS DAYS)

 

·                                          Sweep hard-surfaced flooring in
general office space using a dust-down preparation.

 

·                                          Carpet sweep carpets in general
office areas without moving heavy furniture (such as desks, file cabinets,
computer stands, and sofas).

 

·                                          Hand dust and wipe clean all
furniture, fixtures and window sills in the general office areas that are within
reach of the cleaning staff without ladders.

 

·                                          Empty and clean waste receptacles in
the general office areas and remove wastepaper.

 

·                                          Dust the interior of waste
receptacles in the general office areas.

 

·                                          Wash clean water fountains and
coolers in the general office areas.

 

·                                          Sweep private stairways within the
premises.

 

·                                          Sweep and wash (using disinfectant)
all floors in the base building lavatories that are located in the Building
core.

 

·                                          Wash and polish mirrors, shelves,
bright work and enameled surfaces in the base building lavatories that are
located in the Building core.

 

·                                          Wash and disinfect basins, bowls and
urinals in the base building lavatories that are located in the Building core.

 

·                                          Wash toilet seats in the base
building lavatories that are located in the Building core.

 

·                                          Hand dust and clean all partitions,
tile walls, dispensers and receptacles in the base building lavatories that are
located in the Building core.

 

·                                          Empty paper receptacles and remove
wastepaper in the base building lavatories that are located in the Building
core.

 

·                                          Fill toilet tissue holders in the
base building lavatories that are located in the Building core.

 

·                                          Empty and clean sanitary disposal
receptacles in the base building lavatories that are located in the Building
core.

 

--------------------------------------------------------------------------------


 

WEEKLY

 

·                                          Vacuum clean carpeting and rugs in
the general office areas without moving heavy furniture (such as desks, file
cabinets, computer stands, and sofas).

 

·                                          Dust door louvres and other
ventilating louvres that are within reach of the cleaning staff without ladders.

 

·                                          Wipe clean bright work.

 

QUARTERLY

 

·                                          High dust the Premises, including the
following:

 

·                                          Dust pictures, frames, charts, graphs
and similar wall hangings that are not reached in nightly or weekly cleaning.

 

·                                          Dust clean vertical surfaces, such as
walls, partitions, doors and door bucks and other surfaces not reached in
nightly or weekly cleaning.

 

·                                          Dust pipes, ventilating and
air-conditioning louvers, ducts, high moldings and other high areas not reached
in nightly or weekly cleaning.

 

·                                          Dust Venetian blinds.

 

ADDITIONAL SERVICES

 

·                                          Wash the exterior of windows
periodically, subject to weather conditions and Requirements.

 

--------------------------------------------------------------------------------


 

Tom Biancardi

 

From:

 

Panzirer, Craig [CPanzirer@vno.com]

 

 

 

Sent:

 

Tuesday, March 12, 2013 4:10 PM

 

 

 

To:

 

Tom Biancardi

 

 

 

Subject:

 

1 Penn Plaza Lease

 

Tom-

 

Per our conversation, we will continue to let Ophthotech remain month to month
tenant for the next few months. As I said to you recently, we would like to
finalize your plans in the next couple of weeks.

 

Please call me with any questions.

 

Thanks

CP

 

Craig Panzirer

Senior Vice President — Leasing

Vornado Realty Trust

888 Seventh Avenue — 44th Floor

New York, NY 10019

Telephone 212-894-7438

Fax 212-894-7483

cpanzirer@vno.com

 

1

--------------------------------------------------------------------------------


 

AMENDMENT OF LEASE

 

THIS AMENDMENT OF LEASE, made as of the 30th day of August, 2013 (this
“Amendment”), by and between ONE PENN PLAZA LLC, a New York limited liability
company, having an office c/o Vornado Office Management LLC, 888 Seventh Avenue,
New York, New York 10019 (“Landlord”), and OPHTHOTECH CORPORATION, a Delaware
corporation, having an office at One Penn Plaza, New York, New York 10019
(“Tenant”).

 

WITNESSETH:

 

WHEREAS, by Lease, dated as of September 30, 2007 (the “Original Lease”),
between Landlord and Tenant, Landlord did demise and let unto Tenant and Tenant
did hire and take from Landlord, a portion of the rentable area located on the
thirty-fifth (35th) floor of the building known by the street address of One
Penn Plaza, New York, New York (the “Building”), as more particularly described
therein (the “Original Premises”);

 

WHEREAS, the Original Lease was amended and modified by a letter agreement,
dated as of September 28, 2012 (as so amended, the “Lease”), between Landlord
and Tenant;

 

WHEREAS, the term of the Lease expired on October 31, 2012 (the “Prior
Expiration Date”):

 

WHEREAS, from and after the Prior Expiration Date, Tenant continued to occupy
and use and as of the date hereof, continues to occupy and use the Original
Premises on a month-to-month basis in accordance with the terms of the Lease;
and

 

WHEREAS, (x) Tenant desires surrender the Original Premises to Landlord and
Landlord has agreed to accept the surrender thereof on the terms and conditions
more particularly set forth herein, (y) Landlord desires to let unto Tenant and
Tenant desires to hire and take from Landlord, a portion of the nineteenth
(19th) floor of the Building, as more particularly shown on the floor plan
attached hereto as Exhibit “A” and made a part hereof (the “New Premises”), and
(z) Landlord and Tenant desire to extend the term of the Lease and to otherwise
modify the Lease as set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto, for
themselves, their legal representatives, successors and assigns, hereby agree as
follows:

 

1. Definitions. All capitalized terms used herein shall have the meanings
ascribed to them in the Lease, unless otherwise defined herein.

 

2. Surrender.

 

(A) On or prior to the date which is ten (10) days after the New Premises
Commencement Date (as hereinafter defined) (the date which is ten (10) days
after the New Premises Commencement Date, the “Surrender Date”), Tenant shall
vacate, quit and surrender to Landlord possession of the Original Premises,
vacant, broom clean, free of all liens, encumbrances, tenancies and occupancies,
with all of Tenant’s Property and any property of any subtenant or other
occupant removed therefrom and otherwise in the condition required by the Lease,
as if the Surrender Date were the Fixed Expiration Date set forth in the Lease
with respect to the Original Premises only, and, to the intent and purpose that
the term of the Lease with respect to the Original Premises only, be wholly
merged and extinguished effective as of the Surrender Date, Tenant hereby gives,
grants and surrenders all of its right, title and interest in, to and under the
Lease with respect to the Original Premises only, to Landlord. If possession of
the Original Premises is not surrendered to Landlord on or prior to the
Surrender Date, the provisions of Article 24 of the Lease shall be applicable to
such holdover by Tenant. Nothing contained in this Paragraph 2(A) shall permit
Tenant to retain possession of the Original

 

2

--------------------------------------------------------------------------------


 

Premises or limit in any manner Landlord’s right to regain possession of the
Original Premises, through summary proceedings or otherwise. The provisions of
this Paragraph 2(A) shall survive the surrender of the Original Premises and the
Surrender Date.

 

(B) Tenant covenants, represents and warrants to Landlord that (i) Tenant is the
sole and present tenant under the Lease and Tenant has not assigned, conveyed,
encumbered, pledged, sublet or otherwise transferred, in whole or in part, its
interest in the Lease or the Original Premises, nor shall Tenant do any of the
foregoing prior to the Surrender Date, (ii) there are no persons or entities
claiming under Tenant, or who or which may claim under Tenant, any rights with
respect to the Original Premises, nor shall Tenant permit any such claim to
arise prior to the Surrender Date, (iii) Tenant has the right, power and
authority to execute and deliver this Amendment and to perform Tenant’s
obligations hereunder and (iv) this Amendment is a valid and binding obligation
of Tenant enforceable against Tenant in accordance with the terms hereof. The
foregoing covenants, representations and warranties shall survive the surrender
of the Original Premises and the Surrender Date.

 

(C) Subject to the terms of Paragraph 2(A) hereof, (x) any and all provisions of
the Lease which impose obligations on Tenant to pay Fixed Rent and Escalation
Rent with respect to the Original Premises only, shall cease as of the New
Premises Commencement Date; provided, however, that such payments shall be
apportioned as of such date, and the obligation to pay any such amounts shall
survive the surrender of the Original Premises and the Surrender Date and
(y) any and all provisions of the Lease which impose obligations on Tenant to
pay any other items of Rental with respect to the Original Premises only, shall
cease as of the Surrender Date; provided, however, that such payments shall be
apportioned as of such date, and the obligation to pay any such amounts shall
survive the surrender of the Original Premises and the Surrender Date. Nothing
contained herein shall be deemed to relieve Tenant from Tenant’s obligation to
pay Rental with respect to the New Premises as set forth in Paragraph
5(A) hereof.

 

3

--------------------------------------------------------------------------------


 

(D) Effective as of Surrender Date, Tenant hereby releases and relieves Landlord
and its successors and assigns from and against any and all actions, causes of
action, suits, controversies, damages, judgments, claims and demands whatsoever,
at law or in equity, of every kind and nature whatsoever arising out of, or in
connection with, the Original Premises or the Lease with respect to the Original
Premises only.

 

(E) Provided that Tenant has complied with all of the terms and conditions of
this Amendment (other than those obligations which by the terms of this
Amendment are to be performed after the Surrender Date), Landlord, on the
Surrender Date, shall accept Tenant’s surrender of the Original Premises and,
effective as of the Surrender Date, except as otherwise set forth in this
Amendment, hereby releases and relieves Tenant and its respective successors and
assigns from and against all claims, obligations and liabilities of every kind
and nature whatsoever thereafter arising out of or in connection with the
Original Premises and the Lease with respect to the Original Premises only,
relating to the period from and after the Surrender Date. Notwithstanding the
foregoing, Tenant shall not be released from any covenant, representation or
warranty contained in this Amendment and the Lease, which by the terms of this
Amendment or the Lease is specifically stated to survive the Surrender Date, the
surrender of the Original Premises, or the expiration of the Lease.

 

(F) Landlord and Tenant shall each complete, execute and deliver, within seven
(7) days after request by either party of the other party, any questionnaire,
affidavit or document with respect to the tax imposed by Title 11, Chapter 21 of
the New York City Administrative Code (the “City Transfer Tax”) and Article 31
of the Tax Law of the State of

 

4

--------------------------------------------------------------------------------


 

New York (the “State Transfer Tax”), required to be completed, executed and
delivered by Landlord and Tenant with respect to the transactions contemplated
by this Amendment. The provisions of this Paragraph 2(F) shall survive the
Surrender Date and the surrender of the Original Premises.

 

(G) Landlord and Tenant, each upon request of the other party, at any time and
from time to time hereafter and without further consideration, shall execute,
acknowledge and deliver to the other any instruments or documents, or take such
further action, as shall be reasonably requested or as may be necessary to more
effectively assure the vacation, quitting and surrender of the Original Premises
and the full benefits intended to be created by this Amendment.

 

3. New Premises. (A) From and after the date on which Landlord delivers vacant
and exclusive possession of the New Premises to Tenant with Landlord’s New Work
(as hereinafter defined) Substantially Complete (such date, the “New Premises
Commencement Date”). Landlord leases to Tenant, and Tenant hires from Landlord,
the New Premises upon all of the same terms, covenants and conditions set forth
in the Lease, except as modified and amended herein. From and after the New
Premises Commencement Date until the Surrender Date, all references in the Lease
to the Premises shall be deemed to mean, collectively, the Original Premises and
the New Premises, and from and after the Surrender Date, all references in the
Lease to the Premises shall be deemed to mean the New Premises only, for all
purposes of the Lease, as amended hereby.

 

(B) If the New Premises Commencement Date does not occur on or prior to May 1,
2014, as such date may be extended by periods of Unavoidable Delays (as
hereinafter defined), Tenant New Work Delays and/or delays in connection with
items of Long Lead Work

 

5

--------------------------------------------------------------------------------


 

(May 1, 2014, as such date may be so extended, the “Outside Date”), then from
and after the Outside Date, Tenant, shall have the right to terminate the Lease
by giving Landlord notice of such termination by the tenth (10th) day after the
Outside Date (the tenth (10th) day after the Outside Date, the “Termination
Notice Deadline”), time being of the essence with respect thereto, which notice
shall state in bold capital letters the following: “TENANT SHALL TERMINATE THE
LEASE EFFECTIVE AS OF THE NINETIETH (90th) DAY FOLLOWING THE TERMINATION NOTICE
DEADLINE, UNLESS LANDLORD SHALL DELIVER VACANT AND EXCLUSIVE POSSESSION OF THE
NEW PREMISES TO TENANT WITH LANDLORD’S NEW WORK SUBSTANTIALLY COMPLETE ON OR
PRIOR TO THE FIFTH (5th) BUSINESS DAY FOLLOWING THE TERMINATION NOTICE DEADLINE”
and if the Tenant delivers such notice to Landlord in accordance with the terms
hereof, and the New Premises Commencement Date shall not occur on or prior to
the fifth (5th) Business Day after the Termination Notice Deadline, then the
Lease shall be deemed terminated effective as of the ninetieth (90th) day
following the Termination Notice Deadline and shall be of no force and effect
except for obligations expressly surviving the Expiration Date. The foregoing
shall be the only remedy available to Tenant in the event that the New Premises
Commencement Date does not occur by the Outside Date. As used herein the term
“Unavoidable Delays” shall mean collectively, any cause beyond Landlord’s
reasonable control, including, without limitation, strikes, labor troubles, acts
of terrorism, the occurrence of an act of God, the impact of Requirements or the
failure of the Building Systems.

 

4. Lease Term. The Term is hereby extended on all of the same terms and
conditions set forth in the Lease, as hereinafter modified, so that the Term
shall expire at 11:59 PM on the day immediately preceding the sixth
(6th) anniversary of the New Premises Rent

 

6

--------------------------------------------------------------------------------


 

Commencement Date (as hereinafter defined) (the day immediately preceding the
sixth (6th) anniversary of the New Premises Rent Commencement Date, the “New
Expiration Date”), unless it shall sooner expire pursuant to any of the terms,
covenants or conditions of the Lease, as amended by this Amendment, or pursuant
to law. Accordingly, the New Expiration Date shall be deemed the Fixed
Expiration for all purposes of the Lease, as amended hereby. The foregoing shall
not be deemed to modify the provisions of Paragraph 2 hereof.

 

5. Modification of Lease. From and after the New Premises Commencement Date, the
Lease with respect to the New Premises only, is hereby amended and modified as
follows:

 

(A) The Fixed Rent shall be an amount equal to:

 

(i) Three Hundred Ninety-Eight Thousand Nine Hundred Forty-Three and 00/100
Dollars ($398,943.00) per annum for the period commencing on the New Premises
Commencement Date and ending on the day immediately preceding the date which is
the third (3rd) anniversary of the New Premises Rent Commencement Date (as
hereinafter defined) ($33,245.25 per month), payable in advance in equal monthly
installments at the times and in the manner set forth in the Lease; provided;
however, that if no Event of Default has occurred and is then continuing, the
Fixed Rent for the period commencing on the New Premises Commencement Date and
ending on the New Premises Rent Commencement Date shall be abated. The term “New
Premises Rent Commencement Date” shall mean the date which is sixty (60) days
after the New Premises Commencement Date; and

 

(ii) Four Hundred Thirty-Three Thousand Nine Hundred Thirty-Eight and 00/100
Dollars ($433,938.00) per annum for the period commencing on the third
(3rd) anniversary of the New Premises Rent Commencement Date and ending on the
New Expiration Date ($36,161.50 per month), payable in advance in equal monthly
installments at the times and in the manner set forth in the Lease.

 

7

--------------------------------------------------------------------------------


 

(B) The term “Rental” (as such term is defined in Section 1.2(B) of the Lease)
shall mean, collectively, the Fixed Rent, the Tax Payment, the Operating Expense
Payment (as such term is defined in new Section 2.5(E) of the Lease, as set
forth on Exhibit “B” attached hereto and made a part hereof), additional rent
payable by Tenant to Landlord under the Lease as amended hereby, and all other
amounts payable by Tenant to Landlord under the Lease, as amended hereby.

 

(C) The term “Rentable Area” (as such term is defined in Section 1.6(J) of the
Lease) shall mean, with respect to a particular floor area, the area thereof
(expressed as a particular number of square feet), as determined in accordance
with the standards that the parties used to calculate that the area of the New
Premises is six thousand nine hundred ninety-nine (6,999) square feet in the
aggregate.

 

(D) The term “Base Taxes” (as such term is defined in Section 2.1(B) of the
Lease) shall mean the average of the Taxes payable during the Base Tax Year.

 

(E) The term “Base Tax Year” (as such term is defined in Section 2.1(C) of the
Lease) shall mean the period consisting of two (2) fiscal years which commences
on July 1, 2013 and ends on June 30, 2015 (it being understood that the Tax
Payment shall be due with respect to each Tax Year following the first Tax Year
in the Base Tax Year).

 

(F) The term “Tenant’s Tax Share” (as such term is defined in Section 2.1(I) of
the Lease) shall mean, subject to the terms of the Lease, as amended hereby, two
thousand eight hundred seventy-seven ten-thousandths percent (0.2877%), as the
same may be increased or decreased pursuant to the terms of the Lease, as
amended hereby, which was calculated using a denominator of two million four
hundred thirty-two thousand eight hundred fifty-one (2,432,851).

 

8

--------------------------------------------------------------------------------


 

(G) The following shall be deemed added to the Lease as a new Section 3.8
thereto:

 

“3.8 Risers.

 

Subject to the terms of this Section 3.8. Landlord hereby consents to Tenant’s
installing and maintaining electrical lines, telecommunications lines, or other
similar lines, and conduits (collectively, the “Risers”) in the shaft locations
shown on Exhibit “C” attached to that certain Amendment of Lease, dated as of
August 30, 2013 (the “Amendment”), between Landlord and Tenant and made a part
thereof (the “Designated Shaftway”). Landlord shall provide Tenant with
reasonably necessary access in accordance with good construction practice for
the installation, operation and maintenance of the Risers, provided that such
access shall (i) not unreasonably interfere with or interrupt the operation and
maintenance of the Building, and (ii) be upon such other terms reasonably
designated by Landlord. Tenant shall install the Risers at Tenant’s expense.
Tenant shall perform such installation in accordance with the provisions of this
Lease, including, without limitation, the provisions pertaining to the
performance of Alterations. If Tenant exercises Tenant’s right to install the
Risers as contemplated by this Section 3.8, then Tenant, at Tenant’s expense,
shall maintain the Risers in good condition during the Term. Landlord, at
Landlord’s cost and expense and at no cost to Tenant, and upon reasonable prior
notice to Tenant of not less than ninety (90) days, may, at any time and from
time to time during the Term, relocate any of the Risers; provided, however,
that (i) Landlord shall perform such relocation in a manner that does not
interfere with the operation of Tenant’s business in any material respect during
ordinary business hours or Business Days, and (ii) if Landlord’s aforesaid
relocation of any Risers would interfere in any respect with a system that
Tenant uses on a continuous basis for the conduct of Tenant’s business, then
Landlord, prior to removing such Risers, shall install and make operative new
Risers and cooperate with Tenant to enable Tenant to maintain the continuous
operation of such systems. Tenant, upon the Expiration Date, shall not be
required to remove the Risers.”

 

(H) Section 5.1 of the Lease is hereby deleted in its entirety and the following
shall be inserted in lieu thereof:

 

“5.1 Capacity.

 

Landlord shall provide to the electrical closet on the nineteenth (19th) floor
of the Building for Tenant’s use in the Premises, six (6) watts of electrical
capacity (demand load) per square foot of Usable Area (exclusive of the
electrical capacity

 

9

--------------------------------------------------------------------------------


 

that is required to operate the Building Systems) (such electrical capacity
being referred to herein as the “Base Electrical Capacity”). Tenant, during the
Term, shall use electricity in the Premises only in such manner that complies
with the requirements of the Utility Company. Tenant shall not permit the demand
for electricity in the Premises to exceed the Base Electrical Capacity. The term
“Usable Area” shall mean, with respect to a particular floor area, the usable
area thereof (expressed as a particular number of square feet), as determined in
accordance with The Recommended Method of Floor Measurement of Office Buildings,
Effective January 1, 1987, as published by The Real Estate Board of New
York, Inc.”

 

(I) Pursuant to terms of Section 5.3(J) of the Lease, Landlord hereby exercises
the Submeter Conversion Right with respect to the New Premises and the
provisions of Section 5.4 of the Lease, as amended hereby, shall be deemed
applicable with respect to the New Premises from and after the New Premises
Effective Date. For the avoidance of doubt, the provisions of Sections
5.3(A)-(I) shall not be applicable to the New Premises from and after the New
Premises Effective Date. Landlord shall use commercially reasonable efforts to
coordinate the installation of the submeter or submeters in the New Premises
simultaneously with the performance of Landlord’s New Work (as hereinafter
defined); it being understood that in the event that it is not reasonably
practicable for Landlord to install the submeter or submeters in the New
Premises simultaneously with the performance of Landlord’s New Work, Landlord
and Tenant shall cooperate with each other in good faith to coordinate the
installation of such submeter or such submeters with Tenant’s performance of the
Initial Alterations in the New Premises.

 

(J) Section 5.4 of the Lease is hereby amended and modified to:

 

(i) delete from Section 5.4(B) thereof, the percentage “one hundred four percent
(104%)” and to insert the percentage “one hundred seven percent (107%)” in lieu
thereof;

 

10

--------------------------------------------------------------------------------

 

(ii) insert in clause (ii) of Section 5.4(G) thereof, immediately after the
words “installing a submeter or submeters in the Premises”, the words “or prior
to the date on which such submeter or submeters become operational”;

 

(iii) delete from Section 5.4(G) thereof, the amount of “$.0045” therefrom and
insert the amount of “$.0041” in lieu thereof;

 

(iv) insert in clause (ii) of Section 5.4(H) thereof, immediately after the
words “installing a submeter or submeters in the Premises”, the words “or prior
to the date on which such submeter or submeters become operational”; and

 

(v) delete from Section 5.4(H) thereof, the amount of “$.0089” and insert the
amount of “$.0041” in lieu thereof.

 

(K) Sections 13.4, 14.1(A), 15.3(A), 15.3(B), 17.3(E)(2)(c)(ii) and
17.3(F)(3)(a) of the Lease shall be deemed amended and modified to insert after
the words “the Tax Payment” in each section thereof, the words “and the
Operating Expense Payment (as such term is defined in Section 2.5 hereof, as set
forth in Exhibit “B” attached to the Amendment and made a part thereof), between
Landlord and Tenant)” except that the language in the parenthetical shall only
be added the first time such language is inserted into the Lease.

 

(L) Section 21.3(A)(2) of the Lease shall be deemed amended and modified to
insert after the words “or Tax Payment” in the twelfth (12th) line thereof, the
words “or Operating Expense Payment” in lieu thereof.

 

(M) The provisions set forth on Exhibit “B” attached hereto and made a part
hereof are hereby added to the Lease as new Sections 2.5, 2.6, 2.7, 2.8 and 2.9
thereof.

 

6. Modification of Lease from and after the date hereof. From and after the date
hereof, the Lease is hereby amended and modified as follows:

 

11

--------------------------------------------------------------------------------


 

(A) The definition of the term “Taxes”, as such term is defined in
Section 2.1(E) of the Lease, is hereby amended and modified to:

 

(i) delete the word “and” at the end of clause (i) in the first (1st) sentence
thereof;

 

(ii) insert the word “, fees” after the words “any taxes” at the beginning of
clause (ii) in the first (1st) sentence thereof; and

 

(iii) insert the following words at the end of the first (1st) sentence
thereof:”, and (iii) any taxes, fees and assessments that are levied based on
the extent of Landlord’s or the Building’s use of water or energy.”

 

(B) Section 3.2 of the Lease is hereby amended and modified to:

 

(i) delete the word “or” at the end of subsection (4) thereof;

 

(ii) delete the period from the last line of subsection (5) thereof and insert a
semi colon followed by the word “; or” in lieu thereof; and

 

(iii) insert the following as a new subsection (6) thereof:

 

“(6) for any pornographic or obscene purpose, any commercial sex establishment,
any pornographic, obscene, nude or semi-nude performances, modeling or sexual
conduct of any kind.”

 

(C) Section 7.4(B) is hereby deleted in its entirety and the following is deemed
inserted in lieu thereof:

 

“Prior to performing any Alteration, Tenant shall maintain on behalf of its
contractors (of any tier) and vendors or cause its contractors (of any tier) and
vendors to maintain (1) worker’s compensation and disability insurance in
amounts not less than the statutory limits required by Requirements (covering
all persons to be employed by Tenant, and Tenant’s contractors, subcontractors,
and vendors in connection with such Alteration); (2) commercial general
liability insurance (covering bodily injury including death, personal injury and
property damage), in each case in customary form, and in amounts that are not
less than Five Million Dollars ($5,000,000) per occurrence and in the annual
policy aggregate with respect to general contractors and Three Million Dollars
($3,000,000) per occurrence and in the annual policy aggregate with respect to

 

12

--------------------------------------------------------------------------------


 

subcontractors, such policies shall be endorsed to name the Landlord Indemnitees
as additional insureds; it being understood that the foregoing insurance shall
be required in addition to Tenant’s Liability Policy; and (3) commercial auto
liability insurance, if the contractor or vendor uses a vehicle at the Real
Property, covering all vehicles with a minimum combined single limit of One
Million Dollars ($1,000,000). A contractor’s or vendor’s liability shall in no
way be limited by the amount of insurance recovery or the amount of insurance in
force, or available, or required by any provisions of this Lease. The limits
listed above are minimum requirements only. Tenant shall include in any
agreement that Tenant consummates with a contractor or vendor in either case for
a particular Alteration, and Tenant shall cause any contractor to include in any
agreement that such contractor consummates with a subcontractor regarding the
applicable Alteration, a provision pursuant to which the contractor,
subcontractor or vendor agrees to indemnify the Landlord Indemnitees, and hold
the Landlord Indemnitees harmless, from and against, any Claim Against Landlord
that arises from any wrongful act or wrongful omission of such contractor, such
subcontractor or such vendor, and such provision shall state expressly that the
Landlord Indemnitees constitute third-party beneficiaries thereof. Prior to the
start of any such Alterations and prior to the expiration of any policy, Tenant
shall deliver to Landlord certificates of insurance (on a form reasonably
acceptable to Landlord) along with copies of endorsements naming Landlord
Indemnitees as additional insureds. The liabilities of any contractor or vendor
shall survive and not be terminated, reduced or otherwise limited by any
expiration or termination of such insurance coverage. Neither approval nor
failure to disapprove insurance furnished by the contractor or vendor shall
relieve the contractor, its subcontractors or vendors from responsibility to
provide insurance as required herein.”

 

(D) Section 7.10 of the Lease is hereby amended and modified to insert the
following at the end thereof:

 

“If Tenant requests during the Term that Landlord coordinate and supervise any
Alterations then Landlord shall do so for an arm’s length fee agreed to by
Landlord and Tenant.”

 

(E) Section 11.1(A) of the Lease is hereby amended and modified to (i) delete
the word “and” from the fourth (4th) line thereof and (ii) insert after the word
“Premises” and before the period on the sixth (6th) line thereof, the words “and
(iv) Local Law No. 88 of the City of New York”.

 

(F) Sections 17.4(J) and (K) of the Lease are hereby amended and modified to
insert after the word “Building” and before the semicolon on the last line
thereof, the words “or in any of the buildings owned by Landlord’s Affiliates
and known as Two Penn Plaza and/or Eleven Penn Plaza”.

 

13

--------------------------------------------------------------------------------


 

(G) Section 19.1 of the Lease is hereby amended and modified to:

 

(i) delete the word “or” at the end of subsection (H) thereof;

 

(ii) delete the period from the last line of subsection (I) thereof and insert a
semicolon followed by the word “; or” in lieu thereof; and

 

(iii) insert the following as a new subsection (J) thereto:

 

“(J) an Insolvency Event occurs.”

 

(H) Section 19.2 of the Lease is hereby amended and modified to insert the
following at the end thereof:

 

“provided, however, that if the Event of Default derives from an Insolvency
Event, then the provisions of Article 20 hereof shall apply. Notwithstanding
anything to the contrary contained in this Article 19, in the event of a
monetary default by Tenant under this Lease, Landlord retains its right to avail
itself of any and all remedies provided for in Section 711(2) of the New York
Real Property Actions and Proceedings Law (the “RPAPL”) and, in the event that
Landlord elects to avail itself of its rights thereunder, no Event of Default
need be declared by Landlord and no notices need be served by Landlord under
this Article 19 or this Lease; instead, in such instances, Landlord shall be
required to serve upon Tenant only such notice(s) as may be required by said
Section 711(2) of the RPAPL including, without limitation, a statutory demand
for rent.”

 

(I) Section 27.1 of the Lease is hereby amended and modified to delete the names
“Daniel E. North” and “Joseph Macnow” therefrom and insert the titles “President
- New York Division” and “Executive Vice President - Finance and Administration
and Chief Financial Officer”, respectively, in lieu thereof.

 

(J) As of the date hereof, subject to and in accordance with the provisions of
Article 23 of the Lease, as amended hereby, Tenant has deposited the Letter of
Credit with Landlord to be held as security for the performance of Tenant’s
obligations under the Lease, as amended hereby. Notwithstanding anything to the
contrary contained in the Lease, including,

 

14

--------------------------------------------------------------------------------


 

without limitation, Article 23 thereof, all references in the Lease to the “Cash
Security Deposit” are hereby deleted; it being the intent and purpose hereof
that Tenant shall not have the right to maintain the security deposit in the
form of cash.

 

(K) The Lease shall be deemed modified to insert after the words “generally
accepted accounting principles” each time such words shall appear, the words
“or, international financial reporting standards, if and when the same may be
adopted, as the case may be”.

 

7. Condition of Premises. (A) Tenant acknowledges that Landlord has made no
representations to Tenant with respect to the condition of the Original
Premises. Tenant acknowledges that it is currently occupying the Original
Premises and agrees to take the same “as is” in the condition existing on the
date hereof and that, notwithstanding anything to the contrary contained in the
Lease, as amended by this Amendment, Landlord shall have no obligation to
perform any work, provide any work allowance or rent credit, alter, improve,
decorate, or otherwise prepare the Original Premises for Tenant’s continued
occupancy.

 

(B) Tenant represents that it has made a thorough inspection of the New Premises
and, subject to the provisions of Paragraph 8 hereof, agrees to take the New
Premises in its “as-is” condition existing on the New Premises Commencement
Date. Tenant further acknowledges and agrees that notwithstanding anything to
the contrary contained in the Lease, as amended hereby, Landlord has made no
representations with respect to the New Premises and Landlord shall have no
obligation to perform any work (other than Landlord’s New Work) provide any work
allowance or rent credit (other than as expressly set forth in Paragraph
5(A)(i) hereof), alter, improve, decorate, or otherwise prepare the New Premises
for Tenant’s occupancy prior to the New Premises Commencement Date. On the New
Premises Commencement Date, the New Premises shall be in broom clean condition.
Promptly following the New Premises Commencement Date, Landlord shall deliver to
Tenant a form ACP-5 (or the then current equivalent thereof) covering the New
Premises.

 

15

--------------------------------------------------------------------------------


 

8. Landlord’s New Work. (A) Landlord shall, at Landlord’s expense, perform the
work necessary to modify the Premises in accordance with the New Work Final
Plans (as hereinafter defined) to be prepared by Spin Design, Inc.
(“Architect”), at Landlord’s own cost and expense, which New Work Final Plans
shall be based upon that certain drawing identified as SP-1, prepared by
Architect and dated May 10, 2013 (the “New Work Final Space Plan”), a copy of
which is attached hereto as Exhibit “D” and made a part hereof (such work,
“Landlord’s New Work”). Landlord shall perform Landlord’s New Work using
materials and finishes which are reasonably comparable to the materials and
finishes installed in the Original Premises (such materials and finishes,
“Building Standard Installations”). Notwithstanding the foregoing to the
contrary, Landlord shall not be obligated to install any supplemental
air-conditioning system furniture or built-ins or telecommunication wiring or
equipment even if same are shown on the Tenant’s New Work Initial Plans (as
hereinafter defined), the New Work Final Space Plan or the New Work Final Plans.

 

(B) Tenant shall cause Architect to deliver to Landlord on or prior to
September 1, 2013 (the “Plan Deadline”) in the manner set forth in Paragraph
8(D) hereof, six (6) copies of the plans (“Tenant’s New Work Initial Plans”) for
Landlord’s New Work, which shall be (x) one hundred percent (100%) complete and
ready to bid and build (including, without limitation, layout, architectural,
mechanical, structural, engineering and plumbing drawings, to the extent
applicable), (y) stamped and approved by Architect, and (z) in format containing
sufficient detail (i) for Landlord and Landlord’s consultants to reasonably
assess the proposed work to prepare the New Premises for Tenant’s initial
occupancy, and (ii) to permit Landlord to

 

16

--------------------------------------------------------------------------------


 

make all necessary filings with Governmental Authorities to obtain the required
permits, approvals and certificates to allow Landlord to commence Landlord’s New
Work (the requirements set forth in clauses (x)-(z) hereof, the “Plan
Requirements”).

 

(C) Tenant shall cause Architect to revise Tenant’s New Work Initial Plans if
and to the extent that Landlord objects or comments thereto and deliver to
Landlord in the manner set forth in Paragraph 8(D) hereof, six (6) copies of
Tenant’s New Work Initial Plans, as so revised, which revised plans shall
(i) address all of Landlord’s objections and comments to Landlord’s reasonable
satisfaction and (ii) satisfy all of the Plan Requirements (the Tenant’s New
Work Initial Plans either (x) revised as aforesaid, or (y) if Landlord shall not
object or comment thereto, as applicable, shall constitute the “New Work Final
Plans”). Tenant shall deliver or cause Architect to deliver the New Work Final
Plans to Landlord on or prior to the earlier to occur of (x) the date which is
five (5) days following the date that Landlord gives Tenant Landlord’s
objections and/or comments, if any, to Tenant’s New Work Initial Plans and
(y) October 1,2013 (such earlier date, the “Revision Deadline”).

 

(D) Notwithstanding anything to the contrary set forth in this Lease, Tenant
shall (I) deliver or cause Architect to deliver (x) five (5) copies of Tenant’s
New Work Initial Plans and the New Work Final Plans to Landlord at the Building,
Attention: Property Manager and (y) one (1) copy of Tenant’s New Work Initial
Plans and the New Work Final Plans to Landlord, c/o Vornado Office Management
LLC, 888 Seventh Avenue, 44th Floor, New York, New York 10019, Attention: Steve
Sonitis and (II) cause Tenant’s New Work Initial Plans and the New Work Final
Plans to be clearly labeled in large, bold, capitalized font on the exterior
thereof “TENANT’S PLANS ENCLOSED- TIME SENSITIVE”.

 

17

--------------------------------------------------------------------------------


 

(E) Landlord shall perform Landlord’s New Work in a good and workmanlike manner.
Landlord shall perform Landlord’s New Work in accordance with all applicable
Requirements.

 

(F) On or prior to five (5) Business Days after Landlord’s rendition of a
statement therefor, Tenant shall pay Landlord for Landlord’s actual,
out-of-pocket costs to perform any Tenant New Extra Work, which statement shall
have annexed thereto documentation that reasonably substantiates the charges set
forth thereon. For purposes hereof, the term “Tenant New Extra Work” shall mean
collectively, (i) any above Building Standard Installations (to the extent the
hard and soft costs incurred in connection with performing the applicable
portion of Landlord’s New Work in connection therewith exceed the hard and soft
costs which Landlord would have incurred in performing such portion of
Landlord’s New Work using Building Standard Installations), and/or (ii) any
portion of Landlord’s New Work that is denoted on the New Work Final Plans
(including, without limitation, the “Note” and “Legends” sections of the New
Work Final Plans) as “Alternate Pricing”, “Alt. Pricing” or similar language
denoting any alternatives from the New Work Final Space Plan. The cost for
performing any Tenant New Extra Work shall be determined in accordance with
Landlord’s standard bidding procedure. Notwithstanding the foregoing to the
contrary, Landlord shall have the right to let the construction contract to the
lowest responsible bidder without taking into account the cost of any items of
Tenant New Extra Work (with the understanding that Landlord shall have the right
to exercise Landlord’s reasonable business judgment in selecting the form of
contractual arrangement for the construction contract). Landlord shall notify
Tenant pursuant to Paragraph 8(K) hereof as promptly as reasonably practicable
after Landlord’s bidding procedure is completed of the estimated price for each
item of Tenant New Extra Work. On or prior to five

 

18

--------------------------------------------------------------------------------


 

(5) Business Days after Landlord gives Tenant notice of such estimated price,
Tenant shall notify Landlord if Tenant (w) elects for Landlord to perform such
items of Tenant New Extra Work, (x) elects for Landlord not to perform a
particular item of Tenant New Extra Work and instead elects to have Landlord
perform the particular item of work at Landlord’s cost using a Building Standard
Installation (if such item is capable of being replaced with a Building Standard
Installation), (y) elects to choose a finish or specification that costs less
than the original estimated price given by Landlord to Tenant but for which
Tenant would pay Landlord pursuant to the terms of this Paragraph 8(F), or
(z) elects, at Tenant’s cost and expense, to perform such item of Tenant New
Extra Work itself, in which event Tenant shall perform such item as an
Alteration; provided, however, Landlord shall be permitted to install a Building
Standard Installation or otherwise in lieu of any such item if Tenant’s delay in
performing such item would delay Landlord’s New Work. If Tenant elects the
immediately preceding clause (z), then such item of work shall be performed by
Tenant as an Alteration, in accordance with the applicable terms and provisions
of the Lease, as amended hereby, governing Alterations except that such item of
work shall be deemed to be approved by Landlord to the extent Tenant performs
such item or work in accordance with the New Work Final Plans; it being
understood, however, that Landlord shall be deemed to have Substantially
Completed Landlord’s New Work even if certain items are incomplete as a result
of Tenant’s failure to complete any portion of Tenant New Extra Work. In the
event that any item of Tenant New Extra Work creates a field condition that
requires a change to Landlord’s New Work resulting in an increase of the cost of
Landlord’s New Work Landlord shall have the right before proceeding with such
change to require Tenant (x) to agree in writing to such increase in cost within
two (2) Business Days from the date of Landlord’s request (which request may be
verbal) for Tenant’s agreement and (y) to

 

19

--------------------------------------------------------------------------------


 

pay such increase within five (5) Business Days of Landlord’s invoice therefor;
it being understood, however, that Landlord shall not have the aforesaid right
unless such field condition arises as a result of any item of Tenant New Extra
Work. If Tenant shall fail or refuse to so agree to and/or pay for such increase
then Landlord shall have the right (but not the obligation) to either refuse to
perform such Tenant New Extra Work, and continue the performance of Landlord’s
New Work without making the changes thereto contemplated by such Tenant New
Extra Work or to revise the scope of Landlord’s New Work so as not to require a
change resulting from a field condition.

 

(G) Landlord shall have the right to delegate Landlord’s obligations to perform
all or any portion of Landlord’s New Work to an affiliate of Landlord (it being
understood, however, that Landlord’s delegating such obligations to an affiliate
of Landlord shall not diminish Landlord’s liability for the performance of
Landlord’s New Work in accordance with the terms of this Paragraph 8). Landlord
shall also have the right to assign to such affiliate of Landlord the rights of
Landlord hereunder to receive from Tenant the payments for the performance of
the portions of Landlord’s New Work pursuant to Paragraph 8(F) hereof (it being
understood that if (i) Landlord so assigns such rights to such affiliate of
Landlord, and (ii) Landlord gives Tenant notice thereof, then Tenant shall pay
directly to such affiliate any such amounts otherwise due and payable to
Landlord hereunder). Landlord shall not be required to maintain or repair during
the Term any items of Landlord’s New Work except as otherwise expressly provided
in the Lease, as amended hereby, it being agreed that Landlord shall make
available to Tenant all guaranties or warranties received by Landlord in
connection with Landlord’s New Work to the extent such guaranties and warranties
shall not be rendered invalid thereby.

 

20

--------------------------------------------------------------------------------


 

(H) The following terms shall have the following meanings:

 

(i) The term “Long Lead Work” shall mean any item which is not a stock item and
must be specially manufactured, fabricated or installed or is of such an
unusual, delicate or fragile nature that there is a substantial risk that
(i) there will be a delay in its manufacture, fabrication, delivery or
installation, or (ii) after delivery of such item will need to be reshipped or
redelivered or repaired so that, in Landlord’s reasonable judgment, the item in
question cannot be completed when the standard items are completed even though
the items of Long Lead Work in question are (1) ordered together with the other
items required and (2) installed or performed (after the manufacture or
fabrication thereof) in order and sequence that such Long Lead Work and other
items are normally installed or performed in accordance with good construction
practice. In addition, Long Lead Work shall include any standard item, which in
accordance with good construction practice should be completed after the
completion of any item of work in the nature of the items described in the
immediately preceding sentence. Landlord shall notify Tenant in accordance with
Paragraph 8(K) hereof, if any items on the New Work Final Plans constitute items
of Long Lead Work and advise Tenant of the reasonably anticipated time period
for the delivery of such items, and subject to the terms hereof, Tenant shall
have two (2) Business Days from receipt of such notice to revise such plans to
change or remove such items; provided, however, in such event, to the extent
Tenant revises the New Work Final Plans, any period beyond such two (2) Business
Day period shall constitute a Tenant Work Delay, subject to the terms of
Paragraph 8(H)(ii) hereof.

 

21

--------------------------------------------------------------------------------


 

(ii) The term “Tenant New Work Delays” shall mean Tenant’s acts or omissions
(including, without limitation, (w) changes or change orders to plans or
finishes, (x) the failure to deliver or cause Architect to deliver Tenant’s New
Work Initial Plans to Landlord on or prior to the Plan Deadline, and/or the
failure to deliver or cause Architect to deliver the New Work Final Plans to
Landlord on or prior to the Revision Deadline, in either case in compliance with
the Plan Requirements and in accordance with the provisions of Paragraph
8(D) hereof, (y) delays or failures to notify or respond to requests of Landlord
and/or (z) the failure to make any of the payments required by Paragraph
8(F) hereof within the time periods specified therein) that delay Landlord in
the performance of Landlord’s New Work.

 

(I) Notwithstanding the provisions of Paragraph 5(A) hereof to the contrary, in
the event that Substantial Completion of Landlord’s New Work shall be delayed by
reason of any Tenant New Work Delays and/or items of Long Lead Work, then only
for purposes of determining the date on which the New Premises Rent Commencement
Date shall occur, the New Premises Commencement Date and the Substantial
Completion of Landlord’s New Work shall each be deemed to have occurred on the
date the same would have otherwise occurred but for such Tenant New Work Delays
and/or such items of Long Lead Work, notwithstanding that Landlord has not yet
delivered possession of the New Premises to Tenant.

 

(J) Tenant during the Term, shall not remove Landlord’s New Work or any portion
thereof (or Alterations that replace Landlord’s New Work (or such portion
thereof) unless Tenant replaces Landlord’s New Work (or such portion thereof),
or such Alterations, as the case may be, with Alterations that have a fair value
that is equal to or greater than such portion of Landlord’s New Work (it being
understood that such Alterations that Tenant performs to replace Landlord’s New
Work (or such portion thereof), or such other Alterations, as the case may be,
shall constitute the property of Landlord as contemplated by this Paragraph
8(J).

 

22

--------------------------------------------------------------------------------


 

(K) Notwithstanding the provisions of Article 27 of the Lease, as amended hereby
to the contrary, any notices required to be given pursuant to this Paragraph 8
shall be deemed given if sent to Tenant via electronic mail to the attention of
Tom Biancardi at tom.biancardi@ophthotech.com.

 

9. Tenant’s Early Termination Right. (A) Subject to the terms of this Paragraph
9, Tenant shall have the one-time only right to terminate the Lease, as amended
hereby (“Tenant’s Termination Right”), effective as of the last day of the month
in which the day immediately preceding the date that is four (4) years after the
New Premises Rent Commencement Date occurs (such last day of the month in which
the day immediately preceding the date that is four (4) years after the New
Premises Rent Commencement Date occurs being referred to herein as the “Tenant’s
Termination Date”) provided that (i) no Event of Default has occurred and is
then continuing on the date that Tenant gives Landlord the Tenant’s Termination
Notice and (ii) Ophthotech Corporation is the Tenant hereunder on the date that
Tenant gives Landlord the Tenant’s Termination Notice (as hereinafter defined).
Tenant shall have the right to exercise Tenant’s Termination Right effective as
of Tenant’s Termination Date only by giving notice thereof (a “Tenant’s
Termination Notice”) to Landlord not later than the date which is three hundred
sixty-five (365) days prior to the Tenant’s Termination Date (as to which date
time shall be of the essence). Tenant’s exercise of Tenant’s right to terminate
the Lease, as amended hereby, as provided in this Paragraph 9 shall be
ineffective unless Tenant pays to Landlord, on the date that Tenant gives the
Termination Notice to Landlord, an amount equal to the Termination Payment (as
hereinafter defined), as additional rent. If Tenant effectively exercises

 

23

--------------------------------------------------------------------------------


 

Tenant’s right to terminate the Lease, as amended hereby, as of Tenant’s
Termination Date as provided in this Paragraph 9, then Tenant, on Tenant’s
Termination Date, shall vacate the Premises and surrender the Premises to
Landlord in accordance with the terms of this Lease, as amended hereby, that
govern Tenant’s obligations upon the expiration or earlier termination of the
Term.

 

(B) The term “Termination Payment” shall mean an amount equal to Two Hundred
Fifty-Four Thousand Eight Hundred Twenty-Seven and 24/100 Dollars ($254,827.24)
which amount represents the sum of (I) the cost of Landlord’s New Work, the free
rent to which Tenant is entitled pursuant to this Amendment, and the brokerage
commission that Landlord pays in connection with this Amendment, to the extent
that such amount remains unamortized as of the Tenant’s Termination Date
(assuming that such amount is amortized, in equal monthly installments, over the
period from the date that Landlord incurs the applicable cost to the New
Expiration Date, with an interest factor equal to eight percent (8%)) plus
(II) an amount equal to the product obtained by multiplying (x) the Fixed Rent
due hereunder for the calendar month immediately preceding the calendar month
during which Tenant’s Termination Date occurs (without taking into account any
abatement or credit to which Tenant may be entitled during such month
hereunder), by (y) three (3).

 

10. Use of Freight Elevator During Overtime Periods. Notwithstanding the
provisions of Section 4.2(B) of the Lease to the contrary, Tenant shall not be
required to pay for the first ten (10) hours of Tenant’s overtime use of the
freight elevator only for Tenant’s initial move from the Original Premises into
the New Premises (but not for purposes associated with the ordinary conduct of
Tenant’s business).

 

24

--------------------------------------------------------------------------------


 

11. Liability of Landlord. The obligations of Landlord under the Lease, as
amended by this Amendment, shall not be binding upon the Person that constitutes
Landlord initially after the sale, conveyance, assignment or transfer by such
Person of its interest in the Building or the Real Property, as the case may be
(or upon any other Person that constitutes Landlord after the sale, conveyance,
assignment or transfer by such Person of its interest in the Building or the
Real Property, as the case may be), to the extent such obligations accrue from
and after the date of such sale, conveyance, assignment or transfer. The
members, managers, partners, shareholders, directors, officers and principals,
direct and indirect, comprising Landlord (collectively, the “Parties”) shall not
be liable for the performance of Landlord’s obligations under the Lease, as
amended by this Amendment. Tenant shall look solely to Landlord to enforce
Landlord’s obligations under the Lease, as amended by this Amendment and shall
not seek any damages against any of the Parties. The liability of Landlord for
Landlord’s obligations under the Lease, as amended by this Amendment, shall be
limited to Landlord’s interest in the Real Property and the proceeds thereof.
Tenant shall not look to any property or assets of Landlord (other than
Landlord’s interest in the Real Property and the proceeds thereof) in seeking
either to enforce Landlord’s obligations under the Lease, as amended hereby, or
to satisfy a judgment for Landlord’s failure to perform such obligations.

 

12. Brokerage.

 

(A) Tenant represents and warrants to Landlord that it has not dealt with any
broker, finder or like agent in connection with this Amendment other than CBRE
Inc. (“Broker”). Tenant does hereby indemnify and hold Landlord harmless of and
from any and all loss, costs, damage or expense (including, without limitation,
attorneys’ fees and disbursements) incurred by Landlord by reason of any claim
of or liability to any broker, finder or like agent other than Broker who shall
claim to have dealt with Tenant in connection herewith.

 

25

--------------------------------------------------------------------------------


 

(B) Landlord represents and warrants to Tenant that it has not dealt with any
broker, finder or like agent in connection with this Amendment other than
Broker. Landlord does hereby indemnify and hold Tenant harmless of and from any
and all loss, costs, damage or expense (including, without limitation,
attorneys’ fees and disbursements) incurred by Tenant by reason of any claim of
or liability to any broker, finder or like agent, including Broker, who shall
claim to have dealt with Landlord in connection herewith. Landlord shall pay a
commission to Broker in connection with this amendment pursuant to a separate
agreement between Broker and Landlord.

 

(C) The provisions of this Paragraph 12 shall survive the expiration or
termination of the Lease, as amended by this Amendment.

 

12. Authorization. Tenant represents and warrants to Landlord that its execution
and delivery of this Amendment has been duly authorized and that the person
executing this Amendment on behalf of Tenant has been duly authorized to do so,
and that no other action or approval is required with respect to this
transaction. Landlord represents and warrants to Tenant that its execution and
delivery of this Amendment has been duly authorized and that the person
executing this Amendment on behalf of Landlord has been duly authorized to do
so, and that no other action or approval is required with respect to this
transaction.

 

13. Full Force and Effect of Lease. Except as modified by this Amendment, the
Lease and all covenants, agreements, terms and conditions thereof shall remain
in full force and effect and are hereby in all respects ratified and confirmed.

 

26

--------------------------------------------------------------------------------


 

14. Entire Agreement. The Lease, as amended by this Amendment, constitutes the
entire understanding between the parties hereto with respect to the Premises
thereunder and may not be changed orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.

 

15. Enforceability. This Amendment shall not be binding upon or enforceable
against either Landlord or Tenant unless, and until, Landlord and Tenant, each
in its sole discretion, shall have executed and unconditionally delivered to the
other an executed counterpart of this Amendment.

 

16. Counterparts. This Amendment may be executed in one or more counterparts
each of which when taken together shall constitute but one original.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

ONE PENN PLAZA LLC, Landlord

 

 

 

 

By:

Vornado Realty L.P., sole member

 

 

 

 

 

By:

Vornado Realty Trust, general partner

 

 

 

 

 

 

 

By:

/s/ David R. Greenbaum

 

 

 

 

 

 

 

 

 

 

 

David R. Greenbaum

 

 

 

 

 

 

 

President - New York Division

 

 

 

 

OPHTHOTECH CORPORATION. Tenant

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

TENANT’S EIN#:

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

ONE PENN PLAZA LLC, Landlord

 

 

 

 

By:

Vornado Realty L.P., sole member

 

 

 

 

 

By:

Vornado Realty Trust, general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

David R. Greenbaum

 

 

 

 

 

 

 

President - New York Division

 

 

 

 

OPHTHOTECH CORPORATION. Tenant

 

 

 

 

By:

/s/ Thomas Biancardi

 

 

 

 

 

 

 

 

Name: Thomas Biancardi

 

 

 

 

 

Title:VP Finance

 

 

 

 

 

TENANT’S EIN#: 20 818 5347

 

 

 

 

 

 

 

 

29

--------------------------------------------------------------------------------


 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

 

 

STATE OF

 

 

 

)

 

 

 

 

 

 

 

 

: ss.:

 

 

 

 

 

 

COUNTY OF

 

 

 

)

 

On the      day of                     , in the year 2013, before me, the
undersigned personally appeared                     , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

Notary Public

 

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Outside of New York State)

 

 

 

STATE OF

NJ

 

 

)

 

 

 

 

 

 

 

 

: ss.:

 

 

 

 

 

 

COUNTY OF

Mercer

 

 

)

 

On the 27 day of August, in the year 2013, before me, the undersigned,
personally appeared Tom Biancardi, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such individual
made such appearance before the undersigned in the Princeton, NJ (Insert the
city or other political subdivision and the state or country or other place the
acknowledgement was taken.)

 

/s/ Melanie Rice

 

/s/ Tom Biancardi

 

 

 

Melanie J. Rice
A NOTARY PUBLIC OF NEW JERSEY
My Commission Expires June 12, 2017

 

(Signature and office of individual
taking acknowledgement)

 

--------------------------------------------------------------------------------


 

Exhibit “A”

 

New Premises

 

[g18692jy19i001.jpg]

 

--------------------------------------------------------------------------------

 

Exhibit “B

 

New Lease Sections 2.5, 2.6, 2.7, 2.8 and 2.9

 

2.5. Operating Expense Definitions.

 

(A) The term “Base Operating Expenses” shall mean the Operating Expenses for the
Base Operating Expense Year.

 

(B) The term “Base Operating Expense Year” shall mean the 2014 calendar year.

 

(C) The term “GAAP” shall mean generally accepted accounting principles,
consistently applied, except that if, at any time from and after the date
hereof, the American Institute of Certified Public Accountants adopts
international financial reporting standards as the basis for financial reporting
in the United States, then references in this Lease to GAAP shall be deemed to
be references to such international financial reporting standards, consistently
applied.

 

(D) The term “Operating Expenses” shall mean, subject to the terms of this
Section 2.5 and to Section 2.6(C) hereof, the expenses paid or incurred by or on
behalf of Landlord in insuring, maintaining, repairing, managing and operating
the Real Property (and employing personnel therefor) as reflected on Landlord’s
books (which Landlord shall keep in accordance with GAAP). Landlord shall have
the right to include in Operating Expenses for a particular Operating Expense
Year a property management charge in an amount equal to the product obtained by
multiplying (i) three percent (3%), by (ii) the gross rents that Landlord
collects from Tenant and the other tenants in the Building during such Operating
Expense Year (such amount being referred to herein as the “Property Management
Charge”). Operating Expenses shall exclude:

 

(1)

Taxes,

 

 

(2)

Excluded Amounts,

 

 

(3)

subject to Section 2.6(C) hereof, payments of interest or principal in respect
of Landlord’s debt (including, without limitation, any debt that is secured by
Mortgages),

 

 

(4)

expenses that relate to leasing space in the Building (including, without
limitation, the cost of tenant improvements (or allowances that Landlord
provides to a tenant therefor), the cost of performing improvements to prepare a
particular portion of the Building for occupancy by a tenant, the cost of rent
concessions, advertising expenses, leasing commissions and the cost of lease
buy-outs),

 

 

(5)

expenses that Landlord incurs in selling, purchasing, financing or refinancing
the Real Property,

 

--------------------------------------------------------------------------------


 

(6)

the cost of any repairs, replacements or improvements to the Building that are
required to be capitalized by GAAP (including, without limitation, lease
obligations that are required to be capitalized under GAAP) (except in each case
as otherwise provided in Section 2.6(C) hereof),

 

 

(7)

depreciation or amortization expense (subject, however, to
Section 2.6(C) hereof),

 

 

(8)

the cost of electricity that is furnished to the portions of the Building that
Landlord has leased, that Landlord is offering for lease, or that otherwise
constitutes leasable space that is not used for the general benefit of the
occupants the Building (it being understood that Operating Expenses shall
include the cost of electricity that is required to operate the Building Systems
as provided in Section 2.6(B) hereof),

 

 

(9)

salaries and the cost of benefits in either case for personnel above the grade
of building manager,

 

 

(10)

charges for the general overhead costs that Landlord incurs in managing,
operating, maintaining, or staffing its offices that are not located at the
Building,

 

 

(11)

rent paid or payable under Superior Leases (except to the extent that (I) such
rent that is paid or payable under Superior Lease is for Taxes or Operating
Expenses, and (II) Landlord has not otherwise included such Taxes or Operating
Expenses in the calculation of the Tax Payment or the Operating Expense Payment,
as the case may be, under this Article 2),

 

 

(12)

subject to Section 2.6 hereof, any expense for which Landlord is otherwise
compensated, whether by virtue of insurance proceeds, condemnation proceeds,
claims under warranties, Tenant or other tenants in the Building making payment
directly to Landlord for Landlord’s services in the Building or otherwise (other
than by virtue of other tenants in the Building making payments to Landlord for
Operating Expenses as escalation rental),

 

 

(13)

the cost of providing any level of service that exceeds the level of service
that Landlord furnishes to Tenant hereunder,

 

 

(14)

legal or arbitration fees and disbursements that are paid or incurred in
connection with the negotiation of, or disputes arising out of, any lease for
space in the Real Property,

 

--------------------------------------------------------------------------------


 

(15)

costs that Landlord incurs in restoring the Building after the occurrence of a
fire or other casualty or after a partial condemnation thereof,

 

 

(16)

advertising, entertainment and promotional costs that are paid or incurred for
the Building,

 

 

(17)

management fees that Landlord pays to a property manager (it being understood,
however, that nothing in this clause (17) limits Landlord’s right to include in
Operating Expenses the Property Management Charge),

 

 

(18)

the expenses paid or incurred by or on behalf of Landlord in owning,
maintaining, repairing, managing and operating the portion of the Real Property
that is used for retail purposes,

 

 

(19)

any fee or expenditure that is paid or payable to any Affiliate of Landlord to
the extent that such fee or expenditure exceeds the amount that would be
reasonably expected to be paid in the absence of such relationship,

 

 

(20)

interest, penalties and late charges that in either case are paid or incurred as
a result of late payments made by Landlord or by reason of Landlord’s failure to
comply with Requirements (to the extent that Landlord is required to comply with
such Requirements pursuant to the terms hereof),

 

 

(21)

costs incurred in operating any sign or other similar device designed
principally for advertising or promotion to the extent that Landlord leases or
licenses to a third party such sign or device, or the portion of the Building
where such sign or device is installed,

 

 

(22)

the cost of any judgment, settlement, or arbitration award resulting from any
liability of Landlord (other than liability for amounts otherwise includible in
Operating Expenses hereunder) and all expenses incurred in connection therewith,

 

 

(23)

amounts payable by Landlord for withdrawal liability or unfunded pension
liability to a multi-employer pension plan (under Title IV of the Employee
Retirement Income Security Act of 1974, as amended),

 

 

(24)

costs incurred by Landlord which result from Landlord’s breach of this Lease or
Landlord’s negligence or willful misconduct,

 

 

(25)

costs that Landlord incurs to correct a representation made by Landlord in this
Lease,

 

--------------------------------------------------------------------------------


 

(26)

fines or penalties that are assessed against Landlord by a Governmental
Authority by virtue of violations at the Building of applicable Requirements,

 

 

(27)

fees, dues or contributions that Landlord pays voluntarily to civic
organizations, charities, political parties or political action committees,

 

 

(28)

the cost of providing HVAC during Overtime Periods to portions of the Building
that Landlord has leased, that Landlord is offering for lease, or that otherwise
constitutes leasable space that is not used for the general benefit of the
occupants the Building (except that Landlord shall have the right to include in
Operating Expenses the cost of providing HVAC during Overtime Periods that
Landlord ordinarily supplies to the Building generally in accordance with good
management practices),

 

 

(29)

the cost of providing freight elevator or loading dock service during Overtime
Periods (except that Landlord shall have the right to include in Operating
Expenses the cost of providing freight elevator or loading dock service during
Overtime Periods that Landlord ordinarily supplies to the Building generally in
accordance with good management practices),

 

 

(30)

the cost of objects of fine art that Landlord installs in the Building (with the
understanding, however, that (x) Landlord shall have the right to include in
Operating Expenses the cost of fine art that Landlord installs in the Building
to the extent that such installation is required by applicable Requirements
(subject, however, to Section 2.6(C) hereof), and (y) nothing contained in this
clause (30) precludes Landlord from including in Operating Expenses the cost of
maintaining and repairing objects of fine art that Landlord installs in the
common areas of the Building),

 

 

(31)

costs associated with the construction, installation, repair or operation of any
broadcasting facility, conference center, luncheon club, athletic facility,
child care facility, auditorium, cafeteria, or any other similar specialty
facility, except to the extent that any such facility exists in the Building as
of the date hereof for the general benefit of tenants in the Building,

 

 

(32)

costs that Landlord incurs in operating an ancillary service in the Building in
respect of which users pay a separate charge (such as a shoe shine stand, a
newsstand, a stationery store or a parking facility),

 

--------------------------------------------------------------------------------


 

(33)

costs that are duplicative of any other cost that is included in Operating
Expenses,

 

 

(34)

costs that Landlord incurs in organizing or maintaining in good standing the
entity that constitutes Landlord, or in authorizing Landlord to do business in
the jurisdiction where the Building is located,

 

 

(35)

the portion of any costs that are properly allocable to any building other than
Building,

 

 

(36)

costs incurred in connection with the acquisition or sale of air rights,
transferable development rights, easements or other real property interests, and

 

 

(37)

costs incurred in connection with expanding the Rentable Area of the Building.

 

(E) The term “Operating Expense Payment” shall mean, with respect to any
Operating Expense Year, the product obtained by multiplying (i) the excess (if
any) of (A) the Operating Expenses for such Operating Expense Year, over (B) the
Base Operating Expenses, by (ii) Tenant’s Operating Expense Share.

 

(F) The term “Operating Expense Statement” shall mean a statement that shows the
Operating Expense Payment for a particular Operating Expense Year.

 

(G) The term “Operating Expense Year” shall mean the Base Operating Expense Year
and each subsequent calendar year.

 

(H) The term “Tenant’s Operating Expense Share” shall mean, subject to the terms
hereof, three thousand two hundred ninety-nine ten-thousandths percent (0.3299
%), as the same may be increased or decreased pursuant to the terms of the
Lease, as amended hereby, which was calculated using a denominator of two
million one hundred twenty-one thousand four hundred thirty-five (2,121,435).

 

2.6. Calculation of Operating Expenses.

 

(A)

 

(1) Subject to the terms of this Section 2.6(A), if the entire Rentable Area of
the Building (other than the retail portion thereof) is not occupied by Persons
conducting business therein for the entire Operating Expense Year, then, for
purposes of calculating the Operating Expense Payment, Landlord shall have the
right to increase Operating Expenses that vary based on the extent to which the
Building is so occupied by the amount that Landlord would have included in
Operating Expenses if the entire Rentable Area of the Real Property (other than
the retail portion thereof) was occupied by Persons conducting business therein
for the entire Operating Expense Year.

 

--------------------------------------------------------------------------------


 

(2) Subject to the terms of this Section 2.6(A), if (i) for any particular
period, Landlord performs a particular service or a particular level of service
for the benefit of Tenant in operating the Real Property, (ii) Tenant does not
otherwise pay to Landlord additional rent for the costs incurred by Landlord in
performing such service or such level of service, (iii) Landlord includes the
cost of performing such service or such level of service in Operating Expenses
for purposes of calculating the Operating Expense Payment for the applicable
Operating Expense Year, and (iv) Landlord does not perform such service or such
level of service for the benefit of all of the other portions of the Real
Property that are occupied by Persons conducting business therein for the
applicable period, then, for purposes of calculating the Operating Expense
Payment, Landlord shall have the right to increase Operating Expenses that vary
based on the extent to which Landlord performs such service or such level of
service for the benefit of occupants of the Building by the amount that Landlord
would have included in Operating Expenses if Landlord performed such service or
such level of service for the entire Rentable Area of the Real Property (other
than the retail portion thereof) that is occupied by Persons conducting business
therein for the applicable period.

 

(3) Subject to the terms of this Section 2.6(A), if Landlord does not collect
rents for all or any portion of the leasable space in the Building for any
particular Operating Expense Year (or a portion thereof), then Landlord shall
have the right to increase Operating Expenses to reflect the Property Management
Charge that Landlord would have incurred if Landlord had collected rents for the
entire applicable Operating Expense Year for all of the leasable area in the
Building. If (x) a lease for the leasable space in the Building (or a portion
thereof) is in effect, and (y) Landlord does not collect rent therefor for any
reason (including, without limitation, the effectiveness of a rent abatement or
the tenant’s default under the applicable lease), then Landlord shall calculate
the Property Management Charge as provided in this Section 2.6(A)(3) at the
rental rate that applies thereunder (it being understood that if a rental
abatement is in effect, then the Property Management Charge shall be calculated
at the rental rate that applies immediately after the last day of the abatement
period). If a lease for the leasable space in the Building (or a portion
thereof) is not in effect, then Landlord shall calculate the Property Management
Charge as provided in this Section 2.6(A)(3) at the then market rental rate.

 

(4) Subject to the terms of this Section 2.6(A), if Landlord, during a
particular Operating Expense Year (or a portion thereof), does not perform
repair and maintenance on a particular element of the Building because such
element of the Building is out of service or not fully in use, then Landlord
shall have the right to increase Operating Expenses to reflect the amount of
expenses that Landlord would have incurred if Landlord had performed such repair
and maintenance for the entire Operating Expense Year. Accordingly, if, for
example, during a particular Operating Expense Year, Landlord does not incur
costs to repair and maintain the finishes in the lobby of the Building because
the lobby is not in service for such Operating Expense Year, then Landlord shall
have the right to include in Operating Expenses for such Operating Expense Year
the costs that Landlord would have incurred in repairing and maintaining the
finishes in the lobby of the Building for the entire Operating Expense Year.

 

(5) In the event that Landlord increases the Operating Expenses for a particular
Operating Expense Year as contemplated by subsections (1)-(4) of this
Section 2.6(A), Landlord shall increase the Operating Expenses for the Base
Operating Expense Year as described in subsections (1)-(4) of this
Section 2.6(A). For purposes of calculating the Operating

 

--------------------------------------------------------------------------------


 

Expenses for the Base Operating Expense Year, any fee or expenditure that
otherwise constitutes an Operating Expense and that is paid or payable to any
Affiliate of Landlord shall not be less than the amount that would be reasonably
expected to be paid in the absence of such relationship.

 

(B) Landlord shall have the right to include in Operating Expenses (and Landlord
shall include in Base Operating Expenses), for the electricity supplied to the
Building Systems and other common elements of the Building, an amount equal to
one hundred five percent (105%) of the sum of:

 

(1) the product obtained by multiplying (i) the Average Cost per Peak Demand
Kilowatt, by (ii) the number of kilowatts that constituted the peak demand for
electricity for the Building Systems and the other common elements of the
Building for the applicable period (as registered on a submeter or submeters,
or, at Landlord’s option, as determined from time to time by a survey prepared
by an independent and reputable electrical consultant) (it being understood that
such number of kilowatts as described in clause (ii) above shall not include the
number of kilowatts that are attributable to the operation of the Building
Systems to the extent that Tenant (or other tenants in the Building) make
separate payment to Landlord therefor), and

 

(2) the product obtained by multiplying (i) the Average Cost per Kilowatt Hour,
by (ii) the number of kilowatt hours of electricity used by the Building Systems
and the other common elements of the Building for the applicable period (as
registered on a submeter or submeters, or, at Landlord’s option, as determined
by a survey prepared by an independent and reputable electrical consultant) (it
being understood that such number of kilowatt hours as described in clause
(ii) above shall not include the number of kilowatt hours that are attributable
to the operation of the Building Systems to the extent that Tenant (or other
tenants in the Building) make separate payment to Landlord therefor).

 

(C) If (i) Landlord makes an improvement to the Real Property or a replacement
of equipment at the Real Property in either case in connection with the
maintenance, repair, management or operation thereof, (ii) GAAP requires
Landlord to capitalize the cost of such improvement or such replacement, and
(iii) such improvement or replacement is made (a) to comply with a Requirement,
(b) in lieu of repairs, or (c) for the purpose of saving or reducing Operating
Expenses (such as, for example, an improvement that reduces labor costs or an
improvement that saves energy costs), then Landlord shall have the right to
include in Operating Expenses for each Operating Expense Year the amount that
amortizes the cost of such improvement or such replacement, together with
interest on the unamortized portion thereof that is calculated at two hundred
(200) basis points in excess of the Base Rate, in equal annual installments over
the useful life of such improvement or such equipment as determined in
accordance with GAAP (until the cost of such improvement or such equipment is
amortized fully); provided, however, that (I) for any such improvement or
replacement that Landlord makes for the purpose of saving or reducing Operating
Expenses, Landlord shall have the right to include in Operating Expenses for
each Operating Expense Year the amount that amortizes the cost of such
improvement or such replacement, together with interest on the unamortized
portion of the cost of such improvement or replacement that is calculated at two
hundred (200) basis points in excess of the Base Rate, in equal annual
installments over the period that Landlord reasonably determines that the cost
of such improvement or replacement (and such interest) will

 

--------------------------------------------------------------------------------


 

equal the aggregate amount of the reduction in other Operating Expenses for each
Operating Expense Year that derives from such improvement or such replacement
(with the understanding, however, that such period shall in no event exceed the
useful life of such improvement or replacement as determined in accordance with
GAAP), and (II) for any such improvement or replacement that Landlord makes in
lieu of a repair (and that Landlord does not make to comply with a Requirement
or for the purpose of saving or reducing Operating Expenses), the aforesaid
amount that Landlord includes in Operating Expenses for any particular Operating
Expense Year shall not exceed the cost of the repairs that Landlord would have
otherwise made if Landlord did not make such improvement or replacement.

 

2.7. Operating Expense Payment.

 

(A) Tenant shall pay the Operating Expense Payment to Landlord in accordance
with the terms of this Section 2.7.

 

(B) Landlord shall have the right to give a statement to Tenant from time to
time pursuant to which Landlord sets forth Landlord’s good faith estimate of the
Operating Expense Payment for a particular Operating Expense Year (any such
statement that Landlord gives to Tenant being referred to herein as a
“Prospective Operating Expense Statement”; one-twelfth (1/12th) of the Operating
Expense Payment shown on a Prospective Operating Expense Statement being
referred to herein as the “Monthly Operating Expense Payment Amount”). If
Landlord gives to Tenant a Prospective Operating Expense Statement (or Landlord
is deemed to have given to Tenant a Prospective Operating Expense Statement
pursuant to Section 2.7(C) hereof), then Tenant shall pay to Landlord, as
additional rent, on account of the Operating Expense Payment due hereunder for
such Operating Expense Year, the Monthly Operating Expense Payment Amount, on
the first (1st) day of each subsequent calendar month for the remainder of such
Operating Expense Year, in the same manner as the monthly installments of the
Fixed Rent hereunder (it being understood that Tenant shall not be required to
commence such payments of the Monthly Operating Expense Payment Amount
(x) before the first (1st) day of the Operating Expense Year to which relates
the applicable Monthly Operating Expense Payment Amount, or (y) earlier than the
thirtieth (30th) day after the date that Landlord gives the Prospective
Operating Expense Statement to Tenant). If Landlord gives (or is deemed to have
given) to Tenant a Prospective Operating Expense Statement after the first
(1st) day of the applicable Operating Expense Year, then Tenant shall also pay
to Landlord, within thirty (30) days after the date that Landlord gives the
Prospective Operating Expense Statement to Tenant, an amount equal to the excess
of (I) the product obtained by multiplying (x) the Monthly Operating Expense
Payment Amount, by (y) the number of calendar months that have theretofore
elapsed during such Operating Expense Year, over (II) the aggregate amount
theretofore paid by Tenant to Landlord on account of the Operating Expense
Payment for such Operating Expense Year. If Landlord gives (or is deemed to have
given) to Tenant a Prospective Operating Expense Statement for a particular
Operating Expense Year, then Landlord shall also provide to Tenant, within two
hundred seventy (270) days after the last day of such Operating Expense Year, an
Operating Expense Statement for such Operating Expense Year.

 

(C) Tenant shall pay to Landlord an amount equal to the excess (if any) of
(i) the Operating Expense Payment as reflected on an Operating Expense Statement
that Landlord gives to Tenant, over (ii) the aggregate amount that Tenant has
theretofore paid to Landlord on

 

--------------------------------------------------------------------------------


 

account of the Operating Expense Payment (if any) as contemplated by
Section 2.7(B) hereof, within thirty (30) days after the date that Landlord
gives such Operating Expense Statement to Tenant. Tenant shall have the right to
credit against the Rental thereafter coming due hereunder an amount equal to the
excess (if any) of (i) the aggregate amount that Tenant has theretofore paid to
Landlord on account of the Operating Expense Payment as contemplated by
Section 2.7(B) hereof, over (ii) the Operating Expense Payment as reflected on
such Operating Expense Statement; provided, however, that if the Expiration Date
occurs prior to the date that such credit is exhausted, then Landlord shall pay
to Tenant the unused portion of such credit on or prior to the thirtieth
(30th) day after the Expiration Date (it being understood that Landlord’s
obligation to make such payment to Tenant shall survive the Expiration Date). If
Landlord gives Tenant an Operating Expense Statement, then, unless Landlord
otherwise specifies in such Operating Expense Statement, Landlord shall be
deemed to have given to Tenant a Prospective Operating Expense Statement for the
Operating Expense Year immediately succeeding the Operating Expense Year that is
covered by such Operating Expense Statement, that reflects an Operating Expense
Payment for such immediately succeeding Operating Expense Year in an amount
equal to the Operating Expense Payment for such Operating Expense Year that is
covered by such Operating Expense Statement.

 

(D) If the New Premises Rent Commencement Date (as such term is defined in the
Amendment) occurs later than the first (1st) day of the Operating Expense Year
that immediately succeeds the Base Operating Expense Year, then the Operating
Expense Payment for the Operating Expense Year during which the New Premises
Rent Commencement Date occurs shall be an amount equal to the product obtained
by multiplying (X) the Operating Expense Payment that would have been due
hereunder if the New Premises Rent Commencement Date was the first (1st) day of
such Operating Expense Year, by (Y) a fraction, the numerator of which is the
number of days in the period beginning on the New Premises Rent Commencement
Date and ending on the last day of such Operating Expense Year, and the
denominator of which is three hundred sixty-five (365) (or three hundred
sixty-six (366), if such Operating Expense Year is a leap year).

 

(E) If the Expiration Date is not the last day of an Operating Expense Year,
then the Operating Expense Payment for the Operating Expense Year during which
the Expiration Date occurs shall be an amount equal to the product obtained by
multiplying (X) the Operating Expense Payment that would have been due hereunder
if the Expiration Date was the last day of such Operating Expense Year, by (Y) a
fraction, the numerator of which is the number of days in the period beginning
on the first (1st) day of such calendar year and ending on the Expiration Date,
and the denominator of which is three hundred sixty-five (365) (or three hundred
sixty-six (366), if such Operating Expense Year is a leap year).

 

(F) Landlord’s failure to give Tenant an Operating Expense Statement or a
Prospective Operating Expense Statement for any Operating Expense Year shall not
impair Landlord’s right to give Tenant an Operating Expense Statement or a
Prospective Operating Expense Statement for any other Operating Expense Year.

 

(G) Landlord shall have the right to give to Tenant an Operating Expense
Statement at any time after the last day of the Base Operating Expense Year that
reflects the Base Operating Expenses (regardless of whether such Operating
Expense Statement reflects a payment that is due from Tenant on account of the
Operating Expense Payment).

 

--------------------------------------------------------------------------------


 

(H) If the Operating Expenses for the Base Operating Expense Year are
redetermined at any time after the date that Landlord gives an Operating Expense
Statement to Tenant for an Operating Expense Year, then Landlord shall give to
Tenant a revised Operating Expense Statement that recalculates the Operating
Expense Payment for an Operating Expense Year (using the Operating Expenses that
reflects such redetermination for the Base Operating Expense Year). If such
revised Operating Expense Statements indicates that Tenant has underpaid the
Operating Expense Payment for any Operating Expense Year, then Tenant shall pay
to Landlord an amount equal to the amount of such underpayment within thirty
(30) days after Landlord gives such revised Operating Expense Statement to
Tenant. If such revised Operating Expense Statement indicates that Tenant has
overpaid the Operating Expense Payment for any Operating Expense Year, then
Tenant shall have the right to credit against the Rental thereafter coming due
hereunder an amount equal to the amount of such overpayment; provided, however,
that if the Expiration Date occurs prior to the date that such credit is
exhausted, then Landlord shall pay to Tenant the unused portion of such credit
on or prior to the thirtieth (30th) day after the Expiration Date (it being
understood that (I) Landlord’s obligation to make such payment to Tenant shall
survive the Expiration Date, and (II) nothing contained in this
Section 2.7(H) limits Tenant’s rights under Section 2.8 hereof).

 

(I) If, during any particular Operating Expense Year, Landlord receives a
reimbursement, rebate or refund of an Operating Expense that Landlord incurred
in a prior Operating Expense Year that occurs after the Base Operating Expense
Year, then Landlord shall (x) adjust the Operating Expenses for such Operating
Expense Year retroactively, and (y) give promptly to Tenant a revised Operating
Expense Statement for such Operating Expense Year. If such revised Operating
Expense Statement indicates that Tenant overpaid the Operating Expense Payment
for such Operating Expense Year, then Tenant shall be entitled to credit the
amount of such overpayment of the Operating Expense Payment against the Rental
thereafter coming due hereunder, together with interest thereon calculated at
the Base Rate from the date that Tenant paid such overpayment to Landlord to the
date that Tenant uses such credit. If (x) Tenant is entitled to a credit against
Rental pursuant to this Section 2.7(I), and (y) the Expiration Date occurs prior
to the date that such credit is exhausted, then Landlord shall pay to Tenant the
unused portion of such credit on or prior to the thirtieth (30th) day after the
Expiration Date (and Landlord’s obligation to make such payment shall survive
the Expiration Date).

 

2.8. Auditing of Operating Expense Statements.

 

(A) Any Operating Expense Statement that Landlord gives to Tenant shall be
binding upon Tenant conclusively unless, within ninety (90) days after the date
that Landlord gives Tenant such Operating Expense Statement, Tenant gives a
notice to Landlord objecting to such Operating Expense Statement. Tenant’s right
to give such notice (and conduct the audit contemplated by this Section 2.8(A))
shall survive the Expiration Date (to the extent that the Expiration Date occurs
earlier than the ninetieth (90th) day after the date that Landlord gives the
applicable Operating Expense Statement to Tenant). Tenant shall have the right
to audit the Base Operating Expenses as contemplated by this Section 2.8(A) only
after receiving the first Operating Expense Statement that sets forth the Base
Operating Expenses (including, without

 

--------------------------------------------------------------------------------


 

limitation, an Operating Expense Statement that Landlord gives to Tenant as
described in Section 2.7(G) hereof), and, accordingly, once Tenant’s right to so
audit Base Operating Expenses lapses, Tenant shall not have the right to
thereafter audit Base Operating Expenses, notwithstanding that Base Operating
Expenses is included in the calculation of the Operating Expense Payment for
subsequent Operating Expense Years). If Tenant gives such notice to Landlord,
then, subject to the terms of this Section 2.8(A), Tenant may examine Landlord’s
books and records relating to such Operating Expense Statement to determine the
accuracy thereof, provided that Tenant uses Tenant’s diligent efforts to
consummate such examination within a reasonable period after the date that
Tenant gives such notice to Landlord. Tenant may perform such examination on
reasonable advance notice to Landlord, at reasonable times, in Landlord’s office
or, at Landlord’s option, at the office of Landlord’s managing agent or
accountants. Tenant shall not have the right to conduct an audit of Landlord’s
books and records as described in this Section 2.8 during the period that an
Event of Default has occurred and is continuing. Tenant shall have the right to
conduct such examination using Tenant’s own employees. Tenant, in performing
such examination, shall also have the right to be accompanied by a certified
public accountant from a reputable firm that is reasonably acceptable to
Landlord; provided, however, that Tenant shall not be entitled to be so
accompanied by any certified public accountant unless Tenant and such certified
public accountant certify to Landlord in a written instrument that is reasonably
satisfactory to Landlord that the compensation being paid by Tenant to such
certified public accountant is not conditioned or otherwise contingent (in whole
or in part) on the extent of any reduction in the Operating Expense Payment that
derives from such examination. Tenant shall not have the right to conduct any
such audit unless Tenant delivers to Landlord a statement, in a form reasonably
designated by Landlord, signed by Tenant and Tenant’s certified public
accountant to which such books and records are proposed to be disclosed,
pursuant to which Tenant and such certified public accountants agree to maintain
the information obtained from such examination in confidence (subject, however,
to the disclosure of the information that Tenant or Tenant’s certified public
accountant derive from such examination as required by law or to Tenant’s
counsel or other professional advisors that in either case agree to maintain
such information in confidence).

 

(B) If it is determined ultimately that (i) Landlord, in an Operating Expense
Statement, overstated the Operating Expense Payment, and (ii) Tenant overpaid
the Operating Expense Payment for a particular Operating Expense Year, then
Tenant shall be entitled to credit the amount of such overpayment of the
Operating Expense Payment against the Rental thereafter coming due hereunder. If
(x) Tenant is entitled to a credit against Rental pursuant to this
Section 2.8(B), and (y) the Expiration Date occurs prior to the date that such
credit is exhausted, then Landlord shall pay to Tenant the unused portion of
such credit on or prior to the thirtieth (30th) day after the Expiration Date
(and Landlord’s obligation to make such payment shall survive the Expiration
Date).

 

(C) Nothing contained in this Section 2.8 shall constitute an extension of the
date by which Tenant is required to pay the Operating Expense Payment to
Landlord hereunder.

 

2.9. Building Additions.

 

If Landlord makes improvements to the Building to expand the Rentable Area
thereof, then, with respect to the period from and after the date that such
improvements are Substantially

 

--------------------------------------------------------------------------------


 

Completed, (I) Tenant’s Operating Expense Share shall be recalculated as of the
date that such improvements are Substantially Completed as the quotient
(expressed as a percentage) that is obtained by dividing (x) the number of
square feet of Rentable Area in the Premises, by (y) the number of square feet
of Rentable Area in the Building (other than any retail portion thereof) (after
taking such expansion into account) and (II) Base Operating Expenses shall be
deemed to be an amount equal to the product obtained by multiplying (x) Base
Operating Expenses prior to the date that such improvements are Substantially
Completed, by (y) a fraction, the numerator of which is the Operating Expenses
for the Building (after such improvements are Substantially Completed), and the
denominator of which is the Operating Expenses for the Building (prior to such
improvements being Substantially Completed).

 

--------------------------------------------------------------------------------


 

Exhibit “C”

 

The Designated Shaftway

 

One Penn Plaza (N001) - Floor 19 - Occupancy

 

[g18692jy21i001.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit “D”

 

New Work Final Space Plan

 

(See Attached)

 

--------------------------------------------------------------------------------


 

[g18692jy21i002.jpg]

 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT OF LEASE

 

THIS SECOND AMENDMENT OF LEASE, made as of the 20th day of December, 2013 (this
“Amendment”), by and between ONE PENN PLAZA LLC, a New York limited liability
company, having an office c/o Vornado Office Management LLC, 888 Seventh Avenue,
New York, New York 10019 (“Landlord”), and OPHTHOTECH CORPORATION, a Delaware
corporation, having an office at One Penn Plaza, New York, New York 10019
(“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, by Lease, dated as of September 30, 2007 (the “Original Lease”).
between Landlord and Tenant, Landlord did demise and let unto Tenant and Tenant
did hire and take from Landlord, a portion of the rentable area located on the
thirty-fifth (35th) floor of the building known by the street address of One
Penn Plaza, New York, New York (the “Building”), as more particularly described
therein (the “Original Premises”);

 

WHEREAS, the Original Lease was amended and modified by a letter agreement,
dated as of September 28, 2012 (as so amended, the “Letter Agreement”), between
Landlord and Tenant; and

 

WHEREAS, by Amendment of Lease, dated as of August 30, 2013 (the “First
Amendment” and the Original Lease as modified by the Letter Agreement and the
First Amendment, the “Lease”), (x) Tenant surrendered the Original Premises to
Landlord, (y) Landlord leased to Tenant and Tenant hired from Landlord, a
portion of the nineteenth (19th) floor of the Building, as more particularly
described therein (the “First Nineteenth Floor Premises”), and (z) Landlord and
Tenant extended the term of the Lease; and

 

--------------------------------------------------------------------------------


 

WHEREAS, Landlord desires to lease to Tenant and Tenant desires to hire from
Landlord an additional portion of the nineteenth (19th) floor of the Building,
as more particularly shown on the floor plan attached hereto as Exhibit “A” and
made a part hereof (the “Second Nineteenth Floor Premises”) and to otherwise
modify the Lease as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto, for
themselves, their legal representatives, successors and assigns, hereby agree as
follows:

 

1.                                      Definitions. All capitalized terms used
herein shall have the meanings ascribed to them in the Lease, unless otherwise
defined herein.

 

2.                                      Second Nineteenth Floor Premises. From
and after the date on which Landlord delivers vacant and exclusive possession of
the Second Nineteenth Floor Premises to Tenant with Landlord’s Second Nineteenth
Floor Premises Work (as hereinafter defined) Substantially Complete (such date,
the “Second Nineteenth Floor Premises Commencement Date”), Landlord leases to
Tenant, and Tenant hires from Landlord, the Second Nineteenth Floor Premises
upon all of the same terms, covenants and conditions set forth in the Lease,
except as modified and amended herein. From and after the Second Nineteenth
Floor Premises Commencement Date, all references in the Lease to the “Premises”
shall be deemed to mean, collectively, the First Nineteenth Floor Premises and
the Second Nineteenth Floor Premises, for all purposes of the Lease, as modified
and amended hereby.

 

3.                                      Modification of Lease. From and after
the Second Nineteenth Floor Premises Commencement Date, the Lease with respect
to the Second Nineteenth Floor Premises only, is hereby amended and modified as
follows:

 

2

--------------------------------------------------------------------------------


 

(A)                               The Fixed Rent shall be an amount equal to:

 

(i)                                     One Hundred  Sixty-Six Thousand  Six
Hundred Sixty- Eight and 00/100 Dollars ($166,668.00) per annum for the period
commencing on the Second Nineteenth Floor Premises Commencement Date and ending
on December 31, 2016 ($13,889.00 per month), payable in advance in equal monthly
installments at the times and in the manner set forth in the Lease; provided;
however, that if no Event of Default has occurred and is then continuing, the
Fixed Rent for the period commencing on the Second Nineteenth Floor Premises
Commencement Date and ending on the Second Nineteenth Floor Premises Rent
Commencement Date shall be abated. The term “Second Nineteenth Floor Premises
Rent Commencement Date” shall mean the date which is sixty (60) days after the
Second Nineteenth Floor Premises Commencement Date; and

 

(ii)                                  One Hundred Eighty-One Thousand Two
Hundred Eighty-Eight and 00/100 Dollars ($181,288.00) per annum for the period
commencing on January 1, 2017 and ending on the New Expiration Date ($15,107.33
per month), payable in advance in equal monthly installments at the times and in
the manner set forth in the Lease. It being agreed that the term “New Expiration
Date” means February 29, 2020.

 

(B)                               The Rentable Area of the Second Nineteenth
Floor Premises is two thousand nine hundred twenty-four (2,924) square feet in
the aggregate.

 

(C)                               The term “Base Taxes” (as such term is defined
in Section 2.1(B) of the Lease) shall mean the average of the Taxes payable
during the Base Tax Year.

 

(D)                               The term “Base Tax Year” (as such term is
defined in Section 2.1(C) of the Lease) shall mean the period consisting of two
(2) fiscal years which commences on July 1, 2013 and ends on June 30, 2015 (it
being understood that the Tax Payment shall be

 

3

--------------------------------------------------------------------------------


 

due with respect to each Tax Year following the first Tax Year in the Base Tax
Year).

 

(E)                                The term “Tenant’s Tax Share” (as such term
is defined in Section 2.1(I) of the Lease) shall mean, subject to the terms of
the Lease, as amended hereby, one thousand two hundred two ten-thousandths
percent (.1202 %), as the same may be increased or decreased pursuant to the
terms of the Lease, as amended hereby, which was calculated using a denominator
of two million four hundred thirty-two thousand eight hundred fifty-one
(2,432,851).

 

(F)                                 Section 2.5 of the Lease (as set forth in
Exhibit “B” to the First Amendment) shall be applicable to the Second Nineteenth
Floor Premises, provided that with respect to the Second Nineteenth Floor
Premises only, the term Tenant’s Operating Expense shall mean one thousand three
hundred seventy-eight ten-thousandths percent (.1378%), as same may be increased
or decreased pursuant to the terms of the Lease, as amended hereby, which was
calculated using a denominator of two million one hundred twenty-one thousand
six hundred eighty-five (2,121,685) which is the Rentable Area of the Building,
excluding the retail portion thereof.

 

(G)                               Section 5.1 of the Lease (as amended by the
First Amendment) shall be applicable to the Second Nineteenth Floor Premises:

 

(H)                              Pursuant to the terms of Section 5.3(J) of the
Lease, Landlord hereby exercises the Submeter Conversion Right with respect to
the Second Nineteenth Floor Premises and the provisions of Section 5.4 of the
Lease, as amended hereby, shall be deemed applicable with respect to the Second
Nineteenth Floor Premises from and after the Second Nineteenth Floor Premises
Commencement Date. For the avoidance of doubt, the provisions of Sections
5.3(A)-(I) shall not be applicable to the Second Nineteenth Floor Premises from
and

 

4

--------------------------------------------------------------------------------


 

after the Second Nineteenth Floor Premises Commencement Date. Landlord shall use
commercially reasonable efforts to coordinate the installation of the submeter
or submeters in the Second Nineteenth Floor Premises simultaneously with the
performance of Landlord’s Second Nineteenth Floor Premises Work; it being
understood that in the event that it is not reasonably practicable for Landlord
to install the submeter or submeters in the Second Nineteenth Floor Premises
simultaneously with the performance of Landlord’s Second Nineteenth Floor
Premises Work, Landlord and Tenant shall cooperate with each other in good faith
to coordinate the installation of such submeter or such submeters with Tenant’s
performance of the Initial Alterations in the Second Nineteenth Floor Premises.

 

(I)                                   Section 5.4 of the Lease is hereby amended
and modified to:

 

(i)                                     delete from Section 5.4(B) thereof, the
percentage “one hundred four percent (104%)” and to insert the percentage “one
hundred seven percent (107%)” in lieu thereof;

 

(ii)                                  insert in clause (ii) of
Section 5.4(G) thereof, immediately after the words “installing a submeter or
submeters in the Premises”, the words “or prior to the date on which such
submeter or submeters become operational”;

 

(iii)                               delete from Section 5.4(G) thereof, the
amount of “$.0045” therefrom and insert the amount of “$.0041” in lieu thereof;

 

(iv)                              insert in clause (ii) of
Section 5.4(H) thereof, immediately after the words “installing a submeter or
submeters in the Premises”, the words “or prior to the date on which such
submeter or submeters become operational”; and

 

5

--------------------------------------------------------------------------------


 

(v)                                 delete from Section 5.4(H) thereof, the
amount of “$.0089” and insert the amount of “$.0041” in lieu thereof.

 

(J)                                   Sections 13.4, 14.1(A), 15.3(A), 15.3(B),
17.3(E)(2)(c)(ii) and 17.3(F)(3)(a) of the Lease shall be deemed amended and
modified to insert after the words “the Tax Payment” in each section thereof,
the words “and the Operating Expense Payment (as such term is defined in
Section 2.5 hereof, as set forth in Exhibit “B” attached to the Amendment and
made a part thereof), between Landlord and Tenant)” except that the language in
the parenthetical shall only be added the first time such language is inserted
into the Lease.

 

(K)                              Section 21.3(A)(2) of the Lease shall be deemed
amended and modified to insert after the words “or Tax Payment” in the twelfth
(12th) line thereof, the words “or Operating Expense Payment” in lieu thereof.

 

4.                                      Expansion Right. (A) Tenant shall have
option to lease an additional portion of the nineteenth (19th) floor of the
Building, as more particularly described on Exhibit “C” attached hereto and made
a part hereof (the “Third Nineteenth Floor Premises”) by giving notice to
Landlord by December 23, 2013 (time being of the essence) that Tenant is
exercising such option. If Tenant exercises such option then and only in such
event shall the provisions of this Paragraph 4 be applicable.

 

(B)                               From and after the date on which Landlord
delivers vacant and exclusive possession thereof to Tenant, the Third Nineteenth
Floor Premises shall be leased to Tenant subject to and in accordance with this
Paragraph 4. If Tenant does not give such notice to Landlord on or prior to such
date, then Landlord shall thereafter have the right to lease the Third
Nineteenth Floor Premises (or any part thereof) to any other Person on terms
acceptable to Landlord, in Landlord’s sole discretion, without being required to
make any other offer to Tenant

 

6

--------------------------------------------------------------------------------


 

regarding the Third Nineteenth Floor Premises under this Paragraph 4. Tenant
shall not have the right to revoke such notice given to Landlord pursuant to
this Paragraph 4. Tenant shall not have the right to exercise such option for
only a portion of the Third Nineteenth Floor Premises.

 

(C)                               From and after the date on which Landlord
delivers vacant and exclusive possession of the Third Nineteenth Floor Premises
to Tenant with Landlord’s Third Nineteenth Floor Premises Work (as hereinafter
defined) Substantially Complete (such date, the “Third Nineteenth Floor Premises
Commencement Date”), Landlord leases to Tenant, and Tenant hires from Landlord,
the Third Nineteenth Floor Premises upon all of the same terms, covenants and
conditions set forth in the Lease, except as modified and amended herein. From
and after the Third Nineteenth Floor Premises Commencement Date, all references
in the Lease to the “Premises” shall be deemed to mean, collectively, the First
Nineteenth Floor Premises, the Second Nineteenth Floor Premises (subject to the
terms hereof) and the Third Nineteenth Floor Premises for all purposes of the
Lease, as modified and amended hereby.

 

(D)                                 From and after the Third Nineteenth Floor
Premises Commencement Date, the Lease with respect to the Third Nineteenth Floor
Premises only, is hereby amended and modified as follows:

 

(i)                                     The Fixed Rent shall be an amount equal
to:

 

(x)                                 One Hundred Seventy-Four Thousand Three
Hundred Sixty-Three and 00/100 Dollars ($174,363.00) per annum for the period
commencing on the Third Nineteenth Floor Premises Commencement Date and ending
on December 31, 2016 ($14,530.25 per month), payable in advance in equal monthly
installments at the times and in the manner set forth in the Lease; provided;
however, that if no Event of Default has occurred and is then continuing, the
Fixed Rent for the period commencing on the Third Nineteenth Floor Premises

 

7

--------------------------------------------------------------------------------


 

Commencement Date and ending on the Third Nineteenth Floor Premises Rent
Commencement Date shall be abated. The term “Third Nineteenth Floor Premises
Rent Commencement Date” shall mean the date which is sixty (60) days after the
Third Nineteenth Floor Premises Commencement Date; and

 

(y)                                 One Hundred Eighty-Nine Thousand Six Hundred
Fifty-Eight and 00/100 Dollars ($189,658.00) per annum for the period commencing
on January 1, 2017 and ending on the New Expiration Date ($15,804.83 per month),
payable in advance in equal monthly installments at the times and in the manner
set forth in the Lease. It being agreed that the term “New Expiration Date”
means February 29, 2020.

 

(ii)                                  The Rentable Area of the Third Nineteenth
Floor Premises is three thousand fifty-nine (3,059) square feet in the
aggregate.

 

(iii)                               The term “Base Taxes” (as such term is
defined in Section 2.1(B) of the Lease) shall mean the average of the Taxes
payable during the Base Tax Year.

 

(iv)                              The term “Base Tax Year” (as such term is
defined in Section 2.1(C) of the Lease) shall mean the period consisting of two
(2) fiscal years which commences on July 1, 2013 and ends on June 30, 2015 (it
being understood that the Tax Payment shall be due with respect to each Tax Year
following the first Tax Year in the Base Tax Year).

 

(v)                                 The term “Tenant’s Tax Share” (as such term
is defined in Section 2.1(I) of the Lease) shall mean, subject to the terms of
the Lease, as amended hereby, one thousand two hundred fifty-seven
ten-thousandths percent (.1257 %), as the same may be increased or decreased
pursuant to the terms of the Lease, as amended hereby, which was calculated
using a denominator of two million four hundred thirty-two thousand eight
hundred fifty-one (2,432,851), which is the Rentable Area of the Building on the
date hereof.

 

8

--------------------------------------------------------------------------------


 

(vi)                              Section 2.5 of the Lease (as set forth in
Exhibit “B” to the First Amendment) shall be applicable to the Third Nineteenth
Floor Premises, provided that with respect to the Third Nineteenth Floor
Premises only, the term Tenant’s Operating Expense shall mean two million one
hundred twenty-one thousand six hundred eighty-five (2,121,685), as same may be
increased or decreased pursuant to the terms of the Lease, as amended hereby,
which was calculated using a denominator of two million one hundred twenty-one
thousand six hundred eighty-five (2,121,685) which is the Rentable Area of the
Building, excluding the retail portion thereof.

 

(vii)                           Section 5.1 of the Lease (as amended by the
First Amendment) shall be applicable to the Third Nineteenth Floor Premises:

 

(viii)                        Pursuant to the terms of Section 5.3(J) of the
Lease, Landlord hereby exercises the Submeter Conversion Right with respect to
the Third Nineteenth Floor Premises and the provisions of Section 5.4 of the
Lease, as amended hereby, shall be deemed applicable with respect to the Third
Nineteenth Floor Premises from and after the Third Nineteenth Floor Premises
Commencement Date. For the avoidance of doubt, the provisions of Sections
5.3(A)-(I) shall not be applicable to the Third Nineteenth Floor Premises from
and after the Third Nineteenth Floor Premises Commencement Date. Landlord shall
use commercially reasonable efforts to coordinate the installation of the
submeter or submeters in the Third Nineteenth Floor Premises simultaneously with
the performance of Landlord’s Third Nineteenth Floor Premises Work; it being
understood that in the event that it is not reasonably practicable for Landlord
to install the submeter or submeters in the Third Nineteenth Floor Premises
simultaneously with the performance of Landlord’s Third Nineteenth Floor
Premises Work, Landlord and Tenant shall cooperate with each other in good faith
to coordinate the installation

 

9

--------------------------------------------------------------------------------


 

of such submeter or such submeters with Tenant’s performance of the Initial
Alterations in the Third Nineteenth Floor Premises.

 

(ix)                              Section 5.4 of the Lease is hereby amended and
modified to:

 

(a)                                 delete from Section 5.4(B) thereof, the
percentage “one hundred four percent (104%)” and to insert the percentage “one
hundred seven percent (107%)” in lieu thereof;

 

(b)                           insert in clause (ii) of Section 5.4(G) thereof,
immediately after the words “installing a submeter or submeters in the
Premises”, the words “or prior to the date on which such submeter or submeters
become operational”;

 

(c)                            delete from Section 5.4(G) thereof, the amount of
“$.0045” therefrom and insert the amount of “$.0041” in lieu thereof;

 

(d)                                 insert in clause (ii) of
Section 5.4(H) thereof, immediately after the words “installing a submeter or
submeters in the Premises”, the words “or prior to the date on which such
submeter or submeters become operational”; and

 

(e)                                  delete from Section 5.4(H) thereof, the
amount of “$.0089” and insert the amount of “$.0041” in lieu thereof.

 

(x)                                 Sections 13.4, 14.1(A), 15.3(A), 15.3(B),
17.3(E)(2)(c)(ii) and 17.3(F)(3)(a) of the Lease shall be deemed amended and
modified to insert after the words “the Tax Payment” in each section thereof,
the words “and the Operating Expense Payment (as such term is defined in
Section 2.5 hereof, as set forth in Exhibit “B” attached to the Amendment and
made a part thereof), between Landlord and Tenant)” except that the language in
the parenthetical shall only be added the first time such language is inserted
into the Lease.

 

10

--------------------------------------------------------------------------------

 

(xi)                                 Section 21.3(A)(2) of the Lease shall be
deemed amended and modified to insert after the words “or Tax Payment” in the
twelfth (12th) line thereof, the words “or Operating Expense Payment” in lieu
thereof.

 

5.                                  Condition of Premises.   (A) Tenant
represents that it has made a thorough inspection of the Second Nineteenth Floor
Premises and, subject to the provisions of Paragraph 6 hereof, agrees to take
the Second Nineteenth Floor Premises in its “as-is” condition existing on the
Second Nineteenth Floor Premises Commencement Date. Tenant further acknowledges
and agrees that notwithstanding anything to the contrary contained in the Lease,
as amended hereby, Landlord has made no representations with respect to the
Second Nineteenth Floor Premises and Landlord shall have no obligation to
perform any work (other than Landlord’s Second Nineteenth Floor Premises Work)
provide any work allowance or rent credit (other than as expressly set forth in
Paragraph 3(A)(i) hereof), alter, improve, decorate, or otherwise prepare the
Second Nineteenth Floor Premises for Tenant’s occupancy prior to the Second
Nineteenth Floor Premises Commencement Date. On the Second Nineteenth Floor
Premises Commencement Date, the Second Nineteenth Floor Premises shall be in
broom clean condition. Promptly following the Second Nineteenth Floor Premises
Commencement Date, Landlord shall deliver to Tenant a Form ACP-5 (or the then
current equivalent thereof) covering the Second Nineteenth Floor Premises.

 

(B)                               In the event that Tenant effectively exercises
its option pursuant to Paragraph 4 hereof to lease the Third Nineteenth Floor
Premises, the terms of this Paragraph 5(B) shall be applicable. Tenant
represents that it has made a thorough inspection of the Third Nineteenth Floor
Premises and, subject to the provisions of Paragraph 6 hereof, agrees to take
the Third Nineteenth Floor Premises in its “as-is” condition existing on the
Third

 

11

--------------------------------------------------------------------------------


 

Nineteenth Floor Premises Commencement Date. Tenant further acknowledges and
agrees that notwithstanding anything to the contrary contained in the Lease, as
amended hereby, Landlord has made no representations with respect to the Third
Nineteenth Floor Premises and Landlord shall have no obligation to perform any
work (other than Landlord’s Third Nineteenth Floor Premises Work) provide any
work allowance or rent credit (other than as expressly set forth in Paragraph
4(D)(i)(x) hereof), alter, improve, decorate, or otherwise prepare the Third
Nineteenth Floor Premises for Tenant’s occupancy prior to the Third Nineteenth
Floor Premises Commencement Date. On the Third Nineteenth Floor Premises
Commencement Date, the Third Nineteenth Floor Premises shall be in broom clean
condition. Promptly following the Third Nineteenth Floor Premises Commencement
Date, Landlord shall deliver to Tenant a Form ACP-5 (or the then current
equivalent thereof) covering the Third Nineteenth Floor Premises.

 

6.                                  Landlord’s Second Nineteenth Floor Work.
(A) Landlord shall, at Landlord’s expense, perform the work necessary to modify
the Premises in accordance with the Second Nineteenth Floor Premises Work Final
Plans (as hereinafter defined) to be prepared by Spin Design, Inc.
(“Architect”), at Landlord’s own cost and expense, which Second Nineteenth Floor
Premises Work Final Plans shall be based upon that certain drawing identified as
SP-1, prepared by Architect and dated October 18, 2013 (the “Second Nineteenth
Floor Premises Work Final Space Plan”), a copy of which is attached hereto as
Exhibit “B” and made a part hereof (such work, “Landlord’s Second Nineteenth
Floor Premises Work”). Landlord shall perform Landlord’s Second Nineteenth Floor
Premises Work using materials and finishes which are reasonably comparable to
the materials and finishes installed in the Original Premises (such materials
and finishes, “Building Standard Installations”). Notwithstanding the foregoing
to the contrary, Landlord shall not be obligated to install any supplemental
air-conditioning system

 

12

--------------------------------------------------------------------------------


 

furniture or built-ins or telecommunication wiring or equipment even if same are
shown on the Second Nineteenth Floor Premises Work Initial Plans (as hereinafter
defined), the Second Nineteenth Floor Premises Work Final Space Plan or the
Second Nineteenth Floor Premises Work Final Plans.

 

(B)                            Tenant shall cause Architect to deliver to
Landlord on or prior to January 1, 2014 (the “Plan Deadline”) in the manner set
forth in Paragraph 6(D) hereof, six (6) copies of the plans (“Tenant’s Second
Nineteenth Floor Premises Work Initial Plans”) for Landlord’s Second Nineteenth
Floor Premises Work, which shall be (x) one hundred percent (100%) complete and
ready to bid and build (including, without limitation, layout, architectural,
mechanical, structural, engineering and plumbing drawings, to the extent
applicable), (y) stamped and approved by Architect, and (z) in format containing
sufficient detail (i) for Landlord and Landlord’s consultants to reasonably
assess the proposed work to prepare the Second Nineteenth Floor Premises for
Tenant’s initial occupancy, and (ii) to permit Landlord to make all necessary
filings with Governmental Authorities to obtain the required permits, approvals
and certificates to allow Landlord to commence Landlord’s Second Nineteenth
Floor Premises Work (the requirements set forth in clauses (x)-(z) hereof, the
“Plan Requirements”).

 

(C)                            Tenant shall cause Architect to revise Tenant’s
Second Nineteenth Floor Premises Initial Plans if and to the extent that
Landlord objects or comments thereto and deliver to Landlord in the manner set
forth in Paragraph 6(D) hereof, six (6) copies of Tenant’s Second Nineteenth
Floor Premises Work Initial Plans, as so revised, which revised plans shall
(i) address all of Landlord’s objections and comments to Landlord’s reasonable
satisfaction and (ii) satisfy all of the Plan Requirements (the Tenant’s Second
Nineteenth Floor Premises Initial Plans either (x) revised as aforesaid, or
(y) if Landlord shall not object or comment thereto, as

 

13

--------------------------------------------------------------------------------


 

applicable, shall constitute the “Second Nineteenth Floor Premises Final
Plans”). Tenant shall deliver or cause Architect to deliver the Second
Nineteenth Floor Premises Final Plans to Landlord on or prior to the earlier to
occur of (x) the date which is five (5) days following the date that Landlord
gives Tenant Landlord’s objections and/or comments, if any, to Tenant’s Second
Nineteenth Floor Premises Initial Plans and (y) January 31, 2014 (such earlier
date, the “Revision Deadline’’).

 

(D)                            Notwithstanding anything to the contrary set
forth in this Lease, Tenant shall (I) deliver or cause Architect to deliver
(x) five (5) copies of Tenant’s Second Nineteenth Floor Premises Initial Plans
and the Second Nineteenth Floor Premises Initial Final Plans to Landlord at the
Building, Attention: Property Manager and (y) one (1) copy of Tenant’s Second
Nineteenth Floor Premises Initial Plans and the Second Nineteenth Floor Premises
Final Plans to Landlord, c/o Vornado Office Management LLC, 888 Seventh Avenue,
44th Floor, New York, New York 10019, Attention: Steve Sonitis and (II) cause
Tenant’s Second Nineteenth Floor Premises Initial Plans and the Second
Nineteenth Floor Premises Final Plans to be clearly labeled in large, bold,
capitalized font on the exterior thereof “TENANT’S PLANS ENCLOSED- TIME
SENSITIVE”.

 

(E)                             Landlord shall perform Landlord’s Second
Nineteenth Floor Premises Work in a good and workmanlike manner. Landlord shall
perform Landlord’s Second Nineteenth Floor Premises Work in accordance with all
applicable Requirements.

 

(F)                              On or prior to five (5) Business Days after
Landlord’s rendition of a statement therefor, Tenant shall pay Landlord for
Landlord’s actual, out-of-pocket costs to perform any Tenant Second Nineteenth
Floor Premises Extra Work, which statement shall have annexed thereto
documentation that reasonably substantiates the charges set forth thereon.  For

 

14

--------------------------------------------------------------------------------


 

purposes hereof, the term “Tenant Second Nineteenth Floor Premises Extra Work”
shall mean collectively, (i) any above Building Standard Installations (to the
extent the hard and soft costs incurred in connection with performing the
applicable portion of Landlord’s Second Nineteenth Floor Premises Work in
connection therewith exceed the hard and soft costs which Landlord would have
incurred in performing such portion of Landlord’s Second Nineteenth Floor
Premises Work using Building Standard Installations), and/or (ii) any portion of
Landlord’s Second Nineteenth Floor Premises Work that is denoted on the Second
Additional Nineteenth Floor Premises Work Final Plans (including, without
limitation, the “Note” and “Legends” sections of the Second Nineteenth Floor
Premises Work Final Plans) as “Alternate Pricing”, “Alt. Pricing” or similar
language denoting any alternatives from the Second Nineteenth Floor Premises
Final Space Plan. The cost for performing any Tenant Second Nineteenth Floor
Premises Extra Work shall be determined in accordance with Landlord’s standard
bidding procedure. Notwithstanding the foregoing to the contrary, Landlord shall
have the right to let the construction contract to the lowest responsible bidder
without taking into account the cost of any items of Tenant Second Nineteenth
Floor Premises Extra Work (with the understanding that Landlord shall have the
right to exercise Landlord’s reasonable business judgment in selecting the form
of contractual arrangement for the construction contract). Landlord shall notify
Tenant pursuant to Paragraph 6(K) hereof as promptly as reasonably practicable
after Landlord’s bidding procedure is completed of the estimated price for each
item of Tenant Second Nineteenth Floor Premises Extra Work. On or prior to five
(5) Business Days after Landlord gives Tenant notice of such estimated price,
Tenant shall notify Landlord if Tenant (w) elects for Landlord to perform such
items of Tenant Second Nineteenth Floor Premises Extra Work, (x) elects for
Landlord not to perform a particular item of Tenant Second Nineteenth Floor
Premises Extra

 

15

--------------------------------------------------------------------------------


 

Work and instead elects to have Landlord perform the particular item of work at
Landlord’s cost using a Building Standard Installation (if such item is capable
of being replaced with a Building Standard Installation), (y) elects to choose a
finish or specification that costs less than the original estimated price given
by Landlord to Tenant but for which Tenant would pay Landlord pursuant to the
terms of this Paragraph 6(F), or (z) elects, at Tenant’s cost and expense, to
perform such item of Tenant Second Nineteenth Floor Premises Extra Work itself,
in which event Tenant shall perform such item as an Alteration; provided,
however, Landlord shall be permitted to install a Building Standard Installation
or otherwise in lieu of any such item if Tenant’s delay in performing such item
would delay Landlord’s Second Nineteenth Floor Premises Extra Work. If Tenant
elects the immediately preceding clause (z), then such item of work shall be
performed by Tenant as an Alteration, in accordance with the applicable terms
and provisions of the Lease, as amended hereby, governing Alterations except
that such item of work shall be deemed to be approved by Landlord to the extent
Tenant performs such item or work in accordance with the Second Nineteenth Floor
Work Final Plans; it being understood, however, that Landlord shall be deemed to
have Substantially Completed Landlord’s Second Nineteenth Floor Premises Work
even if certain items are incomplete as a result of Tenant’s failure to complete
any portion of Tenant Second Nineteenth Floor Premises Extra Work. In the event
that any item of Tenant Second Nineteenth Floor Premises Extra Work creates a
field condition that requires a change to Landlord’s Second Nineteenth Floor
Premises Work resulting in an increase of the cost of Landlord’s Second
Nineteenth Floor Premises Landlord shall have the right before proceeding with
such change to require Tenant (x) to agree in writing to such increase in cost
within two (2) Business Days from the date of Landlord’s request (which request
may be verbal) for Tenant’s agreement and (y) to pay such increase within five
(5) Business Days of Landlord’s

 

16

--------------------------------------------------------------------------------


 

invoice therefor; it being understood, however, that Landlord shall not have the
aforesaid right unless such field condition arises as a result of any item of
Second Nineteenth Floor Premises Extra Work. If Tenant shall fail or refuse to
so agree to and/or pay for such increase then Landlord shall have the right (but
not the obligation) to either refuse to perform such Second Nineteenth Floor
Premises Extra Work, and continue the performance of Landlord’s Second
Nineteenth Floor Premises without making the changes thereto contemplated by
such Tenant Second Nineteenth Floor Premises Extra Work or to revise the scope
of Landlord’s Second Nineteenth Floor Premises Work so as not to require a
change resulting from a field condition.

 

(G)                               Landlord shall have the right to delegate
Landlord’s obligations to perform all or any portion of Landlord’s Second
Nineteenth Floor Premises Work to an affiliate of Landlord (it being understood,
however, that Landlord’s delegating such obligations to an affiliate of Landlord
shall not diminish Landlord’s liability for the performance of Landlord’s Second
Nineteenth Floor Premises Work in accordance with the terms of this Paragraph
5). Landlord shall also have the right to assign to such affiliate of Landlord
the rights of Landlord hereunder to receive from Tenant the payments for the
performance of the portions of Landlord’s Second Nineteenth Floor Premises Work
pursuant to Paragraph 6(F) hereof (it being understood that if (i) Landlord so
assigns such rights to such affiliate of Landlord, and (ii) Landlord gives
Tenant notice thereof, then Tenant shall pay directly to such affiliate any such
amounts otherwise due and payable to Landlord hereunder). Landlord shall not be
required to maintain or repair during the Term any items of Landlord’s Second
Nineteenth Floor Premises Work except as otherwise expressly provided in the
Lease, as amended hereby, it being agreed that Landlord shall make available to
Tenant all guaranties or warranties received by Landlord in connection

 

17

--------------------------------------------------------------------------------


 

with Landlord’s Second Nineteenth Floor Premises Work to the extent such
guaranties and warranties shall not be rendered invalid thereby.

 

(H)                                 The following terms shall have the following
meanings:

 

(i)                                     The term “Long Lead Work” shall mean any
item which is not a stock item and must be specially manufactured, fabricated or
installed or is of such an unusual, delicate or fragile nature that there is a
substantial risk that (i) there will be a delay in its manufacture, fabrication,
delivery or installation, or (ii) after delivery of such item will need to be
reshipped or redelivered or repaired so that, in Landlord’s reasonable judgment,
the item in question cannot be completed when the standard items are completed
even though the items of Long Lead Work in question are (1) ordered together
with the other items required and (2) installed or performed (after the
manufacture or fabrication thereof) in order and sequence that such Long Lead
Work and other items are normally installed or performed in accordance with good
construction practice. In addition, Long Lead Work shall include any standard
item, which in accordance with good construction practice should be completed
after the completion of any item of work in the nature of the items described in
the immediately preceding sentence. Landlord shall notify Tenant in accordance
with Paragraph 6(K) hereof, if any items on the Second Nineteenth Floor Premises
Work Final Plans constitute items of Long Lead Work and advise Tenant of the
reasonably anticipated time period for the delivery of such items, and subject
to the terms hereof, Tenant shall have two (2) Business Days from receipt of
such notice to revise such plans to change or remove such items; provided,
however, in such event, to the extent Tenant revises the Second Nineteenth Floor
Premises Work Final Plans, any period beyond such two (2) Business Day period
shall constitute a Tenant Work Delay, subject to the terms of Paragraph 6(H)(ii)
hereof.

 

18

--------------------------------------------------------------------------------


 

(ii)                                       The term “Tenant Second Nineteenth
Floor Premises Work Delays” shall mean Tenant’s acts or omissions (including,
without limitation, (w) changes or change orders to plans or finishes, (x) the
failure to deliver or cause Architect to deliver Tenant’s Second Nineteenth
Floor Premises Work Initial Plans to Landlord on or prior to the Plan Deadline,
and/or the failure to deliver or cause Architect to deliver the Second
Nineteenth Floor Premises Work Final Plans to Landlord on or prior to the
Revision Deadline, in either case in compliance with the Plan Requirements and
in accordance with the provisions of Paragraph 6(D) hereof, (y) delays or
failures to notify or respond to requests of Landlord and/or (z) the failure to
make any of the payments required by Paragraph 6(F) hereof within the time
periods specified therein) that delay Landlord in the performance of Landlord’s
Second Nineteenth Floor Premises Work.

 

(I)                                       Notwithstanding anything to the
contrary contained in this Amendment, in the event that Substantial Completion
of Landlord’s Second Nineteenth Floor Premises Work shall be delayed by reason
of any Tenant Second Nineteenth Floor Premises Work Delays and/or items of Long
Lead Work, then only for purposes of determining the date on which the Second
Nineteenth Floor Premises Rent Commencement Date shall occur, the Second
Nineteenth Floor Premises Commencement Date and the Substantial Completion of
Landlord’s Second Nineteenth Floor Premises Work shall each be deemed to have
occurred on the date the same would have otherwise occurred but for such Tenant
Second Nineteenth Floor Premises Work Delays and/or such items of Long Lead
Work, notwithstanding that Landlord has not yet delivered possession of the
Second Nineteenth Floor Premises to Tenant.

 

(J)                                        Tenant during the Term, shall not
remove Landlord’s Second Nineteenth Floor Premises Work or any portion thereof
(or Alterations that replace Landlord’s

 

19

--------------------------------------------------------------------------------


 

Second Nineteenth Floor Premises Work (or such portion thereof) unless Tenant
replaces Landlord’s Second Nineteenth Floor Premises Work (or such portion
thereof), or such Alterations, as the case may be, with Alterations that have a
fair value that is equal to or greater than such portion of Landlord’s Second
Nineteenth Floor Premises Work (it being understood that such Alterations that
Tenant performs to replace Landlord’s Second Nineteenth Floor Premises Work (or
such portion thereof), or such other Alterations, as the case may be, shall
constitute the property of Landlord as contemplated by this Paragraph 6(J).

 

(K)                                   Notwithstanding the provisions of
Article 27 of the Lease, as amended hereby to the contrary, any notices required
to be given pursuant to this Paragraph 5 shall be deemed given if sent to Tenant
via electronic mail to the attention of Tom Biancardi at
tom.biancardii@ophthotech.com.

 

(L)                                      In the event that Tenant effectively
exercises its option pursuant to Paragraph 4 hereof to lease the Third
Nineteenth Floor Premises, the foregoing provisions of this Paragraph 6 shall be
applicable provided that the terms “Second Nineteenth Floor Premises”, “Second
Nineteenth Floor Premises Work Final Plans”, “Second Nineteenth Floor Premises
Work Final Space Plan”, “Landlord’s Second Nineteenth Floor Premises Work”,
“Second Nineteenth Floor Premises Work Initial Plans”, “Second Nineteenth Floor
Premises Extra Work” and any similar terms referring to the Second Nineteenth
Floor Premises shall be deemed modified to apply to the Third Nineteenth Floor
Premises by changing the word “Second” to “Third” in each term. It being
understood and agreed that Landlord shall have the right to Substantially
Complete Landlord’s Second Nineteenth Floor Premises Work and Landlord’s Third
Nineteenth Floor Premises Work on different dates and deliver the Second
Nineteenth

 

20

--------------------------------------------------------------------------------

 

Floor Premises and the Third Nineteenth Floor Premises on such different dates,
as the case may be.

 

7.                                      Modification of Tenant’s Early
Termination Right.  Paragraph 9 of the First Amendment shall be deemed deleted
in its entirety and the following shall be applicable in lieu thereof:

 

(A)                               Subject to the terms of this Paragraph 6,
Tenant shall have the one-time only right to terminate the Lease, as amended
hereby (“Tenant’s Termination Right”), effective as of January 31, 2018 (the
“Tenant’s Termination Date”) provided that (i) no Event of Default has occurred
and is then continuing on the date that Tenant gives Landlord the Tenant’s
Termination Notice and (ii) Ophthotech Corporation is the Tenant hereunder on
the date that Tenant gives Landlord the Tenant’s Termination Notice (as
hereinafter defined). Tenant shall have the right to exercise Tenant’s
Termination Right effective as of Tenant’s Termination Date only by giving
notice thereof (a “Tenant’s Termination Notice”) to Landlord not later than
January 31, 2017 (as to which date time shall be of the essence). Tenant’s
exercise of Tenant’s right to terminate the Lease, as amended hereby, as
provided in this Paragraph 7 shall be ineffective unless Tenant pays to
Landlord, on the date that Tenant gives the Termination Notice to Landlord, an
amount equal to the Termination Payment (as hereinafter defined), as additional
rent. If Tenant effectively exercises Tenant’s right to terminate the Lease, as
amended hereby, as of Tenant’s Termination Date as provided in this Paragraph 7,
then Tenant, on Tenant’s Termination Date, shall vacate the Premises and
surrender the Premises to Landlord in accordance with the terms of this Lease,
as amended hereby, that govern Tenant’s obligations upon the expiration or
earlier termination of the Term.

 

21

--------------------------------------------------------------------------------


 

(B)                               The term “Termination Payment” shall mean an
amount equal to the sum of (i) Three Hundred Seventy-Five Thousand Six Hundred
Eighty-Five and 91/100 Dollars ($375, 685.91) which amount represents the sum of
(I) the cost of Landlord’s New Work and Landlord’s Second Nineteenth Floor
Premises Work and (ii) if applicable, the cost of Landlord’s Third Nineteenth
Floor Premises Work, the free rent to which Tenant is entitled pursuant to the
First Amendment and this Amendment, and the brokerage commission that Landlord
pays in connection with the First Amendment and this Amendment, to the extent
that such amount remains unamortized as of the Tenant’s Termination Date
(assuming that such amount is amortized, in equal monthly installments, over the
period from the date that Landlord incurs the applicable cost to the New
Expiration Date, with an interest factor equal to eight percent (8%)) plus
(II) an amount equal to the product obtained by multiplying (x) the Fixed Rent
due under the Lease, as modified hereby, for both the First Nineteenth Floor
Premises, the Second Nineteenth Floor Premises and if applicable the Third
Nineteenth Floor Premises for January, 2018 (without taking into account any
abatement or credit to which Tenant may be entitled during such month
hereunder), by (y) three (3).

 

8.                                         Liability of Landlord. The
obligations of Landlord under the Lease, as amended by this Amendment, shall not
be binding upon the Person that constitutes Landlord initially after the sale,
conveyance, assignment or transfer by such Person of its interest in the
Building or the Real Property, as the case may be (or upon any other Person that
constitutes Landlord after the sale, conveyance, assignment or transfer by such
Person of its interest in the Building or the Real Property, as the case may
be), to the extent such obligations accrue from and after the date of such sale,
conveyance, assignment or transfer. The members, managers, partners,
shareholders, directors, officers and principals, direct and indirect,
comprising Landlord

 

22

--------------------------------------------------------------------------------


 

(collectively, the “Parties”) shall not be liable for the performance of
Landlord’s obligations under the Lease, as amended by this Amendment. Tenant
shall look solely to Landlord to enforce Landlord’s obligations under the Lease,
as amended by this Amendment and shall not seek any damages against any of the
Parties. The liability of Landlord for Landlord’s obligations under the Lease,
as amended by this Amendment, shall be limited to Landlord’s interest in the
Real Property and the proceeds thereof. Tenant shall not look to any property or
assets of Landlord (other than Landlord’s interest in the Real Property and the
proceeds thereof) in seeking either to enforce Landlord’s obligations under the
Lease, as amended hereby, or to satisfy a judgment for Landlord’s failure to
perform such obligations.

 

9.                                      Brokerage.

 

(A)                               Tenant represents and warrants to Landlord
that it has not dealt with any broker, finder or like agent in connection with
this Amendment other than CBRE Inc. (“Broker”). Tenant does hereby indemnify and
hold Landlord harmless of and from any and all loss, costs, damage or expense
(including, without limitation, attorneys’ fees and disbursements) incurred by
Landlord by reason of any claim of or liability to any broker, finder or like
agent other than Broker who shall claim to have dealt with Tenant in connection
herewith.

 

(B)                               Landlord represents and warrants to Tenant
that it has not dealt with any broker, finder or like agent in connection with
this Amendment other than Broker. Landlord does hereby indemnify and hold Tenant
harmless of and from any and all loss, costs, damage or expense (including,
without limitation, attorneys’ fees and disbursements) incurred by Tenant by
reason of any claim of or liability to any broker, finder or like agent,
including Broker, who shall claim to have dealt with Landlord in connection
herewith. Landlord shall pay a commission to

 

23

--------------------------------------------------------------------------------


 

Broker in connection with this amendment pursuant to a separate agreement
between Broker and Landlord.

 

(C)                               The provisions of this Paragraph 9 shall
survive the expiration or termination of the Lease, as amended by this
Amendment.

 

10.                               Authorization. Tenant represents and warrants
to Landlord that its execution and delivery of this Amendment has been duly
authorized and that the person executing this Amendment on behalf of Tenant has
been duly authorized to do so, and that no other action or approval is required
with respect to this transaction. Landlord represents and warrants to Tenant
that its execution and delivery of this Amendment has been duly authorized and
that the person executing this Amendment on behalf of Landlord has been duly
authorized to do so, and that no other action or approval is required with
respect to this transaction.

 

11.                               Full Force and Effect of Lease. Except as
modified by this Amendment, the Lease and all covenants, agreements, terms and
conditions thereof shall remain in full force and effect and are hereby in all
respects ratified and confirmed.

 

12.                               Entire Agreement. The Lease, as amended by
this Amendment, constitutes the entire understanding between the parties hereto
with respect to the Premises thereunder and may not be changed orally but only
by an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

 

13.                               Enforceability. This Amendment shall not be
binding upon or enforceable against either Landlord or Tenant unless, and until,
Landlord and Tenant, each in its sole discretion, shall have executed and
unconditionally delivered to the other an executed counterpart of this
Amendment.

 

24

--------------------------------------------------------------------------------


 

14.                               Counterparts. This Amendment may be executed
in one or more counterparts each of which when taken together shall constitute
but one original.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

ONE PENN PLAZA LLC, Landlord

 

 

 

By:

Vornado Realty L.P., sole member

 

 

 

 

By:

Vornado Realty Trust, general partner

 

 

 

 

 

 

By:

/s/ David R. Greenbaum

 

 

 

David R. Greenbaum

 

 

 

President – New York Division

 

 

 

 

 

OPHTHOTECH CORPORATION, Tenant

 

 

 

 

 

By:

/s/ Thomas Biancardi

 

 

Name:

Thomas Biancardi

 

 

Title:

Vice President, Finance and Operations

 

 

 

 

 

TENANT’S EIN#:

20 818 5347

 

26

--------------------------------------------------------------------------------


 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Within New York State)

 

STATE OF

 

)

 

: ss.:

 

COUNTY OF

 

)

 

On the          day of                                      , in the year 2013,
before me, the undersigned personally appeared
                                  , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

Notary Public

 

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Outside of New York State)

 

STATE OF New Jersey

 

)

 

 

: ss.:

 

COUNTY OF Mercer

 

)

 

On the 20th day of December, in the year 2013, before me, the undersigned,
personally appeared Thomas Biancardi personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the Princeton.
(Insert the city or other political subdivision and the state or country or
other place the acknowledgement was taken.)

 

 

/s/ Melanie J. Rice

 

(Signature and office of individual
taking acknowledgement)

 

 

 

MELANIE J. RICE

 

A NOTARY PUBLIC OF NEW JERSEY
My Commission Expires June 12, 2017

 

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Second Nineteenth Floor Premises

 

One Penn Plaza (N001) - Floor 19 - Floorplan

 

[g18692jy27i001.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit “B”

 

Second Nineteenth Floor Premises Work Final Space Plan

 

(See Attached)

 

[g18692jy27i002.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit “C”

 

“Third Nineteenth Floor Premises”

 

(See Attached)

 

One Penn Plaza (N001) - Floor 19 - Floorplan

 

[g18692jy27i003.jpg]

 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT OF LEASE

 

THIS THIRD AMENDMENT OF LEASE, made as of the 18th day of April, 2014 (this
“Amendment”), by and between ONE PENN PLAZA LLC, a New York limited liability
company, having an office c/o Vornado Office Management LLC, 888 Seventh Avenue,
New York, New York 10019 (“Landlord”), and OPHTHOTECH CORPORATION, a Delaware
corporation, having an office at One Penn Plaza, New York, New York 10019
(“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, by Lease, dated as of September 30, 2007 (the “Original Lease”),
between Landlord and Tenant, Landlord did demise and let unto Tenant and Tenant
did hire and take from Landlord, a portion of the rentable area located on the
thirty-fifth (35th) floor of the building known by the street address of One
Penn Plaza, New York, New York (the “Building”), as more particularly described
therein (the “Original Premises”);

 

WHEREAS, the Original Lease was amended and modified by a letter agreement,
dated as of September 28, 2012 (as so amended, the “Letter Agreement”), between
Landlord and Tenant;

 

WHEREAS, by Amendment of Lease, dated as of August 30, 2013 (the “First
Amendment”), (x) Tenant surrendered the Original Premises to Landlord,
(y) Landlord did demise and let unto to Tenant and Tenant did hire and take from
Landlord, a portion of the nineteenth (19th) floor of the Building, as more
particularly described therein (the “First 19th Floor Premises”), and
(z) Landlord and Tenant extended the term of the Lease;

 

WHEREAS, by Second Amendment of Lease, dated as of December 20, 2013 (the
“Second Amendment”; the Original Lease, as so amended, the “Lease”), Landlord
did demise and let unto to Tenant and Tenant did hire and take from Landlord, an
additional portion

 

--------------------------------------------------------------------------------


 

of the nineteenth (19th) floor of the Building, as more particularly described
therein (the “Second 19th Floor Premises”); and

 

WHEREAS, Landlord desires to lease to Tenant and Tenant desires to hire from
Landlord an additional portion of the nineteenth (19th) floor of the Building,
as more particularly shown on the floor plan attached hereto as Exhibit “A” and
made a part hereof (the “Third 19th Floor Premises”) and to otherwise modify the
Lease as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto, for
themselves, their legal representatives, successors and assigns, hereby agree as
follows:

 

1.                                      Definitions. All capitalized terms used
herein shall have the meanings ascribed to them in the Lease, unless otherwise
defined herein.

 

2.                                      Third 19th Floor Premises. From and
after the date on which Landlord delivers vacant and exclusive possession of the
Third 19th Floor Premises to Tenant with Landlord’s Third 19th Floor Premises
Work (as hereinafter defined) Substantially Complete (such date, the “Third
19th Floor Premises Commencement Date”), Landlord leases to Tenant, and Tenant
hires from Landlord, the Third 19th Floor Premises upon all of the same terms,
covenants and conditions set forth in the Lease, except as modified and amended
herein. From and after the Third 19th Floor Premises Commencement Date, all
references in the Lease to the “Premises” shall be deemed to mean, collectively,
the First 19th Floor Premises, the Second 19th Floor Premises and the Third
19th Floor Premises for all purposes of the Lease, as modified and amended
hereby.

 

2

--------------------------------------------------------------------------------


 

3.                                      Modification of Lease. From and after
the Third 19th Floor Premises Commencement Date, the Lease with respect to the
Third 19th Floor Premises only, is hereby amended and modified as follows:

 

(A)                     The Fixed Rent shall be an amount equal to:

 

(i)                                     One Hundred Eighty-Seven Thousand Four
Hundred Forty-Three and 00/100 Dollars ($187,443.00) per annum for the period
commencing on the Third 19th Floor Premises Commencement Date and ending on
December 31, 2016 ($15,620.25 per month), payable in advance in equal monthly
installments at the times and in the manner set forth in the Lease; provided;
however, that if no Event of Default has occurred and is then continuing, the
Fixed Rent for the period commencing on the Third 19th Floor Premises
Commencement Date and ending on the Third 19th Floor Premises Rent Commencement
Date (as hereinafter defined) shall be abated. The term “Third 19th Floor
Premises Rent Commencement Date” shall mean, subject to Paragraph 6(I) hereof,
the date which is sixty (60) days after the Third 19th Floor Premises
Commencement Date; and

 

(ii)                        Two Hundred Three Thousand Three Hundred
Twenty-Eight and 00/100 Dollars ($203,328.00) per annum for the period
commencing on January 1, 2017 and ending on the New Expiration Date ($16,944.00
per month), payable in advance in equal monthly installments at the times and in
the manner set forth in the Lease.

 

(B)                     The Rentable Area of the Third 19th Floor Premises is
three thousand one hundred seventy-seven (3,177) square feet in the aggregate.

 

(C)                     The term “Base Taxes” (as such term is defined in
Section 2.1(B) of the Lease) shall mean the average of the Taxes payable during
the Base Tax Year.

 

(D)                     The term “Base Tax Year” (as such term is defined in
Section

 

3

--------------------------------------------------------------------------------


 

2.1(C) of the Lease) shall mean the period consisting of two (2) fiscal years
which commences on July 1, 2013 and ends on June 30, 2015 (it being understood
that the Tax Payment shall be due with respect to each Tax Year following the
first Tax Year in the Base Tax Year).

 

(E)                      The term “Tenant’s Tax Share” (as such term is defined
in Section 2.1(I) of the Lease) shall mean, subject to the terms of the Lease,
as amended hereby, one thousand three hundred six ten-thousandths percent
(.1306%), as the same may be increased or decreased pursuant to the terms of the
Lease, as amended hereby, which was calculated using a denominator of two
million four hundred thirty-two thousand eight hundred fifty-one (2,432,851).

 

(F)                       Section 2.5 of the Lease (as set forth in Exhibit “B”
to the First Amendment) shall be applicable to the Third 19th Floor Premises,
provided that with respect to the Third 19th Floor Premises only, the term
Tenant’s Operating Expense shall mean one thousand four hundred ninety-seven
ten-thousandths percent (.1497%), as same may be increased or decreased pursuant
to the terms of the Lease, as amended hereby, which was calculated using a
denominator of two million one hundred twenty-one thousand six hundred
eighty-five (2,121,685) which is the Rentable Area of the Building, excluding
the retail portion thereof.

 

(G)                          Section 5.1 of the Lease (as amended by the First
Amendment) shall be applicable to the Third 19th Floor Premises:

 

(H)                         Pursuant to the terms of Section 5.3(J) of the
Lease, Landlord hereby exercises the Submeter Conversion Right with respect to
the Third 19th Floor Premises and the provisions of Section 5.4 of the Lease, as
amended by Paragraph 3(I) of the First Amendment, shall be deemed applicable
with respect to the Third 19th Floor Premises from and

 

4

--------------------------------------------------------------------------------


 

after the Third 19th Floor Premises Commencement Date. For the avoidance of
doubt, the provisions of Sections 5.3(A)-(I) of the Lease shall not be
applicable to the Third 19th Floor Premises from and after the Third 19th Floor
Premises Commencement Date. Landlord shall use commercially reasonable efforts
to coordinate the installation of the submeter or submeters in the Third
19th Floor Premises simultaneously with the performance of Landlord’s Third
19th Floor Premises Work; it being understood that in the event that it is not
reasonably practicable for Landlord to install the submeter or submeters in the
Third 19th Floor Premises simultaneously with the performance of Landlord’s
Third 19th Floor Premises Work, Landlord and Tenant shall cooperate with each
other in good faith to coordinate the installation of such submeter or such
submeters with Tenant’s performance of the Initial Alterations in the Third
19th Floor Premises.

 

(J)                                   The modifications to Sections 13.4,
14.1(A), 15.3(A), 15.3(B), 17.3(E)(2)(c)(ii) and 17.3(F)(3)(a) of the Lease, as
set forth in Paragraph 3(J) of the First Amendment and the modification to
Section 21.3(A)(2) of the Lease, as set forth in Paragraph 3(K) of the First
Amendment, shall be applicable with respect to the Third 19th Floor Premises.

 

4.                                      Modification of Lease. From and after
the date hereof, the Lease is hereby amended and modified as follows:

 

(A)                               Notwithstanding anything to the contrary
contained in the Lease, as amended hereby, including, without limitation,
Article 23 thereof, all references in the Lease to the “Cash Security Deposit”
are hereby deleted; it being the intent and purpose hereof that Tenant shall not
have the right to maintain the security deposit in the form of cash.

 

(B)                               Paragraph 4 of the Second Amendment is hereby
deleted in its entirety.

 

5

--------------------------------------------------------------------------------


 

(C)                               Paragraph 7 of the Second Amendment is hereby
deleted in its entirety; it being the intent and purpose hereof that Paragraph 9
of this Amendment shall be applicable in lieu thereof.

 

5.                                      Condition of Premises. (A) Tenant
represents that it has made a thorough inspection of the Third 19th Floor
Premises and, subject to the provisions of Paragraph 6 hereof, agrees to take
the Third 19th Floor Premises in its “as-is” condition existing on the Third
19th Floor Premises Commencement Date. Tenant further acknowledges and agrees
that notwithstanding anything to the contrary contained in the Lease, as amended
hereby, Landlord has made no representations with respect to the Third
19th Floor Premises and Landlord shall have no obligation to perform any work
(other than Landlord’s Third 19th Floor Premises Work) provide any work
allowance or rent credit (other than as expressly set forth in Paragraph
3(A)(i) hereof), alter, improve, decorate, or otherwise prepare the Third
19th Floor Premises for Tenant’s occupancy prior to the Third 19th Floor
Premises Commencement Date. On the Third 19th Floor Premises Commencement Date,
the Third 19th Floor Premises shall be in broom clean condition. Promptly
following the Third 19th Floor Premises Commencement Date, Landlord shall
deliver to Tenant a Form ACP-5 (or the then current equivalent thereof) covering
the Third 19th Floor Premises.

 

6.                                 Landlord’s Third 19th Floor Premises Work.
(A) Landlord shall, at Landlord’s expense, but subject to Paragraph 7 hereof,
perform the work necessary to construct the Premises in accordance with the
Third 19th Floor Premises Final Plans (as hereinafter defined) to be prepared by
Spin Design, Inc. (“Architect”), at Landlord’s own cost and expense but subject
to Paragraph 7 hereof, which Third19th Floor Premises Final Plans shall be based
upon that certain drawing identified as LP-1, prepared by Architect and dated
April 4, 2014 (the

 

6

--------------------------------------------------------------------------------


 

“Third 19th Floor Premises Final Space Plan”), a copy of which is attached
hereto as Exhibit “B” and made a part hereof (such work, “Landlord’s Third
19th Floor Premises Work”). Notwithstanding the foregoing to the contrary,
Landlord shall not be obligated to install any supplemental air-conditioning
system furniture or built-ins or telecommunication wiring or equipment even if
same are shown on the Third 19th Floor Premises Initial Plans (as hereinafter
defined), the Third 19th Floor Premises Final Space Plan or the Third 19th Floor
Premises Final Plans.

 

(B)                               Tenant shall cause Architect to deliver to
Landlord on or prior to June 1, 2014 (the “Third 19th Floor Premises Plan
Deadline”) in the manner set forth in Paragraph 6(D) hereof, six (6) copies of
the plans ( the “Third 19th Floor Premises Initial Plans”) for Landlord’s Third
19th Floor Premises Work, which shall be (x) one hundred percent (100%) complete
and ready to bid and build (including, without limitation, layout,
architectural, mechanical, structural, engineering and plumbing drawings, to the
extent applicable), (y) stamped and approved by Architect, and (z) in format
containing sufficient detail (i) for Landlord and Landlord’s consultants to
reasonably assess the proposed work to prepare the Third 19th Floor Premises for
Tenant’s initial occupancy, and (ii) to permit Landlord to make all necessary
filings with Governmental Authorities to obtain the required permits, approvals
and certificates to allow Landlord to commence Landlord’s Third 19th Floor
Premises Work (the requirements set forth in clauses (x)-(z) hereof, the “Third
19th Floor Premises Plan Requirements”).

 

(C)                                    Tenant shall cause Architect to revise
the Third 19th Floor Premises Initial Plans if and to the extent that Landlord
objects or comments thereto and deliver to Landlord in the manner set forth in
Paragraph 6(D) hereof, six (6) copies of the Third 19th Floor Premises Initial
Plans, as so revised, which revised plans shall (i) address all of Landlord’s

 

7

--------------------------------------------------------------------------------


 

objections and comments to Landlord’s reasonable satisfaction and (ii) satisfy
all of the Third 19th Floor Premises Plan Requirements (the Third 19th Floor
Premises Initial Plans either (x) revised as aforesaid, or (y) if Landlord shall
not object or comment thereto, as applicable, shall constitute the “Third
19th Floor Premises Final Plans”). Tenant shall deliver or cause Architect to
deliver the Third 19th Floor Premises Final Plans to Landlord on or prior to the
earlier to occur of (x) the date which is five (5) days following the date that
Landlord gives Tenant Landlord’s objections and/or comments, if any, to Tenant’s
Third 19th Floor Premises Initial Plans and (y) July 1, 2014 (such earlier date,
the “Third 19th Floor Premises Revision Deadline”).

 

(D)                               Notwithstanding anything to the contrary set
forth in this Lease, Tenant shall (I) deliver or cause Architect to deliver
(x) five (5) copies of the Third 19th Floor Premises Initial Plans and the Third
19th Floor Premises Final Plans to Landlord at the Building, Attention: Property
Manager and (y) one (1) copy of the Third 19th Floor Premises Initial Plans and
the Third 19th Floor Premises Final Plans to Landlord, c/o Vornado Office
Management LLC, 888 Seventh Avenue, 44th Floor, New York, New York 10019,
Attention: Steve Sonitis and (II) cause the Third 19th Floor Premises Initial
Plans and the Third 19th Floor Premises Final Plans to be clearly labeled in
large, bold, capitalized font on the exterior thereof “TENANT’S PLANS ENCLOSED-
TIME SENSITIVE”.

 

(E)                                Landlord shall perform Landlord’s Third
19th Floor Premises Work in a good and workmanlike manner. Landlord shall
perform Landlord’s Third 19th Floor Premises Work in accordance with all
applicable Requirements.

 

(F)                                 Landlord shall have the right to delegate
Landlord’s obligations to perform all or any portion of Landlord’s Third
19th Floor Premises Work to an affiliate of Landlord (it being understood,
however, that Landlord’s delegating such obligations to an

 

8

--------------------------------------------------------------------------------


 

affiliate of Landlord shall not diminish Landlord’s liability for the
performance of Landlord’s Third 19th Floor Premises Work in accordance with the
terms of this Paragraph 6). Landlord shall also have the right to assign to such
affiliate of Landlord the rights of Landlord hereunder to receive from Tenant
the payments for the performance of the portions of Landlord’s Third 19th Floor
Premises Work pursuant to Paragraph 7 hereof (it being understood that if
(i) Landlord so assigns such rights to such affiliate of Landlord, and
(ii) Landlord gives Tenant notice thereof, then Tenant shall pay directly to
such affiliate any such amounts otherwise due and payable to Landlord
hereunder). Landlord shall not be required to maintain or repair during the Term
any items of Landlord’s Third 19th Floor Premises Work except as otherwise
expressly provided in the Lease, as amended hereby, it being agreed that
Landlord shall make available to Tenant all guaranties or warranties received by
Landlord in connection with Landlord’s Third 19th Floor Premises Work to the
extent such guaranties and warranties shall not be rendered invalid thereby.

 

(G)                               Landlord shall notify Tenant in accordance
with Paragraph 8 hereof, if any items on the Third 19th Floor Premises Final
Plans constitute items of Long Lead Work and advise Tenant of the reasonably
anticipated time period for the delivery of such items, and subject to the terms
hereof, Tenant shall have two (2) Business Days from receipt of such notice to
revise such plans to change or remove such items; provided, however, in such
event, to the extent Tenant revises the Third 19th Floor Premises Final Plans,
any period beyond such two (2) Business Day period shall constitute a Tenant
Third 19th Floor Premises Work Delay, subject to the terms of Paragraph
6(H) hereof.

 

(H)                              The term “Tenant Third 19th Floor Premises Work
Delays” shall mean Tenant’s acts or omissions (including, without limitation,
(w) changes or change orders to

 

9

--------------------------------------------------------------------------------


 

plans or finishes, (x) the failure to deliver or cause Architect to deliver the
Third 19th Floor Premises Initial Plans to Landlord on or prior to the Third
19th Floor Premises Plan Deadline, and/or the failure to deliver or cause
Architect to deliver the Third 19th Floor Premises Final Plans to Landlord on or
prior to the Third 19th Floor Premises Revision Deadline, in either case in
compliance with the Third 19th Floor Premises Plan Requirements and in
accordance with the provisions of Paragraph 6(D) hereof, (y) delays or failures
to notify or respond to requests of Landlord and/or (z) the failure to make any
of the payments required by Paragraph 7 hereof within the time periods specified
therein) that delay Landlord in the performance of Landlord’s Third 19th Floor
Premises Work.

 

(I)                                   Notwithstanding anything to the contrary
contained in this Amendment, in the event that Substantial Completion of
Landlord’s Third 19th Floor Premises Work shall be delayed by reason of any
Tenant Third 19th Floor Premises Work Delays and/or items of Long Lead Work,
then only for purposes of determining the date on which the Third 19th Floor
Premises Rent Commencement Date shall occur, the Third 19th Floor Premises
Commencement Date and the Substantial Completion of Landlord’s Third 19th Floor
Premises Work shall each be deemed to have occurred on the date the same would
have otherwise occurred but for such Tenant Third 19th Floor Premises Work
Delays and/or such items of Long Lead Work, notwithstanding that Landlord has
not yet delivered possession of the Third 19th Floor Premises to Tenant.

 

(J)                                   To the extent that Landlord has performed
all or any part of Landlord’s Third 19th Floor Premises Work using Landlord’s
Contribution (as hereinafter defined), Tenant during the Term, shall not remove
Landlord’s Third 19th Floor Premises Work or any portion thereof (or Alterations
that replace Landlord’s Third 19th Floor Premises Work (or

 

10

--------------------------------------------------------------------------------


 

such portion thereof) unless Tenant replaces Landlord’s Third 19th Floor
Premises Work (or such portion thereof), or such Alterations, as the case may
be, with Alterations that have a fair value that is equal to or greater than
such portion of Landlord’s Third 19th Floor Premises Work (it being understood
that such Alterations that Tenant performs to replace Landlord’s Third
19th Floor Premises Work (or such portion thereof), or such other Alterations,
as the case may be, shall constitute the property of Landlord as contemplated by
this Paragraph 6(J).

 

7.                                      Landlord’s Contribution to Third
19th Floor Premises Work Cost.

 

(A)                               Subject to the terms of this Paragraph 7,
Tenant shall pay to Landlord, as additional rent, an amount equal to the excess,
if any, of (I) the Third 19th Floor Premises Work Cost, over (II) One Hundred
Seventy-Four Thousand Seven Hundred Thirty-Five Dollars and No Cents
($174,735.00) (such amount, “Landlord’s Contribution”; the amount of any such
excess being referred to herein as “Tenant’s Third 19th Floor Premises Work
Cost”). The term “Third 19th Floor Premises Work Cost” shall mean the sum of
(x) the “hard” costs that Landlord incurs in performing Landlord’s Third
19th Floor Premises Work and (y) the “soft” costs that Landlord incurs in
performing Landlord’s Third 19th Floor Premises Work, such as architects’ and
engineers’ fees, permit costs, and filing fees, and the cost of electricity
consumed at the Third 19th Floor Premises during the performance of Landlord’s
Third 19th Floor Premises Work; provided that in no event shall Tenant be
entitled to use more than twenty percent (20%) of Landlord’s Contribution
towards such “soft” costs.

 

(B)                               Landlord shall submit to at least three
(3) reputable construction companies as reasonably designated by Landlord, with
reasonable promptness after the date Landlord receives the Third 19th Floor
Premises Final Plans, a bid package that describes Landlord’s Third 19th Floor
Premises Work. Landlord shall use Landlord’s diligent efforts to

 

11

--------------------------------------------------------------------------------

 

obtain from each of such construction companies a bona fide bid to perform
Landlord’s Third 19th Floor Premises Work. Landlord shall have the right to
request that the construction companies submit alternative bids, assuming, for
example, that (a) the construction company acts as a general contractor for a
fixed price, (b) the construction company acts as a construction manager for a
construction management fee (without providing a guaranteed maximum price), and
(c) the construction company acts as a construction manager for a construction
management fee and provides a guaranteed maximum price. Landlord shall advise
Tenant of Landlord’s receipt of the bids from the aforesaid construction
companies. Tenant shall have three (3) Business Days to review such bids and
modify the Third 19th Floor Premises Final Plans or any items described therein
in an attempt to lower the amount of such bids. Following such three
(3) Business Day period, Landlord shall have the right to let the construction
contract to the lowest responsible bidder (with the understanding that Landlord
shall have the right to exercise Landlord’s reasonable business judgment in
selecting the form of contractual arrangement for the construction contract)
(the aforesaid construction contract that Landlord lets for Landlord’s Third
19th Floor Premises Work being referred to herein as the “Construction
Contract”).

 

(C)                               Landlord shall have the right to give to
Tenant, after Landlord lets the Construction Contract, a notice of Landlord’s
reasonable estimate of the Third 19th Floor Premises Work Cost and the Tenant’s
Third 19th Floor Premises Work Cost that derives therefrom (such notice being
referred to herein as the “Work Estimate Notice”). Tenant shall pay to Landlord,
within ten (10) Business Days after the date that Landlord gives such notice to
Tenant, an amount equal to Tenant’s Third 19th Floor Premises Work Cost as
reflected in the Work Estimate Notice (any such payment that Tenant makes to
Landlord being referred to herein as the “Original Work Estimate Payment”). In
the event that Landlord’s reasonable estimate of

 

12

--------------------------------------------------------------------------------


 

the Third 19th Floor Premises Work Cost increases during Landlord’s performance
of Landlord’s Third 19th Floor Premises Work, Landlord shall have the right,
from time to time, to give to Tenant a revised notice of Landlord’s reasonable
estimate of the Third 19th Floor Premises Work Cost and the Tenant’s Third
19th Floor Premises Work Cost that derives therefrom (any such notice being
referred to herein as the “Revised Work Estimate Notice”). Tenant shall pay to
Landlord, within ten (10) Business Days after the date that Landlord gives a
Revised Work Estimate Notice to Tenant, an amount equal to the difference
between (x) the Tenant’s Third 19th Floor Premises Work Cost as reflected in the
Revised Work Estimate Notice and (y) the amount of the Original Work Estimate
Payment plus the amount(s) of any other Increased Work Estimate Payments that
Tenant has theretofore paid to Landlord and which Landlord has received (any
such payment that Tenant makes to Landlord pursuant to a Revised Work Estimate
Notice being referred to herein as an “Increased Work Estimate Payment”; the
Original Work Estimate Payment, together with any Increased Work Estimate
Payment(s), if any, the “Work Estimate Payment”). Landlord shall give to Tenant,
within sixty (60) days after the date that Landlord Substantially Completes
Landlord’s Third 19th Floor Premises Work, a notice that sets forth the Third
19th Floor Premises Work Cost therefor and the Tenant’s Third 19th Floor
Premises Work Cost that derives therefrom (such notice being referred to herein
as the “Final Cost Notice”). Landlord shall have the right to cease performance
of Landlord’s Third 19th Floor Premises Work if Tenant fails to make any of the
aforesaid payments within the time periods set forth herein. Tenant shall pay to
Landlord, within ten (10) Business Days after the date that Landlord gives the
Final Cost Notice to Tenant, an amount equal to the excess (if any) of
(I) Tenant’s Third 19th Floor Premises Work Cost, as reflected in the Final Cost
Notice, over (II) the Work Estimate Payment (if any). Landlord shall pay to
Tenant, within thirty (30) days after the

 

13

--------------------------------------------------------------------------------


 

date that Landlord gives the Final Cost Notice to Tenant, an amount equal to the
excess (if any) (I) the Work Estimate Payment, over (II) Tenant’s Third 19
th Floor Premises Work Cost as reflected in the Final Cost Notice.

 

8.                                      Notices Regarding Landlord’s Third
19th Floor Premises Work. Notwithstanding the provisions of Article 27 of the
Lease, as amended hereby to the contrary, any notices required to be given
pursuant to Paragraphs 7 and 8 of this Amendment shall be deemed given if sent
to Tenant via electronic mail to the attention of Tom Biancardi at tom.
biancardi@ophthotech. com.

 

9.                                      Tenant’s Early Termination Right.
(A)                                   Subject to the terms of this Paragraph 9,
Tenant shall have the one-time only right to terminate the Lease, as amended
hereby (“Tenant’s Termination Right”), effective as of January 31, 2018 (the
“Tenant’s Termination Date”) provided that (i) no Event of Default has occurred
and is then continuing on the date that Tenant gives Landlord the Tenant’s
Termination Notice and (ii) Ophthotech Corporation is the Tenant hereunder on
the date that Tenant gives Landlord the Tenant’s Termination Notice (as
hereinafter defined). Tenant shall have the right to exercise Tenant’s
Termination Right effective as of Tenant’s Termination Date only by giving
notice thereof (a “Tenant’s Termination Notice”) to Landlord not later than
January 31, 2017 (as to which date time shall be of the essence). Tenant’s
exercise of Tenant’s right to terminate the Lease, as amended hereby, as
provided in this Paragraph 7 shall be ineffective unless Tenant pays to
Landlord, on the date that Tenant gives the Termination Notice to Landlord, an
amount equal to the Termination Payment (as hereinafter defined), as additional
rent. If Tenant effectively exercises Tenant’s right to terminate the Lease, as
amended hereby, as of Tenant’s Termination Date as provided in this Paragraph 9,
then Tenant, on Tenant’s Termination Date, shall vacate the

 

14

--------------------------------------------------------------------------------


 

Premises and surrender the Premises to Landlord in accordance with the terms of
this Lease, as amended hereby, that govern Tenant’s obligations upon the
expiration or earlier termination of the Term.

 

(B)                                    The term “Termination Payment” shall mean
an amount equal to Five Hundred Thirty-Nine Thousand Thirty-Seven and 34/100
Dollars ($539,037.34) which amount represents the sum of (I) (x) the cost of
Landlord’s New Work (as defined in the First Amendment), (y) the cost of
Landlord’s Second Nineteenth Floor Premises Work (as defined in the Second
Amendment), (z) Landlord’s Contribution, plus (II) the free rent to which Tenant
is entitled pursuant to the First Amendment, the Second Amendment and this
Amendment, plus (III) the brokerage commission that Landlord paid or pays in
connection with the First Amendment, the Second Amendment and this Amendment, to
the extent that the amounts set forth in (I), (II) and (III) remain unamortized
as of the Tenant’s Termination Date (assuming that such amount is amortized, in
equal monthly installments, over the period from the date that Landlord incurs
the applicable cost to the New Expiration Date, with an interest factor equal to
eight percent (8%)) plus (IV) an amount equal to the product obtained by
multiplying (x) the Fixed Rent due under the Lease, as amended hereby, for each
of the First 19th Floor Premises, the Second 19th Floor Premises and the Third
19th Floor Premises for the month January, 2018 (without taking into account any
abatement or credit to which Tenant may be entitled during such month pursuant
to the Lease, as amended hereby), by (y) three (3).

 

10.                               Liability of Landlord. The obligations of
Landlord under the Lease, as amended by this Amendment, shall not be binding
upon the Person that constitutes Landlord initially after the sale, conveyance,
assignment or transfer by such Person of its interest in the

 

15

--------------------------------------------------------------------------------


 

Building or the Real Property, as the case may be (or upon any other Person that
constitutes Landlord after the sale, conveyance, assignment or transfer by such
Person of its interest in the Building or the Real Property, as the case may
be), to the extent such obligations accrue from and after the date of such sale,
conveyance, assignment or transfer. The members, managers, partners,
shareholders, directors, officers and principals, direct and indirect,
comprising Landlord (collectively, the “Parties”) shall not be liable for the
performance of Landlord’s obligations under the Lease, as amended by this
Amendment. Tenant shall look solely to Landlord to enforce Landlord’s
obligations under the Lease, as amended by this Amendment and shall not seek any
damages against any of the Parties. The liability of Landlord for Landlord’s
obligations under the Lease, as amended by this Amendment, shall be limited to
Landlord’s interest in the Real Property and the proceeds thereof. Tenant shall
not look to any property or assets of Landlord (other than Landlord’s interest
in the Real Property and the proceeds thereof) in seeking either to enforce
Landlord’s obligations under the Lease, as amended hereby, or to satisfy a
judgment for Landlord’s failure to perform such obligations.

 

11.                                   Brokerage.

 

(A)                          Tenant represents and warrants to Landlord that it
has not dealt with any broker, finder or like agent in connection with this
Amendment other than CBRE Inc. (“Broker”). Tenant does hereby indemnify and hold
Landlord harmless of and from any and all loss, costs, damage or expense
(including, without limitation, attorneys’ fees and disbursements) incurred by
Landlord by reason of any claim of or liability to any broker, finder or like
agent other than Broker who shall claim to have dealt with Tenant in connection
herewith.

 

(B)                          Landlord represents and warrants to Tenant that it
has not dealt with any broker, finder or like agent in connection with this
Amendment other than Broker.

 

16

--------------------------------------------------------------------------------


 

Landlord does hereby indemnify and hold Tenant harmless of and from any and all
loss, costs, damage or expense (including, without limitation, attorneys’ fees
and disbursements) incurred by Tenant by reason of any claim of or liability to
any broker, finder or like agent, including Broker, who shall claim to have
dealt with Landlord in connection herewith. Landlord shall pay a commission to
Broker in connection with this amendment pursuant to a separate agreement
between Broker and Landlord.

 

(C)                               The provisions of this Paragraph 11 shall
survive the expiration or termination of the Lease, as amended by this
Amendment.

 

12.                               Authorization. Tenant represents and warrants
to Landlord that its execution and delivery of this Amendment has been duly
authorized and that the person executing this Amendment on behalf of Tenant has
been duly authorized to do so, and that no other action or approval is required
with respect to this transaction. Landlord represents and warrants to Tenant
that its execution and delivery of this Amendment has been duly authorized and
that the person executing this Amendment on behalf of Landlord has been duly
authorized to do so, and that no other action or approval is required with
respect to this transaction.

 

12.                          Full Force and Effect of Lease. Except as modified
by this Amendment, the Lease and all covenants, agreements, terms and conditions
thereof shall remain in full force and effect and are hereby in all respects
ratified and confirmed.

 

13.                          Entire Agreement. The Lease, as amended by this
Amendment, constitutes the entire understanding between the parties hereto with
respect to the Premises thereunder and may not be changed orally but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

 

17

--------------------------------------------------------------------------------


 

14.                               Enforceability. This Amendment shall not be
binding upon or enforceable against either Landlord or Tenant unless, and until,
Landlord and Tenant, each in its sole discretion, shall have executed and
unconditionally delivered to the other an executed counterpart of this
Amendment.

 

15.                               Counterparts. This Amendment may be executed
in one or more counterparts each of which when taken together shall constitute
but one original.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

 

ONE PENN PLAZA LLC, Landlord

 

 

 

 

 

 

By:

Vornado Realty L.P., sole member

 

 

 

 

 

 

 

By:

Vornado Realty Trust, general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Greenbaum

 

 

 

 

David R. Greenbaum

 

 

 

 

President – New York Division

 

 

 

 

 

 

 

 

 

 

 

OPHTHOTECH CORPORATION, Tenant

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Biancardi

 

 

Name:

Thomas Biancardi

 

 

Title:

VP, Finance & Operations

 

 

 

 

 

 

 

 

 

 

 

TENANT’S EIN#: 20-8185347

 

19

--------------------------------------------------------------------------------


 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Within New York State)

 

STATE OF

)

 

 

: ss.:

 

COUNTY OF

)

 

 

On the     day of                  , in the year 2014, before me, the
undersigned personally appeared                                  , personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

Notary Public

 

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)

 

STATE OF

New Jersey

)

 

 

 

: ss.:

 

COUNTY OF

Mercer

)

 

 

On the 7 day of April, in the year 2014, before me, the undersigned, personally
appeared Thomas Biancardi personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, execute the instrument, and that such individual made such
appearance before the undersigned in the Princeton, NJ. (Insert the city or
other political subdivision and the state or country or othe place the
acknowledgement was taken.)

 

 

/s/ Jennifer E Chocolate

 

(Signature and office of individual taking acknowledgement)

 

 

 

Jennifer E Chocolate

 

Notary Public of New Jersey

 

My Commission Expires August 28, 2018

 

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Third 19th F1oor Premises

 

One Penn Plaza (N4001) - Floor 19 - Floorplan

 

[g18692jy31i001.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit “B”

 

Third 19th Floor Premises Final Space Plan

 

(See Attached)

 

--------------------------------------------------------------------------------

 

FOURTH AMENDMENT OF LEASE

 

THIS FOURTH AMENDMENT OF LEASE, made as of the 22nd day of December, 2014 (this
“Amendment”), by and between ONE PENN PLAZA LLC, a New York limited liability
company, having an office c/o Vornado Office Management LLC, 888 Seventh Avenue,
New York, New York 10019 (“Landlord”), and OPHTHOTECH CORPORATION, a Delaware
corporation, having an office at One Penn Plaza, New York, New York 10019
(“Tenant”).

 

WITNESSETH:

 

WHEREAS, by Lease, dated as of September 30, 2007 (the “Original Lease”),
between Landlord and Tenant, Landlord did demise and lease to Tenant and Tenant
did hire and take from Landlord, a portion of the rentable area located on the
thirty-fifth (35th) floor of the building known by the street address of One
Penn Plaza, New York, New York (the “Building”), as more particularly described
therein (the “Original Premises”);

 

WHEREAS, the Original Lease was amended and modified by a letter agreement.
dated as of September 28, 2012 (as so amended, the “Letter Agreement”), between
Landlord and Tenant;

 

WHEREAS, by Amendment of Lease, dated as of August 30, 2013 (the “First
Amendment”), (x) Tenant surrendered the Original Premises to Landlord,
(y) Landlord did demise and lease to Tenant and Tenant did hire and take from
Landlord, a portion of the nineteenth (19th) floor of the Building, as more
particularly described therein (the “First 19th Floor Premises”), and
(z) Landlord and Tenant extended the term of the Lease;

 

WHEREAS, by Second Amendment of Lease, dated as of December 20, 2013 (the
“Second Amendment”; the Original Lease, as so amended, the “Lease”), Landlord
did

 

--------------------------------------------------------------------------------


 

demise and lease to Tenant and Tenant did hire and take from Landlord, an
additional portion of the nineteenth (19th) floor of the Building, as more
particularly described therein (the “Second 19th Floor Premises”);

 

WHEREAS, by Third Amendment of Lease, dated as of April 18, 2014 (the “Third
Amendment” and the Original Lease, as modified by the First Amendment, the
Second Amendment and the Third Amendment, the “Lease”), Landlord did demise and
lease to Tenant and Tenant did hire and take from Landlord an additional portion
of the nineteenth (19th) floor of the Building, as more particularly described
therein (the “Third 19th Floor Premises”, the First 19th Floor Premises, the
Second 19th Floor Premises and the Third 19th Floor Premises, collectively, the
“Premises”); and

 

WHEREAS, Landlord desires to demise and lease to Tenant and Tenant desires to
hire and take from Landlord three (3) additional portions of the nineteenth (19
) floor of the Building, as more particularly shown as Space A (“Space A”),
Space B (“Space B”) and Space C (“Space C”) on the floor plan attached hereto as
Exhibit “A” and made a part hereof (Space A, Space B and Space C collectively,
the “Fourth 19th Floor Premises”) and to otherwise modify the Lease as set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto, for
themselves, their legal representatives, successors and assigns, hereby agree as
follows:

 

1.                                      Definitions. All capitalized terms used
herein shall have the meanings ascribed to them in the Lease, unless otherwise
defined herein.

 

2

--------------------------------------------------------------------------------


 

2.                                      Fourth 19th Floor Premises. (A) From and
after the date on which Landlord delivers vacant and exclusive possession of
Space A, Space B and Space C, as the case may be, to Tenant with Landlord’s
Fourth 19th Floor Premises Work (as hereinafter defined) therein Substantially
Complete (such delivery dates respectively, the “Space A Commencement Date”, the
“Space B Commencement Date” and the “Space C Commencement Date”), Landlord
leases to Tenant, and Tenant hires from Landlord, Space A, Space B and/or Space
C, as the case may be, upon all of the same terms, covenants and conditions set
forth in the Lease, except as modified and amended herein. From and after the
Space A Commencement Date, all references in the Lease to the “Premises” shall
be deemed to include Space A for all purposes of the Lease, as modified and
amended hereby. In the event that the term of the lease in effect as of the date
hereof with respect to Space A or Space B expires or terminates and the tenant
thereof fails to surrender possession of Space A or Space B, as the case may be
by such expiration or earlier termination date, Landlord shall commence and
prosecute holdover proceedings against such tenants as reasonably required to
cause such tenant to surrender Space A or Space B, as the case may be. Landlord
hereby agrees that if the Space A Commencement Date shall not have occurred by
September 1, 2015 (which date shall be adjourned by periods during which occur
any of the events referred to in Section 10.1 of the Lease), then Tenant shall
be entitled to a credit against the Fixed Rent with respect to Space A, only for
each day in the period from September 1, 2015 (as so adjourned) until the day
immediately preceding the Space A Commencement Date, which credit shall be
applied from and after the Space A Rent Commencement Date (and shall be in
addition to the abatement of Fixed Rent referred to in Paragraph
3(A)(i) hereof). Landlord hereby agrees that if the Space B Commencement Date
shall not have occurred by February 1, 2016 (which date shall be adjourned by
periods during

 

3

--------------------------------------------------------------------------------


 

which occur any of the events referred to in Section 10.1 of the Lease), then
Tenant shall be entitled to a credit against the Fixed Rent with respect to
Space B, only for each day in the period from February 1, 2016 (as so adjourned)
until the day immediately preceding the Space B Commencement Date, which credit
shall be applied from and after the Space B Rent Commencement Date (and shall be
in addition to the abatement of Fixed Rent referred to in Paragraph
4(A)(i) hereof). Landlord hereby agrees that if the Space C Commencement Date
shall not have occurred by June 1, 2015 (which date shall be adjourned by
periods during which occur any of the events referred to in Section 10.1 of the
Lease), then Tenant shall be entitled to a credit against the Fixed Rent with
respect to Space C, only for each day in the period from June 1, 2015 (as so
adjourned) until the day immediately preceding the Space C Commencement Date,
which credit shall be applied from and after the Space C Rent Commencement Date
(and shall be in addition to the abatement of Fixed Rent referred to in
Paragraph 5(A)(i) hereof). In the event the Space A Commencement Date, the Space
B Commencement Date or the Space C Commencement Date has not occurred by
February 28, 2016 (which date shall be adjourned by periods during which occur
any of the events referred to in Section 10.1 of the Lease), then Tenant shall
have the right to terminate this Amendment, by giving notice to Landlord thereof
by March 5, 2016 (as such date may be so adjourned) (time being of the essence)
and if the Space A Commencement Date, the Space B Commencement Date or the Space
C Commencement Date shall not have occurred by March 10, 2016 (as so adjourned),
then this Amendment shall be deemed terminated effective on March 10, 2016 (as
so adjourned) by such notice from Tenant except for provisions hereof that
survive the Expiration Date, provided that if the Term has commenced with
respect to any such space, then the Term with respect thereto will terminate on
March 31, 2016 (as so adjourned) as if such date were the Expiration Date.

 

4

--------------------------------------------------------------------------------


 

3.                                      Modification of Lease Space A. From and
after the Space A Commencement Date, the Lease with respect to Space A only, is
hereby amended and modified as follows:

 

(A)                               The Fixed Rent shall be an amount equal to:

 

(i)                                     One Hundred Sixty-Seven Thousand Two
Hundred Sixty-Two and 00/100 Dollars ($167,262.00) per annum for the period
commencing on the Space A Commencement Date and ending on June 31, 2017
($13,938.50 per month), payable in advance in equal monthly installments at the
times and in the manner set forth in the Lease; provided; however, that if no
Event of Default has occurred and is then continuing, the Fixed Rent for the
period commencing on the Space A Commencement Date and ending on the Space A
Rent Commencement Date (as hereinafter defined) shall be abated. The term “Space
A Rent Commencement Date” shall mean, subject to Paragraph 9(1) hereof, the date
which is one hundred twenty (120) days after the Space A Commencement Date; and

 

(ii)                                   One Hundred Eighty Thousand Nine Hundred
Seventy-Two and 00/100 Dollars ($180,972.00) per annum for the period commencing
on July 1, 2017 and ending on the New Expiration Date (as such term is defined
in the First Amendent) ($15,081.00 per month), payable in advance in equal
monthly installments at the times and in the manner set forth in the Lease.

 

(B)                               The Rentable Area of Space A is two thousand
seven hundred forty-two (2,742) square feet in the aggregate.

 

(C)                               The term “Base Taxes” (as such term is defined
in Section 2.1(B) of the Lease) shall mean the Taxes payable during the Base Tax
Year.

 

5

--------------------------------------------------------------------------------


 

(D)                               The term “Base Tax Year” (as such term is
defined in Section 2.1(C) of the Lease) shall mean the fiscal year which
commences on July 1, 2015 and ends on June 30, 2016.

 

(E)                                The term “Tenant’s Tax Share” (as such term
is defined in Section 2.1(1) of the Lease) shall mean, subject to the terms of
the Lease, as amended hereby, one thousand two hundred ninety-two
ten-thousandths percent (.1292%), as the same may be increased or decreased
pursuant to the terms of the Lease, as amended hereby, which was calculated
using a denominator of two million four hundred thirty-two thousand eight
hundred fifty-one (2,432,851).

 

(F)                                 Section 2.5 of the Lease (as set forth in
Exhibit “B” to the First Amendment) shall be applicable to Space A, provided
that with respect to Space A only, (i) the term “Base Operating Expense Year”
(as defined in Section 2.5(B) of the Lease) shall mean the 2015 calendar year,
(ii) the term “Tenant’s Operating Expense Share” (as defined in
Section 2.5(H) of the Lease) shall mean one thousand one hundred twenty-seven
ten-thousandths percent (.1127%), as same may be increased or decreased pursuant
to the terms of the Lease, as amended hereby, which was calculated using a
denominator of two million one hundred twenty-one thousand six hundred
eighty-five (2,121,685) which is the Rentable Area of the Building, excluding
the retail portion thereof.

 

4.                                      Modification of Lease Space B. From and
after the Space B Commencement Date, the Lease with respect to Space B only, is
hereby amended and modified as follows:

 

(A)                              The Fixed Rent shall be an amount equal to:

 

6

--------------------------------------------------------------------------------

 

(i)            One Hundred Sixty-Six Thousand Four Hundred Sixty-Nine and 00/100
Dollars ($166,469.00) per annum for the period commencing on the Space B
Commencement Date and ending on June 31, 2017 ($13,872.42 per month), payable in
advance in equal monthly installments at the times and in the manner set forth
in the Lease; provided; however, that if no Event of Default has occurred and is
then continuing, the Fixed Rent for the period commencing on the Space B
Commencement Date and ending on the Space B Rent Commencement Date (as
hereinafter defined) shall be abated. The term “Space B Rent Commencement Date”
shall mean, subject to Paragraph 9(I) hereof, the date which is one hundred
twenty (120) days after the Space B Commencement Date; and

 

(ii)           One Hundred Eighty Thousand One Hundred Fourteen and 00/100
Dollars ($180,114.00) per annum for the period commencing on July 1, 2017 and
ending on the New Expiration Date ($15,009.50 per month), payable in advance in
equal monthly installments at the times and in the manner set forth in the
Lease.

 

(B)          The Rentable Area of Space B is two thousand seven hundred
twenty-nine (2,729) square feet in the aggregate.

 

(C)          The term “Base Taxes” (as such term is defined in Section 2.1(B) of
the Lease) shall mean the Taxes payable during the Base Tax Year.

 

(D)          The term “Base Tax Year” (as such term is defined in
Section 2.1(C) of the Lease) shall mean the fiscal year which commences on
July 1, 2015 and ends on June 30, 2016.

 

(E)           The term “Tenant’s Tax Share” (as such term is defined in
Section 2.1(I) of the Lease) shall mean, subject to the terms of the Lease, as
amended hereby, one thousand two hundred eighty-six ten-thousandths percent
(.1286%), as the same may be

 

7

--------------------------------------------------------------------------------


 

increased or decreased pursuant to the terms of the Lease, as amended hereby,
which was calculated using a denominator of two million four hundred thirty-two
thousand eight hundred fifty-one (2,432,851).

 

(F)           Section 2.5 of the Lease (as set forth in Exhibit “B” to the First
Amendment) shall be applicable to Space B, provided that with respect to Space B
only, (i) the term “Base Operating Expense Year” (as defined in
Section 2.5(B) of the Lease) shall mean the 2015 calendar year, (ii) the term
“Tenant’s Operating Expense Share” (as defined in Section 2.5(H) of the Lease)
shall mean one thousand one hundred twenty-two ten-thousandths percent (.1122%),
as same may be increased or decreased pursuant to the terms of the Lease, as
amended hereby, which was calculated using a denominator of two million one
hundred twenty-one thousand six hundred eighty-five (2,121,685) which is the
Rentable Area of the Building, excluding the retail portion thereof.

 

5.             Modification of Lease Space C. From and after the Space C
Commencement Date, the Lease with respect to Space C only, is hereby amended and
modified as follows:

 

(A)          The Fixed Rent shall be an amount equal to:

 

(i)            Two Hundred Thirty-Three Thousand Two Hundred Sixty-Four and
00/100 Dollars ($233,264.00) per annum for the period commencing on the Space C
Commencement Date and ending on June 31, 2017 ($19,438.67 per month), payable in
advance in equal monthly installments at the times and in the manner set forth
in the Lease; provided; however, that if no Event of Default has occurred and is
then continuing, the Fixed Rent for the period commencing on the Space C
Commencement Date and ending on the Space C Rent Commencement Date (as
hereinafter defined) shall be abated. The term “Space C Rent

 

8

--------------------------------------------------------------------------------


 

Commencement Date” shall mean, subject to Paragraph 9(1) hereof, the date which
is one hundred twenty (120) days after the Space C Commencement Date; and

 

(ii)           Two Hundred Fifty-Two Thousand Three Hundred Eighty-Four and
00/100 Dollars ($252,384.00) per annum for the period commencing on July 1, 2017
and ending on the New Expiration Date ($21,032.00 per month), payable in advance
in equal monthly installments at the times and in the manner set forth in the
Lease.

 

(B)          The Rentable Area of Space C is three thousand eight hundred
twenty-four (3,824) square feet in the aggregate.

 

(C)          The term “Base Taxes” (as such term is defined in Section 2.1(B) of
the Lease) shall mean the Taxes payable during the Base Tax Year.

 

(D)          The term “Base Tax Year” (as such term is defined in
Section 2.1(C) of the Lease) shall mean the fiscal year which commences on
July 1, 2015 and ends on June 30, 2016.

 

(E)           The term “Tenant’s Tax Share” (as such term is defined in
Section 2.1(I) of the Lease) shall mean, subject to the terms of the Lease, as
amended hereby, one thousand eight hundred two ten-thousandths percent (.1802%),
as the same may be increased or decreased pursuant to the terms of the Lease, as
amended hereby, which was calculated using a denominator of two million four
hundred thirty-two thousand eight hundred fifty-one (2,432,851).

 

(F)           Section 2.5 of the Lease (as set forth in Exhibit “B” to the First
Amendment) shall be applicable to Space C, provided that with respect to Space C
only, (i) the term “Base Operating Expense Year” (as defined in
Section 2.5(B) of the Lease) shall mean the 2015 calendar year, (ii) the term
“Tenant’s Operating Expense Share” (as defined in Section

 

9

--------------------------------------------------------------------------------


 

2.5(H) of the Lease) shall mean one thousand five hundred seventy-two
ten-thousandths percent (.1572%), as same may be increased or decreased pursuant
to the terms of the Lease, as amended hereby, which was calculated using a
denominator of two million one hundred twenty-one thousand six hundred
eighty-five (2,121,685) which is the Rentable Area of the Building, excluding
the retail portion thereof.

 

6.             Modification of Lease: Fourth 19th Floor Premises

 

(A)          Section 5.1 of the Lease (as amended by the First Amendment) shall
be applicable to the Fourth 19th Floor Premises:

 

(B)          Pursuant to the terms of Section 5.3(J) of the Lease, Landlord
hereby exercises the Submeter Conversion Right with respect to the Fourth
19th Floor Premises and the provisions of Section 5.4 of the Lease, as amended
by Paragraph 3(I) of the First Amendment, shall be deemed applicable with
respect to the Fourth 19th Floor Premises from and after the Space A
Commencement Date, the Space B Commencement Date and the Space C Commencement
Date, as applicable. For the avoidance of doubt, the provisions of Sections
5.3(A)-(I) of the Lease shall not be applicable to the Fourth 19th Floor
Premises from and after the Space A Commencement Date, the Space B Commencement
Date and the Space C Commencement Date, as applicable. Landlord shall use
commercially reasonable efforts to coordinate the installation of the submeter
or submeters in the Fourth 19th Floor Premises simultaneously with the
performance of Landlord’s Fourth 19th Floor Premises Work; it being understood
that in the event that it is not reasonably practicable for Landlord to install
the submeter or submeters in the Fourth 19th Floor Premises simultaneously with
the performance of Landlord’s Fourth 19th Floor Premises Work, Landlord and
Tenant shall cooperate with each

 

10

--------------------------------------------------------------------------------


 

other in good faith to coordinate the installation of such submeter or such
submeters with Tenant’s performance of the Initial Alterations in the Fourth
19th Floor Premises.

 

(C)          The modifications to Sections 13.4, 14.1(A), 15.3(A), 15.3(B),
17.3(E)(2)(c)(ii) and 17.3(F)(3)(a) of the Lease, as set forth in Paragraph
3(J) of the Second Amendment and the modification to Section 21.3(A)(2) of the
Lease, as set forth in Paragraph 3(K) of the Second Amendment, shall be
applicable with respect to the Fourth 19th Floor Premises.

 

7.             Modification of Lease. From and after the date hereof, the Lease
is hereby amended and modified as follows:

 

(A)          Paragraph 3(J) of the Third Amendment is hereby corrected to change
the references to the First Amendment therein to be references to the Second
Amendment.

 

(B)          Paragraph 9 of the Third Amendment is hereby deleted in its
entirety; it being the intent and purpose hereof that Paragraph 12 of this
Amendment shall be applicable in lieu thereof.

 

8.             Condition of Premises. (A) Tenant represents that it has made a
thorough inspection of the Fourth 19th Floor Premises and, subject to the
provisions of Paragraph 9 hereof, agrees to take the Fourth 19th Floor Premises
in its “as-is” condition existing on the Fourth 19th Floor Premises Commencement
Date. Tenant further acknowledges and agrees that notwithstanding anything to
the contrary contained in the Lease, as amended hereby, Landlord has made no
representations with respect to the Fourth 19th Floor Premises and Landlord
shall have no obligation to perform any work (other than Landlord’s Fourth
19th Floor Premises Work) provide any work allowance or rent credit (other than
as expressly set forth in Paragraphs

 

11

--------------------------------------------------------------------------------


 

3(A)(i), 3(B)(i) and 3(C)(i) hereof), alter, improve, decorate, or otherwise
prepare the Fourth 19th Floor Premises for Tenant’s occupancy prior to the
Fourth 19th Floor Premises Commencement Date. On the Fourth 19th Floor Premises
Commencement Date, the Fourth 19th Floor Premises shall be in broom clean
condition. Promptly following the Fourth 19th Floor Premises Commencement Date,
Landlord shall deliver to Tenant a Form ACP-5 (or the then current equivalent
thereof) covering the Fourth 19th Floor Premises.

 

9.             Landlord’s Fourth 19th Floor Premises Work. (A) Landlord shall,
at Landlord’s expense, but subject to Paragraph 10 hereof, perform the work
necessary to construct the Premises in accordance with the Fourth 19th Floor
Premises Final Plans (as hereinafter defined) to be prepared by Spin Design
(“Architect”), at Landlord’s own cost and expense but subject to Paragraph 8
hereof (such work, “Landlord’s Fourth 19th Floor Premises Work”).
Notwithstanding the foregoing to the contrary, Landlord shall not be obligated
to install any supplemental air-conditioning system furniture or built-ins or
telecommunication wiring or equipment even if same are shown on the Fourth
19th Floor Premises Initial Plans (as hereinafter defined), or the Fourth
19th Floor Premises Final Plans.

 

(B)          Tenant shall cause Architect to deliver to Landlord on or prior to
January 15, 2015 (the “Fourth 19th Floor Premises Plan Deadline”) in the manner
set forth in Paragraph 9(D) hereof, six (6) copies of the plans ( the “Fourth
19th Floor Premises Initial Plans”) for Landlord’s Fourth 19th Floor Premises
Work, which shall be (x) one hundred percent (100%) complete and ready to bid
and build (including, without limitation, layout, architectural, mechanical,
structural, engineering and plumbing drawings, to the extent applicable),
(y) stamped and approved by Architect, and (z) in format containing sufficient
detail (i) for Landlord and Landlord’s consultants to reasonably assess the
proposed work to prepare the Fourth 19th

 

12

--------------------------------------------------------------------------------


 

Floor Premises for Tenant’s initial occupancy, and (ii) to permit Landlord to
make all necessary filings with Governmental Authorities to obtain the required
permits, approvals and certificates to allow Landlord to commence Landlord’s
Fourth 19th Floor Premises Work (the requirements set forth in clauses
(x)-(z) hereof, the “Fourth 19th Floor Premises Plan Requirements”).

 

(C)          Tenant shall cause Architect to revise the Fourth 19th Floor
Premises Initial Plans if and to the extent that Landlord objects or comments
thereto and deliver to Landlord in the manner set forth in Paragraph
9(D) hereof, six (6) copies of the Fourth 19th Floor Premises Initial Plans, as
so revised, which revised plans shall (i) address all of Landlord’s objections
and comments to Landlord’s reasonable satisfaction and (ii) satisfy all of the
Fourth 19th Floor Premises Plan Requirements (the Fourth 19th Floor Premises
Initial Plans either (x) revised as aforesaid, or (y) if Landlord shall not
object or comment thereto, as applicable, shall constitute the “Fourth
19th Floor Premises Final Plans”). Tenant shall deliver or cause Architect to
deliver the Fourth 19th Floor Premises Final Plans to Landlord on or prior to
the earlier to occur of (x) the date which is five (5) days following the date
that Landlord gives Tenant Landlord’s objections and/or comments, if any, to
Tenant’s Fourth 19th Floor Premises Initial Plans and (y) February 15, 2015
(such earlier date, the “Fourth 19th Floor Premises Revision Deadline”).

 

(D)          Notwithstanding anything to the contrary set forth in this Lease,
Tenant shall (I) deliver or cause Architect to deliver (x) five (5) copies of
the Fourth 19th Floor Premises Initial Plans and the Fourth 19th Floor Premises
Final Plans to Landlord at the Building, Attention: Property Manager and (y) one
(1) copy of the Fourth 19th Floor Premises Initial Plans and the Fourth
19th Floor Premises Final Plans to Landlord, c/o Vornado Office Management LLC,
888 Seventh Avenue, 44th Floor, New York, New York 10019, Attention: Steve
Sonitis and

 

13

--------------------------------------------------------------------------------


 

(II) cause the Fourth 19th Floor Premises Initial Plans and the Fourth
19th Floor Premises Final Plans to be clearly labeled in large, bold,
capitalized font on the exterior thereof “TENANT’S PLANS ENCLOSED- TIME
SENSITIVE”.

 

(E)           Landlord shall perform Landlord’s Fourth 19th Floor Premises Work
in a good and workmanlike manner. Landlord shall perform Landlord’s Fourth
19th Floor Premises Work in accordance with all applicable Requirements.

 

(F)           Landlord shall have the right to delegate Landlord’s obligations
to perform all or any portion of Landlord’s Fourth 19th Floor Premises Work to
an affiliate of Landlord (it being understood, however, that Landlord’s
delegating such obligations to an affiliate of Landlord shall not diminish
Landlord’s liability for the performance of Landlord’s Fourth 19th Floor
Premises Work in accordance with the terms of this Paragraph 9). Landlord shall
also have the right to assign to such affiliate of Landlord the rights of
Landlord hereunder to receive from Tenant the payments for the performance of
the portions of Landlord’s Fourth 19th Floor Premises Work pursuant to Paragraph
7 hereof (it being understood that if (i) Landlord so assigns such rights to
such affiliate of Landlord, and (ii) Landlord gives Tenant notice thereof, then
Tenant shall pay directly to such affiliate any such amounts otherwise due and
payable to Landlord hereunder). Landlord shall not be required to maintain or
repair during the Term any items of Landlord’s Fourth 19th Floor Premises Work
except as otherwise expressly provided in the Lease, as amended hereby, it being
agreed that Landlord shall make available to Tenant all guaranties or warranties
received by Landlord in connection with Landlord’s Fourth 19th Floor Premises
Work to the extent such guaranties and warranties shall not be rendered invalid
thereby.

 

14

--------------------------------------------------------------------------------

 

(G)                               Landlord shall notify Tenant in accordance
with Paragraph 11 hereof, if any items on the Fourth 19th Floor Premises Final
Plans constitute items of Long Lead Work and advise Tenant of the reasonably
anticipated time period for the delivery of such items, and subject to the terms
hereof, Tenant shall have two (2) Business Days from receipt of such notice to
revise such plans to change or remove such items; provided, however, in such
event, to the extent Tenant revises the Fourth 19th Floor Premises Final Plans,
any period beyond such two (2) Business Day period shall constitute a Tenant
Fourth 19th Floor Premises Work Delay, subject to the terms of Paragraph
9(H) hereof.

 

(H)                              The term “Tenant Fourth 19th Floor Premises
Work Delays” shall mean Tenant’s acts or omissions (including, without
limitation, (w) changes or change orders to plans or finishes, (x) the failure
to deliver or cause Architect to deliver the Fourth 19th Floor Premises Initial
Plans to Landlord on or prior to the Fourth 19th Floor Premises Plan Deadline,
and/or the failure to deliver or cause Architect to deliver the Fourth
19th Floor Premises Final Plans to Landlord on or prior to the Fourth 19th Floor
Premises Revision Deadline, in either case in compliance with the Fourth
19th Floor Premises Plan Requirements and in accordance with the provisions of
Paragraph 9(D) hereof, (y) delays or failures to notify or respond to requests
of Landlord and/or (z) the failure to make any of the payments required by
Paragraph 10 hereof within the time periods specified therein) that delay
Landlord in the performance of Landlord’s Fourth 19th Floor Premises Work.

 

(I)                                   Notwithstanding anything to the contrary
contained in this Amendment, in the event that Substantial Completion of
Landlord’s Fourth 19th Floor Premises Work shall be delayed by reason of any
Tenant Fourth 19th Floor Premises Work Delays and/or items of Long Lead Work,
then only for purposes of determining the date on which the Fourth

 

15

--------------------------------------------------------------------------------


 

19th Floor Premises Rent Commencement Date shall occur, the Fourth 19th Floor
Premises Commencement Date and the Substantial Completion of Landlord’s Fourth
19th Floor Premises Work shall each be deemed to have occurred on the date the
same would have otherwise occurred but for such Tenant Fourth 19th Floor
Premises Work Delays and/or such items of Long Lead Work, notwithstanding that
Landlord has not yet delivered possession of the Fourth 19th Floor Premises to
Tenant.

 

(J)                                   To the extent that Landlord has performed
all or any part of Landlord’s Fourth 19th Floor Premises Work using Landlord’s
Second Contribution (as hereinafter defined), Tenant during the Term, shall not
remove Landlord’s Fourth 19th Floor Premises Work or any portion thereof (or
Alterations that replace Landlord’s Fourth 19th Floor Premises Work (or such
portion thereof) unless Tenant replaces Landlord’s Fourth 19th Floor Premises
Work (or such portion thereof), or such Alterations, as the case may be, with
Alterations that have a fair value that is equal to or greater than such portion
of Landlord’s Fourth 19th Floor Premises Work (it being understood that such
Alterations that Tenant performs to replace Landlord’s Fourth 19th Floor
Premises Work (or such portion thereof), or such other Alterations, as the case
may be, shall constitute the property of Landlord as contemplated by this
Paragraph 9(J).

 

10.                               Landlord’s Contribution to Fourth 19th Floor
Premises Work Cost.

 

(A)                               Subject to the terms of this Paragraph 10,
Tenant shall pay to Landlord, as additional rent, an amount equal to the excess,
if any, of (I) the Fourth 19th Floor Premises Work Cost, over (II) Four Hundred
Eighteen Thousand Two Hundred Seventy-Five Dollars ($418,275.00) (such amount,
“Landlord’s Second Contribution”; the amount of any such excess being referred
to herein as “Tenant’s Fourth 19th Floor Premises Work Cost”). The term

 

16

--------------------------------------------------------------------------------


 

“Fourth 19th Floor Premises Work Cost” shall mean the sum of (x) the “hard”
costs that Landlord incurs in performing Landlord’s Fourth 19th Floor Premises
Work and (y) the “soft” costs that Landlord incurs in performing Landlord’s
Fourth 19th Floor Premises Work, such as architects’ and engineers’ fees, permit
costs, and filing fees, and the cost of electricity consumed at the Fourth
19th Floor Premises during the performance of Landlord’s Fourth 19th Floor
Premises Work; provided that in no event shall Tenant be entitled to use more
than twenty percent (20%) of Landlord’s Second Contribution towards such “soft”
costs.

 

(B)                               Landlord shall submit to at least three
(3) reputable construction companies as reasonably designated by Landlord, with
reasonable promptness after the date Landlord receives the Fourth 19th Floor
Premises Final Plans, a bid package that describes Landlord’s Fourth 19th Floor
Premises Work. Landlord shall use Landlord’s diligent efforts to obtain from
each of such construction companies a bona fide bid to perform Landlord’s Fourth
19th Floor Premises Work. Landlord shall have the right to request that the
construction companies submit alternative bids, assuming, for example, that
(a) the construction company acts as a general contractor for a fixed price,
(b) the construction company acts as a construction manager for a construction
management fee (without providing a guaranteed maximum price), and (c) the
construction company acts as a construction manager for a construction
management fee and provides a guaranteed maximum price. Landlord shall advise
Tenant of Landlord’s receipt of the bids from the aforesaid construction
companies. Tenant shall have three (3) Business Days to review such bids and
modify the Fourth 19th Floor Premises Final Plans or any items described therein
in an attempt to lower the amount of such bids. Following such three
(3) Business Day period, Landlord shall have the right to let the construction
contract to the lowest responsible bidder (with the understanding that Landlord
shall have the right to exercise

 

17

--------------------------------------------------------------------------------


 

Landlord’s reasonable business judgment in selecting the form of contractual
arrangement for the construction contract) (the aforesaid construction contract
that Landlord lets for Landlord’s Fourth 19th Floor Premises Work being referred
to herein as the “Construction Contract”).

 

(C)                               Landlord shall have the right to give to
Tenant, after Landlord lets the Construction Contract, a notice of Landlord’s
reasonable estimate of the Fourth 19th Floor Premises Work Cost and the Tenant’s
Fourth 19th Floor Premises Work Cost that derives therefrom (such notice being
referred to herein as the “Work Estimate Notice”). Tenant shall pay to Landlord,
within ten (10) Business Days after the date that Landlord gives such notice to
Tenant, an amount equal to Tenant’s Fourth 19th Floor Premises Work Cost as
reflected in the Work Estimate Notice (any such payment that Tenant makes to
Landlord being referred to herein as the “Original Work Estimate Payment”). In
the event that Landlord’s reasonable estimate of the Fourth 19th Floor Premises
Work Cost increases during Landlord’s performance of Landlord’s Fourth
19th Floor Premises Work, Landlord shall have the right, from time to time, to
give to Tenant a revised notice of Landlord’s reasonable estimate of the Fourth
19th Floor Premises Work Cost and the Tenant’s Fourth 19th Floor Premises Work
Cost that derives therefrom (any such notice being referred to herein as the
“Revised Work Estimate Notice”). Tenant shall pay to Landlord, within ten
(10) Business Days after the date that Landlord gives a Revised Work Estimate
Notice to Tenant, an amount equal to the difference between (x) the Tenant’s
Fourth 19th Floor Premises Work Cost as reflected in the Revised Work Estimate
Notice and (y) the amount of the Original Work Estimate Payment plus the
amount(s) of any other Increased Work Estimate Payments that Tenant has
theretofore paid to Landlord and which Landlord has received (any such payment
that Tenant makes to Landlord pursuant to a Revised Work Estimate Notice being
referred to herein as an “Increased Work Estimate Payment”; the Original Work

 

18

--------------------------------------------------------------------------------


 

Estimate Payment, together with any Increased Work Estimate Payment(s), if any,
the “Work Estimate Payment”). Landlord shall give to Tenant, within sixty (60)
days after the date that Landlord Substantially Completes Landlord’s Fourth
19th Floor Premises Work, a notice that sets forth the Fourth 19th Floor
Premises Work Cost therefor and the Tenant’s Fourth 19th Floor Premises Work
Cost that derives therefrom (such notice being referred to herein as the “Final
Cost Notice”). Landlord shall have the right to cease performance of Landlord’s
Fourth 19th Floor Premises Work if Tenant fails to make any of the aforesaid
payments within the time periods set forth herein. Tenant shall pay to Landlord,
within ten (10) Business Days after the date that Landlord gives the Final Cost
Notice to Tenant, an amount equal to the excess (if any) of (I) Tenant’s Fourth
19th Floor Premises Work Cost, as reflected in the Final Cost Notice, over
(II) the Work Estimate Payment (if any). Landlord shall pay to Tenant, within
thirty (30) days after the date that Landlord gives the Final Cost Notice to
Tenant, an amount equal to the excess (if any) (I) the Work Estimate Payment,
over (II) Tenant’s Fourth 19th Floor Premises Work Cost as reflected in the
Final Cost Notice.

 

11.                               Notices Regarding Landlord’s Fourth 19th Floor
Premises Work. Notwithstanding the provisions of Article 27 of the Lease, as
amended hereby to the contrary, any notices required to be given pursuant to
Paragraphs 10 and 11 of this Amendment shall be deemed given if sent to Tenant
via electronic mail to the attention of Tom Biancardi at
tom.biancardi@ophthotech.com.

 

12.                               Tenant’s Early Termination Right. (A) Subject
to the terms of this Paragraph 12, Tenant shall have the one-time only right to
terminate the Lease, as amended hereby (“Tenant’s Termination Right”), effective
as of January 31, 2018 (the “Tenant’s Termination Date”) provided that (i) no
Event of Default has occurred and is then continuing on

 

19

--------------------------------------------------------------------------------


 

the date that Tenant gives Landlord the Tenant’s Termination Notice and
(ii) Ophthotech Corporation is the Tenant hereunder on the date that Tenant
gives Landlord the Tenant’s Termination Notice (as hereinafter defined). Tenant
shall have the right to exercise Tenant’s Termination Right effective as of
Tenant’s Termination Date only by giving notice thereof (a “Tenant’s Termination
Notice”) to Landlord not later than January 31, 2017 (as to which date time
shall be of the essence). Tenant’s exercise of Tenant’s right to terminate the
Lease, as amended hereby, as provided in this Paragraph 12 shall be ineffective
unless Tenant pays to Landlord, on the date that Tenant gives the Termination
Notice to Landlord, an amount equal to the Termination Payment (as hereinafter
defined), as additional rent. If Tenant effectively exercises Tenant’s right to
terminate the Lease, as amended hereby, as of Tenant’s Termination Date as
provided in this Paragraph 12, then Tenant, on Tenant’s Termination Date, shall
vacate the Premises and surrender the Premises to Landlord in accordance with
the terms of this Lease, as amended hereby, that govern Tenant’s obligations
upon the expiration or earlier termination of the Term.

 

(B)                               The term “Termination Payment” shall mean an
amount equal to Eight Hundred Seventy-Three Thousand Six Hundred Twenty Dollars
($873,620.34) which amount represents the sum of (I) (a) the cost of Landlord’s
New Work (as defined in the First Amendment), (b) the cost of Landlord’s Second
Nineteenth Floor Premises Work (as defined in the Second Amendment),
(c) Landlord’s Contribution (as defined in the Third Amendment), (d) Landlord’s
Second Contribution, plus (II) the free rent to which Tenant is entitled
pursuant to the First Amendment, the Second Amendment, the Third Amendment and
this Amendment, plus (III) the brokerage commission that Landlord paid or pays
in connection with the First Amendment, the Second Amendment, the Third
Amendment and this Amendment, to the extent

 

20

--------------------------------------------------------------------------------


 

that the amounts set forth in (I), (II) and (III) remain unamortized as of the
Tenant’s Termination Date (assuming that such amount is amortized, in equal
monthly installments, over the period from the date that Landlord incurs the
applicable cost to the New Expiration Date, with an interest factor equal to
eight percent (8%)) plus (IV) an amount equal to the product obtained by
multiplying (x) the Fixed Rent due under the Lease, as amended hereby, for each
of the First 19th Floor Premises, the Second 19th Floor Premises, the Third
19th Floor Premises and the Fourth 19th Floor Premises for the month January,
2018 (without taking into account any abatement or credit to which Tenant may be
entitled during such month pursuant to the Lease, as amended hereby), by
(y) three (3).

 

13.                               Liability of Landlord. The obligations of
Landlord under the Lease, as amended by this Amendment, shall not be binding
upon the Person that constitutes Landlord initially after the sale, conveyance,
assignment or transfer by such Person of its interest in the Building or the
Real Property, as the case may be (or upon any other Person that constitutes
Landlord after the sale, conveyance, assignment or transfer by such Person of
its interest in the Building or the Real Property, as the case may be), to the
extent such obligations accrue from and after the date of such sale, conveyance,
assignment or transfer. The members, managers, partners, shareholders,
directors, officers and principals, direct and indirect, comprising Landlord
(collectively, the “Parties”) shall not be liable for the performance of
Landlord’s obligations under the Lease, as amended by this Amendment. Tenant
shall look solely to Landlord to enforce Landlord’s obligations under the Lease,
as amended by this Amendment and shall not seek any damages against any of the
Parties. The liability of Landlord for Landlord’s obligations under the Lease,
as amended by this Amendment, shall be limited to Landlord’s interest in the
Real Property and the proceeds thereof. Tenant shall not look to any property or
assets of

 

21

--------------------------------------------------------------------------------


 

Landlord (other than Landlord’s interest in the Real Property and the proceeds
thereof) in seeking either to enforce Landlord’s obligations under the Lease, as
amended hereby or to satisfy a judgment for Landlord’s failure to perform such
obligations.

 

14.                               Brokerage.

 

(A)                               Tenant represents and warrants to Landlord
that it has not dealt with any broker, finder or like agent in connection with
this Amendment other than CBRE Inc. (“Broker”). Tenant does hereby indemnify and
hold Landlord harmless of and from any and all loss, costs, damage or expense
(including, without limitation, attorneys’ fees and disbursements) incurred by
Landlord by reason of any claim of or liability to any broker, finder or like
agent other than Broker who shall claim to have dealt with Tenant in connection
herewith.

 

(B)                               Landlord represents and warrants to Tenant
that it has not dealt with any broker, finder or like agent in connection with
this Amendment other than Broker. Landlord does hereby indemnify and hold Tenant
harmless of and from any and all loss, costs, damage or expense (including,
without limitation, attorneys’ fees and disbursements) incurred by Tenant by
reason of any claim of or liability to any broker, finder or like agent,
including Broker, who shall claim to have dealt with Landlord in connection
herewith. Landlord shall pay a commission to Broker in connection with this
amendment pursuant to a separate agreement between Broker and Landlord.

 

(C)                               The provisions of this Paragraph 14 shall
survive the expiration or termination of the Lease, as amended by this
Amendment.

 

15.                               Authorization. Tenant represents and warrants
to Landlord that its execution and delivery of this Amendment has been duly
authorized and that the person executing this Amendment on behalf of Tenant has
been duly authorized to do so, and that no

 

22

--------------------------------------------------------------------------------


 

other action or approval is required with respect to this transaction. Landlord
represents and warrants to Tenant that its execution and delivery of this
Amendment has been duly authorized and that the person executing this Amendment
on behalf of Landlord has been duly authorized to do so, and that no other
action or approval is required with respect to this transaction.

 

16.                               Full Force and Effect of Lease. Except as
modified by this Amendment, the Lease and all covenants, agreements, terms and
conditions thereof shall remain in full force and effect and are hereby in all
respects ratified and confirmed.

 

17.                               Entire Agreement. The Lease, as amended by
this Amendment, constitutes the entire understanding between the parties hereto
with respect to the Premises thereunder and may not be changed orally but only
by an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

 

18.                               Enforceability. This Amendment shall not be
binding upon or enforceable against either Landlord or Tenant unless, and until,
Landlord and Tenant, each in its sole discretion, shall have executed and
unconditionally delivered to the other an executed counterpart of this
Amendment.

 

19.                               Counterparts. This Amendment may be executed
in one or more counterparts each of which when taken together shall constitute
but one original.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date first above written.

 

 

 

ONE PENN PLAZA LLC, Landlord

 

 

 

By:

Vornado Realty L.P., sole member

 

 

 

 

 

By:

Vornado Realty Trust, general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Greenbaum

 

 

 

David R. Greenbaum

 

 

 

President — New York Division

 

 

 

 

 

OPHTHOTECH CORPORATION, Tenant

 

 

 

 

 

By:

/s/ Thomas Biancardi

 

 

Name: Thomas Biancardi

 

 

Title: VP Finance

 

 

 

 

 

TENANT’S EIN#:

20 818 5347

 

--------------------------------------------------------------------------------

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

STATE OF NEW YORK

)

 

 

 

: ss.:

 

COUNTY OF NEW YORK

)

 

 

On the 22nd day of December, in the year 2014, before me, the undersigned
personally appeared Thomas Biancardi, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

/s/ Mala Hintzen

 

Notary Public

 

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Outside of New York State)

 

STATE OF

                                                  

)

 

 

 

: ss.:

 

COUNTY OF

                                                  

)

 

 

On the           day of                             , in the year 2014, before
me, the undersigned, personally appeared
                                           , personally known to me or proved to
me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in
the                   . (Insert the city or other political subdivision and the
state or country or other place the acknowledgement was taken.)

 

 

 

 

 

(Signature and office of individual

 

taking acknowledgement)

 

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Fourth 19th Floor Premises

 

One Perm Plaza (N001)

Floor 19

 

[g18692ko29i001.jpg]

 

--------------------------------------------------------------------------------
